Exhibit 10.1

 

EXECUTION VERSION

 

 

SECOND AMENDMENT dated as of May 5, 2020 (this “Amendment”), to the CREDIT
AGREEMENT dated as of June 26, 2015 (as amended as of May 12, 2017, the “Credit
Agreement”), among TRIPADVISOR, INC., TRIPADVISOR HOLDINGS, LLC, TRIPADVISOR
LLC, the other BORROWERS party thereto, the LENDERS party thereto, JPMORGAN
CHASE BANK, N.A., as Administrative Agent, and J.P. MORGAN EUROPE LIMITED, as
London Agent.

WHEREAS, the Lenders have agreed to extend credit to the Borrowers under the
Credit Agreement on the terms and subject to the conditions set forth therein;

WHEREAS, Section 9.02(b) of the Credit Agreement permits Parent to enter into
waivers, amendments or modifications to the Credit Agreement and the other Loan
Documents with the consent of the relevant Lenders as required pursuant to the
terms thereof;

WHEREAS, Parent has requested that the Credit Agreement and certain other Loan
Documents be amended or entered into, as the case may be, on the terms and
subject to the conditions set forth herein;

WHEREAS, the parties hereto are willing to amend the Credit Agreement on the
terms and subject to the conditions set forth herein, and the Lenders party
hereto constitute the Required Lenders under the Credit Agreement; and

WHEREAS, JPMorgan Chase Bank, N.A., BofA Securities, Inc., BMO Capital Markets
Corp., BNP Paribas Securities Corp., SunTrust Robinson Humphrey, Inc. and U.S.
Bank National Association have been appointed to act as joint lead arrangers and
joint bookrunners for this Amendment (in such capacities, the “Amendment
Arrangers”).

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1.  Defined Terms.  Capitalized terms used but not otherwise defined
herein (including in the recitals hereto) have the meanings assigned to them in
the Credit Agreement or the Amended Credit Agreement (as defined below), as
applicable.

SECTION 2.  European Tranche Revolving Commitments.  Effective as of the Second
Amendment Effective Date, and contemporaneously with effectiveness of this
Amendment, and without any further action of any Person, the aggregate amount of
the European Tranche Revolving Commitments in effect immediately prior to the
Second Amendment Effective Date is hereby reduced to US$1,000,000,000, with such
reduction made ratably among the European Tranche Revolving Lenders in
accordance with their respective European Tranche Revolving Commitments in
effect immediately prior to the

 



--------------------------------------------------------------------------------

2

Second Amendment Effective Date.  The Lenders party hereto hereby waive any
notice requirements under the Credit Agreement in respect of such reduction.

SECTION 3.  Amendment of Credit Agreement.  Effective as of the Second Amendment
Effective Date:

(a)   The Credit Agreement (excluding, except as set forth below, all Schedules
and Exhibits thereto, each of which shall remain as in effect immediately prior
to the Second Amendment Effective Date) is hereby amended by inserting the
language indicated in double underlined text (indicated textually in the same
manner as the following example: underlined text) in Exhibit A hereto and by
deleting the language indicated by strikethrough text (indicated textually in
the same manner as the following example: stricken text) in Exhibit A hereto
(the Credit Agreement, as so amended, being referred to as the “Amended Credit
Agreement”).

(b)  Each of Schedules 2.01, 3.13, 6.01, 6.02, 6.07 and 9.12 to the Credit
Agreement is hereby amended and restated in its entirety to be in the form of
Schedules 2.01, 3.12, 6.01, 6.02, 6.07 and 9.12 hereto, respectively.

(c)  A new Schedule 6.12 is hereby added to the Credit Agreement in the form of
Schedule 6.12 hereto.

(d)  Exhibit D to the Credit Agreement is hereby amended and restated in its
entirety to be in the form of Exhibit D hereto.

(e)  New Exhibits I and J are hereby added to the Credit Agreement in the form
of Exhibits I and J hereto, respectively.

(f)  JPMorgan Chase Bank, N.A. shall be the successor in interest to J.P. Morgan
Europe Limited in its capacity as the London Agent, subject to the rights of
JPMorgan Chase Bank, N.A. set forth in the definition of the term “London Agent”
in the Amended Credit Agreement.

SECTION 4.  Restated Guarantee Agreement.  Each Lender party hereto hereby
authorizes and consents to the amendment and restatement, on and as of the
Second Amendment Effective Date, of the Guarantee Agreement to be in the form of
Exhibit B hereto (the Guarantee Agreement, as so amended and restated, being
referred to as the “Restated Guarantee Agreement”).

SECTION 5.  Representations and Warranties.  Parent and each Borrowing
Subsidiary represents and warrants to the Lenders that:

(a)  This Amendment has been duly executed and delivered by Parent and such
Borrowing Subsidiary and constitutes (assuming due execution by the parties
hereto other than Parent and the Borrowing Subsidiaries) a legal, valid and
binding obligation of Parent or such Borrowing Subsidiary, as the case may be,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other

 



--------------------------------------------------------------------------------

3

laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

(b)  The representations and warranties of the Loan Parties set forth in the
Credit Agreement, as amended hereby (assuming, for this purpose, that the
representation and warranty set forth in Section 3.04(b) of the Credit
Agreement, as amended hereby, excludes any event, condition or circumstance that
is disclosed in (i) Parent’s audited annual financial statements for the fiscal
year ended December 31, 2019 filed on Form 10-K with the SEC or (ii) any
publicly available press releases of Parent or publicly available filings by
Parent with the SEC released or filed after December 31, 2019 and prior to the
date hereof, in each case excluding any such disclosure under the caption “Risk
Factors” and any other disclosure that is cautionary, predictive or
forward-looking in nature) and the other Loan Documents are true and correct in
all material respects (or, in the case of any such representation or warranty
already qualified as to materiality, in all respects) on and as of the Second
Amendment Effective Date with the same effect as if made on and as of such date
(except in the case of any such representation and warranty that expressly
relates to a prior date, in which case such representation and warranty were
true and correct in all material respects on and as of such prior date (or, in
the case of any such representation or warranty already qualified as to
materiality, in all respects on and as of such prior date)).

(c)  As of the Second Amendment Effective Date, no Default or Event of Default
has occurred and is continuing.

SECTION 6.  Effectiveness.  This Amendment shall become effective as of the
first date (the “Second Amendment Effective Date”) on which:

(a)  Amendment. The Administrative Agent shall have signed a counterpart of this
Amendment, and the Administrative Agent or its counsel shall have received from
Parent, each Borrowing Subsidiary, the London Agent and the Required Lenders
either (i) a counterpart of this Amendment signed on behalf of such party or
(ii) written evidence reasonably satisfactory to the Administrative Agent (which
may include facsimile transmission or other electronic imaging, including
DocuSign, of a signed signature page of this Amendment) that such party has
signed a counterpart of this Amendment.

(b)  Restated Guarantee Agreement. The Administrative Agent shall have signed a
counterpart of the Restated Guarantee Agreement, and the Administrative Agent or
its counsel shall have received from Parent and each Designated Subsidiary
either (i) a counterpart of the Restated Guarantee Agreement signed on behalf of
such party or (ii) written evidence reasonably satisfactory to the
Administrative Agent (which may include facsimile transmission or other
electronic imaging, including DocuSign, of a signed signature page of the
Restated Guarantee Agreement) that such party has signed a counterpart of the
Restated Guarantee Agreement.

(c)  Collateral Agreement. The Administrative Agent shall have signed a
counterpart of the Collateral Agreement, substantially in the form of Exhibit C
hereto, and the Administrative Agent or its counsel shall have received from
Parent and each Designated Subsidiary either (i) a counterpart of the Collateral
Agreement signed on behalf

 



--------------------------------------------------------------------------------

4

of such party or (ii) written evidence reasonably satisfactory to the
Administrative Agent (which may include facsimile transmission or other
electronic imaging, including DocuSign, of a signed signature page of the
Collateral Agreement) that such party has signed a counterpart of the Collateral
Agreement.

(d)  IP Collateral Agreements. The Administrative Agent shall have signed a
counterpart of a Patent and Trademark Security Agreement and a Copyright
Security Agreement (each as defined in the Collateral Agreement) and the
Administrative Agent or its counsel shall have received from each applicable
Loan Party either (i) a counterpart of each of such Patent and Trademark
Security Agreement and such Copyright Security Agreement signed on behalf of
such party or (ii) written evidence reasonably satisfactory to the
Administrative Agent (which may include facsimile transmission or other
electronic imaging, including DocuSign, of a signed signature page of this
Amendment) that such party has signed a counterpart of each of such Patent and
Trademark Security Agreement and such Copyright Security Agreement.

(e)  Perfection Certificate. The Administrative Agent shall have received, with
respect to Parent and each Designated Subsidiary, a completed Perfection
Certificate (as defined in the Collateral Agreement), dated as of the Second
Amendment Effective Date and signed by a Financial Officer of Parent, together
with all attachments contemplated hereby.

(f)  Guarantee and Collateral Requirement. Without limiting the conditions set
forth above or the discretion of the Administrative Agent set forth in the
definition of such term, the Guarantee and Collateral Requirement shall have
been satisfied.

(g)  Secretary’s Certificates and Good Standing Certificates. The Administrative
Agent shall have received such documents and certificates as the Administrative
Agent may reasonably request relating to the organization, existence and good
standing of each Loan Party, the authorization of this Amendment and/or the
other Loan Documents to be entered into in connection with this Amendment by
each Loan Party party hereto or thereto and other legal matters relating to the
Loan Parties and this Amendment and the other Loan Documents, all in form and
substance reasonably acceptable to the Administrative Agent.

(h)  Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated as of the Second Amendment Effective Date and signed by a
Financial Officer of Parent, confirming that (i) the representations and
warranties set forth in Section 5 hereof are true and correct in all material
respects (or, in the case of any such representation or warranty under the
Credit Agreement already qualified as to materiality, in all respects) on and as
of the Second Amendment Effective Date (except in the case of any such
representation and warranty that expressly relates to a prior date, in which
case such representation and warranty were true and correct in all material
respects on and as of such prior date (or, in the case of any such
representation or warranty already qualified as to materiality, in all respects
on and as of such prior date)) and (ii) as of the Second Amendment Effective
Date, no Default or Event of Default has occurred and is continuing.

 



--------------------------------------------------------------------------------

5

(i)  Legal Opinions. The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent, the Lenders as of the
Second Amendment Effective Date and the Issuing Banks and dated the Second
Amendment Effective Date) of each of (i) Goodwin Procter LLP, counsel for Parent
and the Borrowing Subsidiaries and (ii) in-house counsel for Parent, in each
case in form and substance reasonably acceptable to the Administrative Agent.

(j)  Fee and Expenses. JPMorgan Chase Bank, N.A., as Administrative Agent and an
Amendment Arranger shall have received all fees due and payable on or prior to
the Second Amendment Effective Date pursuant to any fee letter entered into in
connection with this Amendment and, to the extent invoiced prior to the Second
Amendment Effective Date, reimbursement or payment of all out-of-pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid under the Credit Agreement or any engagement letter entered into in
connection with this Amendment.

(k)  Accrued Interest and Fees. The Administrative Agent shall have received,
for the account of each Lender and each Issuing Bank party to the Credit
Agreement immediately prior to the effectiveness of this Amendment, all interest
and fees accrued but unpaid under the Credit Agreement in respect of periods
prior to the Second Amendment Effective Date.

The Administrative Agent shall notify the Borrowers, the Lenders and the Issuing
Banks of the Second Amendment Effective Date and such notice shall be conclusive
and binding.

SECTION 7.  Effect of this Amendment.  (a) Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Agents, the
Issuing Banks or the Lenders under the Credit Agreement or any other Loan
Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect.  Nothing herein shall
be deemed to entitle any Loan Party to any other consent to, or any other
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.

(b)  On and after the Second Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “herein”, “hereunder”, “hereto”, “hereof”
and words of similar import shall refer to the Credit Agreement as amended
hereby, and each reference to the Credit Agreement in any other Loan Document
shall be deemed to be a reference to the Credit Agreement as amended
hereby.  This Amendment shall constitute a “Loan Document” for all purposes of
the Credit Agreement and the other Loan Documents.

(c)  It is agreed that the Amendment Arrangers and their respective Related
Parties shall be entitled to the benefits of Section 9.03(b) of the Credit
Agreement, Section 4.03 of the Restated Guarantee Agreement and Section 5.03 of
the Collateral Agreement with respect to the arrangement of this Amendment, the
preparation, execution and delivery

 



--------------------------------------------------------------------------------

6

of this Amendment and the consummation of the transactions contemplated hereby
to the same extent as the Arrangers and their Related Parties are entitled to
the benefits of such Section in respect of the arrangement of the credit
facility under the Credit Agreement and the other matters referred to in such
Section.

(d)  Each Lender and Issuing Bank, by delivering its signature page to this
Amendment shall be deemed to have acknowledged receipt of, and consented to and
approved, each Loan Document and each other document required to be delivered
to, or be approved by or satisfactory to, the Administrative Agent or the
Lenders on or prior to the Second Amendment Effective Date.

SECTION 8.  Applicable Law.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 9.  Counterparts; Execution.  This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which, when taken together,
shall constitute a single instrument.  Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or other electronic transmission
(including DocuSign) shall be effective as delivery of a manually executed
counterpart hereof.

SECTION 10.  Headings.  Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

SECTION 11.  Incorporation by Reference.  The provisions of Sections 9.06(b),
9.07, 9.09(b), 9.09(c), 9.09(d) and 9.10 of the Amended Credit Agreement are
hereby incorporated by reference as if set forth in full herein, mutatis
mutandis.

 

(b)  

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

TRIPADVISOR, INC.

by:

 

/s/ Ernst Teunissen

 

Name:Ernst Teunissen

Title: Treasurer

 

 

TRIPADVISOR HOLDINGS, LLC

 

by:

 

/s/ Ernst Teunissen

 

Name:Ernst Teunissen

Title:Manager and Treasurer

 

 

TRIPADVISOR LLC

by:

 

/s/ Ernst Teunissen

 

Name:Ernst Teunissen

Title:Manager and Treasurer

 




[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------

 

 


JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, London
Agent, Issuing Bank and Swingline Lender,

by:

 

/s/ Bruce S. Borden

 

Name: Bruce S. Borden

Title: Executive Director

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

SECOND AMENDMENT TO

THE CREDIT AGREEMENT DATED AS OF JUNE 26, 2015

OF TRIPADVISOR, INC.

 

 

 

 

Bank of America, N.A., as Lender

by:

 

/s/ Laura L. Olson

 

Name:   Laura L. Olson

Title:     Vice President

 

 

 

 

 

 




[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

SECOND AMENDMENT TO

THE CREDIT AGREEMENT DATED AS OF JUNE 26, 2015

OF TRIPADVISOR, INC.

 

 

 

BMO HARRIS BANK N.A. (WITH EACH LENDER THAT IS ALSO AN ISSUING BANK EXECUTING
BOTH IN ITS CAPACITY AS A LENDER AND AS AN ISSUING BANK

by:

 

/s/ Christina Boyle

 

Name:   Christina Boyle

Title:     Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

SECOND AMENDMENT TO

THE CREDIT AGREEMENT DATED AS OF JUNE 26, 2015

OF TRIPADVISOR, INC.

 

 

BNP Paribas:

by:

 

/s/ Barbara Nash

 

Name:   Barbara Nash

Title:     Managing Director

 

 

 

by:

 

/s/ Maria Mulic

 

Name:   Maria Mulic

Title:     Managing Director

 

 

 




[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

SECOND AMENDMENT TO

THE CREDIT AGREEMENT DATED AS OF JUNE 26, 2015

OF TRIPADVISOR, INC.

 

 

TRUIST BANK, as successor by merger to SunTrust Bank

by:

 

/s/ Paige Scheper

 

Name:   Paige Scheper

Title:     Vice President

 

 

 




[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

SECOND AMENDMENT TO

THE CREDIT AGREEMENT DATED AS OF JUNE 26, 2015

OF TRIPADVISOR, INC.

 

 

Name of Institution (with each Lender that is also an Issuing Bank executing
both in its capacity as a Lender and as an Issuing Bank):

by:  U.S. Bank National Association

 

 

 

/s/ Lukas Coleman

 

Name:   Lukas Coleman

Title:     Vice President

 

 

 




[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

SECOND AMENDMENT TO

THE CREDIT AGREEMENT DATED AS OF JUNE 26, 2015

OF TRIPADVISOR, INC.

 

 

Name of Institution (with each Lender that is also an Issuing Bank executing
both in its capacity as a Lender and as an Issuing Bank):

BARCLAYS BANK PLC

 

 

 

/s/ Martin Corrigan

 

Name:   Martin Corrigan

Title:     Vice President

 

 




[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

SECOND AMENDMENT TO

THE CREDIT AGREEMENT DATED AS OF JUNE 26, 2015

OF TRIPADVISOR, INC.

 

 

 

MORGAN STANLEY BANK, N.A., as a Lender

by:

 

/s/ Jake Dowden

 

Name:   Jake Dowden

Title:     Authorized Signatory

 

 

 




[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

SECOND AMENDMENT TO

THE CREDIT AGREEMENT DATED AS OF JUNE 26, 2015

OF TRIPADVISOR, INC.

 

 

Name of Institution (with each Lender that is also an Issuing Bank executing
both in its capacity as a Lender and as an Issuing Bank):

by:  Wells Fargo Bank, National Association

 

 

 

/s/ Alicia Kachmarik

 

Name:   Alicia Kachmarik

Title:     Director

 

 




[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

SECOND AMENDMENT TO

THE CREDIT AGREEMENT DATED AS OF JUNE 26, 2015

OF TRIPADVISOR, INC.

 

 

MUFG BANK, LTD.:

by:  

 

 

 

/s/ Marlon Mathews

 

Name:   Marlon Mathews

Title:     Director

 

 

 




[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

SECOND AMENDMENT TO

THE CREDIT AGREEMENT DATED AS OF JUNE 26, 2015

OF TRIPADVISOR, INC.

 

 

CITIBANK, N.A.

by:  

 

 

/s/ Keith Lukasavich

 

Name:   Keith Lukasavich

Title:     Vice President & Managing Director

 




[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Amendments to Credit Agreement




 

--------------------------------------------------------------------------------

 

EXHIBIT A

MARKED VERSION REFLECTING CHANGES

PURSUANT TO FIRSTSECOND AMENDMENT

ADDED TEXT SHOWN UNDERSCORED

DELETED TEXT SHOWN STRIKETHROUGH

 

CREDIT AGREEMENT

dated as of

June 26, 2015,

as amended as of May 12, 2017 and

as further amended as of May 5, 2020,

among

TRIPADVISOR, INC.,

TRIPADVISOR HOLDINGS, LLC,

TRIPADVISOR LLC,

and

Thethe other BORROWERS Party Heretofrom time to time party hereto,

Thethe LENDERS Party Hereto,from time to time party hereto

and

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

and

J.P. MORGAN EUROPE LIMITED,
as London Agent

 

JPMORGAN CHASE BANK, N.A., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATEDBOFA SECURITIES, INC., BMO CAPITAL MARKETS CORP., BNP PARIBAS
SECURITIES CORP., SUNTRUST ROBINSON HUMPHREY, INC. and

U.S. BANK NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Bookrunners

 

BANK OF AMERICA, N.A., BMO CAPITAL MARKETS CORP., BNP PARIBAS SECURITIES CORP.,
SUNTRUST ROBINSON HUMPHREY, INC. and U.S. BANK NATIONAL ASSOCIATION,

as Co-Syndication Agents

 

BARCLAYS BANK PLC, MORGAN STANLEY SENIOR FUNDING, INC. and

WELLS FARGO BANK, NATIONAL ASSOCIATION,


as Co-Documentation Agents

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

ARTICLE I

Definitions

SECTION 1.01.Defined Terms1

SECTION 1.02.Classification of Loans and Borrowings4051

SECTION 1.03.Terms Generally4051

SECTION 1.04.Accounting Terms; GAAP; Pro Forma Calculations4152

SECTION 1.05.Currency Translation4253

SECTION 1.06.Interest Rates; LIBOR Notification54

SECTION 1.07.Divisions55

SECTION 1.08.Most Favored Nation Provision55

ARTICLE II

The Credits

SECTION 2.01.Commitments4356

SECTION 2.02.Loans and Borrowings4456

SECTION 2.03.Requests for Borrowings4457

SECTION 2.04.Borrowing Subsidiaries4658

SECTION 2.05.Swingline Loans4659

SECTION 2.06.Letters of Credit4861

SECTION 2.07.Funding of Borrowings5669

SECTION 2.08.Interest Elections5669

SECTION 2.09.Termination and Reduction of Commitments; Increase of Revolving
Commitments5871

SECTION 2.10.Repayment of Loans; Evidence of Debt6174

SECTION 2.11.Prepayment of Loans6174

SECTION 2.12.Fees6375

SECTION 2.13.Interest6477

SECTION 2.14.Alternate Rate of Interest6577

SECTION 2.15.Increased Costs6679

SECTION 2.16.Break Funding Payments6881

SECTION 2.17.Taxes6982

SECTION 2.18.Payments Generally; Pro Rata Treatment; Sharing of Set-offs7487

i



--------------------------------------------------------------------------------

 

SECTION 2.19.Mitigation Obligations; Replacement of Lenders7689

SECTION 2.20.Defaulting Lenders7791

SECTION 2.21.Incremental Term Loans7993

ARTICLE III

Representations and Warranties

SECTION 3.01.Organization; Powers8195

SECTION 3.02.Authorization; Enforceability8295

SECTION 3.03.Governmental Approvals; No Conflicts8295

SECTION 3.04.Financial Condition; No Material Adverse Change8296

SECTION 3.05.Properties8396

SECTION 3.06.Litigation and Environmental Matters8397

SECTION 3.07.Compliance with Laws and Agreements8397

SECTION 3.08.Investment Company Status8397

SECTION 3.09.Taxes8397

SECTION 3.10.ERISA8497

SECTION 3.11.Disclosure8497

SECTION 3.12.Guarantee Requirement84

SECTION 3.13.Subsidiaries8498

SECTION 3.143.13.Use of Proceeds; Margin Regulations8498

SECTION 3.153.14.Borrowing Subsidiaries8598

SECTION 3.163.15.Anti-Corruption Laws and Sanctions8599

SECTION 3.173.16.EEAAffected Financial Institutions8599

SECTION 3.17.Collateral Matters99

ARTICLE IV

Conditions

SECTION 4.01.OriginalSecond Amendment Effective Date85100

SECTION 4.02.Each Credit Event87100

SECTION 4.03.Credit Events in Respect of Each Borrowing Subsidiary87100

ARTICLE V

Affirmative Covenants

SECTION 5.01.Financial Statements and Other Information89102

SECTION 5.02.Notices of Material Events90104

SECTION 5.03.Existence; Conduct of Business91104

ii



--------------------------------------------------------------------------------

 

SECTION 5.04.Payment of Tax Liabilities91104

SECTION 5.05.Maintenance of Properties; Insurance91104

SECTION 5.06.Books and Records; Inspection Rights91105

SECTION 5.07.Compliance with Laws91105

SECTION 5.08.Guarantee and Collateral Requirement105

SECTION 5.09.Further Assurances92106

ARTICLE VI

Negative Covenants

SECTION 6.01.Indebtedness92107

SECTION 6.02.Liens94112

SECTION 6.03.Sale/Leaseback Transactions96115

SECTION 6.04.Fundamental Changes; Business Activities96116

SECTION 6.05.Restricted Payments97116

SECTION 6.06.Transactions with Affiliates97118

SECTION 6.07.Restrictive Agreements98119

SECTION 6.08.Asset Dispositions99120

SECTION 6.09.Use of Proceeds and Letters of Credit; Margin Regulations102125

SECTION 6.10.Leverage Ratio102126

SECTION 6.11.Minimum Liquidity126

SECTION 6.12.Investments and Acquisitions126

SECTION 6.13.Maintenance of Borrowing Subsidiaries as Wholly Owned
Subsidiaries103129

ARTICLE VII

Events of Default

SECTION 7.01.Events of Default103129

SECTION 7.02.CAM Exchange105132

ARTICLE VIII

The Agents

ARTICLE IX

Miscellaneous

SECTION 9.01.Notices111140

SECTION 9.02.Waivers; Amendments112142

SECTION 9.02A.Certain Agreements144

iii



--------------------------------------------------------------------------------

 

SECTION 9.03.Expenses; Indemnity; Damage Waiver114145

SECTION 9.04.Successors and Assigns116147

SECTION 9.05.Survival120151

SECTION 9.06.Counterparts; Integration; Effectiveness; Issuing Banks121152

SECTION 9.07.Severability122153

SECTION 9.08.Right of Setoff122153

SECTION 9.09.Governing Law; Jurisdiction; Consent to Service of Process123153

SECTION 9.10.WAIVER OF JURY TRIAL124155

SECTION 9.11.Headings124155

SECTION 9.12.Confidentiality124155

SECTION 9.13.Interest Rate Limitation125156

SECTION 9.14.Release of Guarantees 126 and Collateral157

SECTION 9.15.Conversion of Currencies126158

SECTION 9.16.USA Patriot Act Notice127Certain Notices 159

SECTION 9.17.No Fiduciary Relationship127159

SECTION 9.18.Non-Public Information127159

SECTION 9.19.Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions128160

SECTION 9.20.Acknowledgement Regarding Any Supported QFCs160

 




iv



--------------------------------------------------------------------------------

 

SCHEDULES:

Schedule 2.01

–

Commitments

Schedule 2.06

–

Initial Issuing Bank LC Commitment

Schedule 2.06A

–

Existing Letters of Credit

Schedule 3.133.12

–

Subsidiaries

Schedule 6.01

–

Existing Indebtedness

Schedule 6.02

–

Existing Liens

Schedule 6.07

–

Existing Restrictions

Schedule 6.12

–

Existing Investments

Schedule 9.12

–

Participant Confidentiality Restricted List

 

 

EXHIBITS:

 

Exhibit A

–

Form of Assignment and Assumption

Exhibit B

–

Form of Borrowing Request

Exhibit C-1

–

Form of Borrowing Subsidiary Agreement

Exhibit C-2

–

Form of Borrowing Subsidiary Termination

Exhibit D

–

Form of Compliance Certificate

Exhibit E

–

[Reserved]

Exhibit F

–

Form of Interest Election Request

Exhibit G

–

Form of Issuing Bank Agreement

Exhibit H-1

–

Form of U.S. Tax Compliance Certificate for Foreign Lenders that are not
Partnerships for U.S. Federal Income

Exhibit H-2

–

Form of U.S. Tax Compliance Certificate for Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit H-3

–

Form of U.S. Tax Compliance Certificate for Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes

Exhibit H-4

–

Form of U.S. Tax Compliance Certificate for Foreign Lenders that are
Partnerships for U.S. Federal Income Tax Purposes

Exhibit I

–

Form of Global Intercompany Note

Exhibit J

–

Form of Supplemental Perfection Certificate

 

 

 

v



--------------------------------------------------------------------------------

 

CREDIT AGREEMENT dated as of June 26, 2015, as amended as of May 12, 2017 and as
further amended as of May 5, 2020, among TRIPADVISOR, INC., a Delaware
corporation; TRIPADVISOR HOLDINGS, LLC, a Massachusetts limited liability
company; TRIPADVISOR LLC, a Delaware limited liability company; the other
BORROWERS from time to time party hereto; the LENDERS from time to time party
hereto; and JPMORGAN CHASE BANK, N.A., as Administrative Agent; and J.P. MORGAN
EUROPE LIMITED, as London Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01.Defined Terms.  As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition” means any acquisition, or series of related acquisitions
(including pursuant to any merger or consolidation), of property that
constitutes (a) assets comprising all or substantially all of a division,
business or operating unit or product line of any Person or (b) all or
substantially all of the Equity Interests in a Person.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing
denominated in US Dollars for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/161/100 of 1.00%1% (with 0.005%
being rounded up)) equal to the product of (a) the LIBO Rate for US Dollars for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII, or such Affiliates or
branches thereof as it shall from time to time designate by notice to Parent and
the Lenders for the purpose of performing any of its obligations hereunder or
under any other Loan Document.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 



--------------------------------------------------------------------------------

EXHIBIT A

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

“Affiliated Holders” means, with respect to any specified natural person, (a)
such specified natural person’s parents, spouse, siblings, descendants, step
children, step grandchildren, nieces and nephews and their respective spouses,
(b) the estate, legatees and devisees of such specified natural person and each
of the Persons referred to in clause (a) of this definition, and (c) any
company, partnership, trust or other entity or investment vehicle Controlled by
such specified natural person or any of the Persons referred to in clause (a) or
(b) of this definition or the holdings of which are for the primary benefit of
such specified natural person or any of the Persons referred to in clause (a) or
(b) of this definition.  

“Agents” means the Administrative Agent and the London Agent.

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning assigned to such term in Section 9.15(b).

“Aggregate European Tranche Revolving Commitment” means, at any time, the sum of
the European Tranche Revolving Commitments of all the European Tranche Revolving
Lenders at such time.

“Aggregate European Tranche Revolving Exposure” means, at any time, the sum of
the European Tranche Revolving Exposures of all the European Tranche Revolving
Lenders at such time; provided that for purposes of this definition, the
European Tranche Share of the Swingline Exposure of the European Tranche
Revolving Lender that is also the Swingline Lender shall be determined
disregarding the proviso set forth in the definition of the term European
Tranche Revolving Exposure.

“Aggregate US Tranche Revolving Commitment” means, at any time, the sum of the
US Tranche Revolving Commitments of all the US Tranche Revolving Lenders at such
time.

“Aggregate US Tranche Revolving Exposure” means, at any time, the sum of the US
Tranche Revolving Exposures of all the US Tranche Revolving Lenders at such
time; provided that for purposes of this definition, the US Tranche Share of the
Swingline Exposure of the US Tranche Revolving Lender that is also the Swingline
Lender shall be determined disregarding the proviso set forth in the definition
of the term US Tranche Revolving Exposure.

“Alternate Base Rate”  means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the New York Fed
BankNYFRB Rate in effect on such day plus 1/2½ of 1.00% per annum and (c) the
Adjusted LIBO Rate on such day (or, if such day is not a Business Day, the
immediately preceding Business Day) for a deposit in US Dollars with a maturity
of one month plus 1.00% per

 



--------------------------------------------------------------------------------

EXHIBIT A

annum; provided that the Alternate Base Rate shall not be less than 2.00% per
annum.  For purposes of clause (c) above, the Adjusted LIBO Rate on any day
shall be based on the applicable Screen Rate (or, if such Screen Rate is not
available for a maturity of one month with respect to US Dollars but is
available for periods both longer and shorter than such period, the Interpolated
Screen Rate) at approximately 11:00 a.m., London time, on such day for deposits
in US Dollars with a maturity of one month; provided that if such rate shall be
less than zero1.00%, such rate shall be deemed to be zero1.00%.  If the
Alternate Base Rate is being used as an alternate rate of interest pursuant to
Section 2.14, then for purposes of clause (c) above the Adjusted LIBO Rate shall
be deemed to be 1.00%.  Any change in the Alternate Base Rate due to a change in
the Prime Rate, the New York Fed BankNYFRB Rate or the Adjusted LIBO Rate shall
be effective from and including the effective date of such change in the Prime
Rate, the New York Fed BankNYFRB Rate or the Adjusted LIBO Rate, as the case may
be.

“Alternative Currency” means Euro, Sterling and any other currency (other than
US Dollars) that is freely available, freely transferable and freely convertible
into US Dollars and in which dealings in deposits are carried on in the London
interbank market; provided that at the time of the issuance, amendment, renewal
or extension of any Letter of Credit denominated in a currency other than US
Dollars, Euro or Sterling, such other currency is reasonably acceptable to the
Applicable Agent and the Issuing Bank in respect of such Letter of Credit.

“Annualized Basis” means, when used in reference to any calculation of the
Leverage Ratio:

(a) solely in calculating the Leverage Ratio for purposes of determining actual,
but not pro forma, compliance with the covenant set forth in Section 6.10 as of
the last day of any fiscal quarter of Parent ending on or after the Financial
Covenant Changeover Date and prior to the last day of the third consecutive
fiscal quarter of Parent ending after the Financial Covenant Changeover Date,
that Consolidated EBITDA used in the denominator thereof be calculated on an
annualized basis (i) for the period of four consecutive fiscal quarters of
Parent ending on the Financial Covenant Changeover Date, using Consolidated
EBITDA for the fiscal quarter of Parent ending on the Financial Covenant
Changeover Date multiplied by four, (ii) for the period of four consecutive
fiscal quarters of Parent ending on the last day of the first fiscal quarter of
Parent ending after the Financial Covenant Changeover Date, using Consolidated
EBITDA for the period of two consecutive fiscal quarters of Parent ending on
such date multiplied by two and (iii) for the period of four consecutive fiscal
quarters of Parent ending on the last day of the second fiscal quarter of Parent
ending after the Financial Covenant Changeover Date, using Consolidated EBITDA
for the period of three consecutive fiscal quarters of Parent ending on such
date multiplied by 4/3; and

(b) to the extent that the terms of this Agreement require (including any such
requirement that is to be determined on a pro forma basis) compliance

 



--------------------------------------------------------------------------------

EXHIBIT A

with any Leverage Ratio test (including Section 6.10) as a condition to taking
any action under this Agreement (but not, for the avoidance of doubt, for
purposes of determining actual compliance with the covenant set forth in Section
6.10 or for purposes of the definition of the term “Applicable Rate”) as of the
last day of any fiscal quarter of Parent ending on or after the Financial
Covenant Changeover Date and prior to the last day of the third consecutive
fiscal quarter of Parent ending after the Financial Covenant Changeover Date,
that Consolidated EBITDA used in the denominator thereof be calculated (i) for
the period of four consecutive fiscal quarters of Parent ending on the Financial
Covenant Changeover Date, using Consolidated EBITDA for such four consecutive
fiscal quarters of Parent (and not on an annualized basis), (ii) for the period
of four consecutive fiscal quarters of Parent ending on the last day of the
first fiscal quarter of Parent ending after the Financial Covenant Changeover
Date, using Consolidated EBITDA for the period of two consecutive fiscal
quarters of Parent ending on such date multiplied by two and (iii) for the
period of four consecutive fiscal quarters of Parent ending on the last day of
the second fiscal quarter of Parent ending after the Financial Covenant
Changeover Date, using Consolidated EBITDA for the period of three consecutive
fiscal quarters of Parent ending on such date multiplied by 4/3.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Parent or any of its Subsidiaries (or, as such term
is used in the definition of the term “Liberty Successor”, to Liberty Successor)
from time to time concerning or relating to bribery or corruption, including the
United States Foreign Corrupt Practices Act of 1977.

“Applicable Agent” means (a) with respect to a Loan or Borrowing denominated in
US Dollars or any Letter of Credit, and with respect to any payment hereunder
that does not relate to a particular Loan or Borrowing, the Administrative Agent
and (b) with respect to a Loan or Borrowing denominated in any Alternative
Currency, the London Agent.

“Applicable Creditor” has the meaning assigned to such term in Section 9.15(b).

“Applicable Rate” means, for any day, (a) with respect to any ABR Revolving
Loan, Swingline Loan or Eurocurrency Revolving Loan, or with respect to the
commitment fees payable hereunder, as the case may be, the applicable rate per
annum set forth in the table below under the caption “ABR Spread”, “Eurocurrency
Spread” or “Commitment Fee Rate”, as the case may be, based upon the Leverage
Ratio as of the end of the fiscal year or fiscal quarter of Parent for which
consolidated financial statements have theretofore been most recently delivered
pursuant to Section 5.01(a) or 5.01(b), provided that until the date of the
delivery of the consolidated financial statements pursuant to Section 5.01(a) or
5.01(b) as of and for the fiscal quarter ended June 30, 2015, the Applicable
Rate shall be based on the rates per annum set forth in Level 1, and (b) with
respect to any Incremental Term Loan, the rate or rates per annum set forth in
the applicable Incremental Facility Agreement; provided that with respect to any
ABR Revolving Loan, Swingline Loan or Eurocurrency Revolving Loan, or

 



--------------------------------------------------------------------------------

EXHIBIT A

with respect to the commitment fees payable hereunder, as the case may be, (i)
notwithstanding the foregoing but subject to clause (ii) below, prior to the
third Business Day following the first delivery of a Compliance Certificate
pursuant to Section 5.01(c) demonstrating compliance with the covenant set forth
in Section 6.10 in respect of the fiscal year or fiscal quarter of Parent most
recently ended on or after the Financial Covenant Changeover Date for which the
consolidated financial statements of Parent have been delivered pursuant to
Section 5.01(a) or 5.01(b), the “Applicable Rate” for any day shall mean (A)
1.25% per annum with respect to any ABR Revolving Loan or Swingline Loan and
2.25% per annum with respect to any Eurocurrency Revolving Loan and  (B) with
respect to the commitment fees payable hereunder, 0.50% per annum and (ii) in
the event the Leverage Condition shall have been satisfied as of the end of the
fiscal year or fiscal quarter of Parent ended on or after September 30, 2020 for
which the consolidated financial statements of Parent have been most recently
delivered pursuant to Section 5.01(a) or 5.01(b), then, on the third Business
Day following the delivery of the related Compliance Certificate pursuant to
Section 5.01(c) demonstrating such satisfaction, the provisions of clause (i)
above shall cease to apply until the third Business Day following the next
delivery of the consolidated financial statements of Parent pursuant to Section
5.01(a) or 5.01(b); provided further that in the event Parent has not delivered
any consolidated financial statements required to be delivered by it pursuant to
Section 5.01(a) or 5.01(b), then the provisions of clause (ii) above shall cease
to apply from and after the date such consolidated financial statements were
required to have been so delivered and until the third Business Day following
the date such consolidated financial statements are so delivered.

Level

Level 1

Level 2

Level 3

Level 4

Leverage Ratio

≤1.50

>1.50 and ≤2.50

>2.50 and ≤3.00

> 3.00

Commitment Fee Rate

0.15%

0.20%

0.25%

0.30%

Eurocurrency Spread

1.25%

1.50%

1.75%

2.00%

ABR Spread

0.25%

0.50%

0.75%

1.00%

 

For purposes of the foregoing, each change in the Applicable Rate resulting from
a change in the Leverage Ratio shall be effective during the period commencing
on and including the third Business Day following the date of delivery to the
Administrative Agent pursuant to Section 5.01(a) or 5.01(b) of the consolidated
financial statements, and the related Compliance Certificate required to be
delivered pursuant to Section 5.01(c) in respect of such consolidated financial
statements, indicating such change and ending on the date immediately preceding
the effective date of the next such change.  Notwithstanding the foregoing, the
Applicable Rate shall be based on the rates per annum set forth in Level 4 if
Parent shall fail to deliver the consolidated financial statements required to
be delivered pursuant to Section 5.01(a) or 5.01(b), or any Compliance
Certificate required to be delivered pursuant to Section 5.01(c), within the
time periods specified herein for such delivery, during the period commencing on
and including the

 



--------------------------------------------------------------------------------

EXHIBIT A

day of the occurrence of a Default resulting from such failure and until the
delivery thereof.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by a Lender, an Affiliate of a Lender or an entity or an
Affiliate of an entity that administers or manages a Lender.

“Arrangers” means JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner &
Smith Incorporated (or any other registered broker-dealer wholly-owned by Bank
of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date hereof)BofA
Securities, Inc., BMO Capital Markets Corp., BNP Paribas Securities Corp.,
SunTrust Robinson Humphrey, Inc. and U.S. Bank National Association, in their
capacities as joint lead arrangers and joint bookrunners for the credit
facilities provided for herein.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form (including electronic records generated by the
use of an Electronic System) approved by the Administrative Agent.

“Attributable Debt” means, with respect to any Sale/Leaseback Transaction, the
present value (discounted at the rate set forth or implicit in the terms of the
lease included in such Sale/Leaseback Transaction) of the total obligations of
the lessee for rental payments (other than amounts required to be paid on
account of taxes, maintenance, repairs, insurance, assessments, utilities,
operating and labor costs and other items that do not constitute payments for
property rights) during the remaining term of the lease included in such
Sale/Leaseback Transaction (including any period for which such lease has been
extended).  In the case of any lease that is terminable by the lessee upon
payment of a penalty, the Attributable Debt shall be the lesser of the
Attributable Debt determined assuming termination on the first date such lease
may be terminated (in which case the Attributable Debt shall also include the
amount of the penalty, but no rent shall be considered as required to be paid
under such lease subsequent to the first date upon which it may be so
terminated) or the Attributable Debt determined assuming no such termination.

“Bail-In Action” means, as to any EEA Financial Institution, the exercise of any
Write-Down and Conversion Powers by an applicable EEA Resolution Authority in
respect of any liability of such EEAany Affected Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law or, regulation, rule
or requirement for such EEA Member Country from time to time that is described
in the

 



--------------------------------------------------------------------------------

EXHIBIT A

EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom, Part
I of the United Kingdom Banking Act 2009 (as amended from time to time) and any
other law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their Affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bankruptcy Code” means Title 11 of the United States Code.

“Bankruptcy Event” means, with respect to any Person, that such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that (a) a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority, so long as such ownership interest does not result
in or provide such Person with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Person (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Person,
and (b) a Bankruptcy Event shall not result solely by virtue of an Undisclosed
Administration.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” means, with respect to any Person, an “affiliate” (as such
term is defined under, and interpreted in accordance with, 12 U.S.C. § 1841(k))
of such Person.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrower DTTP Filing” means an HMRC’s Form DTTP2, duly completed and filed by
the applicable UK Loan Party, within the applicable time limit, which contains
the scheme reference number and jurisdiction of tax residence provided by the
applicable Lender to Parent and the London Agent.

“Borrowers” means Parent and the Borrowing Subsidiaries.

“Borrowing” means (a) Loans of the same Class, Type and currency, made,
converted or continued on the same date and to the same Borrower and, in the
case

 



--------------------------------------------------------------------------------

EXHIBIT A

of Eurocurrency Loans, as to which a single Interest Period is in effect, or (b)
a Swingline Loan.

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$5,000,000, (b) in the case of a Borrowing denominated in Euro,
€5,000,000 and (c) in the case of a Borrowing denominated in Sterling,
£5,000,000.

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, US$1,000,000, (b) in the case of a Borrowing denominated in Euro,
€1,000,000 and (c) in the case of a Borrowing denominated in Sterling,
£1,000,000.

“Borrowing Request” means a written request by or on behalf of a Borrower for a
Borrowing in accordance with Section 2.03 or 2.05, as applicable, which shall
be, in the case of any such written request, in the form of Exhibit B or any
other form approved by the Administrative Agent.

“Borrowing Subsidiary” means, at any time, (a) TripAdvisor LLC, (b) TripAdvisor
Holdings and (c) any Subsidiary that has been designated by Parent as a
Borrowing Subsidiary pursuant to Section 2.04, other than any Subsidiary that
has ceased to be a Borrowing Subsidiary as provided in Section 2.04.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit C-1.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit C-2.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a Eurocurrency
Loan denominated in any currency or a Letter of Credit denominated in an
Alternative Currency, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in deposits denominated in such currency
in the London interbank market or any day on which banks in London are not open
for general business and (b) when used in connection with a Eurocurrency Loan
denominated in Euro, the term “Business Day” shall also exclude any day on which
the Trans-European Automated Real-Time Gross Settlement Express Transfer
(TARGET2) payment system is not open for the settlement of payments in Eurothat
is not a TARGET Day or on any day on which banks in London are not open for
general business.

“CAM Exchange” means the exchange of the Revolving Lenders’ interests provided
for in Section 7.02.

“CAM Exchange Date” means the first date on which there shall occur (a) any
event referred to in Section 7.01(h) or 7.01(i) in respect of Parent or (b) an
acceleration of Loans pursuant to Section 7.01.

 



--------------------------------------------------------------------------------

EXHIBIT A

“CAM Percentage” means, with respect to each Revolving Lender, a fraction,
expressed as a decimal, of which (a) the numerator shall be the sum of the US
Dollar Equivalents (determined on the CAM Exchange Date on the basis of Exchange
Rates on such date) of the aggregate Designated Obligations owed to such
Revolving Lender (whether or not at the time due and payable) and (b) the
denominator shall be the sum of the US Dollar Equivalents (as so determined) of
the aggregate Designated Obligations owed to all the Revolving Lenders (whether
or not at the time due and payable).

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.  For
purposes of Section 6.02 only, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.

“Capped Adjustments” means (a) any additions to Consolidated EBITDA pursuant to
clause (a)(vi) of the definition of such term and (b) any Pro Forma Capped
Adjustments.

“Cash Management Services” means cash management and related services provided
to Parent or any Subsidiary, including treasury, depository, foreign exchange,
return items, overdraft, controlled disbursement, cash sweeps, zero balance
arrangements, merchant stored value cards, e-payables, electronic funds
transfer, interstate depository network and automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) services and credit cards,
credit card processing services, credit and debit card payment processing
services, debit cards, stored value cards, virtual cards (including single use
virtual card accounts) and commercial cards (including so-called “‘purchase
cards”, “procurement cards” or “p-cards”) arrangements.

“CFC” means any Subsidiary that is a “controlled foreign corporation” (within
the meaning of Section 957(a) of the Code).  

“CFC Domestic Holdco” means any Domestic Subsidiary that has no material assets
other than (a) Equity Interests in and/or debt securities of one or more CFCs
and (b) cash and cash equivalents and other assets being held on a temporary
basis or otherwise incidental to the holding of assets described in clause (a).

“Change in Control” means (a) the acquisition of “beneficial ownership” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act and the rules of the SEC
thereunder as in effect on the date hereof), directly or indirectly, by any
Person or group (within the meaning of the Exchange Act and the rules of the SEC
thereunder as in effect on the date hereof), other than the Permitted Holders
(or a group Controlled by Permitted

 



--------------------------------------------------------------------------------

EXHIBIT A

Holders), of shares representing more than 35% of the total voting power
represented by the issued and outstanding capital stock of Parent (the “Total
Voting Power”), unless either (ai) the Permitted Holders beneficially own a
majority of the Total Voting Power or (bii) if the Permitted Holders
beneficially own less than a majority of the Total Voting Power, the Total
Voting Power represented by the shares beneficially owned by the Permitted
Holders exceeds the Total Voting Power represented by shares beneficially owned
by such acquiring Person or group or (b) the occurrence of any “change in
control”, “change in control triggering event” or similar event, however
denominated, with respect to Parent under and as defined in any indenture or
other agreement or instrument evidencing, governing the rights of the holders of
or otherwise relating to any Material Indebtedness of Parent or any Subsidiary
(other than any Material Indebtedness that, upon the occurrence of such “change
in control”, “change in control triggering event” or similar event,
automatically converts into or exchanges for Equity Interests (other than
Disqualified Equity Interests) in Parent (and cash in lieu of fractional
shares)), to the extent such occurrence would result in such Material
Indebtedness becoming due prior to its scheduled maturity or would enable or
permit (with or without the giving of notice, but after giving effect to any
grace period applicable thereto) the holder or holders of such Material
Indebtedness or any trustee or agent on its or their behalf to cause such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity (in each case,
other than solely by causing such Material Indebtedness to convert into or be
exchanged for Equity Interests (other than Disqualified Equity Interests) in
Parent (and cash in lieu of fractional shares)).  

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation by any Governmental Authority thereof and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, promulgated or
issued.

“Charges” has the meaning assigned to such term in Section 9.13.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are US Tranche Revolving
Loans, European Tranche Revolving Loans, Swingline Loans or Incremental Term
Loans of any Series, (b) any Commitment, refers to whether such Commitment is a
US Tranche Revolving Commitment, European Tranche Revolving Commitment or
Incremental

 



--------------------------------------------------------------------------------

EXHIBIT A

Term Commitment of any Series and (c) any Lender, refers to whether such Lender
has a Loan or Commitment of a particular Class.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means any and all assets, whether personal, tangible or intangible,
on which Liens are purported to be granted pursuant to the Security Documents as
security for the Obligations.

“Collateral Agreement” means the Collateral Agreement dated as of the Second
Amendment Effective Date, among Parent, the Subsidiaries party thereto and the
Administrative Agent, together with all supplements thereto.

“Collateral Release Date” means the date on which the Liens on all the
Collateral granted to the Administrative Agent under the Security Documents are
released pursuant to Section 9.14(c).

“Combined Tranche Percentage” means, at any time, with respect to any Revolving
Lender, the percentage of the total Revolving Commitments represented by such
Lender’s Revolving Commitments at such time; provided that, for purposes of
Section 2.20 when any Revolving Lender shall be a Defaulting Lender, the
“Combined Tranche Percentage” shall mean, with respect to any Revolving Lender,
the percentage of the total Revolving Commitments (disregarding any Defaulting
Lender’s Revolving Commitment) represented by such Lender’s Revolving
Commitment.  If all the Revolving Commitments have terminated or expired, the
Combined Tranche Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.

“Commitment” means a European Tranche Revolving Commitment, a US Tranche
Revolving Commitment, an Incremental Term Commitment of any Series or any
combination thereof, as the context requires.  

“Commitment Decrease” means any reduction of the Revolving Commitments of any
Class pursuant to Section 2.09(b).

“Commitment Increase” has the meaning assigned to such term in Section
2.09(d)(i).

“Commitment Letter” means that certain Commitment Letter dated June 10, 2015,
among Parent, JPMorgan Chase Bank, N.A., J.P. Morgan Securities LLC, Morgan
Stanley Senior Funding, Inc., Bank of America, N.A., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, BNP Paribas, BNP Paribas Securities Corp., SunTrust
Bank, SunTrust Robinson Humphrey, Inc., Wells Fargo Bank, National Association,
Wells Fargo Securities, LLC, Royal Bank of Canada, RBC Capital Markets, Barclays
Bank PLC, U.S. Bank National Association, Citigroup Global Markets Inc., The
Bank of Tokyo-Mitsubishi UFJ, Ltd., Goldman Sachs Bank USA, Deutsche Bank AG New
York Branch and Deutsche Bank Securities Inc.

 



--------------------------------------------------------------------------------

EXHIBIT A

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
and any successor statute, and any regulations promulgated thereunder.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to any Agent, any Lender or any Issuing Bank by means of
electronic communications pursuant to Section 9.01, including through Electronic
Systems.

“Compliance Certificate” means a Compliance Certificate in the form of Exhibit D
or any other form approved by the Administrative Agent.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period
(excluding, for the avoidance of doubt, amortization expense attributable to a
prepaid cash item that was paid in a prior period), (iv) all losses for such
period on sales or dispositions of assets or attributable to discontinued
operations, in each case, outside the ordinary course of business, (v) any
non-cash charges, costs or expenses for such period, including goodwill and
intangible asset impairment charges (excluding, for the avoidance of doubt, any
write-down of accounts receivable or any additions to bad debt expense) and
non-cash costs and expenses incurred pursuant to any management equity plan,
stock option plan or any other stock subscription or shareholder agreement
resulting from the grant of stock options or other equity-based incentives to
any director, officer or employee of Parent or any of the Subsidiaries or
incurred pursuant to other stock-settled obligations, (vi) any restructuring and
similar unusual, non-recurring charges, accruals, reserves, costs and expenses
(including, without limitation, severance, relocation or lease termination
costs, integration costs, entry into new markets and other business optimization
expenses and any one-time expense relating to enhanced accounting function or
other transaction costs) for such period, provided that the amount of charges,
costs and expenses added back pursuant to this clause (vi) for such period,
together with the aggregate amount of all other Capped Adjustments for such
period, shall not exceed 15% of Consolidated EBITDA for such period determined
prior to giving effect to any addback for any Capped Adjustments, (vii) other
extraordinary, unusual or non-recurring charges, costs and expenses for such
period (it being understood that items of the type referred to in clause (vi)
may only be added back pursuant to clause (vi) and not this clause (vii)),
(viii) charges for such period recognized on changes in the fair value of
contingent consideration payable by, and non-cash charges for such period
recognized on changes in the fair value of the noncontrolling interest in any
acquiree acquired by, Parent or any Subsidiary in any business combination, (ix)
any currency translation losses (including any currency hedging losses) for such
period and (x) any fees and expenses for such period associated with
acquisitions, business combinations, other investments, or dispositions of
assets outside the ordinary course of business, and issuances or amendments of
equity or debt that are not prohibited by this Agreement, including,

 



--------------------------------------------------------------------------------

EXHIBIT A

without limitation, the credit facilities established under this Agreement;
provided that any cash payment made with respect to any non-cash items added
back in computing Consolidated EBITDA for any prior period pursuant to clause
(v) above (or that would have been added back had this Agreement been in effect
during such prior period) shall be subtracted in computing Consolidated EBITDA
for the period in which such cash payment is made; and minus (b) without
duplication and to the extent included in determining such Consolidated Net
Income, (i) all gains for such period on sales or dispositions of assets or
attributable to discontinued operations, in each case, outside the ordinary
course of business, (ii) all gains for such period arising from business
combinations, including, without limitation, gains on a “bargain purchase” and
gains recognized on changes in the fair value of contingent consideration
payable by, and gains recognized on changes in the fair value of the
noncontrolling interest in any acquiree acquired by, Parent or any Subsidiary in
connection therewith, (iii) any extraordinary, unusual or non-recurring gains or
income for such period, (iv) any currency translation gains (including any
currency hedging gains) for such period and (v) any non-cash items of income for
such period that represent the reversal of any accrual of charges, reserves,
accruals, costs or expenses referred to in clauses (a)(v), (a)(vi) or (a)(vii)
above (other than any charges, reserves, accruals, costs or expenses referred to
in clauses (a)(v), (a)(vi) or (a)(vii) above that reduced Consolidated Net
Income in any prior period and were not added back in calculating Consolidated
EBITDA for such period), all determined on a consolidated basis for Parent and
the Subsidiaries in accordance with GAAP.  In the event any Subsidiary shall be
a Subsidiary that is not a Wholly Owned Subsidiary, all amounts added back in
computing Consolidated EBITDA for any period pursuant to clause (a) above, and
all amounts subtracted in computing Consolidated EBITDA pursuant to clause (b)
above, to the extent such amounts are, in the reasonable judgment of a Financial
Officer of Parent, attributable to such Subsidiary, shall be reduced by the
portion thereof that is attributable to the noncontrolling interest in such
Subsidiary.  For the purposes of calculating Consolidated EBITDA for any period
of four consecutive fiscal quarters of Parent (each, a “Reference Period”) for
the purposes of any determination of the Leverage Ratio, if during such
Reference Period (or, in the case of pro forma calculations, during the period
from the last day of such Reference Period to and including the date as of which
such calculation is made) Parent or any Subsidiary shall have made a Material
Disposition or Material Acquisition, Consolidated EBITDA for such Reference
Period shall be calculated after giving pro forma effect thereto as if such
Material Disposition or Material Acquisition had occurred on the first day of
such Reference Period. Notwithstanding the foregoing, but subject to the
immediately preceding sentence, solely in determining the Leverage Ratio for the
purposes and the fiscal quarters of Parent set forth in the definition of the
term “Annualized Basis”, Consolidated EBITDA shall be calculated on an
Annualized Basis as and to the extent set forth in the definition of such term.

“Consolidated Funded Debt” means, as of any date, the sum for Parent and the
Subsidiaries, without duplication, of (a) all Indebtedness of the type referred
to in clause (a) or (b) of the definition of such term, (b) all disbursements or
payments under letters of credit or letters of guaranty in respect of which such
Person is an account party, if such disbursements or payments have not been
reimbursed within three days (it being understood that contingent obligations in
respect of letters of credit and bank guarantees

 



--------------------------------------------------------------------------------

EXHIBIT A

shall not constitute Consolidated Funded Debt), (c) all purchase money
Indebtedness of such Person, including under clause (c) or (d) of the definition
of such term (but excluding any earnout or other contingent payment obligations
in connection with any acquisition or business combination), and (d) all Capital
Lease Obligations of such Person.  The Consolidated Funded Debt of any Person
shall include, without duplication, the Consolidated Funded Debt of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such other Person (including a Guarantee
thereof), except to the extent the terms of such Consolidated Funded Debt
provide that such Person is not liable therefor.

“Consolidated Net Funded Debt” means, as of any measurement date, (a)
Consolidated Funded Debt as of such date minus (b) the lesser of (i) the sum of
(A) the excess, if any, of (x) Unrestricted Cash of Parent and its Domestic
Subsidiaries as of such date over (y) Deferred Merchant Payables of Parent and
its Domestic Subsidiaries as of such date plus (B) 70% of the excess, if any, of
(x) Unrestricted Cash of Foreign Subsidiaries of Parent as of such date over (y)
Deferred Merchant Payables of Foreign Subsidiaries of Parent as of such date and
(ii) US$700,000,000.

“Consolidated Net Income” means, for any period, the net income or loss of
Parent and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP (after giving effect, for the avoidance of doubt, to the
elimination of intercompany accounts in accordance with GAAP); provided that
there shall be excluded the income or loss of any Subsidiary that is not a
Wholly Owned Subsidiary to the extent such income or loss is attributable to the
noncontrolling interest in such Subsidiary.

“Consolidated Revenues” means, for any period, the aggregate revenues of Parent
and the Subsidiaries, determined on a consolidated basis in accordance with
GAAP.

“Consolidated Total Assets” means, at any time, the consolidated total assets of
Parent and the Subsidiaries, as such amount would appear on a consolidated
balance sheet of Parent prepared as of such date in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise.  “Controlling” and “Controlled”
have meanings correlative thereto.

“Covered Entity” means (a) a “covered entity” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 252.82(b), (b) a “covered bank” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
47.3(b), or (c) a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

 



--------------------------------------------------------------------------------

EXHIBIT A

“Covered Party” has the meaning assigned to it in Section 9.20.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means any Revolving Lender that (a) shall have failed to
fund its applicable Tranche Percentage of any Revolving Borrowing for two or
more Business Days after the date such Borrowing is required, in accordance with
the terms and subject to the conditions set forth herein, to be funded by
Lenders hereunder, unless such Lender notifies the Administrative Agent and
Parent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified in
such writing, including, if applicable, by reference to a specific Default) has
not been satisfied, (b) shall have failed to fund any portion of its
participation in any LC Disbursement or Swingline Loan within two Business Days
after the date on which such funding is to occur hereunder, (c) shall have
failed to pay to the Administrative Agent, any Issuing Bank or the Swingline
Lender any other amount required to be paid by it within two Business Days after
the day on which such payment is required to be made hereunder, (d) shall have
notified the Administrative Agent (or shall have notified Parent, the Swingline
Lender or any Issuing Bank, which shall in turn have notified the Administrative
Agent) in writing that it does not intend or is unable to comply with its
funding obligations under this Agreement, or shall have made a public statement
to the effect that it does not intend or is unable to comply with such funding
obligations in accordance with the terms and subject to the conditions set forth
herein (unless such writing or public statement indicates that such position is
based on such Lender’s good-faith determination that a condition precedent
(specifically identified in such writing or public statement, including, if
applicable, by reference to a specific Default) to funding a Loan cannot be
satisfied) or its funding obligations generally under other credit or similar
agreements to which it is a party, (e) shall have failed (but not for fewer than
three Business Days) after a written request by the Administrative Agent, an
Issuing Bank or the Swingline Lender made in good faith to provide a
certification in writing that it will comply with its obligations (and is
financially able to meet such obligations) to make Loans and fund participations
in LC Disbursements and Swingline Loans hereunder, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (e) upon the
Administrative Agent’s, such Issuing Bank’s or the Swingline Lender’s receipt of
such certification in form and substance satisfactory to the Administrative
Agent,  (f) has become the subject of a Bankruptcy Event or (g) has, or has a
direct or indirect Lender Parent that has, become the subject of a Bail-In
Action.  

“Deferred Merchant Payables” means, as of any date, the “deferred merchant
payables” (or any substantively similar line item caption), as such amount would
appear on a consolidated balance sheet of Parent prepared as of such date in
accordance with GAAP.

 



--------------------------------------------------------------------------------

EXHIBIT A

“Designated Cash Management Obligations” means the due and punctual payment and
performance of all obligations of Parent and any Subsidiary in respect of any
Cash Management Services provided to Parent or any Subsidiary that are (a) owed
to the Administrative Agent, an Arranger or an Affiliate of any of the
foregoing, or to any Person that, at the time such obligations were incurred,
was the Administrative Agent, an Arranger or an Affiliate of any of the
foregoing, (b) owed on the Second Amendment Effective Date to a Person that is a
Lender or an Affiliate of a Lender as of the Second Amendment Effective Date or
(c) owed to a Person that is a Lender or an Affiliate of a Lender at the time
such obligations are incurred, including, in each case, obligations with respect
to fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including obligations accruing, at the rate
specified therein, or incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding); provided that, other than any such
obligations owing to the Administrative Agent or an Affiliate thereof in respect
of Cash Management Services provided pursuant to arrangements existing on the
Second Amendment Effective Date (as amended from time to time), such obligations
in respect of Cash Management Services have been designated as “Designated Cash
Management Obligations” by written notice from Parent to the Administrative
Agent in form and detail reasonably satisfactory to the Administrative Agent.

“Designated Obligations” means Obligations consisting of the principal of and
interest on outstanding Revolving Loans and Swingline Loans, reimbursement
obligations in respect of LC Disbursements (including interest accrued thereon)
and fees payable to the Revolving Lenders.

“Designated Subsidiary” means each Subsidiary that is (a) a Borrowing
Subsidiary, (b) a Material Subsidiary or (c) an obligor (including pursuant to a
Guarantee) under any Material Indebtedness of Parent or any Domestic Subsidiary,
in each case other than (i) except in the case of clause (c) above, any
Specified Foreign Subsidiary, (ii) any Subsidiary whose Guarantee of the
Obligations has been released pursuant to Section 9.14 and (iii) TripAdvisor
Securities Corporation, a Massachusetts securities corporation (“TSC”), so long
as (A) TSC shall be prohibited or restricted (including any restriction
requiring consent or approval of any Governmental Authority), as a matter of
applicable Massachusetts law, from becoming a Subsidiary Loan Party or otherwise
satisfying the Guarantee and Collateral Requirement without losing its status as
a Massachusetts security corporation, (B) TSC does not own any assets other than
de minimis assets relating to its organization and existence and cash, Permitted
Investments, securities and similar financial assets, provided that the fair
value of such cash, Permitted Investments, securities and similar financial
assets shall not exceed US$300,000,000 in the aggregate at any time (provided
that in determining fair value of such assets, (x) any appreciation in the value
of any Permitted Investments and (y) any dividends, distributions or other
payments received by TSC with respect to such Permitted Investments, in each
case since the last day of the fiscal quarter of Parent most recently ended and
with no carryover from any fiscal quarter of Parent prior to such most recently
ended fiscal quarter, shall be disregarded), (C) TSC shall have no Indebtedness
(including

 



--------------------------------------------------------------------------------

EXHIBIT A

no Guarantee of any Indebtedness) and (D) TSC shall not engage in any business
or activities other than ownership of the Permitted Investments and other assets
referred to in clause (B) above and activities incidental thereto, and provided
that, notwithstanding anything to the contrary in this definition, each
Subsidiary that directly or indirectly owns any Equity Interests in TSC shall be
deemed to be a Designated Subsidiary.

“Designated Swap Obligations” means the due and punctual payment and performance
of all obligations of Parent and the Subsidiaries under each Swap Agreement that
(a) is with a counterparty that is, or was on the Second Amendment Effective
Date, the Administrative Agent, an Arranger or an Affiliate of any of the
foregoing, whether or not such counterparty shall have been the Administrative
Agent, an Arranger or an Affiliate of any of the foregoing at the time such Swap
Agreement was entered into, (b) is in effect on the Second Amendment Effective
Date with a counterparty that is a Lender or an Affiliate of a Lender as of the
Second Amendment Effective Date or (c) is entered into after the Second
Amendment Effective Date with a counterparty that is a Lender or an Affiliate of
a Lender at the time such Swap Agreement is entered into, including, in each
case, obligations with respect to payments for early termination, fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including obligations accruing, at the rate specified therein, or
incurred during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding); provided that, if such obligations are owing to any Person other
than the Administrative Agent or an Affiliate thereof (or, in the case of such
obligations owing to the Administrative Agent or an Affiliate thereof, are owing
under any Swap Agreement entered into after the Second Amendment Effective
Date), such obligations shall be “Designated Swap Obligations” only if so
designated by written notice from Parent to the Administrative Agent in form and
detail reasonably satisfactory to the Administrative Agent.

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

(a)

matures or is mandatorily redeemable (other than solely for Equity Interests in
such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

(b)

is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or

(c)

is redeemable (other than solely for Equity Interests in such Person that do not
constitute Disqualified Equity Interests and cash in lieu of fractional

 



--------------------------------------------------------------------------------

EXHIBIT A

shares of such Equity Interests) or is required to be repurchased by such Person
or any of its Affiliates, in whole or in part, at the option of the holder
thereof;

in each case, on or prior to the date 180 days after the latest Maturity Date
(determined as of the date of issuance thereof or, in the case of any such
Equity Interest outstanding on the date hereof, as of the date hereof);
provided, however, that (i) an Equity Interest in any Person that would not
constitute a Disqualified Equity Interest but for terms thereof giving holders
thereof the right to require such Person to redeem or purchase such Equity
Interest upon the occurrence of an “asset sale” or a “change of control” shall
not constitute a Disqualified Equity Interest if any such requirement becomes
operative only after repayment in full of all the Loans and all other Loan
Document Obligations that are accrued and payable, the cancellation or
expiration of all Letters of Credit and the termination of the Commitments and
(ii) an Equity Interest in any Person that is issued to any employee or to any
plan for the benefit of employees or by any such plan to such employees shall
not constitute a Disqualified Equity Interest solely because it may be required
to be repurchased by such Person or any of its subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.

“Documentation Agents” means Barclays Bank PLC, Morgan Stanley Senior Funding,
Inc. and Wells Fargo Bank, National Association, in their capacities as
co-documentation agents for the credit facilities provided for herein.

“Domestic Subsidiary” means a Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia; provided that, other than for purposes of the definition of CFC
Domestic Holdco, any Subsidiary that would otherwise constitute a Domestic
Subsidiary and is CFC Domestic Holdco shall be deemed not to be a Domestic
Subsidiary.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in clause (a) or (b) above and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority”  means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Communication” means email or facsimile, or such other methods of
electronic communication as are approved by the Administrative Agent;

 



--------------------------------------------------------------------------------

EXHIBIT A

provided that such approval may be limited or rescinded by the Administrative
Agent at any time by notice to Parent.

“Electronic Signature” means an electronic sound, symbol or process attached to,
or associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other substantially
similar Internet or extranet-based site, whether such electronic system is
owned, operated or hosted by the Agents or any Issuing Bank and any of their
respective Related Parties or any other Person, providing for access to data
protected by passcodes or other security system.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, (i) a natural
person, (ii) a Defaulting Lender or a Lender Parent thereof or (iii) Parent, any
Subsidiary or any other Affiliate of Parent.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any toxic or hazardous
substance, material or waste, or to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Parent or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
presence,  release or threatened release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest; provided that Indebtedness that is convertible into or
exchangeable for Equity Interests in Parent (and cash in lieu of fractional
shares) and/or cash (in an amount determined by reference to the price of such
Equity Interests) shall not, prior to the date of conversion or exchange
thereof, constitute Equity Interests in Parent.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 



--------------------------------------------------------------------------------

EXHIBIT A

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Parent, is treated as a single employer under Section 414(b)
or (c) of the Code or, solely for purposes of Section 302 of ERISA and Section
412 of the Code, is treated as a single employer under Section 414(m) or 414(o)
of the Code.

“ERISA Event” means (a) any reportable event (within the meaning of Section 4043
of ERISA or the regulations issued thereunder) with respect to a Plan, other
than an event for which the 30-day notice period is waived; (b) a failure by any
Plan to satisfy the minimum funding standard (within the meaning of Section 412
of the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) a determination that any Plan is, or is expected to be,
in at-risk status (within the meaning of Section 430(i)(4) of the Code or
Section 303(i)(4) of ERISA); (e) the incurrence by Parent or any ERISA Affiliate
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (f) the receipt by Parent or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (g) the incurrence by
Parent or any ERISA Affiliate of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; (h) the receipt by
Parent or any ERISA Affiliate of any notice, or the receipt by any Multiemployer
Plan from Parent or any ERISA Affiliate of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent (within the meaning of Title IV of ERISA) or in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA); (i) the occurrence of a non-exempt “prohibited
transaction” (within the meaning of Section 4975 of the Code or Section 406 of
ERISA) concerning any Plan and with respect to which Parent or any ERISA
Affiliate is a “disqualified person” (within the meaning of Section 4975 of the
Code) or a party in interest (within the meaning of Section 406 of ERISA) or
could otherwise be liable; or (j) any other event or condition with respect to a
Plan or Multiemployer Plan that could result in liability of Parent or any ERISA
Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“EURIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in
Euro for any Interest Period, the applicable Screen Rate as of the Specified
Time on the Quotation Date.

“Euro” or “€” means the lawful currency of the member states of the European
Union that have adopted a single currency in accordance with applicable law or
treaty.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a

 



--------------------------------------------------------------------------------

EXHIBIT A

rate determined by reference to (a) in the case of Loans or Borrowings
denominated in US Dollars, the Adjusted LIBO Rate, (b) in the case of Loans or
Borrowings denominated in Sterling, the LIBO Rate or (c) in the case of Loans or
Borrowings denominated in Euro, the EURIBO Rate.

“European Tranche” has the meaning assigned to such term in the definition of
the term “Tranche”.

“European Tranche Percentage” means, at any time, with respect to any European
Tranche Revolving Lender, the percentage of the total European Tranche Revolving
Commitments represented by such Lender’s European Tranche Revolving Commitment
at such time.  If the European Tranche Revolving Commitments have terminated or
expired, the European Tranche Percentages shall be determined based upon the
European Tranche Revolving Commitments most recently in effect, giving effect to
any assignments.

“European Tranche Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make European Tranche Revolving Loans and
to acquire participations in Letters of Credit and Swingline Loans, expressed as
an amount representing the maximum aggregate permitted amount of such Lender’s
European Tranche Revolving Exposure hereunder, as such commitment may be (a)
reduced or increased from time to time pursuant to Section 2.09 and (b) reduced
or increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.  The initial amount of each Lender’s European Tranche
Revolving Commitment is set forth on Schedule 2.01 or in the Assignment and
Assumption or the Incremental Facility Agreement pursuant to which such Lender
shall have assumed or provided its European Tranche Revolving Commitment, as
applicable.  The aggregate amount of the Lenders’ European Tranche Revolving
Commitments as of the FirstSecond Amendment Effective Date is
US$1,200,000,0001,000,000,000.

“European Tranche Revolving Exposure” means, at any time, the sum of (a) the
aggregate principal amount of the European Tranche Revolving Loans denominated
in US Dollars outstanding at such time, (b) the sum of the US Dollar Equivalents
of the aggregate principal amounts of the European Tranche Revolving Loans
denominated in Euro or Sterling outstanding at such time, (c) the European
Tranche Share of the LC Exposure at such time and (d) the European Tranche Share
of the Swingline Exposure at such time.   The European Tranche Revolving
Exposure of any Lender at any time shall be such Lender’s European Tranche
Percentage of the total European Tranche Revolving Exposure at such time,
adjusted to give effect to any reallocation under Section 2.20 of the LC
Exposure and the Swingline Exposure of Defaulting Lenders in effect at such
time; provided that in the case of the Lender that is the Swingline Lender, its
European Tranche Revolving Exposure shall be (i) determined without giving
effect to clause (d) above and (ii) increased by the full amount of its
Swingline Exposure determined in accordance with the definition of such term.

“European Tranche Revolving Lender” means a Lender with a European Tranche
Revolving Commitment or European Tranche Revolving Exposure.

 



--------------------------------------------------------------------------------

EXHIBIT A

“European Tranche Revolving Loan” means a Loan made pursuant to Section
2.01(b).  Each European Tranche Revolving Loan denominated in US Dollars shall
be an ABR Loan or a Eurocurrency Loan, and each European Tranche Revolving Loan
denominated in Euro or Sterling shall be a Eurocurrency Loan.

“European Tranche Share” means, at any time, a percentage determined by dividing
the aggregate amount of the European Tranche Revolving Commitments at such time
by the aggregate amount of the Revolving Commitments at such time.

“Events of Default” has the meaning assigned to such term in Section 7.01.

“Exchange Act” means the United States Securities Exchange Act of 1934.

“Exchange Rate” means, on any daydate of determination, for purposes of
determining the US Dollar Equivalent of any currency other than US Dollars, the
rate at which such other currency may be exchanged into US Dollars at the time
of determination on such day as set forth on the applicable Reuters World
Currency Page.  In the event that such rate does not appear on the applicable
Reuters World Currency Page, the Exchange Rate shall be determinedlast provided
(either by publication or as may otherwise be provided to the Applicable Agent)
by the applicable Reuters source on the Business Day (determined based on New
York City time) immediately preceding such day of determination (or, if a
Reuters source ceases to be available or Reuters ceases to provide such rate of
exchange, as last provided by reference to such other publicly available
information service for displayingthat provides such rate of exchange ratesat
such time as mayshall be agreed uponselected by the Applicable Agent and Parent,
or, in the absence of such an agreement, the Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Applicable Agent in the
market where its foreign currency exchange operations in respect of such
currency are then being conducted, at or about such time as the Applicable Agent
shall elect after determining that such rates shall be the basis for determining
the Exchange Rate, on such date for the purchase of US Dollars for delivery two
Business Days later; provided that if at the time of any such determination, for
any reason, no such spot rate is being quoted, the Applicable Agent may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent demonstrable errorfrom time to time in
its reasonable discretion).  Notwithstanding the foregoing provisions of this
definition or the definition of “US Dollar Equivalent”, each Issuing Bank may,
solely for purposes of computing the fronting fees owed to it under Section
2.12(b), compute the US Dollar Equivalentamounts of the LC ExposureExposures
attributable to Letters of Credit issued by it by reference to exchange rates
determined using any reasonable method customarily employed by it for such
purpose.  For the avoidance of doubt, any exchange rate used will be with no
mark-up or spread added.

“Excluded Assets” has the meaning assigned to such term in the Collateral
Agreement.

 



--------------------------------------------------------------------------------

EXHIBIT A

“Excluded Subsidiaries” means (a) any Subsidiary that is organized under the
laws of the People’s Republic of China or Taiwan, and (b) any Subsidiary that is
the direct holding company of any Subsidiary referred to in clause (a) above, so
long as such holding company has no material assets, liabilities or operations
other than those relating to such Subsidiary.

“Excluded Swap Obligation” means, with respect to any Subsidiary Loan Party, any
Designated Swap Obligation if, and to the extent that, all or a portion of the
Guarantee by such Subsidiary Loan Party of, or the grant by such Subsidiary Loan
Party of a security interest to secure, such Designated Swap Obligation (or any
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule or regulation promulgated thereunder or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Subsidiary Loan Party’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to any “keepwell, support or other
agreement”, as defined in the Commodity Exchange Act, that supports the
obligations of such Subsidiary Loan Party and any and all Guarantees of such
Subsidiary Loan Party’s Swap Obligations by the other Loan Parties) at the time
the Guarantee of such Subsidiary Loan Party becomes effective with respect to
such Swap Obligations or such Swap Obligations become secured by such security
interest.

“Excluded Taxes” means, with respect to any Recipient, (a) any income or
franchise Taxes (i) that are imposed on (or measured by) such Recipient’s net
income by the jurisdiction under the laws of which such Recipient is organized
or in which its principal office is located or, in the case of any Lender, the
jurisdiction in which its applicable lending office is located or (ii) that are
Other Connection Taxes, (b) any branch profits Taxes or any similar Tax imposed
by any jurisdiction described in clause (a) above (including, for the avoidance
of doubt, any jurisdiction imposing Taxes described in clause (a)(ii) above),
(c) in the case of a Lender (other than an assignee pursuant to a request by
Parent under Section 2.19(b)) or an Issuing Bank, any withholding Tax (including
backup withholding) that is imposed (other than solely as a result of the
operation of the CAM Exchange) by the United States of America or the United
Kingdom (excluding (x) the portion of United Kingdom withholding Taxes with
respect to which the applicable Lender is entitled to claim a reduction under an
income tax treaty, and (y) United Kingdom withholding Taxes on payments made by
any guarantor under any Guarantee of the Obligations) on payments by any
Borrower or any other Loan Party on amounts payable to or for the account of
such Lender or Issuing Bank pursuant to a law in effect on the date on which
such Lender becomes a party to this Agreement (or designates a new lending
office) or such Issuing Bank becomes an “Issuing Bank” under this Agreement,
except, in the case of any Lender, to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from any Borrower or any
other Loan Party with respect to such withholding Tax pursuant to Section
2.17(a), (d) any Tax that is imposed as a result of such Recipient’s failure to
comply with Section 2.17(f) or 2.17(g) (except to the extent described in
Section 7.02(b)) and (e) any US

 



--------------------------------------------------------------------------------

EXHIBIT A

Federal withholding Taxes imposed under FATCA, including as a result of such
Recipient’s failure to comply with Section 2.17(f) or 2.17(g).

“Existing Credit Agreement” means the Creditthis Agreement dated as of December
20, 2011, as amended, among Parent, the other borrowers from time to time party
thereto, the lenders from time to time party thereto, JPMorgan Chase Bank, N.A.,
as administrative agent and J.P. Morgan Europe Limited, as London agentin effect
immediately prior to the Second Amendment Effective Date.

“Existing Letters of Credit” means each letter of credit issued for the account
of any Borrower under the “Existing Credit Agreement” (as defined in this
Agreement immediately prior to giving effect to the Second Amendment) that is
(a) outstanding on the Original Effective Date and (b) listed on Schedule 2.06A.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended and successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations promulgated thereunder or official interpretations thereof and, any
“intergovernmental agreements” in connection withagreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the foregoingCode.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
New York FedNYFRB based on such day’s federal funds transactions by depository
institutions (as determined in such manner as the New York Fed shall be set
forth on its public websitethe NYFRB Website from time to time) and published on
the next succeeding Business Day by the New York FedNYFRB as the effective
federal funds effective rate; provided that if such rate shallwould be less than
zero, such rate shall be deemed to be zero for all purposes of this Agreement.

“Financial Covenant Changeover Date” means the earlier of (a) the last day of
the fiscal quarter of Parent ending on September 30, 2021 and (b) at the
election of Parent in its sole discretion, the last day of any fiscal quarter of
Parent ending prior to September 30, 2021 that has been designated by Parent as
the “Financial Covenant Changeover Date” in a Financial Covenant Changeover Date
Notice delivered to the Administrative Agent.

“Financial Covenant Changeover Date Notice” means a written notice delivered by
Parent to the Administrative Agent pursuant to which Parent designates the last
day of any fiscal quarter of Parent ending prior to September 30, 2021 as the
“Financial Covenant Changeover Date”; provided that (a) any such notice must be
delivered together with the Compliance Certificate delivered pursuant to Section
5.1(c) with respect to the fiscal year or fiscal quarter of Parent ending on the
Financial Covenant Changeover Date designated in such notice, which Compliance
Certificate shall demonstrate that the Leverage Ratio for

 



--------------------------------------------------------------------------------

EXHIBIT A

purposes of the covenant set forth in Section 6.10 does not exceed 3.50 to 1.00
as of the Financial Covenant Changeover Date so designated, (b) only one such
notice may delivered under this Agreement and (c) any such notice shall be
irrevocable.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person;
provided that, when such term is used in reference to any document executed by,
or a certification of, a Financial Officer, the secretary or assistant secretary
of such Person shall have delivered an incumbency certificate to the
Administrative Agent as to the authority of such individual.

“First Amendment” means that certain First Amendment, dated as of May 12, 2017,
to this Agreement.

“First Amendment Effective Date” means May 12, 2017.

“Foreign Currency Overnight Rate” means, for any day, with respect to any
currency (a) a rate per annum equal to the London interbank offered rate as
administrated by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for overnight deposits in such currency as
displayed on the Reuters screen page that displays such rate (currently LIBOR01
or LIBOR02) (or, in the event such rate does not appear on a page of the Reuters
screen, on the appropriate page of such other commercially available information
service that publishes such rate as shall be selected by the Applicable Agent or
the applicable Issuing Bank, as applicable, from time to time) at approximately
11:00 a.m., London time, on such day or (b) if the rate referred to above is not
available for such currency, a rate per annum at which overnight deposits in
such currency would be offered on such day in the applicable offshore interbank
market, as such rate is determined by the Applicable Agent or the applicable
Issuing Bank, as applicable, by such means as the Applicable Agent or such
Issuing Bank, as the case may be, shall determine to be reasonable.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

“Foreign Subsidiary” means any Subsidiary that is incorporated or organized
other than under the laws of the United States of America, any State thereof or
the District of Columbia.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect, subject to Section 1.04, from time to time.

“General Basket Excess Amount” has the meaning assigned to such term in Section
6.08(lb)(xii).

“Global Intercompany Note” means the Global Intercompany Note, substantially in
the form of Exhibit I, together with all supplements thereto.

 



--------------------------------------------------------------------------------

EXHIBIT A

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof (including pursuant
to any “synthetic lease” financing), (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness or other obligation;
provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the ordinary course of business.  For the avoidance of doubt, any
expression by Parent or any Subsidiary of an intent to continue to provide
financial support to any of its subsidiaries made in a management representation
letter delivered in connection with an audit of the financial statements of such
subsidiary, so long as such expression of intent does not create any binding
obligation, contingent or otherwise, on Parent or such Subsidiary to provide
such support, shall not be deemed to be a Guarantee.  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  

“Guarantee Agreement” means the Amended and Restated Guarantee Agreement dated
as of June 26, 2015Second Amendment Effective Date, among Parent, the Designated
Subsidiaries party thereto and the Administrative Agent, together with all
supplements thereto.

“Guarantee and Collateral Requirement” means the requirement that :

(a)the Administrative Agent shall have received from Parent and each Designated
Subsidiary (ai) in the case of Parent and each Person that wasis a Designated
Subsidiary on the OriginalSecond Amendment Effective Date, a counterpart of the
Guarantee Agreement, duly executed and delivered on behalf of such Person, or
(bii) in the case of any Person that becomes a Designated Subsidiary after the
OriginalSecond Amendment Effective Date, a supplement to the

 



--------------------------------------------------------------------------------

EXHIBIT A

Guarantee Agreement, in the form specified therein, duly executed and delivered
on behalf of such Person;

(b)the Administrative Agent shall have received from Parent and each Designated
Subsidiary (i) in the case of Parent and each Person that is a Designated
Subsidiary on the Second Amendment Effective Date, a counterpart of the
Collateral Agreement, duly executed and delivered on behalf of such Person,
together with such documents and opinions asor (ii) in the case of any Person
that becomes a Designated Subsidiary after the Second Amendment Effective Date,
a supplement to the Collateral Agreement, in the form specified therein, duly
executed and delivered on behalf of such Person; provided that in the case of
any Designated Subsidiary that is a Foreign Subsidiary, such Designated
Subsidiary shall instead execute and deliver counterparts of one or more other
Security Documents customary for the jurisdiction of organization of such
Designated Subsidiary and in form and substance reasonably satisfactory to the
Administrative Agent and Parent;

(c)in the case of any Person that becomes a Designated Subsidiary after the
Second Amendment Effective Date, the Administrative Agent mayshall have
received, to the extent reasonably request, including (if so requested) by the
Administrative Agent, documents, opinion of counsel and opinionscertificates
with respect to such Designated Subsidiary of the type referred to in Sections
4.01(b6(e), 6(g) and 4.016(fi) of the Second Amendment;

(d)the Administrative Agent shall, with respect to such Designated Subsidiary
within 30 days (or such longer period as the Administrative Agent may agree to
in writing) of such Person becoming a Designated Subsidiary.the extent required
by the Collateral Agreement, have received (i) certificates or other instruments
representing all certificated Equity Interests owned by each Loan Party,
together with undated stock powers or other instruments of transfer with respect
thereto endorsed in blank, and (ii) all promissory notes owned by each Loan
Party, together with undated instruments of transfer with respect thereto
endorsed in blank;

(e)within 30 days after the Second Amendment Effective Date (or such later date
as the Administrative Agent may agree to in writing), the Administrative Agent
shall have received from Parent the Global Intercompany Note, duly executed and
delivered by Parent, each Designated Subsidiary and each other Subsidiary party
thereto, together with an undated instrument of transfer with respect thereto
endorsed in blank; and

(f)all documents and instruments, including Uniform Commercial Code financing
statements, required by applicable law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security Documents and perfect such Liens to the
extent required by, and with the priority required by, the

 



--------------------------------------------------------------------------------

EXHIBIT A

Security Documents, shall have been filed, registered or recorded or delivered
to the Administrative Agent for filing, registration or recording.

Notwithstanding the foregoing or anything to the contrary contained herein or in
any other Loan Document:

(i)no Loan Party shall be required to take any action with respect to the
creation or perfection of pledges of or security interests in, or the obtaining
of title insurance, legal opinions or other deliverables with respect to,
particular assets of the Loan Parties, if and for so long as the Administrative
Agent and Parent reasonably agree that the cost of creating or perfecting such
pledges or security interests in such assets, or obtaining such title insurance,
legal opinions or other deliverables in respect of such assets, shall be
excessive in relation to the benefit to be afforded to the Lenders therefrom;

(ii)the Administrative Agent may grant extensions of time for the creation and
perfection of security interests in or the obtaining of title insurance, legal
opinions or other deliverables with respect to particular assets where it
determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or the Security Documents;

(iii)nothing in this definition shall require the creation or perfection of
pledges of or security interests in any Excluded Asset;

(iv)no Loan Party shall be required to enter into control agreements with
respect to, or otherwise take any action with respect to the creation or
perfection of any security interest by “control” (or similar arrangements) over,
commodities accounts, securities accounts, deposit accounts, futures accounts,
other bank accounts, cash and cash equivalents and accounts related to the
clearing, payment processing and similar operations of the Loan Parties;

(v)no Loan Party shall be required to obtain any landlord, mortgagee or bailee
waivers, estoppels, collateral access agreements or similar third party
agreements;

(vi)no Loan Party shall be required to obtain any mortgages in respect of real
property; and

(vii)no Loan Party shall be required to (A) take any action to create or perfect
pledges of, or security interests in, any asset under the laws of any
jurisdiction other than the United States of America, any State thereof or the
District of Columbia (including any Equity Interests issued by any Subsidiary or
other Person organized under the laws of any such jurisdiction), (B) execute any
Security Document governed under the laws of any jurisdiction other than the
United States of America, any State thereof or the District of Columbia or (C)
make any filing or recording, or conduct any Lien or other search, in any
jurisdiction other than the United States of America, any State thereof or the

 



--------------------------------------------------------------------------------

EXHIBIT A

District of Columbia, in each case, other than with respect to any Foreign
Subsidiary that is a Subsidiary Loan Party; provided that (x) no such Foreign
Subsidiary shall be required to take any action described in clause (A), (B) or
(C) above in respect of any assets of such Foreign Subsidiary in any
jurisdiction other than the jurisdiction of organization of such Foreign
Subsidiary and (y) with respect to any such Foreign Subsidiary, the requirements
of this definition, the Guarantee Agreement and the Security Documents may be
modified as shall be reasonably agreed by the Administrative Agent and Parent.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“HMRC” means H.M. Customs and Revenue.

“HMRC DT Treaty Passport scheme” means the Board of H.M. Revenue and Customs
Double Taxation Treaty Passport scheme.

“IBA” has the meaning assigned to such term in Section 1.06.

“Increase Effective Date” has the meaning assigned to such term in Section
2.09(d)(i).

“Increasing Lender” has the meaning assigned to such term in Section 2.09(d)(i).

“Incremental Amount” means, as of any date of determination with respect to any
Commitment Increase or any Incremental Term Loans, an amount that, after giving
pro forma effect to such Commitment Increase or such Incremental Term Loans and
the use of proceeds thereof (but without netting the cash proceeds thereof and
assuming, solely for purposes of this determination, that the excess, if any, of
(a) the entire amount of all the Commitment Increases established since the
Original Effective Date (including such Commitment Increase), less (b) the
entire amount of all the Commitment Decreases effected since the Original
Effective Date, is fully funded as Loans), would not result in the Leverage
Ratio, determined as of the last day of the fiscal quarter of Parent then most
recently ended, exceeding (i) prior to the Financial Covenant Changeover Date, a
Leverage Ratio of 3.50 to 1.00, and (ii) on and after the Financial Covenant
Changeover Date, the maximum Leverage Ratio applicable on such date of
determination pursuant to Section 6.10 (giving effect, if applicable, to any
increase thereto becoming effective on such date of determination pursuant to
Section 6.10).

“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent and the
Borrowers, among the Borrowers, the Administrative Agent and one or more

 



--------------------------------------------------------------------------------

EXHIBIT A

Incremental Revolving Lenders and/or Incremental Term Lenders, establishing a
Commitment Increase or Incremental Term Commitments and effecting such other
amendments hereto and to the other Loan Documents as are contemplated by Section
2.21(c).

“Incremental Lender” means an Incremental Revolving Lender or an Incremental
Term Lender or any combination thereof, as the case may be.

“Incremental Revolving Lender” has the meaning assigned to such term in Section
2.09(d)(i).

“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant an Incremental Facility Agreement
and Section 2.21, to make Incremental Term Loans of any Series hereunder,
expressed as an amount representing the maximum principal amount of the
Incremental Term Loans of such Series to be made by such Lender, subject to any
increase or reduction pursuant to the terms and conditions hereof.  The initial
amount of each Lender’s Incremental Term Commitment of any Series, if any, is
set forth in the Incremental Facility Agreement or the Assignment and Assumption
pursuant to which such Lender shall have established or assumed its Incremental
Term Commitment of such Series.

“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an Incremental Term Loan.

“Incremental Term Loan” means a loan made by an Incremental Term Lender to
Parent pursuant to Section 2.21.

“Incremental Term Maturity Date” means, with respect to the Incremental Term
Loans of any Series to be made pursuant to any Incremental Facility Agreement,
the final maturity date specified in such Incremental Facility Agreement with
respect thereto, which date shall not be prior to the Revolving Maturity Date.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services, (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others, (g)
all Capital Lease Obligations and all Synthetic Lease Obligations of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (i) all
Disqualified Equity Interests in such Person, valued, as of the date of
determination, at the maximum aggregate amount that would be payable upon
maturity, redemption, repayment or

 



--------------------------------------------------------------------------------

EXHIBIT A

repurchase thereof (or of Disqualified Equity Interests or Indebtedness into
which such Disqualified Equity Interests are convertible or exchangeable), (j)
all Securitization Transactions of such Person and (k) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances.  The
Indebtedness of any Person shall include the Indebtedness of any other Person
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such other Person, except to the extent
the terms of such Indebtedness provide that such Person is not liable
therefor.  Notwithstanding the foregoing, Indebtedness of any Person shall not
include (i) trade payables, (ii) endorsements of checks, bills of exchange and
other instruments for deposit or collection in the ordinary course of business
and (iii) customer deposits and advances, and interest payable thereon, in the
ordinary course of business in accordance with customary trade terms and other
obligations incurred in the ordinary course of business through credit on an
open account basis customarily extended to such Person in connection with the
purchase of goods or services.

“Indemnified Taxes” means Taxes other than (a) Excluded Taxes and (b) Other
Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).  

“Initial Borrowings” has the meaning assigned to such term in Section
2.09(d)(ii).

“Intellectual Property” has the meaning assigned to such term in the Collateral
Agreement.

“Interest Election Request” means a written request by or on behalf of a
Borrower to convert or continue a Borrowing in accordance with Section 2.08,
which shall be, in the case of any such written request, in the form of Exhibit
F or any other form approved by the Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first Business Day following the last day of each March,
June, September and December, (b) with respect to any Eurocurrency Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurocurrency Borrowing with an Interest Period
of more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period and (c) with respect to any Swingline Loan,
the day that such Loan is required to be repaid.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two (other than in the case
of Borrowings denominated in Euro), three or six months (or, with the consent of
each Lender participating therein, twelve months) thereafter, as the applicable
Borrower (or Parent on its behalf) may elect; provided that (a) if any Interest
Period would end on a

 



--------------------------------------------------------------------------------

EXHIBIT A

day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

“Interpolated Screen Rate” means, with respect to any Eurocurrency Borrowing
denominated in any currency for any Interest Periodperiod, a rate per annum
which results from interpolating on a linear basis between (a) the applicable
Screen Rate for the longest maturity for which a Screen Rate is available that
is shorter than such Interest Periodperiod and (b) the applicable Screen Rate
for the shortest maturity for which a Screen Rate is available that is longer
than such Interest Periodperiod, in each case as of the Specified Time on the
Quotation Datetime the Interpolated Screen Rate is required to be determined in
accordance with the other provisions hereof; provided that the Interpolated
Screen Rate shall in no event be less than 1.00%.  

“Investment” means, with respect to a specified Person, any Equity Interests,
evidences of Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, or any capital contribution or
loans or advances (other than advances made in the ordinary course of business
that would be recorded as accounts receivable on the balance sheet of the
specified Person prepared in accordance with GAAP) to, Guarantees of any
Indebtedness or other obligations of, or any other investment (including any
investment in the form of transfer of property for consideration that is less
than the fair value thereof (as reasonably determined by Parent)) in, any other
Person that are held or made by the specified Person.  The amount, as of any
date of determination, of (a) any Investment in the form of a loan or an advance
shall be the principal amount thereof outstanding on such date, without any
adjustment for write-downs or write-offs (including as a result of forgiveness
of any portion thereof) with respect to such loan or advance after the date
thereof, (b) any Investment in the form of a Guarantee shall be determined in
accordance with the definition of the term “Guarantee”, (c) any Investment  in
the form of a purchase or other acquisition for value of any Equity Interests,
evidences of Indebtedness or other securities of any Person shall be the fair
value (as reasonably determined by Parent) of the consideration therefor
(including any Indebtedness assumed in connection therewith), plus the fair
value (as so determined) of all additions, as of such date of determination,
thereto, and minus the amount, as of such date of determination, of any portion
of such Investment repaid to the investor in cash as a repayment of principal or
a return of capital, as the case may be, but without any other adjustment for
increases or decreases in value of, or write-ups, write-downs or write-offs with
respect to, such Investment after the time of such Investment, (d) any
Investment (other than any Investment referred to in clause (a), (b) or (c)
above) in the form of a transfer of Equity Interests or other property by the
investor to the

 



--------------------------------------------------------------------------------

EXHIBIT A

investee, including any such transfer in the form of a capital contribution,
shall be the fair value (as reasonably determined by Parent) of such Equity
Interests or other property as of the time of such transfer (less, in the case
of any investment in the form of transfer of property for consideration that is
less than the fair value thereof, the fair value (as so determined) of such
consideration as of the time of the transfer), minus the amount, as of such date
of determination, of any portion of such Investment repaid to the investor in
cash as a return of capital, but without any other adjustment for increases or
decreases in value of, or write-ups, write-downs or write-offs with respect to,
such Investment after the time of such transfer, and (e) any Investment (other
than any Investment referred to in clause (a), (b), (c) or (d) above) in any
Person resulting from the issuance by such Person of its Equity Interests to the
investor shall be the fair value (as reasonably determined by Parent) of such
Equity Interests at the time of the issuance thereof.

“IP Collateral Agreements” has the meaning assigned to such term in the
Collateral Agreement.

“IRS” means the US Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means each of JPMorgan Chase Bank, N.A. and any other Lender that
has entered into an Issuing Bank Agreement, each in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i).  Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate (it being agreed that such Issuing
Bank shall, or shall cause such Affiliate to, comply with the requirements of
Section 2.06 with respect to such Letters of Credit).

“Issuing Bank Agreement” means an agreement among Parent, the Administrative
Agent and a financial institution pursuant to which such financial institution
agrees to act as an Issuing Bank hereunder, in the form of Exhibit G or any
other form approved by the Administrative Agent in its reasonable discretion.

“Judgment Currency” has the meaning assigned to such term in Section 9.15(b).

“LC Commitment” means, as to any Issuing Bank, the maximum permitted amount of
the LC Exposure that may be attributable to Letters of Credit issued by such
Issuing Bank.  The initial amount of each Issuing Bank’s LC Commitment is set
forth on Schedule 2.06 or in such Issuing Bank’s Issuing Bank Agreement.  The LC
Commitment of any Issuing Bank may be increased or reduced by written agreement
between such Issuing Bank and Parent, provided that a copy of such written
agreement shall have been delivered to the Administrative Agent.

 



--------------------------------------------------------------------------------

EXHIBIT A

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.  The amount of any LC Disbursement made by an Issuing Bank in an
Alternative Currency and not reimbursed by the applicable Borrower shall be
determined as set forth in Section 2.06(e) or 2.06(l), as applicable.

“LC Exchange Rate” means, on any daydate of determination, with respect to US
Dollars in relation to any Alternative Currency, the rate at which US Dollars
may be exchanged into such Alternative Currency, on such day as set forth at
approximately 12:00 noon,last provided (either by publication or as may
otherwise be provided to the Administrative Agent) by the applicable Reuters
source on the Business Day (determined based on New York City time, on)
immediately preceding such day on the applicableof determination (or, if a
Reuters World Currency Page.  In the event that such rate does not appear on the
applicable Reuters World Currency Page, the LC Exchange Rate shall be
determinedsource ceases to be available or Reuters ceases to provide such rate
of exchange, as last provided by reference to such other publicly available
information service for displayingthat provides such rate of exchange ratesat
such time as mayshall be agreed uponselected by the ApplicableAdministrative
Agent and Parent or, in the absence of such agreement, the LC Exchange Rate
shall instead be the arithmetic average of the spot rates of exchange of the
Applicable Agent in the market where its foreign currency exchange operations in
respect of such currency are then being conducted, at or about 11:00 a.m.,
London time, on such date for the purchase of such Alternative Currency with US
Dollars for delivery two Business Days later; provided that if at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Applicable Agent, after consultation with Parent, may use any reasonable method
it deems appropriate to determine such rate, and such determination shall be
conclusive absent demonstrable errorfrom time to time in its reasonable
discretion).  For the avoidance of doubt, any exchange rate used will be with no
mark-up or spread added.

“LC Exposure” means, at any time, the sum of (a) the aggregate of the US Dollar
Equivalents (based on the applicable Exchange Rates) of the undrawn amounts of
all outstanding Letters of Credit at such time plus (b) the aggregate of the US
Dollar Equivalents (based on the applicable Exchange Rates) of all LC
Disbursements that have not yet been reimbursed by or on behalf of the
applicable Borrower at such time.  The LC Exposure of any Revolving Lender at
any time shall be its Combined Tranche Percentage of the total LC Exposure at
such time, adjusted (without duplication) to give effect to any reallocation
under Section 2.20 of the LC Exposure of Defaulting Lenders in effect at such
time.

“LC Participation Calculation Date” means, with respect to any LC Disbursement
made by any Issuing Bank or any refund of a reimbursement payment made by any
Issuing Bank to any Borrower, in each case in a currency other than US Dollars,
(a) the date on which such Issuing Bank shall advise the Applicable Agent that
it purchased with US Dollars the currency used to make such LC Disbursement or
refund or (b) if such Issuing Bank shall not advise the Applicable Agent that it
made such a purchase, the date on which such LC Disbursement or refund is made.

 



--------------------------------------------------------------------------------

EXHIBIT A

“Lender Parent” means, with respect to any Lender, any Person in respect of
which such Lender is a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Incremental Facility Agreement
or an Assignment and Assumption, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.  Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and the Existing Letters of Credit, other than any such letter of credit that
shall have ceased to be a “Letter of Credit” outstanding hereunder pursuant to
Section 9.05.

“Leverage Condition” shall be satisfied if the Leverage Ratio as of the end of
the most recently ended fiscal year or fiscal quarter of Parent for which
consolidated financial statements of Parent have been delivered pursuant to
Section 5.01(a) or 5.01(b) is not greater than 3.50:1.00.

“Leverage Ratio” means, on any measurement date, the ratio of (a) Consolidated
Net Funded Debt as of such date to (b) Consolidated EBITDA for the period of
four consecutive fiscal quarters of Parent ended on such date (or, if such date
is not the last day of a fiscal quarter of Parent, ended most recently prior to
such date).

“Liberty Successor” means any Person that is a successor of Liberty TripAdvisor
Holdings, including any Person spun or otherwise separated out of Liberty
TripAdvisor Holdings (or any similar successor of any such Liberty Successor);
provided that (a) no Person or group (within the meaning of the Exchange Act and
the rules of the SEC thereunder as in effect on the date hereof), other than the
Permitted Holders (disregarding for this purpose clause (b) of the definition of
such term), is the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act and the rules of the SEC thereunder as in effect on the date
hereof), directly or indirectly, of more than 50% of the total voting power
represented by the issued and outstanding capital stock (or equivalent Equity
Interests) of such Liberty Successor, (b) such Liberty Successor is not a
Sanctioned Person, (c) the transaction or transactions pursuant to which such
Liberty Successor shall have become such a successor does not violate any
Anti-Corruption Laws applicable to such Liberty Successor or any Sanctions
applicable to such Liberty Successor and (d) each of the Administrative Agent
and each Lender shall have received all documentation and other information
reasonably requested by it in writing that it reasonably determines is required
by United States or foreign bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act, with respect to such Liberty Successor.  

“Liberty TripAdvisor Holdings” means Liberty TripAdvisor Holdings, Inc., a
Delaware corporation.

 



--------------------------------------------------------------------------------

EXHIBIT A

“LIBO Rate” means, with respect to any Eurocurrency Borrowing (other than any
such Borrowing denominated in Euro) for any Interest Period, the applicable
Screen Rate as of the Specified Time on the Quotation Date.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Limited Conditionality Acquisition” means any acquisition (including pursuant
to a merger or consolidation)Acquisition by Parent or any of its Subsidiaries
(other than any Excluded Subsidiaries) of all or substantially all of the issued
and outstanding Equity Interests in, or all or substantially all of the assets
of (or of assets constituting a business unit, line of business or division of)
any Person (a) that is not prohibited by this Agreement and (b) for which Parent
has determined in good faith that limited conditionality is reasonably
necessary.

“Limited Conditionality Acquisition Agreement” means, with respect to any
Limited Conditionality Acquisition, the definitive agreement entered into by
Parent or any of its Subsidiaries (other than any Excluded Subsidiary) in
respect thereof.

“Limited Conditionality Acquisition Incremental Term Loans” has the meaning
assigned to such term in Section 2.21(c).

“Liquidity” means, as of any date, (a) (i) Unrestricted Cash of Parent and its
Wholly Owned Subsidiaries (other than any Excluded Subsidiary) as of such date,
less (ii) Deferred Merchant Payables as of such date plus (b) so long as the
conditions precedent set forth in Section 4.02 are capable of being satisfied as
of such date, the excess, if any, of (i) the total Commitments in effect on such
date over (ii) the total Revolving Credit Exposures as of such date.

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrowers of (i) the principal of and premium, if any, and interest (including
interest accruing, at the rate specified herein, during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on all Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, and (ii) each payment required to be made by any Borrower under
any Loan Document in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon
(including interest accruing, at the rate specified herein, during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) and obligations
to provide cash collateral, and (b) the due and punctual payment or performance
by the Borrowers of all other monetary obligations under this Agreement and by
Parent, any Borrowing Subsidiary and any other Subsidiary Loan Party of all
other monetary

 



--------------------------------------------------------------------------------

EXHIBIT A

obligations under any other Loan Document to which it is a party, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations accruing, at the
rate specified herein or therein, or incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding).

“Loan Documents” means (a) this Agreement, the Guarantee Agreement, the
Collateral Agreement, the other Security Documents, the First Amendment, the
Second Amendment, the Borrowing Subsidiary Agreements, the Borrowing Subsidiary
Terminations, the Incremental Facility Agreements, any promissory notes
delivered pursuant to Section 2.10(e) and any other document or agreement that
is designated by Parent and the Administrative Agent as a “Loan Document” and
(b) except for purposes of Section 9.02, any letter of credit applications
referred to in Section 2.06(a), the Issuing Bank Agreements and each written
agreement (if any) between Parent and any Issuing Bank regarding such Issuing
Bank’s LC Commitment; provided that from and after the Collateral Release Date,
the term “Loan Documents” shall not (except for purposes of Section 9.03)
include the Collateral Agreement, the other Security Documents and any other
security agreement, instrument or document executed or delivered in connection
with the granting of any security interest pursuant to any Security Document.

“Loan Parties” means Parent and the Subsidiary Loan Parties.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means (a) with respect to a Loan or Borrowing denominated in US
Dollars or any Letter of Credit, New York City time, (b) with respect to a Loan
or Borrowing denominated in Euro, FrankfurtBrussels time, and (c) with respect
to a Loan or Borrowing denominated in Sterling, London time.

“London Agent” means JPMorgan Chase Bank, N.A., J.P. Morgan Europe Limited, or
any other Affiliate or branch of JPMorgan Chase Bank, N.A., that JPMorgan Chase
Bank, N.A. shall have designated for the purpose of acting in such capacity
hereunder.

“Majority in Interest” means, at any time, (a) when used in reference to
Revolving Lenders, Lenders having Revolving Credit Exposures and unused
Revolving Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and the total unused Revolving Commitment at such
time, (b) when used in reference to Revolving Lenders of any Class, Lenders
having Revolving Credit Exposures and unused Revolving Commitments of such Class
representing more than 50% of the sum of the total Revolving Credit Exposures
and the total unused Revolving Commitment of such Class at such time and (c)
when used in reference to the Incremental Term Lenders of any Class, Lenders
holding outstanding Incremental Term Loans of such Class representing more than
50% of all Incremental Term Loans of such

 



--------------------------------------------------------------------------------

EXHIBIT A

Class outstanding at such time.  For purposes of this definition, the Swingline
Exposure of any Revolving Lender that is the Swingline Lender shall be deemed to
exclude that portion of its Swingline Exposure that exceeds its Combined Tranche
Percentage of the aggregate principal amount of all outstanding Swingline Loans,
and the unused Revolving Commitment of any Class of such Lender shall be
determined without regard to any such excess amount.

“Material Acquisition” means any acquisition of property or series of related
acquisitions of propertyAcquisition that involves consideration in excess of 10%
of Consolidated EBITDA for the period of four consecutive fiscal quarters of
Parent ended most recently prior to the date of such acquisitionAcquisition.

“Material Adverse Effect” means a material adverse effect on (a) the business,
results of operations, assets or financial condition of Parent and the
Subsidiaries, taken as a whole, (b) the ability of the Loan Parties, taken as a
whole, to perform their obligations under the Loan Documents or (c) the rights
of or benefits available to the Agents or the Lenders under the Loan Documents,
taken as a whole.

“Material Disposition” means any sale, transfer or other disposition of property
or series of related sales, transfers or other dispositions of property that
yields gross proceeds to Parent and the Subsidiaries in excess of 10% of
Consolidated EBITDA for the period of four consecutive fiscal quarters of Parent
ended most recently prior to the date of such sale, transfer or other
disposition.

“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Guarantees under the Loan Documents), or obligations in respect of
one or more Swap Agreements, of any one or more of Parent and the Subsidiaries
in an aggregate principal amount exceeding US$100,000,000.  For purposes of
determining Material Indebtedness, the “amount” of the obligations of Parent or
any Subsidiary in respect of (a) any Swap Agreement at any time shall be the
maximum aggregate principal amount (giving effect to any netting agreements)
that Parent or such Subsidiary would be required to pay if such Swap Agreement
were terminated at such time and (b) any Securitization Transaction shall be
determined as set forth in the definition of such term.

“Material Subsidiary” means (a) for the purposes of the definition of
“Designated Subsidiary”, at any time, each Subsidiary (excluding any Specified
Foreign Subsidiary) other than any such Subsidiaries that (i) together with
their own subsidiaries, do not represent more than 10% for any such Subsidiary
(other than any Specified Foreign Subsidiary), or more than 10% in the aggregate
for all such Subsidiaries (other than Specified Foreign Subsidiaries), of either
(A) Consolidated Total Assets or (B) Consolidated Revenues of Parent and the
Subsidiaries as of the end of or for the period of four consecutive fiscal
quarters of Parent most recently ended prior to such time and (ii) do not own
Equity Interests or Indebtedness (other than de minimis Indebtedness) of any
Material Subsidiary; provided that with respect to this clause (a) each
Borrowing Subsidiary shall in any event be a Material Subsidiary and no Excluded
Subsidiary shall be a Material Subsidiary; and (b) for all other purposes herein
and in any other Loan Document, at any time, each Subsidiary, other than
Subsidiaries that (i) together with

 



--------------------------------------------------------------------------------

EXHIBIT A

their own subsidiaries, do not represent more than 10% for any such Subsidiary,
or more than 10% in the aggregate for all such Subsidiaries, of either (A)
Consolidated Total Assets or (B) Consolidated Revenues of Parent and the
Subsidiaries as of the end of or for the period of four consecutive fiscal
quarters of Parent most recently ended prior to such time and (ii) do not own
Equity Interests or Indebtedness (other than de minimis Indebtedness) of any
Material Subsidiary; provided that with respect to this clause (b) each
Borrowing Subsidiary shall in any event be a Material Subsidiary and no Excluded
Subsidiary shall be a Material Subsidiary.

“Maturity Date” means the Revolving Maturity Date or the Incremental Term
Maturity Date, as the context requires.  

“Maximum Rate” has the meaning assigned to such term in Section 9.13.

“Moody’s” means Moody’s Investors Service, Inc. andor any successor to its
rating agency business.

“MNPI” means material information concerning Parent, any Subsidiary or any
Affiliate of any of the foregoing, or any of their securities, that has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD under the Exchange Act.  For purposes of this
definition, “material information” means information concerning Parent, any
Subsidiary or other Affiliate of Parent, any Subsidiary or any Affiliate of any
of the foregoing, or any of their securities, that could reasonably be expected
to be material for purposes of the United States Federal and State securities
laws.

“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, that is or has been maintained, sponsored or contributed to
by Parent or any ERISA Affiliate.

“Non-Defaulting Lender” means, at any time, any Revolving Lender that is not a
Defaulting Lender at such time.

“Non-Increasing Lender” has the meaning assigned to such term in Section
2.09(d)(i).

“New York FedNYFRB” means the Federal Reserve Bank of New York.

“New York Fed BankNYFRB Rate” means, for any day, the greater of (a) the Federal
Funds Effective Rate in effect on such day and (b) the Overnight Bank Funding
Rate in effect on such day (or for any day that is not a Business Day, for the
immediately preceding Business Day); provided that if bothnone of such rates are
not published for any day that is a Business Day, the term “New York Fed
BankNYFRB Rate” means the rate quoted for such day for a federal funds
transaction quoted at 11:00 a.m., New York City time, on such day received by
the Administrative Agent from a Federalfederal funds broker of recognized
standing selected by it; provided further that if any of the foregoing rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 



--------------------------------------------------------------------------------

EXHIBIT A

 

“Non-Defaulting Lender” means, at any time, any Revolving Lender that is not a
Defaulting Lender at such time.

“Non-Increasing Lender” has the meaning assigned to such term in Section
2.09(d)(i).

“Obligations” has the meaning assigned to such term in the Guarantee
Agreement.NYFRB Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

“Obligations” means (a) the Loan Document Obligations, (b) the Designated Cash
Management Obligations and (c) the Designated Swap Obligations, excluding, with
respect to any Subsidiary Loan Party, Excluded Swap Obligations.

“OECD” means the Organization for Economic Cooperation and Development.

“Original Effective Date” means June 26, 2015.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

“Other Taxes” means any and all present or future stamp, court, documentary,
recording, filing or similar Taxes arising from any payment made under any Loan
Document or from the execution, delivery or enforcement of, or otherwise with
respect to, any Loan Document, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.19).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.–-managed
banking offices of depository institutions (as such composite rate shall be
determined by the New York FedNYFRB as set forth on its public website from time
to timethe NYFRB Website) and published on the next succeeding Business Day by
the New York FedNYFRB as an overnight bank funding rate (from and after such
date as the New York Fed shall commence to publish such composite rate);
provided that if such rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.

“Parent” means TripAdvisor, Inc., a Delaware corporation.

 



--------------------------------------------------------------------------------

EXHIBIT A

“Partial Transfer” has the meaning assigned to such term in Section
6.08(kb)(xi).

“Partial Transfer Asset Amount” means, for any Partial Transfer Subsidiary, the
product of (a) the applicable Partial Transfer Percentage and (b) the aggregate
book value of all the assets of such Partial Transfer Subsidiary, determined as
of the end of the fiscal quarter of Parent ending on or most recently prior to
the date of the Partial Transfer.

“Partial Transfer EBITDA Amount” means, for any Partial Transfer Subsidiary, the
product of (a) the applicable Partial Transfer Percentage and (b) the portion of
the Consolidated EBITDA for the period of four consecutive fiscal quarters of
Parent ended on or most recently prior to the date of the Partial Transfer that
is attributable to such Partial Transfer Subsidiary.

“Partial Transfer Parent Subsidiary” has the meaning assigned to such term in
Section 6.08(kb)(xi).

“Partial Transfer Percentage” means, with respect to any Partial Transfer
Subsidiary, the percentage of the aggregate equity value of the applicable
Partial Transfer Parent Subsidiary held by Persons other than Parent or any
Subsidiary as a result of any Partial Transfer made in reliance on Section
6.08(kb)(xi), in each case determined immediately after giving effect to such
Partial Transfer.

“Partial Transfer Spin-Off Subsidiary” has the meaning assigned to such term in
Section 6.08(kb)(xi).

“Partial Transfer Subsidiaries” has the meaning assigned to such term in Section
6.08(kb)(xi).

“Participant” has the meaning assigned to such term in Section 9.04(c)(i).

“Participant Register” has the meaning assigned to such term in Section
9.04(c)(iii).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Bond Hedge Transaction” means any call or capped call option on
Parent’s Equity Interests (other than Disqualified Equity Interests) purchased
by Parent or any Borrowing Subsidiary that is a Domestic Subsidiary from a
leading dealer in the relevant market (the “Hedge Provider”) in connection with
the issuance of any Permitted Convertible Indebtedness; provided that the
purchase price for such Permitted Bond Hedge Transaction, less the proceeds
received by Parent from the sale of any related Permitted Warrant Transaction,
does not exceed the net proceeds received by Parent from the sale of such
Permitted Convertible Indebtedness issued in connection with the Permitted Bond
Hedge Transaction; provided further that such call option is a Swap Agreement
and will be

 



--------------------------------------------------------------------------------

EXHIBIT A

entered into between Parent or any Borrowing Subsidiary that is a Domestic
Subsidiary and the Hedge Provider under or otherwise pursuant to an ISDA Master
Agreement and there shall be no “Credit Support Annex”, “Credit Support
Document”, “Credit Support Provider”, security, Guarantee or other credit
support with respect thereto, in each case provided by Parent or any Subsidiary
or any of their respective Affiliates.

“Permitted Charitable Contributions” means charitable contributions (as defined
in Section 170(c) of the Code, whether in the form of cash, securities or other
property and without regard to whether such charitable contributions are
deductible for income tax purposes) made by Parent or any Subsidiary, whether
directly (including to a donor advised fund) or through one or more Affiliates,
and any binding commitment with respect thereto; provided that the aggregate
amount of such contributions made by Parent and the Subsidiaries during any
fiscal year of Parent may not exceed the sum of (a) US$5,000,000 and (b) 2.0% of
the consolidated operating income before amortization of Parent and the
Subsidiaries for such fiscal year.

“Permitted Convertible Indebtedness” means Indebtedness that (a) is either (i) a
debt security issued by Parent or any Borrowing Subsidiary that is a Domestic
Subsidiary which is convertible into or exchangeable for Equity Interests (other
than Disqualified Equity Interests) in Parent (and cash in lieu of fractional
shares) and/or cash (in an amount determined by reference to the price of such
Equity Interests) or (ii) sold as units with call options, warrants or rights to
purchase (or substantially equivalent derivative transactions) that are
exercisable for Equity Interests (other than Disqualified Equity Interests) in
Parent and/or cash (in an amount determined by reference to the price of such
Equity Interests), (b) is unsecured, (c) is not Guaranteed by any Subsidiary
other than Domestic Subsidiaries that are Subsidiary Loan Parties, (d) will not
have a stated maturity earlier than 91 days after the latest Maturity Date in
effect on the date of the incurrence of such Indebtedness and (e) has no
scheduled amortization or principal payments and does not require any mandatory
redemptions or payments of principal prior to the day 91 days after the latest
Maturity Date in effect on the date of the incurrence of such Indebtedness,
other than customary payments upon a change of control or fundamental change
event (it being understood that a holder’s option to convert any such
Indebtedness into, or exchange any such Indebtedness for, Equity Interests
(other than Disqualified Equity Interests) in Parent (and cash in lieu of
fractional shares) and/or cash (in an amount determined by reference to the
price of such Equity Interests) shall not be considered a required mandatory
redemption or payment of principal).

“Permitted Encumbrances” means:

(a)

Liens imposed by law for taxes that are not yet due or are being contested in
compliance with Section 5.04;

(b)

carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, vendors’ and
lessors’ Liens (and deposits to obtain the release of such

 



--------------------------------------------------------------------------------

EXHIBIT A

Liens), setoff rights and other like Liens imposed by law (or contract, to the
extent that such contractual Liens are similar in nature and scope to such Liens
imposed by law), arising in the ordinary course of business and securing
obligations that (i) are not overdue by more than 30 days or (ii) are being
contested in good faith by appropriate proceedings; provided that (A) Parent or
a Subsidiary, as applicable, has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, (B) such contest effectively suspends
collection of the contested obligation and the enforcement of any Lien securing
such obligation and (C) the failure to make payment pending such contest could
not reasonably be expected to result in a Material Adverse Effect;

(c)

pledges and deposits made (i) in the ordinary course of business in compliance
with workers’ compensation, disability, unemployment insurance and other similar
plans or programs and other social security laws or regulations and (ii) in
respect of letters of credit, bank guarantees or similar instruments issued for
the account of Parent or any Subsidiary in the ordinary course of business
supporting obligations referred to in clause (i) above;

(d)

pledges and deposits made (i) to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature (including deposits in respect of
tax assessments (or in respect of any performance bonds posted in connection
therewith) that are required to be made by the assessing municipalities prior to
the commencement of litigation challenging such assessments), in each case in
the ordinary course of business and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of Parent or any
Subsidiary in the ordinary course of business supporting obligations referred to
in clause (i) above;

(e)

judgment liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(k);

(f)

easements, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
Parent or any Subsidiary;

(g)

Liens that are contractual rights of set-off;

(h)

deposits of cash, cash equivalents and Permitted Investments and other cash
equivalents with a trustee or a similar representative made to defease or to
satisfy and discharge any debt securities; and

(i)

customary Liens arising under sale agreements related to any disposition
permitted hereunder, provided that such Liens extend only to the property to be
disposed of;

 



--------------------------------------------------------------------------------

EXHIBIT A

provided that, except as set forth in clauses (c)(ii), (d)(ii) and (h) above,
the term “Permitted Encumbrances” shall not include any Lien securing
Indebtedness.

“Permitted Holders” means any one or more of (a) Liberty TripAdvisor Holdings,
(b) a Liberty Successor, (c) John C. Malone or Gregory B. Maffei, (d) each of
the respective Affiliated Holders of the persons referred to in clause (c) of
this definition and (e) any Affiliates of one or more of the Persons referred to
in clause (a), (b), (c) or (d) of this definition.

“Permitted Investments” means:

(a)

direct obligations of the United States of America (including U.S. Treasury
bills, notes and bonds) that are backed by the full faith and credit of the
United States of America;

(b)

direct obligations of any agency of the United States of America that are backed
by the full faith and credit of the United States of America and direct
obligations of United States of America government-sponsored enterprises
(including the Federal National Mortgage Association and the Federal Home Loan
Mortgage Corporation) that are rated the same as direct obligations of the
United States of America;

(c)

direct obligations of, and obligations fully guaranteed by, any State of the
United States of America that, on the date of acquisition, are rated investment
grade by Moody’s or by S&P, including any such obligations that are in the form
of general obligation and revenue notes and bonds, insured bonds (including all
insured bonds having, on the date of acquisition, a credit rating of Aaa by
Moody’s and AAA by S&P) and refunded bonds (reissued bonds collateralized by
U.S. Treasury securities);

(d)

Indebtedness of any county or other local governmental body within the United
States of America having, on the date of acquisition, a credit rating of Aaa by
Moody’s andor AAA by S&P, or Auction Rate Securities, Tax-Exempt Commercial
Paper or Variable Rate Demand Notes issued by such bodies that is, on the date
of acquisition, rated at least A3/P-1/VMIG-1 by Moody’s andor A-/A-1/SP-1 by
S&P;

(e)

non-US Dollar denominated indebtedness of other sovereign countries having, on
the date of acquisition, a credit rating of Aaa by Moody’s andor AAA by S&P;

(f)

non-US Dollar denominated indebtedness of government agencies having, on the
date of acquisition, a credit rating of Aaa by Moody’s andor AAA by S&P;

(g)

mortgage-backed securities of the United States of America and/or any agency
thereof that are backed by the full faith and credit of the United States of
America; provided that such mortgage-backed securities that are purchased on a

 



--------------------------------------------------------------------------------

EXHIBIT A

TBA (“To-Be-Announced”) basis must have a settlement date of less than three
months from date of purchase;

(h)

collateralized mortgage obligations of the United States of America and/or any
agency thereof that are backed by the full faith and credit of the United States
of America;

(i)

commercial paper issued by any corporation or bank having a maturity of nine
months or less and having, on the date of acquisition, a credit rating of at
least P1 or the equivalent thereof from Moody’s and A1 or the equivalent thereof
from S&P;

(j)

money market investments, bankers acceptances, certificates of deposit, notes or
time deposits and other like instruments, in each case issued by any domestic
bank that has a combined capital and surplus and undivided profits of not less
than US$500,000,000;

(k)

money market investments, deposits, bankers acceptances, certificates of
deposit, notes and other like instruments, in each case directly guaranteed by
any commercial bank organized under the laws of the Republic of Singapore, the
People’s Republic of China, the Federative Republic of Brazil, the Russian
Federation, the Republic of India, the Republic of Indonesia or of a member
nation of the European Union or the OECD which has a combined capital and
surplus and undivided profits of not less than US$500,000,000, denominated in US
Dollars, Sterling, Euro, Canadian Dollars, Australian Dollars, Norwegian Kroner,
Swiss Francs, Japanese Yen, Singapore Dollars, Renminbi, Brazilian Reals,
Russian Rubles, Indian Rupees or Indonesian Rupiahs;

(l)

direct obligations of corporations, banks or financial entities and agencies,
including medium term notes (MTN) and bonds, structured notes and
Eurodollar/Yankee notes and bonds, in each case having, on the date of
acquisition, a credit rating of at least Baa1 from Moody’s or BBB+ from S&P;

(m)

repurchase and reverse repurchase agreements for securities described in clauses
(a) through (c) above with a financial institution described in clause (j) or
(k) above;

(n)

asset-backed securities that are, on the date of acquisition, rated BBB+ by S&P
or Baa1 by Moody’s;

(o)

money market funds and mutual funds consisting primarily of investments
described in clauses (a) through (n) above, in each case having a credit rating
of at least Aaa from Moody’s or AAA from S&P, and in each case having at least
US$500,000,000 of assets under management; and

(p)

other investments determined by Parent or any Subsidiary to entail credit risks
not materially greater than those associated with the foregoing

 



--------------------------------------------------------------------------------

EXHIBIT A

investments and approved in writing by the Administrative Agent (such approval
not to be unreasonably withheld, delayed or conditioned).

“Permitted Structured Repurchase Transaction” means any forward purchase or
accelerated share repurchase transaction relating to Parent’s Equity Interests
(other than Disqualified Equity Interests) for which Parent or any Borrowing
Subsidiary that is a Domestic Subsidiary is the purchaser, a call or capped call
option relating to Parent’s Equity Interests (other than Disqualified Equity
Interests) purchased by Parent or any Borrowing Subsidiary that is a Domestic
Subsidiary, and/or a put or put spread option relating to Parent’s Equity
Interests (other than Disqualified Equity Interests) sold by Parent or any
Borrowing Subsidiary that is a Domestic Subsidiary and/or any other structured
equity repurchase transaction similar to any of the foregoing in respect of
Parent’s Equity Interests (other than Disqualified Equity Interests), in each
case (a) presented to the Administrative Agent and the Lenders by Parent and to
which the Administrative Agent and the Required Lenders have consented and (b)
entered into by Parent or any Borrowing Subsidiary that is a Domestic Subsidiary
with a leading dealer in the market in respect of such transactions (each, a
“Structured Repurchase Dealer”); provided that such transaction is a Swap
Agreement and will be entered into between Parent or any Borrowing Subsidiary
that is a Domestic Subsidiary and a Structured Repurchase Dealer under or
otherwise pursuant to an ISDA Master Agreement and there shall be no “Credit
Support Annex”, “Credit Support Document”, “Credit Support Provider”, security,
Guarantee or other credit support with respect thereto, in each case provided by
Parent or any Subsidiary or any of their respective Affiliates.

“Permitted Warrant Transaction” means any call option, warrant or contractual
right to purchase Parent’s Equity Interests (other than Disqualified Equity
Interests) sold by Parent or any Borrowing Subsidiary that is a Domestic
Subsidiary to the Hedge Provider substantially concurrently with any purchase by
Parent or any Borrowing Subsidiary that is a Domestic Subsidiary of a related
Permitted Bond Hedge Transaction from the Hedge Provider for which the strike
price (or the analogous term defined therein) is greater than the strike price
(or the analogous term defined therein) for the Permitted Bond Hedge
Transaction; provided that such call option, warrant or contractual right will
be entered into between Parent or any Borrowing Subsidiary that is a Domestic
Subsidiary and the Hedge Provider under or otherwise pursuant to an ISDA Master
Agreement and there shall be no “Credit Support Annex”, “Credit Support
Documentation”, “Credit Support Provider”, security, Guarantee or other credit
support with respect thereto, in each case, provided by Parent or any Subsidiary
or any of their respective Affiliates.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 



--------------------------------------------------------------------------------

EXHIBIT A

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA that is maintained, sponsored or contributed to by Parent
or any ERISA Affiliate.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A.last quoted by The Wall Street Journal as
the “Prime Rate” in the United States of America or, if The Wall Street Journal
ceases to quote such rate, the highest per annum interest rate published by the
Board of Governors in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as itsthe “bank prime loan” rate in effect at its principal
office in New York Cityor, if such rate is no longer quoted therein, any similar
rate quoted therein (as determined by the Administrative Agent) or any similar
release by the Board of Governors (as determined by the Administrative
Agent).  Each change in the Prime Rate shall be effective from and including the
date such change is publicly announced or quoted as being effective.

“Priority Indebtedness” means, as of any date, without duplication, (a) the
aggregate principal amount of all Indebtedness then outstanding in reliance on
Section 6.01(pb)(xvii), (b) the aggregate principal amount of all Indebtedness
of the Loan Parties then outstanding that is secured by Liens permitted under
Section 6.02(lb)(xiii), (c) the aggregate amount of Attributable Debt under all
Sale/Leaseback Transactions then outstanding and (d) the aggregate amount of all
Securitization Transactions then outstanding.

“Pro Forma Capped Adjustments” has the meaning assigned to such term in Section
1.04(b).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. § 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 9.20.

“Quotation Date” means (a) with respect to any currency (other than Sterling and
Euro) for any Interest Period, two Business Days prior to the first day of such
Interest Period, (b) with respect to Sterling for any Interest Period, the first
day of such Interest Period and (c) with respect to Euro for any Interest
Period, the day two TARGET Days before the first day of such Interest Period, in
each case unless market practice differs in the Relevant Interbank Market for
any currency, in which case the Quotation Date for such currency shall be
determined by the Applicable Agent in accordance with market practice for such
loans priced by reference to rates quoted in the Relevant Interbank Market (and
if quotations would normally be given by leading

 



--------------------------------------------------------------------------------

EXHIBIT A

banks for such loans priced by reference to rates quoted in the Relevant
Interbank Market on more than one day, the Quotation Date shall be the last of
those days).

“Recipient” means any Agent, any Lender and any Issuing Bank.

“Reference Period” has the meaning assigned to such term in the definition of
the term “Consolidated EBITDA”.

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, partners, officers,
employees, agents and advisors of such Person and such Person’s Affiliates.

“Relevant Interbank Market” means (a) with respect to any currency (other than
Euros), the London interbank market, and (b) with respect to Euros, the European
interbank market.

“Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures, Incremental Term Loans and unused Commitments representing more than
50% of the sum of the total Revolving Credit Exposures, outstanding Incremental
Term Loans and unused Commitments at such time.  For purposes of this
definition, the Swingline Exposure of any Revolving Lender that is the Swingline
Lender shall be deemed to exclude that portion of its Swingline Exposure that
exceeds its Combined Tranche Percentage of the aggregate principal amount of all
outstanding Swingline Loans, and the unused Revolving Commitment of any such
Lender shall be determined without regard to any such excess amount.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Parent or
any Subsidiary, or any payment or distribution (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, exchange, conversion,
cancellation or termination of any such Equity Interests in Parent or any
Subsidiary; provided that, with respect to any conversion or exchange of
Indebtedness that is convertible into or exchangeable for Equity Interests in
Parent (and cash in lieu of fractional shares) and/or cash in an amount
determined by reference to the price of such Equity Interests, (a) payments and
distributions in Equity Interests (other than Disqualified Equity Interests) in
Parent (and of cash in lieu of fractional shares) shall not constitute a
Restricted Payment and (b) payments of cash in an amount determined by reference
to the price of such Equity Interests shall constitute a Restricted Payment.

“Reuters” means Thomson Reuters Corporation, a corporation incorporated under
and governed by the Business Corporations Act (Ontario), Canada, Refinitiv or,
in each case, a successor thereto.

 



--------------------------------------------------------------------------------

EXHIBIT A

“Revolving Availability Period” means the period from and including the Original
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.

“Revolving Commitment” means a European Tranche Revolving Commitment or a US
Tranche Revolving Commitment or any combination thereof, as the context
requires.  The aggregate amount of the Lenders’ Revolving Commitments as of the
FirstSecond Amendment Effective Date is US$1,200,000,0001,000,000,000.

“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum at such time of such Lender’s US Tranche Revolving Exposure and
European Tranche Revolving Exposure; provided that for purposes of this
definition, the Swingline Exposure of any Lender that is the Swingline Lender
shall be deemed to exclude that portion of its Swingline Exposure that exceeds
its Combined Tranche Percentage of the aggregate principal amount of all
outstanding Swingline Loans.

“Revolving Lender” means a European Tranche Revolving Lender or a US Tranche
Revolving Lender or any combination thereof, as the context requires.

“Revolving Loan” means a European Tranche Revolving Loan or a US Tranche
Revolving Loan or any combination thereof, as the context requires.

“Revolving Maturity Date” means the date that is five years after the First
Amendment Effective Date.

“S&P” means Standard & Poor’sS&P Global Ratings Group, a division of S&P Global
Inc., andor any successor to its rating agency business.

“Sale/Leaseback Transaction” has the meaning assigned to such term in Section
6.03.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself, or whose government is, the subject or target of any Sanctions (as of
the FirstSecond Amendment Effective Date, Crimea, Cuba, Iran, North Korea, Sudan
and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union, any
European Union member state or Her Majesty’s Treasury of the United Kingdom, (b)
any Person operating, organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clause (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.

 



--------------------------------------------------------------------------------

EXHIBIT A

Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“Screen Rate” means (a) in respect of the LIBO Rate for any currency for any
Interest Period or in respect of any determination of the Alternate Base Rate
pursuant to clause (c) of the definition thereof, a rate per annum equal to the
London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for deposits in suchthe applicable currency (for delivery on the first day
of such Interest Period) with a term equivalent to the relevant period as
displayed on the Reuters screen page that displays such rate (currently LIBOR01
or LIBOR02) (or, in the event such rate does not appear on a page of the Reuters
screen, on the applicable page of such other information service that publishes
such rate as shall be selected by the Applicable Agent from time to time), and
(b) in respect of the EURIBO Rate for any Interest Period, the percentage per
annum determined by the European Money Market Institute (or any other Person
that takes over the administration of such rate) for such Interest Period as set
forth on the Reuters screen page that displays such rate (currently EURIBOR01)
(or, in the event such rate does not appear on a page of the Reuters screen, on
the applicable page of such other information service that publishes such rate
as shall be selected by the Applicable Agent from time to time); provided that
(i) if, as to any currency, no Screen Rate shall be available for a particular
Interest Period but Screen Rates shall be available for maturities both longer
and shorter than such Interest Period, then the Screen Rate for such Interest
Period shall be the Interpolated Screen Rate, and (ii) if any Screen Rate,
determined as provided above, would be less than zero1.00%, such Screen Rate
shall be deemed to be zero1.00% for all purposes of this Agreement.  

“SEC” means the United States Securities and Exchange Commission.

“Second Amendment” means that certain Second Amendment, dated as of May 5, 2020,
to this Agreement.

“Second Amendment Effective Date” means May 5, 2020.

“Secured Parties” means, collectively, (a) the Administrative Agent and the
London Agent, (b) the Arrangers, (c) the Lenders, (d) the Issuing Banks, (e)
each provider of Cash Management Services the obligations under which constitute
Designated Cash Management Obligations, (f) each counterparty to any Swap
Agreement the obligations under which constitute Designated Swap Obligations,
(g) the beneficiaries of each indemnification obligation undertaken by any Loan
Party under any Loan Document, (h) the holder of any other Obligation and (i)
the successors and permitted assigns of any of the foregoing.

“Securities Act” means the United States Securities Act of 1933.

“Securitization Transaction” means any transfer by Parent or any Subsidiary of
accounts receivable or interests therein (a) to a trust, partnership,

 



--------------------------------------------------------------------------------

EXHIBIT A

corporation or other entity, which transfer is funded in whole or in part,
directly or indirectly, by the incurrence or issuance by the transferee or any
successor transferee of Indebtedness, fractional undivided interests or
securities that are to receive payments from, or that represent interests in,
the cash flow derived from such accounts receivable or interests, or (b)
directly, or indirectly through a special purpose vehicle, to one or more
investors or other purchasers.  The amount of any Securitization Transaction
shall be deemed at any time to be the aggregate principal or stated amount of
the Indebtedness, fractional undivided interests or other securities referred to
in the preceding sentence or, if there shall be no such principal or stated
amount, the uncollected amount of the accounts receivable or interests therein
transferred pursuant to such Securitization Transaction net of any such accounts
receivable or interests therein that have been written off as uncollectible
and/or any discount (but not in excess of the discount that would be usual and
customary for securitization transactions of this type in light of the then
prevailing market conditions) in the purchase price therefor.  For purposes of
Section 6.02 only, a Securitization Transaction shall be deemed to be secured by
a Lien on the accounts receivable or interests therein that are subject thereto,
and such accounts receivable and interests shall be deemed to be assets of
Parent and the Subsidiaries.

“Security Documents” means (a) the Collateral Agreement, (b) the IP Collateral
Agreements and (c) each other security agreement or other instrument or document
executed and delivered by or on behalf of any Loan Party pursuant to this
Agreement or any of the other Loan Documents in order to grant to, or perfect in
favor of, the Administrative Agent, for the benefit of the Secured Parties, a
Lien on any property of such Loan Party as security for the Obligations.

“Series” has the meaning assigned to such term in Section 2.21(b).

“Specified Disposition” means any sale, transfer or other disposition of the
assets, liabilities, operations and business of any of the lines of business
identified in the Disclosure Letter dated the Second Amendment Effective Date
and executed and delivered by Parent to the Administrative Agent and the Lenders
on the Second Amendment Effective Date and/or the Equity Interests in
Subsidiaries of Parent that comprise any such line of business.

“Specified Foreign Subsidiary” means (a) any CFC, (b) any CFC Domestic Holdco
and (c) any subsidiary of any CFC or any CFC Domestic Holdco.

“Specified Time” means (a) with respect to the LIBO Rate, 11:00 a.m., London
time, and (b) with respect to the EURIBO Rate, 11:00 a.m., FrankfurtBrussels
time.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve (including any marginal, special,
emergency or supplemental reserves) established by the Board of Governors to
which the Administrative Agent is subject for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board of
Governors).  Such reserve

 



--------------------------------------------------------------------------------

EXHIBIT A

percentages shall include those imposed pursuant to Regulation D of the Board of
Governors.  Eurocurrency Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under any applicable law, rule or regulation, including
Regulation D.  The Statutory Reserve Rate shall be adjusted automatically on and
as of the effective date of any change in any reserve percentage.

“Sterling” or “£” means the lawful currency of the United Kingdom.

“Subsequent Borrowings” has the meaning assigned to such term in Section
2.09(d)(ii).

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of Parent. Notwithstanding anything to the
contrary set forth herein, The TripAdvisor Charitable Foundation, a non-profit
Delaware corporation, shall not, for so long as it constitutes a charitable
organization, be deemed to be a Subsidiary for purposes of this Agreement and
the other Loan Documents.

“Subsidiary Loan Party” means each Subsidiary that is a party to aboth the
Guarantee Agreement and, prior to the Collateral Release Date, the Collateral
Agreement.

“Supplemental Perfection Certificate” means a certificate in the form of Exhibit
J or any other form reasonably acceptable to the Administrative Agent and
Parent.

“Supported QFC” has the meaning assigned to it in Section 9.20.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, including any Permitted Bond Hedge
Transaction, any Permitted Warrant Transaction or any Permitted Structured
Repurchase Transaction; provided that no phantom stock or similar plan providing
for payments

 



--------------------------------------------------------------------------------

EXHIBIT A

only on account of services provided by current or former directors, officers,
employees or consultants of Parent or the Subsidiaries shall be a Swap
Agreement.

“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of Section
1a(47) of the Commodity Exchange Act.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any
Revolving Lender at any time shall be the sum of (a) its Combined Tranche
Percentage of the aggregate principal amount of all Swingline Loans outstanding
at such time (excluding, in the case of the Swingline Lender, Swingline Loans
made by it that are outstanding at such time to the extent that the other
Revolving Lenders shall not have funded their participations in such Swingline
Loans), adjusted to give effect to any reallocation under Section 2.20 of the
Swingline Exposure of Defaulting Lenders in effect at such time, and (b) in the
case of the Swingline Lender, the aggregate principal amount of all Swingline
Loans made by such Lender outstanding at such time to the extent that the other
Revolving Lenders shall not have funded their participation in such Swingline
Loans.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Syndication Agents” means Bank of America, N.A., BMO Capital Markets Corp., BNP
Paribas Securities Corp., SunTrust Robinson Humphrey, Inc. and U.S. Bank
National Association, in their capacities as co-syndication agents for the
credit facilities provided for herein.

“Synthetic Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, under a
synthetic, off-balance sheet or tax retention lease, including any financing
lease or other agreement for the use or possession of property creating
obligations that do not appear on the balance sheet of such Person but which are
characterized as the indebtedness of such Person for US tax purposes (without
regard to accounting treatment), and the amount of such obligations shall be the
capitalized amount thereof that would appear on a balance sheet of such Person
under GAAP if such lease were accounted for as a capital lease.

“TARGET Day” means any day on which both (a) the Trans-European Automated
Real-time Gross Settlement Express Transfer (TARGET2) payment system (or, if
such payment system ceases to be operative, such other payment system as shall
be determined by the AdministrativeApplicable Agent to be a replacement therefor
for purposes hereof) is open for the settlement of payments in Euro and (b)
banks in London are open for general business.

 



--------------------------------------------------------------------------------

EXHIBIT A

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees, withholdings (including back up withholding), or
other like charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Total Voting Power” has the meaning assigned to such term in the definition of
the term “Change in Control”.

“Tranche” means a Class of Revolving Commitments and extensions of credit
thereunder.  For purposes hereof, each of the following comprises a separate
Tranche:  (a) the US Tranche Revolving Commitments, the US Tranche Revolving
Loans and participations in Letters of Credit and Swingline Loans attributable
to the US Tranche Revolving Commitments and (b) the European Tranche Revolving
Commitments, the European Tranche Revolving Loans and participations in Letters
of Credit and Swingline Loans attributable to the European Tranche Revolving
Commitments.  The categories of Revolving Commitments and extensions of credit
described under clauses (a) and (b) above are referred to, respectively, as the
“US Tranche” and the “European Tranche”.

“Tranche Percentage” means, at any time, with respect to any Lender holding any
Revolving Commitment or Revolving Loan under the US Tranche or the European
Tranche, such Lender’s US Tranche Percentage or European Tranche Percentage, as
applicable, at such time.

“Transactions” means (a) the execution, delivery and performance by the Loan
Parties of the Loan Documents, (b) the satisfaction of the Guarantee and
Collateral Requirement and (c) the borrowing of Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder.

“TripAdvisor Holdings” means TripAdvisor Holdings, LLC, a Massachusetts limited
liability company and a Wholly Owned Subsidiary.

“TripAdvisor LLC” means TripAdvisor LLC, a Delaware limited liability company
and a Wholly Owned Subsidiary.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the LIBO Rate, the EURIBO
Rate or the Alternate Base Rate.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to

 



--------------------------------------------------------------------------------

EXHIBIT A

time) promulgated by the United Kingdom Financial Conduct Authority, which
includes certain credit institutions and investment firms, and certain
Affiliates of such credit institutions or investment firms.

“UK Loan Party” means any Borrower or any other Loan Party (a) that is organized
or formed under the laws of the United Kingdom or (b) payments from which under
this Agreement or any other Loan Document are  from sources within the United
Kingdom for United Kingdom income tax purposes and subject to withholding Taxes
imposed by the laws of the United Kingdom.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Undisclosed Administration” means, with respect to any Lender, the appointment
of an administrator or other similar supervisory official by a supervisory
authority or regulator pursuant to the law of the country where such Lender is
subject to home jurisdiction supervision if the applicable law of such country
requires that such appointment not be publicly disclosed (and such appointment
has not been publicly disclosed).

“Unrestricted Cash” means, as of any date with respect to any Person, cash and,
Permitted Investments and other cash equivalents directly owned on such date by
such Person, as such amount would appear on a consolidated balance sheet of such
Person prepared as of such date in accordance with GAAP,; provided that (a) such
cash and, Permitted Investments and other cash equivalents do not appear (and
would not be required to appear) as “restricted” on a consolidated balance sheet
of such Person prepared in accordance with GAAP and (b) such cash and, Permitted
Investments and other cash equivalents are free and clear of all Liens, other
than nonconsensual Permitted Encumbrances and Liens created under the Loan
Documents.

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
currency other than US Dollars, the equivalent in US Dollars of such amount,
determined by the Administrative Agent using the Exchange Rate or the LC
Exchange Rate, as applicable, with respect to such currency in effect for such
amount on such date.  The US Dollar Equivalent at any time of the amount of any
Letter of Credit, LC Disbursement or Loan denominated in any currency other than
US Dollars shall be the amount most recently determined as provided in Section
1.05(b).

“US Dollars” or “US$” refers to lawful money of the United States of America.

“US Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“US Special Resolution Regimes” has the meaning assigned to such term in Section
9.20.

 



--------------------------------------------------------------------------------

EXHIBIT A

“US Tranche” has the meaning assigned to such term in the definition of the term
“Tranche”.

“US Tranche Percentage” means, at any time, with respect to any US Tranche
Revolving Lender, the percentage of the total US Tranche Revolving Commitments
represented by such Lender’s US Tranche Revolving Commitment at such time.  If
the US Tranche Revolving Commitments have terminated or expired, the US Tranche
Percentages shall be determined based upon the US Tranche Revolving Commitments
most recently in effect, giving effect to any assignments.

“US Tranche Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make US Tranche Revolving Loans and to
acquire participations in Letters of Credit and Swingline Loans, expressed as an
amount representing the maximum aggregate permitted amount of such Lender’s US
Tranche Revolving Exposure hereunder, as such commitment may be (a) reduced or
increased from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.  The initial amount of each Lender’s US Tranche
Revolving Commitment is set forth on Schedule 2.01 or in the Assignment and
Assumption or the Incremental Facility Agreement pursuant to which such Lender
shall have assumed or provided its US Tranche Revolving Commitment, as
applicable.  The aggregate amount of the Lenders’ US Tranche Revolving
Commitments as of the FirstSecond Amendment Effective Date is zero.

“US Tranche Revolving Exposure” means, at any time, the sum of (a) the aggregate
principal amount of the US Tranche Revolving Loans outstanding at such time, (b)
the US Tranche Share of the LC Exposure at such time and (c) the US Tranche
Share of the Swingline Exposure at such time.  The US Tranche Revolving Exposure
of any Lender at any time shall be such Lender’s US Tranche Percentage of the
total US Tranche Revolving Exposure at such time, adjusted to give effect to any
reallocation under Section 2.20 of the LC Exposure and Swingline Exposure of
Defaulting Lenders in effect at such time; provided that in the case of the
Lender that is the Swingline Lender, its US Tranche Revolving Exposure shall be
(i) determined without giving effect to clause (c) above and (ii) increased by
the full amount of its Swingline Exposure determined in accordance with the
definition of such term.

“US Tranche Revolving Lender” means a Lender with a US Tranche Revolving
Commitment or US Tranche Revolving Exposure.

“US Tranche Revolving Loan” means a Loan made pursuant to Section 2.01(b).  Each
US Tranche Revolving Loan shall be an ABR Loan or a Eurocurrency Loan.

“US Tranche Share” means, at any time, a percentage determined by dividing the
aggregate amount of the US Tranche Revolving Commitments at such time by the
aggregate amount of the Revolving Commitments at such time.

 



--------------------------------------------------------------------------------

EXHIBIT A

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Wholly Owned Subsidiary” means any Subsidiary all the Equity Interests in which
(other than directors’ qualifying shares and/or other nominal amounts of Equity
Interests that are required under applicable law to be held by Persons other
than Parent or the Wholly Owned Subsidiaries) are owned, directly or indirectly,
by Parent.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any U.K. Financial
Institution or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
such Person or any other Person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers.

SECTION 1.02.Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Revolving Loan” or “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Loan” or “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Eurocurrency US Tranche Revolving Loan” or “Eurocurrency US Tranche Revolving
Borrowing”).

SECTION 1.03.Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all real and personal, tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.  The word “law” shall be construed as referring to all
statutes, rules, regulations, codes and other laws (including official rulings
and interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities.  Except as otherwise provided herein and unless
the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein (including to this Agreement or
any other Loan

 



--------------------------------------------------------------------------------

EXHIBIT A

Document) shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignment set forth herein) and, in the case of any Governmental Authority, any
other Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) references herein to “the date hereof”,
“the date of this Agreement” or words of similar import shall be deemed to refer
to the Original Effective Date and (f) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement.

SECTION 1.04.Accounting Terms; GAAP; Pro Forma Calculations.  (a)  Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature used herein shall be construed in accordance with GAAP as in effect from
time to time; provided that (i) if Parent notifies the Administrative Agent that
Parent requests an amendment to any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies
Parent that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith and (ii)
notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, (A) without giving effect
to any election under Accounting Standards Codification 825 (or any other
Accounting Standards Codification having a similar result or effect and related
interpretations) to value any Indebtedness of Parent or any Subsidiary at “fair
value”, as defined therein, (B) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof, (C) without giving
effect to any valuation of Indebtedness below its full stated principal amount
as a result of application of Financial Accounting Standards Board Accounting
Standards Update No. 2015-03, it being agreed that Indebtedness shall at all
times be valued at the full stated principal amount thereof, and (D) without
giving effect to any change to GAAP occurring after the Original Effective Date
in accounting for leases as a result of the implementation of  Financialadoption
of any of the provisions set forth in the Accounting Standards Board ASU
No.Update 2016-02, Leases (Topic 842), issued by the Financial Accounting
Standards Board in February 2016, or any other proposalsamendments to the
Accounting Standards Codifications issued by the Financial Accounting Standards
Board

 



--------------------------------------------------------------------------------

EXHIBIT A

in connection therewith, in each case to the extentif such implementationchange
would require treating any lease (or similar arrangement conveying the
recognition of right to -of-use) as a capital assets and lease where such lease
(liabilities for leases or similar arrangement)agreements that would not have
been required to be so treatedbe classified as capital leases under GAAP as in
effect onprior to the Original Effective Date.

(b)All pro forma computations required to be made hereunder giving effect to any
Material Acquisition, Material Disposition, restructuring, business optimization
initiative or other transaction shall reflect on a pro forma basis such event
and, to the extent applicable, the historical earnings and cash flows associated
with the assets acquired or disposed of and any related incurrence or reduction
of Indebtedness, all in accordance with Article 11 of Regulation S-X under the
Securities Act, and, in the case of Material Acquisitions, Material
Dispositions, restructurings and business optimization initiatives, may also
reflect (i) any projected synergies or similar benefits (net of continuing
associated expenses) expected to be realized as a result of such event to the
extent such synergies or similar benefits would be permitted to be reflected in
financial statements prepared in compliance with Article 11 of Regulation S-X
under the Securities Act and (ii) any other demonstrable cost-savings and other
adjustments (net of continuing associated expenses) not included in the
foregoing clause (i) (including, without limitation, pro forma “run rate” cost
savings, operating expense reductions and restructurings) that are reasonably
identifiable and projected by Parent in good faith to result from actions that
have been taken or with respect to which substantial steps have been taken or
are expected to be taken (in the good faith determination of Parent) within 12
months after such Material Acquisitionevent is consummated or implemented and
which are so set forth in a certificate of a Financial Officer of Parent;
provided that (A) projected (and not yet realized) cost-savings and other
adjustments may no longer be added pursuant to this paragraph after 18 months
after the consummation or implementation of the applicable Material
Acquisitionevent, (B) all adjustments pursuant to this paragraph will be without
duplication of any amounts that are otherwise included or added back in
computing Consolidated EBITDA in accordance with the definition of such term,
(C) the aggregate additions to Consolidated EBITDA, for any period being tested,
pursuant to clause (ii) above (the “Pro Forma Capped Adjustments”), together
with the aggregate amount of all other Capped Adjustments for such period, shall
not exceed 15% of Consolidated EBITDA for such period determined prior to giving
effect to any addback for any Capped Adjustments and (D) if any cost savings or
other adjustments included in any pro forma calculations based on the
anticipation that such cost savings or other adjustments will be achieved within
such 18-month period shall at any time cease to be reasonably anticipated by
Parent to be so achieved, then, on and after such time, pro forma calculations
required to be made hereunder shall not reflect such cost savings or other
adjustments.

SECTION 1.05.Currency Translation.  (a)  For purposes of any determination under
Section 6.01, 6.02, 6.03, 6.12, 7.01(f), 7.01(g) or 7.01(k), all amounts
incurred, outstanding or proposed to be incurred or outstanding in currencies
other than US

 



--------------------------------------------------------------------------------

EXHIBIT A

Dollars shall be translated into US Dollars at currency exchange rates in effect
on the date of such determination; provided that no Default or Event of Default
shall arise as a result of any limitation set forth in US Dollars in Section
6.01, 6.02 or, 6.03 or 6.12 being exceeded solely as a result of changes in
currency exchange rates from those rates applicable at the time or times
Indebtedness, Liens or, Sale/Leaseback Transactions or Investments were
initially consummated in reliance on the exceptions under such Sections.  For
purposes of any determination under Sections 6.05 and 6.08, the amount of each
payment, disposition or other applicable transaction denominated in a currency
other than US Dollars shall be translated into US Dollars at the applicable
currency exchange rate in effect on the date of the consummation thereof.  Such
currency exchange rates shall be determined in good faith by Parent.  For
purposes of SectionSections 6.10 and 6.11 and the related definitions, amounts
in currencies other than US Dollars shall be translated into US Dollars at the
currency exchange rates then most recently used in preparing Parent’s
consolidated financial statements.

(b)(i)  The Administrative Agent shall determine the US Dollar Equivalent of any
Letter of Credit denominated in an Alternative Currency as of the date of the
issuance thereof and on the first Business Day of each calendar month on which
such Letter of Credit is outstanding, in each case using the Exchange Rate in
effect on the date of determination, and each such amount shall be the US Dollar
Equivalent of such Letter of Credit until the next required calculation thereof
pursuant to this Section.  The Administrative Agent shall in addition determine
the US Dollar Equivalent of any Letter of Credit denominated in an Alternative
Currency as provided in Sections 2.06(e) and 2.06(l).

(ii)The Applicable Agent shall determine the US Dollar Equivalent of any
Borrowing denominated in an Alternative Currency on or about the date of the
commencement of the initial Interest Period therefor and as of the date of the
commencement of each subsequent Interest Period therefor, in each case using the
Exchange Rate in effect on the date of determination, and each such amount
shall, except as provided in the next sentence, be the US Dollar Equivalent of
such Borrowing until the next required calculation thereof pursuant to this
Section.  The Administrative Agent shall in addition determine the US Dollar
Equivalent of any Revolving Borrowing denominated in an Alternative Currency as
of the CAM Exchange Date, and such amount shall be the US Dollar Equivalent of
such Revolving Borrowing for all purposes of Section 7.02.

(iii)The Applicable Agent may also determine the US Dollar Equivalent of any
Borrowing or Letters of Credit denominated in an Alternative Currency as of such
other dates as such Applicable Agent shall determine, in each case using the
Exchange Rate in effect on the date of determination, and each such amount shall
be the US Dollar Equivalent of such Borrowing or Letter of Credit until the next
calculation thereof pursuant to this Section.

(iv)The Administrative Agent shall notify Parent, the applicable Lenders and the
applicable Issuing Bank of each determination of the US Dollar Equivalent of
each Letter of Credit, Borrowing and LC Disbursement.

 



--------------------------------------------------------------------------------

EXHIBIT A

SECTION 1.06.Interest Rates; LIBOR Notification

.  The interest rate on a Loan denominated in US Dollars or any other applicable
currency may be derived from an interest rate benchmark that is, or may in the
future become, the subject of regulatory reform.  Regulators have signaled the
need to use alternative benchmark reference rates for some of these interest
rate benchmarks and, as a result, such interest rate benchmarks may cease to
comply with applicable laws and regulations, may be permanently discontinued,
and/or the basis on which they are calculated may change.  The London interbank
offered rate is intended to represent the rate at which contributing banks may
obtain short-term borrowings from each other in the London interbank market.  In
July 2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administration, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurocurrency Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate.  In the event that the London interbank offered rate is no longer
available or in certain other circumstances as set forth in Section 2.14(b) of
this Agreement, such Section 2.14(b) provides a mechanism for determining an
alternative rate of interest.  The Administrative Agent will notify Parent,
pursuant to Section 2.14(b), of any change to the reference rate upon which the
interest rate on Eurocurrency Loans is based.  However, the Administrative Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“Screen Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof including, without limitation whether the composition
or characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.14(b), will be
similar to, or produce the same value or economic equivalence of, the Screen
Rate or have the same volume or liquidity as did the applicable Screen Rate
prior to its discontinuance or unavailability.

SECTION 1.07.Divisions

. For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized and acquired on the first date of
its existence by the holders of its Equity Interests at such time.

SECTION 1.08.Most Favored Nation Provision.  Prior to the Collateral Release
Date, in the event any indenture or other agreement or instrument evidencing,
governing the rights of the holders of or otherwise relating to any Indebtedness
incurred by Parent or any Domestic Subsidiary that is a Subsidiary Loan

 



--------------------------------------------------------------------------------

EXHIBIT A

Party in reliance on Section 6.01(a)(xviii) shall contain restrictive covenants,
financial covenants and/or events of default that are more favorable, taken as a
whole, to the holders of such Indebtedness than the restrictive covenants,
financial covenants and/or events of default set forth in this Agreement (as
determined by Parent in good faith) (other than restrictive covenants, financial
covenants and events of default that are only applicable after the latest
Maturity Date in effect on the date of the incurrence of such Indebtedness),
then, in each case, this Agreement shall automatically be deemed to have been
amended to incorporate such restrictive covenants, financial covenants and
events of default, mutatis mutandis, as if set forth fully herein, without any
further action required on the part of any Person; provided that, from and after
the Collateral Release Date, any such incorporated restrictive covenant,
financial covenant or event of default shall automatically cease to apply and
shall be of no further force or effect hereunder or under any other Loan
Document.  Parent shall give prompt written notice to the Administrative Agent
of the effectiveness of any such indenture or other agreement or instrument,
providing to the Administrative Agent true and complete copies thereof, and
shall execute any and all further documents and agreements, including amendments
hereto, and take all such further actions, as shall be reasonably requested by
the Administrative Agent to give effect to the provisions of this
paragraph.  Prior to the Collateral Release Date, failure by Parent or any
Subsidiary to observe or perform any such incorporated restrictive covenant or
financial covenant shall constitute an Event of Default under Section 7.01(d).

ARTICLE II

The Credits

SECTION 2.01.Commitments.  (a)  Subject to the terms and conditions set forth
herein, each US Tranche Revolving Lender agrees to make from time to time during
the Revolving Availability Period to the Borrowers Loans denominated in US
Dollars in an aggregate principal amount that will not result in (i) such
Lender’s US Tranche Revolving Exposure exceeding such Lender’s US Tranche
Revolving Commitment or (ii) the Aggregate US Tranche Revolving Exposure
exceeding the Aggregate US Tranche Revolving Commitment.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow US Tranche Revolving Loans.

(b)Subject to the terms and conditions set forth herein, each European Tranche
Revolving Lender agrees to make from time to time during the Revolving
Availability Period to the Borrowers Loans denominated in US Dollars, Euro or
Sterling in an aggregate principal amount that will not result in (i) such
Lender’s European Tranche Revolving Exposure exceeding such Lender’s European
Tranche Revolving Commitment or (ii) the Aggregate European Tranche Revolving
Exposure exceeding the Aggregate European Tranche Revolving Commitment.  Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrowers may borrow, prepay and reborrow European Tranche Revolving Loans.

 



--------------------------------------------------------------------------------

EXHIBIT A

(c)Incremental Term Commitments of one or more Classes may be established as
provided in Section 2.21, and the Incremental Term Loans thereunder shall be
made in accordance with such Section.

SECTION 2.02.Loans and Borrowings.  (a)  Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class, Type
and currency made by the Lenders ratably in accordance with their respective
Commitments of the applicable Class to the same Borrower.  Each Swingline Loan
shall be made in accordance with the procedures set forth in Section 2.05.  The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and not joint and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b)Subject to Section 2.14, each Borrowing shall be comprised (i) in the case of
Borrowings (other than a Swingline Loan) denominated in US Dollars, entirely of
ABR Loans or Eurocurrency Loans, as the applicable Borrower may request in
accordance herewith, and (ii) in the case of Borrowings denominated in any other
currency, entirely of Eurocurrency Loans.  Each Swingline Loan shall be an ABR
Loan.  Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan in accordance with the terms of this Agreement.

(c)At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum; provided that a
Eurocurrency Borrowing that results from a continuation of an outstanding
Eurocurrency Borrowing may be in an aggregate amount that is equal to such
outstanding Borrowing.  At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
US$1,000,000 and not less than US$1,000,000; provided that an ABR Revolving
Borrowing or, subject to Section 2.05, a Swingline Loan may be in an aggregate
amount that is equal to the entire unused balance of the total Commitments of
the applicable Class or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e).  Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of 10 (or such greater number as may be
agreed to by the Administrative Agent) Eurocurrency Borrowings outstanding.

(d)Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Eurocurrency
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date applicable thereto.

SECTION 2.03.Requests for Borrowings.  To request a Borrowing (other than a
Swingline Loan), the applicable Borrower, or Parent on its behalf, shall
notifysubmit

 



--------------------------------------------------------------------------------

EXHIBIT A

a written Borrowing Request, signed by the applicable Borrower, or Parent on its
behalf, to the Applicable Agent of such request (a) in the case of a
Eurocurrency Borrowing denominated in US Dollars, not later than 11:00 a.m., New
York City time, three Business Days before the date of the proposed Borrowing,
(b) in the case of a Borrowing denominated in Euro or Sterling, not later than
11:00 a.m., London time, four Business Days before the date of the proposed
Borrowing or (c) in the case of an ABR Borrowing, not later than 10:00 a.m., New
York City time, on the date of the proposed Borrowing or, in the case of any
Incremental Term Loans, such other time as may be specified therefor in the
applicable Incremental Facility Agreement.  Each such Borrowing Request shall be
made by Electronic Communication to the Applicable Agent of a written Borrowing
Request signed by the applicable Borrower, or Parent on its behalf (or, in the
case of any Borrowing denominated in US Dollars, by telephone notification,
confirmed promptly by Electronic Communication to the Administrative Agent of a
written Borrowing Request signed by the applicable Borrower, or Parent on its
behalf).  Each such telephonic and written Borrowing Request shall be
irrevocable (other than, subject to Section 2.16, in the case of a Borrowing
Request for any Incremental Term Loans, where such Borrowing Request may be
revoked by the applicable Borrower, or Parent on its behalf, prior to the making
of the requested Incremental Term Loans) and shall specify the following
information in compliance with Section 2.02:

(a)the Borrower requesting such Borrowing (or on whose behalf Parent is
requesting such Borrowing);

(b)whether the requested Borrowing is to be a European Tranche Revolving
Borrowing, a US Tranche Revolving Borrowing or a Borrowing of another Class;

(c)the aggregate amount and currency of the requested Borrowing;

(d)the date of such Borrowing, which shall be a Business Day;

(e)if denominated in US Dollars, whether such Borrowing is to be an ABR
Borrowing or a Eurocurrency Borrowing;

(f)in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”, and the last day thereof; and

(g)the location and number of the account of the applicable Borrower to which
funds are to be disbursed, which shall be reasonably satisfactory to the
Applicable Agent, or, in the case of any ABR Revolving Borrowing requested to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e),
the identity and the account of the Issuing Bank that had made such LC
Disbursement.

If no currency is specified with respect to any requested European Tranche
Revolving Borrowing, then the applicable Borrower shall be deemed to have
selected US Dollars.  If no election as to the Type of Borrowing is specified,
then the requested Borrowing shall

 



--------------------------------------------------------------------------------

EXHIBIT A

be (i) if denominated in US Dollars, an ABR Borrowing and (ii) if denominated in
any other currency, a Eurocurrency Borrowing.  If no Interest Period is
specified with respect to any requested Eurocurrency Borrowing, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Applicable Agent shall advise each Lender of
the applicable Class of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested Borrowing.

SECTION 2.04.Borrowing Subsidiaries.  (a) Parent may designate, subject to the
provisions of this Section, any Wholly Owned Subsidiary (other than any Excluded
Subsidiary or a Specified Foreign Subsidiary) as a Borrowing Subsidiary by
delivery to the Administrative Agent of a Borrowing Subsidiary Agreement
executed by such Subsidiary and Parent.  Promptly following receipt of any
Borrowing Subsidiary Agreement, the Administrative Agent shall inform each
Revolving Lender of the receipt thereof.  Unless any Revolving Lender shall
inform the Administrative Agent within 10 Business Days (or, in the case of any
such Subsidiary that is a Foreign Subsidiary, 15 Business Days) of the receipt
of such notice that it is unlawful for such Revolving Lender to extend credit to
such Subsidiary or that such Lender is restricted by internal policies of
general applicability from extending credit to Persons organized or located in
the jurisdiction in which such Subsidiary is organized or located, such
Subsidiary shall for all purposes of this Agreement be a Borrowing Subsidiary
and a party to this Agreement; provided that no Subsidiary shall become a
Borrowing Subsidiary until each Revolving Lender shall have received all
documentation and other information with respect to such Borrowing Subsidiary
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA
PATRIOTPatriot Act and the Beneficial Ownership Regulation, that shall have been
requested by such Revolving Lender within the applicable period set forth above
following its receipt of such Borrowing Subsidiary Agreement.

(b)Upon the execution by Parent and delivery to the Administrative Agent of a
Borrowing Subsidiary Termination with respect to any Borrowing Subsidiary, such
Subsidiary shall cease to be a Borrowing Subsidiary hereunder and a party to
this Agreement; provided that no Borrowing Subsidiary Termination will become
effective as to any Borrowing Subsidiary (other than to terminate such Borrowing
Subsidiary’s right to make further Borrowings or obtain Letters of Credit under
this Agreement) at a time when any principal of or interest on any Loan to such
Borrowing Subsidiary or any Letter of Credit issued for the account of such
Borrowing Subsidiary shall be outstanding hereunder.  Promptly following receipt
of any Borrowing Subsidiary Termination, the Administrative Agent shall inform
each Lender of the receipt thereof.

(c)(c) Each Borrowing Subsidiary hereby irrevocably appoints Parent as its agent
for all purposes of this Agreement and the other Loan Documents, including (i)
the giving and receipt of notices (including any Borrowing Request and any
Interest Election Request) and (ii) the execution and delivery of all documents,
instruments and certificates contemplated herein.  Each Borrowing Subsidiary
hereby acknowledges that any amendment or other

 



--------------------------------------------------------------------------------

EXHIBIT A

modification to this Agreement or any other Loan Document may be effected as set
forth in Section 9.02, that no consent of such Borrowing Subsidiary shall be
required to effect any such amendment or other modification and that such
Borrowing Subsidiary shall be bound by this Agreement or any other Loan Document
(if it is theretofore a party thereto) as so amended or modified.

SECTION 2.05.Swingline Loans.  (a)  Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Loans denominated in US
Dollars to the Borrowers from time to time during the Revolving Availability
Period in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of the outstanding Swingline Loans
exceeding US$40,000,000, (ii) any Lender’s US Tranche Revolving Exposure
exceeding such Lender’s US Tranche Revolving Commitment, (iii) the Aggregate US
Tranche Revolving Exposure exceeding the Aggregate US Tranche Revolving
Commitment, (iv) any Lender’s European Tranche Revolving Exposure exceeding such
Lender’s European Tranche Revolving Commitment or (v) the Aggregate European
Tranche Revolving Exposure exceeding the Aggregate European Tranche Revolving
Commitment; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Swingline Loans.

(b)To request a Swingline Loan, the applicable Borrower, or Parent on its
behalf, shall notify the Administrative Agent of such request by telephone
(promptly confirmed by Electronic Communication ofsubmit a written Borrowing
Request, signed by the applicable Borrower, or by Parent on its behalf), to the
Administrative Agent not later than 2:00 p.m., New York City time, on the day of
a proposed Swingline Loan.  Each such telephonic and written Borrowing Request
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and the amount of the requested Swingline Loan.  The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from, or on behalf of, a Borrower.  The Swingline Lender shall
make each Swingline Loan available to the applicable Borrower by means of a
credit to the general deposit account of such Borrower with the Swingline Lender
(or, in the case of a Swingline Loan requested to be made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the account of the applicable Issuing Bank identified in such
Borrowing Request) by 3:30 p.m., New York City time, on the requested date of
such Swingline Loan.

(c)The Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 noon, New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding.  Such notice shall specify the
aggregate principal amount of the Swingline Loans in which the Revolving Lenders
will be required to participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Lender’s Combined Tranche Percentage of such
Swingline Loan or Loans.  Each Revolving Lender hereby absolutely and

 



--------------------------------------------------------------------------------

EXHIBIT A

unconditionally agrees to pay, promptly upon receipt of notice as provided above
(and in any event, if such notice is received by 12:00 noon, New York City time,
on a Business Day, no later than 5:00 p.m., New York City time, on such Business
Day and if received after 12:00 noon, New York City time, on a Business Day, no
later than 10:00 a.m., New York City time, on the immediately succeeding
Business Day), to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s Combined Tranche Percentage of such Swingline Loan or
Loans.  Each Revolving Lender acknowledges and agrees that, in making any
Swingline Loan, the Swingline Lender shall be entitled to rely, and shall not
incur any liability for relying, upon the representation and warranty of each
Borrower deemed made pursuant to Section 4.02, unless, at least two Business
Days prior to the time such Swingline Loan was made, the Majority in Interest of
the Revolving Lenders shall have notified the Swingline Lender (with a copy to
the Administrative Agent) in writing that, as a result of one or more events or
circumstances described in such notice, one or more of the conditions precedent
set forth in Section 4.02 would not be satisfied if such Swingline Loan were
then made (it being understood and agreed that, in the event the Swingline
Lender shall have received any such notice, it shall have no obligation to make
any Swingline Loan until and unless it shall be satisfied that the events and
circumstances described in such notice shall have been cured or otherwise shall
have ceased to exist).  Each Revolving Lender further acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or any reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.  Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Revolving
Lenders pursuant to this paragraph), and the Administrative Agent shall promptly
pay to the Swingline Lender the amounts so received by it from the Revolving
Lenders.  The Administrative Agent shall notify the applicable Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from a Borrower (or other Person on behalf of a Borrower)
in respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Revolving Lenders
that shall have made their payments pursuant to this paragraph and to the
Swingline Lender, as their interests may appear; provided that any such payment
so remitted shall be repaid to the Swingline Lender or to the Administrative
Agent, as applicable, if and to the extent such payment is required to be
refunded to a Borrower for any reason.  The purchase of participations in a

 



--------------------------------------------------------------------------------

EXHIBIT A

Swingline Loan pursuant to this paragraph shall not relieve a Borrower of any
default in the payment thereof.

SECTION 2.06.Letters of Credit.  (a)  General.  Subject to the terms and
conditions set forth herein, each Borrower may request the issuance ofany
Issuing Bank to issue Letters of Credit for its own account, in a form
reasonably acceptable to the Administrative Agent and the applicablesuch Issuing
Bank, at any time and from time to time during the Revolving Availability
Period.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by a Borrower to, or entered into by a
Borrower with, an Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.  The Existing Letters of Credit
will, for all purposes of this Agreement (including paragraphs (d) and (e) of
this Section), be deemed to have been issued hereunder on the Original Effective
Date and will, for all purposes of this Agreement, constitute Letters of
Credit.  This SectionAn Issuing Bank shall not be construed to impose anunder
any obligation upon any Issuing Bank to issue, amend or extend any Letter of
Credit if (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing, amending or extending such Letter of Credit, or any law applicable
to such Issuing Bank or any request, rule, guideline or directive (whether or
not having the force of law) from any Governmental Authority with jurisdiction
over such Issuing Bank shall prohibit, or request that such Issuing Bank refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or, in the case of any Borrowing Subsidiary designated as such after
the date hereof, shall impose upon such Issuing Bank with respect to such Letter
of Credit any restriction, reserve or capital or liquidity requirement, or shall
impose upon such Issuing Bank any unreimbursed loss, cost or expense, in each
case for which such Issuing Bank is not otherwise compensated hereunder, (ii)
the issuance, amendment or extension of such Letter of Credit would violate one
or more policies of general applicability of such Issuing Bank or (iii) such
Letter of Credit is not of the type, or in the currency, approved for issuance
by such Issuing Bank (with each Issuing Bank acknowledging that standby Letters
of Credit are of the type approved for issuance by such Issuing Bank).

(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit, other than an automatic
renewalextension permitted pursuant tounder paragraph (c) of this Section), the
applicable Borrower shall deliver by Electronic Communication to the
applicablean Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit, the currency in which
such Letter of Credit is to be denominated (which shall be US Dollars or an
Alternative Currency), the name and address of the beneficiary thereof and such
other information as shall be

 



--------------------------------------------------------------------------------

EXHIBIT A

necessary to enable the applicable Issuing Bank to prepare, amend, renew or
extend such Letter of Credit.  If requested by the applicable Issuing Bank, the
applicable Borrower also shall submit a letter of credit application on such
Issuing Bank’s standard form in connection with any such request.  A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon each
issuance, amendment, renewal or extension of any Letter of Credit the applicable
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed US$15,000,000, (ii) any Lender’s US Tranche Revolving Exposure shall not
exceed such Lender’s US Tranche Revolving Commitment, (iii) the Aggregate US
Tranche Revolving Exposure shall not exceed the Aggregate US Tranche Revolving
Commitment, (iv) any Lender’s European Tranche Revolving Exposure shall not
exceed such Lender’s European Tranche Revolving Commitment, (v) the Aggregate
European Tranche Revolving Exposure shall not exceed the Aggregate European
Tranche Revolving Commitment and (vi) the portion of the LC Exposure
attributable to Letters of Credit issued by any Issuing Bank shall not exceed
the LC Commitment of such Issuing Bank.

(c)Expiration Date.  Each Letter of Credit shall by its terms expire at or prior
to the close of business on the earlier of (i) the date 18 months after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, 13 months after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Maturity Date; provided that
any Letter of Credit may contain customary automatic renewalextension provisions
agreed upon by the applicable Borrower and the applicable Issuing Bank pursuant
to which the expiration date of such Letter of Credit shall automatically be
extended for a period of up to 13 months (but not to a date later than the date
set forth in clause (ii) above), subject to a right on the part of such Issuing
Bank to prevent any such renewalextension from occurring pursuant to the terms
of such Letter of Credit.

(d)Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Revolving Lenders, the Issuing
Bank that is the issuer thereof hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Combined Tranche Percentage of
the aggregate amount available to be drawn under such Letter of Credit.  In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, such Revolving Lender’s Combined
Tranche Percentage of each LC Disbursement made by such Issuing Bank and not
reimbursed by the applicable Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment in respect of an LC
Disbursement required to be refunded to aany Borrower for any reason.  Such
payment by the Revolving Lenders shall be made (i) if the currency of the
applicable LC Disbursement or reimbursement payment shall be US Dollars, then

 



--------------------------------------------------------------------------------

EXHIBIT A

in US Dollars and (ii) subject to paragraph (l) of this Section, if the currency
of the applicable LC Disbursement or reimbursement payment shall be an
Alternative Currency, in US Dollars in an amount equal to the US Dollar
Equivalent of such LC Disbursement or reimbursement payment, calculated by the
Administrative Agent using the LC Exchange Rate on the applicable LC
Participation Calculation Date.  Each Revolving Lender acknowledges and agrees
that (A) its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit, the occurrence and continuance of a Default,
any reduction or termination of the Revolving Commitments, any fluctuation in
currency values, or any force majeure or other event that under any rule of law
or uniform practices to which any Letter of Credit is subject (including Section
3.14 of the ISP or any successor publication of the International Chamber of
Commerce) or similar terms of the Letter of Credit itself permits a drawing to
be made under such Letter of Credit after the expiration thereof or of the
Revolving Commitments and (iiB) each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.  Each Revolving Lender
further acknowledges and agrees that, in issuing, amending, renewing or
extending any Letter of Credit, the applicable Issuing Bank shall be entitled to
rely, and shall not incur any liability for relying, upon the representation and
warranty of each Borrower deemed made pursuant to Section 4.02, unless, at least
two Business Days prior to the time such Letter of Credit is issued, amended,
renewed or extended (or, in the case of an automatic renewalextension permitted
pursuant to paragraph (c) of this Section, at least two Business Days prior to
the time by which the election not to renewextend must be made by the applicable
Issuing Bank), the Majority in Interest of the Revolving Lenders shall have
notified the applicable Issuing Bank (with a copy to the Administrative Agent)
in writing that, as a result of one or more events or circumstances described in
such notice, one or more of the conditions precedent set forth in Section 4.02
would not be satisfied if such Letter of Credit were then issued, amended,
renewed or extended (it being understood and agreed that, in the event any
Issuing Bank shall have received any such notice, it shall have no obligation to
issue, amend, renew or extend any Letter of Credit until and unless it shall be
satisfied that the events and circumstances described in such notice shall have
been cured or otherwise shall have ceased to exist).

(e)Reimbursement.  If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount in the currency of
such LC Disbursement equal to such LC Disbursement not later than (i) if such
Borrower shall have received notice of such LC Disbursement prior to 11:00 a.m.,
Local Time, on any Business Day, then 4:00 p.m., Local Time, on such Business
Day or (ii) otherwise, 12:00 noon, Local Time, on the Business Day immediately
following the day that such Borrower receives such notice; provided that, if
such LC Disbursement is denominated in US Dollars and is not less than
US$1,000,000, the applicable Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.05 that
such payment

 



--------------------------------------------------------------------------------

EXHIBIT A

be financed with an ABR Revolving Borrowing or a Swingline Loan in an equivalent
amount and, to the extent so financed, such Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan.  If the applicable Borrower fails to make any such
reimbursement payment when due, the applicable Issuing Bank shall give prompt
notice and details thereof to the Administrative Agent, whereupon (A) if such
payment relates to a Letter of Credit denominated in an Alternative Currency,
automatically and with no further action required, the obligation of such
Borrower to reimburse the applicable LC Disbursement shall be permanently
converted into an obligation to reimburse the US Dollar Equivalent, calculated
using the LC Exchange Rate on the applicable LC Participation Calculation Date,
of such LC Disbursement and (B) in the case of each LC Disbursement, the
Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the amount of the payment then due from such Borrower in respect
thereof and such Revolving Lender’s Combined Tranche Percentage thereof, and
each Revolving Lender shall pay in US Dollars to the Administrative Agent on the
date such notice is received its Combined Tranche Percentage of the payment then
due from such Borrower, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders pursuant to this paragraph),
and the Administrative Agent shall promptly pay to the applicable Issuing Bank
the amounts so received by it from the Revolving Lenders.  Promptly following
receipt by the Administrative Agent of any payment from a Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Revolving Lenders and such Issuing Bank as their interests may appear.  Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse an
Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans or a Swingline Loan as contemplated above) shall not constitute a Loan and
shall not relieve the applicable Borrower of its obligation to reimburse such LC
Disbursement.  If the applicable Borrower’s reimbursement of, or obligation to
reimburse, any amounts in any Alternative Currency would subject the
Administrative Agent, the applicable Issuing Bank or any Revolving Lender to any
stamp duty, ad valorem charge or similar tax that would not be payable if such
reimbursement were made or required to be made in US Dollars, such Borrower
shall pay the amount of any such tax requested by the Administrative Agent, such
Issuing Bank or such Revolving Lender.

(f)Obligations Absolute.  The obligation of each Borrower to reimburse LC
Disbursements as provided in paragraph (e) of this Section is absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, this Agreement or any other Loan Document, or any term or provision
herein or therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein

 



--------------------------------------------------------------------------------

EXHIBIT A

being untrue or inaccurate in any respect, (iii) payment by any Issuing Bank
under a Letter of Credit against presentation of a draft or other document that
does not comply with the terms of such Letter of Credit, (iv) any force majeure
or other event that under any rule of law or uniform practices to which any
Letter of Credit is subject (including Section 3.14 of the ISP or any successor
publication of the International Chamber of Commerce) or similar terms of the
Letter of Credit itself permits a drawing to be made under such Letter of Credit
after the stated expiration date thereof or of the Commitments of any Class or
(v) any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Sectionparagraph,
constitute a legal or equitable discharge of, or provide a right of setoff
against, such Borrower’s obligations hereunder.  None of the Agents, the
Lenders, the Issuing Banks or any of their respective Related Parties shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit, any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms, any error
in translation or any other act, failure to act or other event or circumstance;
provided that the foregoing shall not be construed to excuse any Issuing Bank
from liability to a Borrower to the extent of any direct damages (as opposed to
special, indirect consequential or punitive damages, claims in respect of which
are hereby waived by each Borrower to the extent permitted by applicable law)
suffered by such Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of an Issuing Bank (with such absence to be presumed for purposes of
this Section 2.06 unless otherwise determined in a nonappealable judgment by a
court of competent jurisdiction), suchapplicable Issuing Bank shall be deemed to
have exercised care in each such determination unless a court of competent
jurisdiction shall have determined by a final, nonappealable judgment that such
Issuing Bank was grossly negligent or acted with willful misconduct in
connection with such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g)Disbursement Procedures.  The applicable Issuing Bank shall, promptlywithin
the time allowed by applicable law or the specific terms of such Letter of
Credit, following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit.  The

 



--------------------------------------------------------------------------------

EXHIBIT A

applicable Issuing Bank shall promptly after such examination notify the
Administrative Agent and the applicable Borrower by telephone (confirmed by
email or facsimile)Electronic Communication of such demand for payment and
whetherof such Issuing Bank hashaving made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the applicable Borrower of its obligation to reimburse such
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.

(h)Interim Interest.  If an Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof (determined in
accordance with the definition thereof) shall bear interest, for each day from
and including the date such LC Disbursement is made to but excluding the date
that the applicable Borrower reimburses such LC Disbursement in full, (i) in the
case of any LC Disbursement denominated in US Dollars, and at all times
following the conversion to US Dollars of any LC Disbursement made in an
Alternative Currency pursuant to paragraph (e) or (l) of this Section, at the
rate per annum then applicable to ABR Revolving Loans and (ii) if such LC
Disbursement is made in an Alternative Currency, at all times prior to its
conversion to US Dollars pursuant to paragraph (e) or (l) of this Section, at a
rate equal to the rate reasonably determined by the applicable Issuing Bank to
be the cost to such Issuing Bank of funding such LC Disbursement (which may be
deemed by the applicable Issuing Bank, at its election, to equal to the
applicable Foreign Currency Overnight Rate) plus the Applicable Rate applicable
to Eurocurrency Revolving Loans at such time; provided that, if the applicable
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(c) shall apply.  Interest accrued
pursuant to this paragraph shall be paid by the applicable Borrower to the
Administrative Agent, for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse such Issuing Bank shall
be paid by the applicable Borrower to the Administrative Agent for the account
of such Revolving Lender to the extent of such payment, and shall be payable on
demand or, if no demand has been made, on the date on which the applicable
Borrower reimburses the applicable LC Disbursement in full.

(i)Replacement of an Issuing Bank.  An Issuing Bank may be replaced at any time
by written agreement among Parent, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank and execution and delivery by
Parent, the Administrative Agent and the successor Issuing Bank of an Issuing
Bank Agreement.  The Administrative Agent shall notify the Revolving Lenders of
any such replacement of an Issuing Bank.  At the time any such replacement shall
become effective, the Borrowerseach Borrower shall pay all unpaid fees payable
by it that are accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b).  From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be

 



--------------------------------------------------------------------------------

EXHIBIT A

issued thereafter and (ii) references herein to the term “Issuing Bank” shall be
deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require.  After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement (including the right to receive fees under
Section 2.12(b)), but shall not be required to issue additional Letters of
Credit.

(j)Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that Parent receives notice from the
Administrative Agent or a Majority in Interest of the Revolving Lenders
demanding the deposit of cash collateral pursuant to this paragraph, each
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lenders and the Issuing
Banks, an amount in cash in US Dollars equal to the total LC Exposure
attributable to Letters of Credit issued for the account of such Borrower as of
such date plus any accrued and unpaid interest thereon; provided that (i)
amounts payable in respect of any Letter of Credit or LC Disbursement shall be
payable in the currency of such Letter of Credit or LC Disbursement, except that
LC Disbursements in an Alternative Currency in respect of which the applicable
Borrower’s reimbursement obligations have been converted to obligations in US
Dollars as provided in paragraph (e) or (l) of this Section and interest accrued
thereon shall be payable in US Dollars, and (ii) the obligation to deposit such
cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to any Borrower or any
Material Subsidiary described in Section 7.01(h) or 7.01(i).  The Borrowers
shall also deposit cash collateral in US Dollars in accordance with this
paragraph as and to the extent required by SectionSections 2.11(b) and
2.20.  Each such deposit shall be held by the Administrative Agent as collateral
for the payment and performance of the obligations of the applicable Borrower
under this Agreement.  The Administrative Agent shall have exclusive dominion
and control, including the exclusive right of withdrawal, over such
account.  Other than any interest earned on the investment of such deposits,
which investments shall be in Permitted Investments and shall be made at the
option and sole discretion of the Administrative Agent and at the applicable
Borrower’s risk and expense, such deposits shall not bear interest.  Interest or
profits, if any, on such investments shall accumulate in such account.  Moneys
in such account shall be applied by the Administrative Agent to reimburse the
Issuing Banks for LC Disbursements for which they have not been reimbursed,
together with related fees, costs and customary processing charges, and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the applicable Borrower for the LC Exposure at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
(A) a Majority in Interest of the Revolving Lenders and (B) in the case of any
such application at a time when any Revolving Lender is a Defaulting Lender (but
only if, after giving effect thereto, the remaining cash collateral shall be
less than the total LC Exposure of all the Defaulting

 



--------------------------------------------------------------------------------

EXHIBIT A

Lenders), the consent of each Issuing Bank), be applied (prior to the Collateral
Release Date, in accordance with Section 4.02 of the Collateral Agreement) to
satisfy other obligationsObligations of the Borrowers under this
Agreementapplicable Borrower.  If a Borrower is required to provideprovides an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to such Borrower within three Business Days after all Events of Default have
been cured or waived.  If any Borrower provides an amount of cash collateral
pursuant to Section 2.11(b), such amount (to the extent not applied as
aforesaid) shall be returned to such Borrower, upon request, to the extent that,
after giving effect to such return, the Aggregate European Tranche Revolving
Exposure would not exceed the Aggregate European Tranche Revolving Commitment,
the Aggregate US Tranche Revolving Exposure would not exceed the Aggregate US
Tranche Revolving Commitment and no Event of Default shall have occurred and be
continuing.  If the Borrowers provide an amount of cash collateral hereunder
pursuant to Section 2.20, such amount (to the extent not applied as aforesaid)
shall be returned to the Borrowers, upon request of the Borrowers, to the extent
that, after giving effect to such return, no Issuing Bank shall have any
exposure in respect of any outstanding Letter of Credit that is not fully
covered by the Revolving Commitments of the Non-Defaulting Lenders and/or the
remaining cash collateral and no Event of Default shall have occurred and be
continuing.

(k)Issuing Bank Reports.  Unless otherwise agreed by the Administrative Agent,
eachEach Issuing Bank shall, in addition to its notification obligations set
forth elsewhere in this Section, report in writing to the Administrative Agent
(i) on or prior to each Business Day on which such Issuing Bank issues, amends,
renews or extends any Letter of Credit, the date of such issuance, amendment,
renewal or extension, and the currency and aggregate face amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amount thereof shall have changed), it being understood that such Issuing Bank
shall not effect any issuance, renewal, extension or amendment resulting in an
increase in the amount of any Letter of Credit without first obtaining written
confirmation from the Administrative Agent that such increase is then permitted
under this Agreement, (ii) on each Business Day on which such Issuing Bank makes
any LC Disbursement, the date, currency and amount of such LC Disbursement,
(iii) on any Business Day on which a Borrower fails to reimburse an LC
Disbursement required to be reimbursed to such Issuing Bank on such day, the
date of such failure and the currency and amount of such LC Disbursement and
(iv) on any other Business Day, promptly upon request, such other information as
the Administrative Agent shall reasonably request as to the Letters of Credit
issued by such Issuing Bank.

(l)Conversion.  In the event that the Loans become immediately due and payable
on any date pursuant to Section 7.01, all amounts (i) that the Borrowers are at
the time or become thereafter required to reimburse or

 



--------------------------------------------------------------------------------

EXHIBIT A

otherwise pay to the Administrative Agent in respect of LC Disbursements made
under any Letter of Credit denominated in an Alternative Currency (other than
amounts in respect of which any Borrower has deposited cash collateral, if such
cash collateral was deposited in the applicable currency), (ii) that the
Revolving Lenders are at the time or become thereafter required to pay to the
Administrative Agent (and the Administrative Agent is at the time or becomes
thereafter required to distribute to the applicable Issuing Bank) pursuant to
paragraph (e) of this Section in respect of unreimbursed LC Disbursements made
under any Letter of Credit denominated in an Alternative Currency and (iii) of
each Revolving Lender’s participation in any Letter of Credit denominated in an
Alternative Currency under which an LC Disbursement has been made shall,
automatically and with no further action required, be converted into the US
Dollar Equivalent, calculated using the LC Exchange Rate on such date (or in the
case of any LC Disbursement made after such date, on the date such LC
Disbursement is made), of such amounts.  On and after such conversion, all
amounts accruing and owed to the Administrative Agent, any Issuing Bank or any
Revolving Lender in respect of the obligations described in this paragraph shall
accrue and be payable in US Dollars at the rates otherwise applicable hereunder.

(m)Communications with Beneficiaries.  Each Issuing Bank shall use its
commercially reasonable efforts to provide advance notice to Parent of any
formal communication by such Issuing Bank with any beneficiary under any Letter
of Credit issued by such Issuing Bank with respect thereto, other than any such
communication in the ordinary course of business or otherwise in accordance with
the standard operating procedures of such Issuing Bank.

(n)LC Exposure Determination.  For all purposes of this Agreement, (i) the
amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases (other than any such increase
consisting of the reinstatement of an amount previously drawn thereunder and
reimbursed), whether or not such maximum stated amount is in effect at the time
of determination and (ii) if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Article 29(a) of the Uniform Customs and Practice for
Documentary Credits, International Chamber of Commerce Publication No. 600 (or
such later version thereof as may be in effect at the applicable time) or Rule
3.13 or Rule 3.14 of the ISP or similar terms of the Letter of Credit itself, or
if compliant documents have been presented but not yet honored, such Letter of
Credit shall be deemed to be “outstanding” and “undrawn” in the amount so
remaining available to be paid, and the obligations of the Borrowers and
Revolving Lenders hereunder shall remain in full force and effect until the
Issuing Banks and the Revolving Lenders shall have no further obligations to
make any payments or disbursements under any circumstances with respect to any
Letter of Credit.

 



--------------------------------------------------------------------------------

EXHIBIT A

(o)Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Issuing Bank and the applicable Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), (i)
the rules of the ISP shall apply to each standby Letter of Credit and (ii) the
rules of the UCP shall apply to each commercial Letter of
Credit.  Notwithstanding the foregoing, the Issuing Bank shall not be
responsible to any Borrower for, and the Issuing Bank’s rights and remedies
against the Borrowers or the other Loan Parties shall not be impaired by, any
action or inaction of the Issuing Bank required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including any law or order of a jurisdiction where the
Issuing Bank or the beneficiary is located, the practice stated in the ISP or
the UCP, as applicable, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.

(p)Letters of Credit Issued for Account of Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder supports any obligations of, or
is for the account of, a Subsidiary that is not a Borrower, or states that a
Subsidiary that is not a Borrower is the “account party”, “applicant”,
“customer”, “instructing party”, or the like of or for such Letter of Credit,
and without derogating from any rights of the applicable Issuing Bank (whether
arising by contract, at law, in equity or otherwise) against such Subsidiary in
respect of such Letter of Credit, Parent (i) shall reimburse, indemnify and
compensate the applicable Issuing Bank hereunder for such Letter of Credit
(including to reimburse any and all drawings thereunder) as if such Letter of
Credit had been issued solely for the account of Parent and (ii) irrevocably
waives any and all defenses that might otherwise be available to it as a
guarantor or surety of any or all of the obligations of such Subsidiary in
respect of such Letter of Credit. Parent hereby acknowledges that the issuance
of such Letters of Credit for its Subsidiaries inures to the benefit of Parent,
and that Parent’s business derives substantial benefits from the businesses of
such Subsidiaries.

SECTION 2.07.Funding of Borrowings.  (a)  Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable currency by 12:00 noon, Local
Time, to the account of the Applicable Agent most recently designated by it for
such purpose by notice to the Lenders; provided that Swingline Loans shall be
made as provided in Section 2.05.  The Applicable Agent will make such Loans
available to the applicable Borrower by promptly crediting the amounts so
received, in like funds, to an account of such Borrower designated by such
Borrower in the applicable Borrowing Request; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in Section
2.06(e) shall be remitted by the Administrative Agent to the applicable Issuing
Bank specified in the applicable Borrowing Request.

 



--------------------------------------------------------------------------------

EXHIBIT A

(b)Unless the Applicable Agent shall have received notice from a Lender prior to
the proposed date of any Borrowing that such Lender will not make available to
the Applicable Agent such Lender’s share of such Borrowing, the Applicable Agent
may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance on such
assumption, make available to the applicable Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Applicable Agent, then the applicable
Lender and the applicable Borrower severally agree to pay to the Applicable
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Applicable Agent, at (i) in
the case of such Lender, (A) if denominated in US Dollars, the greater of the
New York Fed Bank RateNYFRB and a rate determined by the Applicable Agent in
accordance with banking industry rules on interbank compensation and (B) if
denominated in an Alternative Currency, the greater of the Foreign Currency
Overnight Rate and a rate determined by the Applicable Agent in accordance with
banking industry rules on interbank compensation, or (ii) in the case of such
Borrower, (A) if denominated in US Dollars, the interest rate applicable to ABR
Loans of the applicable Class and (B) if denominated in an Alternative Currency,
the interest rate applicable to the subject Loan.  If such Lender pays such
amount to the Applicable Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing.  If such Borrower and such Lender shall pay
such interest to the Applicable Agent for the same or an overlapping period, the
Applicable Agent shall promptly remit to such Borrower the amount of such
interest paid by such Borrower for such period.  Any such payment by any
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Applicable Agent.

SECTION 2.08.Interest Elections.  (a)  Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request or as otherwise provided in Section 2.03.  Thereafter,
the applicable Borrower may elect to convert any such Borrowing denominated in
US Dollars to a different Type or to continue any such Borrowing and, in the
case of a Eurocurrency Borrowing, may elect Interest Periods therefor, all as
provided in this Section.  The applicable Borrower may elect different options
with respect to different portions of the affected Borrowing, in which case each
such portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.  This Section shall not apply to Swingline
Loans, which may not be converted or continued.  Notwithstanding any other
provision of this Section, no Borrower shall be permitted to change the currency
of any Borrowing or to convert any Borrowing to a Type not available under the
Class of Commitments pursuant to which such Borrowing was made.

(b)To make an election pursuant to this Section, the applicable Borrower, or
Parent on its behalf, shall notifysubmit a written Interest Election Request,
signed by such Borrower, or Parent on its behalf, to the Applicable Agent

 



--------------------------------------------------------------------------------

EXHIBIT A

of such election by the time that a Borrowing Request would be required under
Section 2.03 if such Borrower were requesting a Borrowing of the Type, and in
the currency, resulting from such election to be made on the effective date of
such election.  Each such Interest Election Request shall be irrevocable and
shall be made by Electronic Communication to the Applicable Agent of a written
Interest Election Request signed by such Borrower, or Parent on its behalf (or,
in the case of any Borrowing denominated in US Dollars, by telephonic
notification, confirmed promptly by email or facsimile to the Administrative
Agent of a written Interest Election Request signed by such Borrower, or Parent
on its behalf).  

(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; and

(iv)if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d)(c) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of such Lender’s portion of each resulting Borrowing.

(e)(d) If a Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then such Borrowing (i) if such Borrowing is denominated in
US Dollars, shall be converted to an ABR Borrowing at the end of such Interest
Period and (ii) if such Borrowing is denominated in an Alternative Currency,
shall be continued as a Eurocurrency Borrowing denominated in such currency with
an Interest Period of one month’s duration.  

(f)(e) Notwithstanding any contrary provision hereof, if any Event of Default
under Section 7.01(h) or 7.01(i) has occurred and is continuing, or if any other
Event of Default has occurred and is continuing and the

 



--------------------------------------------------------------------------------

EXHIBIT A

Administrative Agent, at the request of a Majority in Interest of Lenders of any
Class, has notified the applicable Borrower of the election to give effect to
this sentence on account of such other Event of Default, then, in each such
case, so long as such Event of Default is continuing (A) in the case of
Borrowings denominated in US Dollars, no outstanding Borrowing of such Class may
be converted to or continued as a Eurocurrency Borrowing and unless repaid, each
Eurocurrency Borrowing of such Class shall be converted to an ABR Borrowing at
the end of the Interest Period applicable thereto, and (B) in the case of
Borrowings denominated in Alternative Currencies, unless repaid, each
Eurocurrency Borrowing denominated in such currency shall be continued as a
Eurocurrency Borrowing with an Interest Period of one month’s duration.

SECTION 2.09.Termination and Reduction of Commitments; Increase of Revolving
Commitments.  (a)  Unless previously terminated, the Revolving Commitments shall
automatically terminate on the Revolving Maturity Date.  Incremental Term
Commitments of any Class shall terminate as set forth in the applicable
Incremental Facility Agreement.

(b)Parent may at any time terminate, or from time to time permanently reduce,
the Commitments of any Class; provided that (i) each reduction of the Revolving
Commitments of any Class shall be in an amount that is an integral multiple of
US$1,000,000 and not less than US$5,000,000 and (ii) Parent shall not terminate
or reduce the Revolving Commitments of any Class if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.11, (A) any
Lender’s US Tranche Revolving Exposure would exceed such Lender’s US Tranche
Revolving Commitment, (B) the Aggregate US Tranche Revolving Exposure would
exceed the Aggregate US Tranche Revolving Commitment, (C) any Lender’s European
Tranche Revolving Exposure would exceed such Lender’s European Tranche Revolving
Commitment or (D) the Aggregate European Tranche Revolving Exposure would exceed
the Aggregate European Tranche Revolving Commitment.

(c)Parent shall notify the Administrative Agent of any election to terminate or
reduce the Commitments under paragraph (b) of this Section at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof.  Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof.  Each such notice shall be made by Electronic
Communication to the Applicable Agent of a written notice signed by
Parent.  Each notice delivered by Parent pursuant to this Section shall be
irrevocable; provided that a notice of termination or reduction of the
Commitments of any Class delivered by Parent may state that such notice is
conditioned upon the occurrence of one or more events specified therein, in
which case such notice may be revoked by Parent (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Commitments shall be
permanent.  Each reduction of the Commitments of any Class shall be made

 



--------------------------------------------------------------------------------

EXHIBIT A

ratably among the Lenders of such Class in accordance with their respective
Commitments of such Class.

(d)Parent may from time to time request increases in the aggregate amount of
Revolving Commitments under either Tranche pursuant to the provisions of this
Section 2.09(d).

(i)Parent may, by written notice to the Administrative Agent (which shall
promptly forward such notice to each Revolving Lender under the applicable
Tranche), request that the total Revolving Commitments under either Tranche be
increased (each, a “Commitment Increase”) by an amount for each increased
Tranche of not less than US$25,000,000; provided that the aggregate amount of
any such Commitment Increase on any date shall not exceed the Incremental Amount
as of such date.  Each such notice shall set forth the amount of the requested
Commitment Increase under each Tranche, and the date (the “Increase Effective
Date”) on which such adjustment is requested to become effective (which shall be
a Business Day not less than 10 Business Days (or such shorter period as may be
agreed to by the Administrative Agent) or more than 30 days after the date of
such notice).  Parent may arrange for one or more Eligible Assignees (each, an
“Incremental Revolving Lender” with respect to such Tranche), which may include
any Revolving Lender under either Tranche (each Revolving Lender so agreeing
being an “Increasing Lender” with respect to such Tranche, and each Revolving
Lender so declining being a “Non-Increasing Lender” with respect to such
Tranche), to extend Revolving Commitments under the applicable Tranche or, in
the case of any Revolving Lender, increase its Revolving Commitment under the
applicable Tranche in an aggregate amount equal to the amount of the requested
Commitment Increase under such Tranche; provided that (A) any Revolving Lender
approached to provide any portion of any Commitment Increase may elect or
decline, in its sole discretion, to provide such portion of such Commitment
Increase, (B) each Incremental Revolving Lender shall be subject to the approval
of the Administrative Agent, the Swingline Lender and each Issuing Bank (which
approval shall not be unreasonably withheld or, delayed or conditioned), and (C)
no Incremental Revolving Lender (including any Increasing Lender) may provide
any portion of any Commitment Increase to the extent that, on the applicable
Increase Effective Date such Person and its Affiliates, taken in the aggregate,
would hold (x) more than 25% of the sum of the total outstanding Revolving
Credit Exposure and total unused Revolving Commitments or (y) more than 25% of
the sum of the total outstanding Revolving Credit Exposure, total unused
Revolving Commitments, aggregate outstanding principal amount of Incremental
Term Loans and total unused Incremental Term Commitments, in each case,
determined on such Increase Effective Date immediately after giving effect to
such Commitment Increase (and, if applicable, any Commitment Decrease made, and
any Incremental Term Commitments established or Incremental Term Loans made, on
such Increase Effective Date). Any Commitment Increase under any Tranche may be
made in an amount less than the Commitment Increase requested by Parent if
Parent is unable to arrange for, or chooses not to arrange for, Incremental
Revolving Lenders for the full amount thereof.

 



--------------------------------------------------------------------------------

EXHIBIT A

(ii)On the Increase Effective Date with respect to any Commitment Increase, (A)
the aggregate principal amount of the Revolving Loans outstanding under each
Tranche under which such Commitment Increase will become effective (the “Initial
Borrowings” under such Tranche) immediately prior to giving effect to such
Commitment Increase on the Increase Effective Date shall be deemed to be repaid,
(B) after the effectiveness of such Commitment Increase, the Borrowers shall be
deemed to have made new Revolving Borrowings under such Tranche (the “Subsequent
Borrowings” under such Tranche) in an aggregate principal amount and in currency
equal to the aggregate principal amount and currency of the Initial Borrowings
under such Tranche and of the Types and for the Interest Periods specified in a
Borrowing Request delivered to the Administrative Agent in accordance with
Section 2.03, (C) each Revolving Lender under such Tranche shall pay to the
Applicable Agent in same day funds in the applicable currency an amount equal to
the difference, if positive, between (1) such Lender’s applicable Tranche
Percentage (calculated after giving effect to such Commitment Increase) of the
Subsequent Borrowings and (2) such Lender’s applicable Tranche Percentage
(calculated without giving effect to such Commitment Increase) of the Initial
Borrowings, (D) after the Applicable Agent receives the funds in the applicable
currency specified in clause (C) above, the Applicable Agent shall pay to each
Revolving Lender under such Tranche the portion of such funds that is equal to
the difference, if positive, between (1) such Lender’s applicable Tranche
Percentage (calculated without giving effect to such Commitment Increase) of the
Initial Borrowings and (2) such Lender’s applicable Tranche Percentage
(calculated after giving effect to such Commitment Increase) of the amount of
the Subsequent Borrowings, (E) each Non-Increasing Lender and each Incremental
Revolving Lender (including each Increasing Lender) shall be deemed to hold its
applicable Tranche Percentage of each Subsequent Borrowing (each calculated
after giving effect to such Commitment Increase) and (F) each applicable
Borrower shall pay each Increasing Lender and each Non-Increasing Lender any and
all accrued but unpaid interest on the Initial Borrowings.  The deemed payments
made pursuant to clause (A) above in respect of each Eurocurrency Loan shall be
subject to indemnification by the Borrowers pursuant to the provisions of
Section 2.16 if the Increase Effective Date occurs other than on the last day of
the Interest Period relating thereto and breakage costs result.

(iii)Commitment Increases and new Revolving Commitments created pursuant to this
Section 2.09(d) shall become effective on the date specified in the original
notice delivered by Parent pursuant to the first sentence of paragraph (d)(i)
above; provided that, notwithstanding the foregoing, no increase in the
Revolving Commitments under any Tranche (or in any Revolving Commitment of any
Revolving Lender) or addition of an Incremental Revolving Lender shall become
effective under this Section unless (A) on the Increase Effective Date for such
increase, the conditions set forth in Sections 4.02(a) and 4.02(b) shall be
satisfied (without giving effect to the parenthetical in Section 4.02(a), but,
in each case, deeming all references therein to the date, time or effect of a
Borrowing (or an issuance, amendment, renewal or extension of a Letter of
Credit) to refer to the date, time and effect of such increase), (B) the
Administrative Agent shall have

 



--------------------------------------------------------------------------------

EXHIBIT A

received a certificate dated such Increase Effective Date and executed by a
Financial Officer of Parent setting forth, in reasonable detail, the calculation
of the Incremental Amount as of such date and confirming the satisfaction of the
conditions in clause (A) above, (C) the Administrative Agent shall have
received, to the extent reasonably requested by the Administrative Agent,
documents consistent with those delivered pursuant to Sections 4.01(b) and
4.01(f) to the Existing Credit Agreement as to the corporate power and authority
of the applicable Borrowers to borrow hereunder after giving effect to such
increase and related matters and (D) the Borrowers, each Incremental Revolving
Lender and the Administrative Agent shall have executed and delivered an
Incremental Facility Agreement to evidence the Revolving Commitment of such
Incremental Revolving Lender under the applicable Tranche and/or its status as a
Lender hereunder (which Incremental Facility Agreement shall in any event
contain a representation by each such Incremental Revolving Lender that the
requirements set forth in subclauses (x) and (y) of paragraph (d)(i)(C) above
have been satisfied with respect to it).

SECTION 2.10.Repayment of Loans; Evidence of Debt.  (a)  Each Borrower hereby
unconditionally promises to pay (i) to the Applicable Agent for the account of
each Revolving Lender the then unpaid principal amount of each Revolving Loan of
such Lender outstanding to such Borrower on the Revolving Maturity Date, (ii) to
the Administrative Agent for the account of each Incremental Term Lender the
then unpaid principal amount of each Incremental Term Loan of such Incremental
Term Lender as provided in the applicable Incremental Facility Agreement and
(iii) to the Swingline Lender the then unpaid principal amount of each Swingline
Loan outstanding to such Borrower on the earlier of the Revolving Maturity Date
and the fifth Business Day after such Swingline Loan is made; provided that on
each date that a Revolving Borrowing denominated in US Dollars is made, each
Borrower shall repay all Swingline Loans then outstanding to such Borrower, if
any, and may use all or a portion of the proceeds of such Revolving Borrowing to
fund such repayment.  The Borrowers will repay the principal amount of each Loan
and the accrued interest thereon in the currency in which such Loan is
denominated.

(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)The Agents shall maintain accounts in which they shall record (i) the amount
of each Loan made hereunder, the Class and Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from each Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Agents hereunder for the account of
the Lenders and each Lender’s share thereof.

(d)The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any

 



--------------------------------------------------------------------------------

EXHIBIT A

Lender or any Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the applicable Borrower to repay the Loans
in accordance with the terms of this Agreement.

(e)Any Lender may request that Loans of any Class made by it (including the
interests and obligations of such Lender after giving effect to the CAM
Exchange) be evidenced by a promissory note.  In such event, each applicable
Borrower shall prepare, execute and deliver to such Lender a promissory note
payable to such Lender and its registered assigns and in a form approved by the
Administrative Agent.  Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to such payee and its registered assigns.

SECTION 2.11.Prepayment of Loans.  (a)  The Borrowers shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
without any premium or penalty (but subject to Section 2.16) subject to prior
notice in accordance with paragraph (c) of this Section.

(b)In the event and on each occasion that the sum of the Revolving Credit
Exposures under any Tranche exceeds the sum of the Revolving Commitments under
such Tranche, the Borrowers shall not later than the next Business Day prepay
Revolving Borrowings under the applicable Tranche in an aggregate amount equal
to such excess, and in the event that after such prepayment of Revolving
Borrowings any such excess shall remain, the Borrowers shall deposit with the
Administrative Agent cash in US Dollars in an amount equal to such excess as
collateral forto be held by the reimbursement obligations of the Borrowers in
respect of Letters of Credit under such TrancheAdministrative Agent in
accordance with Section 2.06(j); provided that if such excess results from a
change in currency exchange rates, such prepayment and deposit shall be required
to be made not later than the fifth Business Day after the day on which the
Administrative Agent shall have given Parent notice of such excess.  Any cash so
deposited (and any cash previously deposited pursuant to this paragraph) with
the Administrative Agent shall be held in an account over which the
Administrative Agent shall have sole dominion and control, including exclusive
rights of withdrawal.  Other than any interest earned on the investment of such
deposits, which investment shall be in Permitted Investments and shall be made
in the discretion of the Administrative Agent and at the Borrowers’ risk and
expense, such deposits shall not bear interest.  Interest or profits, if any, on
such investments shall accumulate in such account.  Moneys in such account shall
be applied by the Administrative Agent to reimburse each Issuing Bank for the
portion of LC Disbursements for which it has not been reimbursed that is
allocable to such Tranche and, to the extent not so applied, shall be held for
the satisfaction of the reimbursement obligations of the Borrowers for the LC
Exposure allocable to such Tranche at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of the Majority in Interest of
Lenders under such Tranche), be applied to satisfy other obligations of the
Borrowers under this Agreement.  If

 



--------------------------------------------------------------------------------

EXHIBIT A

the Borrowers have provided cash collateral pursuant to this paragraph to secure
the reimbursement obligations of the Borrowers in respect of Letters of Credit,
then, so long as no Event of Default shall exist, such cash collateral shall be
released to the Borrowers if so requested by Parent at any time if and to the
extent that, after giving effect to such release, the aggregate amount of the
Revolving Credit Exposures under the applicable Tranche would not exceed the
aggregate amount of the Revolving Commitments under such Tranche.  Prepayments
made under this paragraph shall be without any premium or penalty (but shall be
subject to Section 2.16).

(c)The applicable Borrower, or Parent on its behalf, shall notify the Applicable
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
of any prepayment under this Section (i) in the case of prepayment of a
Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, four Business
Days before the date of prepayment, (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of prepayment or (iii) in the case of prepayment of a Swingline
Loan, not later than 12:00 noon, New York City time, on the date of prepayment;
provided that in the case of any prepayment required to be made within one
Business Day under paragraph (b) of this Section the applicable Borrower will
give such notice as soon as practicable.  Each such notice shall be made by
Electronic Communication to the Applicable Agent of a written notice signed by
the applicable Borrower, or Parent on its behalf (or, in the case of any
Borrowing denominated in US Dollars, by telephone notification, confirmed
promptly by Electronic Communication to the Administrative Agent of a written
notice signed by the applicable Borrower, or Parent on its behalf).  Each such
telephonic and written notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that a notice of optional prepayment delivered by or on
behalf of any Borrower may state that such notice is conditioned upon the
occurrence of one or more events specified therein, in which case such notice
may be revoked by the applicable Borrower, or Parent on its behalf (by notice to
the Applicable Agent prior to the required time of the specified prepayment) if
such condition is not satisfied.  Promptly following receipt of any such notice
relating to any Borrowing (other than a notice relating solely to Swingline
Loans), the Administrative Agent shall advise the Lenders of the applicable
Class of the contents thereof.  Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Class, Type and in the same currency as provided in Section
2.02.  Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing.  Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.13.

SECTION 2.12.Fees.  (a)  The Borrowers agree to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee, which shall accrue at
the Applicable Rate on the daily unused amount of the Revolving Commitments of
such Lender during the period from and including the FirstSecond Amendment
Effective Date to but excluding the date on which the last of such Revolving

 



--------------------------------------------------------------------------------

EXHIBIT A

Commitments terminates.  Accrued commitmentCommitment fees shall be payable in
arrears on the first Business Day followingaccrued through and including the
last day of March, June, September and December of each year shall be payable on
the fifteenth day (or, if such day is not a Business Day, the next succeeding
Business Day) following such last day and on the date on which the Revolving
Commitments of any Class terminate, commencing on the first such date to occur
after the FirstSecond Amendment Effective Date.  All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last
day).  For purposes of computing commitment fees, a Revolving Commitment of a
Lender under any Tranche shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender under such Tranche
(and the Swingline Exposure of such Lender shall be disregarded for such purpose
prior to the acquisition by such Lender of a participation therein pursuant to
Section 2.05(c)).

(b)The Borrowers agree to pay (i) to the Administrative Agent for the account of
each Revolving Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the Applicable Rate used to determine
the interest rate applicable to Eurocurrency Revolving Loans on the average
daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements), during the period from and
including the FirstSecond Amendment Effective Date to but excluding the later of
the date on which such Lender’s Revolving Commitments terminate and the date on
which such Lender ceases to have any LC Exposure, and (ii) to each Issuing Bank
a fronting fee, which shall accrue at the rate or rates per annum separately
agreed upon between the Borrowers and such Issuing Bank on the daily LC Exposure
attributable to Letters of Credit issued by such Issuing Bank (excluding any
portion thereof attributable to unreimbursed LC Disbursements), during the
period from and including the FirstSecond Amendment Effective Date to but
excluding the later of the date the LC Commitment of such Issuing Bank is
reduced to zero and the date on which there ceases to be any LC Exposure
attributable to Letters of Credit issued by such Issuing Bank, as well as such
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings
thereunder.  Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the thirdfifteenth day (or, if such day is not a Business Day, the
next succeeding Business Day) following such last day, commencing on the first
such date to occur after the FirstSecond Amendment Effective Date; provided that
all such fees shall be payable on the date on which the Revolving Commitments
terminate and any such fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand.  Any other fees payable to any
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand.  All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 



--------------------------------------------------------------------------------

EXHIBIT A

(c)The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrowers (or any of them) and the Administrative Agent.

(d)All fees payable hereunder shall be paid on the dates due, in immediately
available funds in US Dollars, to the Administrative Agent (or to the Issuing
Banks, in the case of fees payable to them) for distribution, in the case of
commitment fees and participation fees, to the Revolving Lenders entitled
thereto.  Fees paid shall not be refundable under any circumstances.

SECTION 2.13.Interest.  (a)  The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b)The Loans comprising each Eurocurrency Borrowing shall bear interest (i) in
the case of any such Borrowing denominated in US Dollars, at the Adjusted LIBO
Rate and (ii) in the case of any such Borrowing denominated in Sterling, at the
LIBO Rate and (iii) in the case of any such Borrowing denominated in Euro, at
the EURIBO Rate, in each case for the Interest Period in effect for such
Borrowing, plus, in each case, the Applicable Rate.

(c)Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by any Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2% per annum plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section, (ii) in the case of any overdue interest on any Loan denominated
in Sterling or Euro, 2% per annum plus the rate otherwise applicable to such
Loan as provided in the preceding paragraphs of this Section or (iii) in the
case of any overdue interest on any Loan denominated in US Dollars or any other
overdue amount, 2% per annum plus the rate applicable to ABR Revolving Loans as
provided in paragraph (a) of this Section.

(d)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans of any Class,
upon termination of the Revolving Commitments of such Class; provided that (i)
interest accrued pursuant to paragraph (c) of this Section shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Loan (other than
a prepayment of an ABR Revolving Loan prior to the end of the Revolving
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.  All interest shall be payable in the
currency in which the applicable Loan is denominated.

 



--------------------------------------------------------------------------------

EXHIBIT A

(e)All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate and (ii) interest
on Eurocurrency Loans denominated in Sterling shall be computed on the basis of
a year of 365 days (or, in the case of clause (i) above, 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable Alternate
Base Rate, Adjusted LIBO Rate, LIBO Rate or EURIBO Rate shall be determined by
the Administrative Agent, and such determination shall be conclusive absent
demonstrable error.

SECTION 2.14.Alternate Rate of Interest.  (a) If prior to the commencement of
any Interest Period for a Eurocurrency Borrowing of any Class:

(i)(a) the Administrative Agent determines (which determination shall be
conclusive absent demonstrable error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the LIBO Rate or the EURIBO Rate
for such Interest Period; or

(ii)(b) the Administrative Agent is advised by a Majority in Interest of the
Lenders of such Class that the Adjusted LIBO Rate, the LIBO Rate or the EURIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to Parent and the
Lenders of such Class by telephone or Electronic Communication as promptly as
practicable thereafter and, until the Administrative Agent notifies Parent and
the Lenders of such Class that the circumstances giving rise to such notice no
longer exist, (iA) any Interest Election Request that requests the conversion of
any Borrowing of such Class to, or continuation of any Borrowing of such Class
as, a Eurocurrency Borrowing shall be ineffective, and, unless repaid, such
Borrowing shall, if denominated in US Dollars, be madecontinued as or converted
to an ABR Borrowing or, if denominated in an Alternative Currency, bear interest
at such rate as the Administrative Agent shall determine (which determination
shall be conclusive absent demonstrable error) adequately and fairly reflects
the cost to the affected Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period plus the
Applicable Rate (or, if the Administrative Agent determines that it is unable to
make such a determination, shall be repaid on the last day of the current
Interest Period applicable thereto), and (iiB) if any Borrowing Request requests
a Eurocurrency Revolving Borrowing, such Borrowing shall, if denominated in US
Dollars, be made as an ABR Borrowing or, if denominated in an Alternative
Currency, bear interest at such rate as the Administrative Agent shall determine
adequately and fairly reflects the cost to the affected Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period plus the Applicable Ratebe ineffective; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

 



--------------------------------------------------------------------------------

EXHIBIT A

(b)If at any time the Administrative Agent determines (which determination shall
be conclusive absent demonstrable error and shall be evidenced by written notice
to Parent), or Parent notifies the Administrative Agent that it has determined,
that (i) the circumstances set forth in paragraph (a)(i) of this Section have
arisen with respect to Loans of any Type and such circumstances are unlikely to
be temporary or (ii) the circumstances set forth in paragraph (a)(i) of this
Section have not arisen but either (w) the supervisor for the administrator of
the applicable Screen Rate has made a public statement that the administrator of
such Screen Rate is insolvent (and there is no successor administrator that will
continue publication of such Screen Rate), (x) the administrator of the
applicable Screen Rate has made a public statement identifying a specific date
after which such Screen Rate will permanently or indefinitely cease to be
published by it (and there is no successor administrator that will continue
publication of such Screen Rate), (y) the supervisor for the administrator of
the applicable Screen Rate has made a public statement identifying a specific
date after which such Screen Rate will permanently or indefinitely cease to be
published or (z) the supervisor for the administrator of the applicable Screen
Rate or a Governmental Authority having jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which the
applicable Screen Rate may no longer be used for determining interest rates for
loans, then, reasonably promptly following receipt of such notice by Parent or
the Administrative Agent, as applicable, the Administrative Agent and Parent
shall, at the option of Parent (in its sole discretion), (A) endeavor to
establish an alternate rate of interest to the LIBO Rate or the EURIBO Rate, as
applicable, that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States denominated in the applicable currency at such time and (B) enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (it being
understood that such amendment shall not reduce the Applicable Rate).
Notwithstanding anything else herein, any definition of such alternate rate of
interest shall provide that in no event shall such alternate rate of interest be
less than 1.00% for the purposes of this Agreement. Notwithstanding anything to
the contrary in Section 9.02, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date a copy of such amendment is provided to the Lenders, a written notice from
the Required Lenders stating that such Required Lenders object to such
amendment.  Until an alternate rate of interest shall be determined in
accordance with this paragraph (but, in the case of the circumstances described
in clause (ii) above, only to the extent the applicable Screen Rate for such
Interest Period is not available or published at such time on a current basis),
clauses (A) and (B) of paragraph (a) of this Section shall be applicable.

 



--------------------------------------------------------------------------------

EXHIBIT A

SECTION 2.15.Increased Costs.  (a)  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate) or any
Issuing Bank;

(ii)impose on any Lender or any Issuing Bank or the London interbank market or
European interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Eurocurrency Loans made by such Lender or any
Letter of Credit or participation therein; or

(iii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Excluded Taxes and (C) Other Taxes) on its loans, loan principal, letters of
credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any Loan), to increase the cost to such
Lender or such Issuing Bank of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender, such Issuing Bank or other Recipient hereunder (whether of
principal, interest or otherwise), then the Borrowers will pay to such Lender,
such Issuing Bank or such other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender, such Issuing Bank or such
other Recipient, as the case may be, for such additional costs or expenses
incurred or reduction suffered.

(b)If any Lender or any Issuing Bank determines that any Change in Law affecting
such Lender or such Issuing Bank or any lending office of such Lender or such
Lender’s or such Issuing Bank’s holding company, if any, regarding capital or
liquidity requirements has had or would have the effect of reducing the rate of
return on such Lender’s or such Issuing Bank’s capital or on the capital of such
Lender’s or such Issuing Bank’s holding company, if any, as a consequence of
this Agreement, the Commitments of or the Loans made by, or participations in
Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy and
liquidity), then from time to time the Borrowers will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

 



--------------------------------------------------------------------------------

EXHIBIT A

(c)If the cost (including Taxes other than (i) Indemnified Taxes, (ii) Excluded
Taxes and (iii) Other Taxes) to any Lender of making, converting to, continuing
or maintaining any Loan to (or of maintaining its obligation to make any Loan),
or the cost to any Lender or any Issuing Bank of participating in, issuing or
maintaining any Letter of Credit issued for the account of any Borrowing
Subsidiary (or of maintaining its obligation to participate in or issue any such
Letter of Credit) is increased (or the amount of any sum received or receivable
by any Lender or any Issuing Bank (or its applicable lending office) is reduced)
by reason of the fact that such Borrowing Subsidiary is incorporated in, has its
principal place of business in, or borrows from, a jurisdiction outside the
United States of America, such Borrowing Subsidiary shall indemnify such Lender
or such Issuing Bank from time to time for such increased cost incurred or
reduction suffered.

(d)Without duplication of any reserve requirement reflected in the Adjusted LIBO
Rate, Parent shall pay to each Lender (i) so long as such Lender shall be
required by a central banking or financial regulatory authority with regulatory
authority over such Lender to maintain reserves with respect to liabilities or
assets consisting of or including funds or deposits obtained in the London or
the European interbank market, additional interest on the unpaid principal
amount of each Eurocurrency Loan equal to the actual costs of such reserves
allocable to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive absent demonstrable error), and
(ii) so long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurocurrency Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent demonstrable error), which in each case shall be due
and payable on each date on which interest is payable on such Loan; provided
that Parent shall have received the certificate referred to in paragraph (e) of
this Section with respect to such additional interest or costs from such Lender
at least 10 Business Days prior to such date (and, in the event such certificate
shall have been delivered after such time, then such additional interest or
costs shall be due and payable as set forth in paragraph (e) of this Section).

(e)A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a), (b), (c) or (d) of
this Section setting forth in reasonable detail the manner in which such amount
or amounts have been determined, delivered to Parent shall be conclusive absent
demonstrable error.  The Borrowers shall pay such Lender or such Issuing Bank,
as the case may be, the amount shown as due on any such certificate within 10
Business Days after receipt thereof.

 



--------------------------------------------------------------------------------

EXHIBIT A

(f)Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased or other costs or expenses incurred
or reductions incurred more than 180 days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies Parent of the Change in Law or
other circumstance giving rise to such increased or other costs or expenses or
reductions and of such Lender’s or such Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law or other
circumstance giving rise to such increased costs or expenses or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

(g)If a Lender or an Issuing Bank determines, in its sole discretion, that it
has received a refund of any amount as to which it has been indemnified by any
Borrower pursuant to this Section, it shall pay over such refund to such
Borrower (but only to the extent of indemnity payments made by such Borrower
under this Section with respect to the events giving rise to such refund), net
of all out-of-pocket expenses (including Taxes) of such Lender or such Issuing
Bank and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that each
Borrower, upon the request of such Lender or such Issuing Bank, agrees to repay
the amount paid over to such Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) in the event such Lender
or such Issuing Bank is required to repay such refund to such Governmental
Authority.  This Section shall not be construed to require any Lender or any
Issuing Bank to make available its accounting records (or any other information
which it deems confidential) to any Borrower or any other Person.

SECTION 2.16.Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked hereunder and
is revoked in accordance therewith) or (d) the assignment of any Eurocurrency
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Borrowers pursuant to Section 2.19 or the CAM
Exchange, then, in any such event, the Borrowers shall compensate each Lender
for the loss, cost and expense attributable to such event.  In the case of a
Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest that would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate, the LIBO Rate or the
EURIBO Rate, as the case may be, that would have been applicable to such Loan,
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that

 



--------------------------------------------------------------------------------

EXHIBIT A

would have been the Interest Period for such Loan) over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in the applicable currency of a comparable amount and
period from other banks in the Relevant Interbank Market.  The Borrowers shall
also compensate each Lender for the loss, cost and expense attributable to any
failure by a Borrower to deliver a timely Interest Election Request with respect
to a Eurocurrency Borrowing denominated in an Alternative Currency.  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section delivered to Parent shall be
conclusive absent demonstrable error.  The Borrowers shall pay such Lender the
amount shown as due on any such certificate within 20 days after receipt
thereof.

SECTION 2.17.Taxes.  (a)  Any and all payments by or on account of any
obligation of the Borrowers or any other Loan Party hereunder or under any other
Loan Document shall be made free and clear of and without deduction or
withholding for any Taxes, except as required by applicable law.  If any
applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payments by a withholding agent, then the applicable withholding agent
shall be entitled to make such deduction or withholding and shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law and, if such Tax is an Indemnified Tax or Other
Tax (other than Excluded Taxes), then the sum payable by the Borrowers and the
other Loan Parties shall be increased as necessary so that after such deduction
or withholding has been made (including such deductions and withholdings
applicable to additional sums payable under this Section 2.17(a)) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

(b)In addition, the Borrowers and the other Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of any Agent timely reimburse it for the payment of, any Other Taxes.

(c)The Borrowers and the other Loan Parties shall indemnify each Recipient
within 20 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes payable or paid by such Recipient, on or with
respect to any payment by or on account of any obligation of any Borrower or any
other Loan Party hereunder or under any other Loan Document (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to Parent by a Lender or an Issuing Bank, or by
any Agent on its own behalf or on behalf of a Lender or an Issuing Bank, shall
be conclusive absent demonstrable error.

 



--------------------------------------------------------------------------------

EXHIBIT A

(d)Each Lender severally agrees to indemnify each Agent, within 20 days after
written demand therefor, for the full amount of any Taxes (but, in the case of
Indemnified Taxes or Other Taxes, only to the extent that the Borrowers and the
other Loan Parties have not already indemnified such Agent for such Indemnified
Taxes or Other Taxes, and without limiting the obligation of the Borrowers and
the other Loan Parties to do so) attributable to such Lender that are paid or
payable by such Agent in connection with any Loan Document and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto
(other than any amounts for which such Agent has been reimbursed by the
Borrowers or the other Loan Parties), whether or not such Taxes were correctly
or legally imposed or asserted by the relevant Governmental Authority.  In
addition, each Lender shall severally indemnify the applicable Borrower for any
Taxes paid or payable by such Borrower (and not deducted or withheld from any
payment otherwise due hereunder to such Lender) as a result of the failure of
such Lender to deliver, or as a result of the inaccuracy, inadequacy or
deficiency of, any documentation required to be delivered by such Lender to the
applicable Borrower pursuant to Section 2.17(f) or 2.17(g).  A certificate as to
the amount of such payment or liability delivered to the applicable Lender by an
Agent or the applicable Borrower shall be conclusive absent demonstrable
error.  Nothing herein shall prevent any Lender from contesting the
applicability of any Taxes that it believes to have been incorrectly or
illegally imposed or asserted by any Governmental Authority; provided that no
such contest shall suspend the obligation of any Lender to pay amounts due to
the Agents or the applicable Borrower as provided in the first and second
sentences of this paragraph.

(e)As soon as practicable after any payment of Taxes by any Borrower or any
other Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Borrower or any other Loan Party shall deliver to the Applicable Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Applicable Agent.

(f)(i)  Any Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which an applicable
Borrower or any other applicable Loan Party is located, or under any treaty to
which such jurisdiction is a party, with respect to payments under this
Agreement shall deliver to such Borrower or such other Loan Party and the
Applicable Agent, at the time or times prescribed by applicable law or
reasonably requested by such Borrower, such other Loan Party or the Applicable
Agent, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by such Borrower, such other Loan Party
or the Applicable Agent as will permit such payments to be made without
withholding or at a reduced rate.  In addition, any Lender, if reasonably
requested by an applicable Borrower, any other applicable Loan Party or any
Agent, shall deliver such other documentation prescribed by law or reasonably
requested by such Borrower, such other Loan Party or such Agent as will enable
such Borrower, such other Loan Party or such Agent to determine whether or not
such Lender is subject to any withholding (including

 



--------------------------------------------------------------------------------

EXHIBIT A

backup withholding) by such Borrower, such other Loan Party or such Agent or any
information reporting requirements by such Borrower, such other Loan Party or
such Agent.  In the case of an applicable Borrower or any other applicable Loan
Party that, in each case, is a US Person or resident in the United Kingdom for
United Kingdom tax purposes, (A) upon the reasonable request of such Borrower or
such other Loan Party, or of any Agent, any Lender shall update any form or
certification previously delivered pursuant to this Section 2.17(f) and (B) if
any form or certification previously delivered pursuant to this Section 2.17(f)
expires or becomes obsolete or inaccurate in any respect with respect to a
Lender, such Lender shall promptly (and in any event within 10 days after such
expiration, obsolescence or inaccuracy) notify such Borrower or such other Loan
Party and such Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do
so.  Notwithstanding the foregoing, in the case of an applicable Borrower or any
other applicable Loan Party that, in each case, is not a US Person or resident
in the United Kingdom for United Kingdom tax purposes, the applicable Lender
will not be subject to the requirements of this paragraph (f)(i) unless it has
received written notice from such Borrower or such other Loan Party advising it
of the availability of an exemption or reduction of withholding Tax under the
laws of the jurisdiction in which such Borrower or such other Loan Party is
located and containing all applicable documentation (together, if requested by
such Lender, with a certified English translation thereof) required to be
completed by such Lender in order to receive any such exemption or reduction,
and such Lender is reasonably satisfied that it is legally able to provide such
documentation to such Borrower or such other Loan Party.  Notwithstanding
anything to the contrary in the first two sentences of this paragraph (f)(i),
the completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A)-(E) and 2.17(f)(iii)) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.  

(ii)In furtherance of, and subject to the limitation set forth in, paragraph
(f)(i) above, if an applicable Borrower or other applicable Loan Party is a US
Person, any Lender (or if such Lender is disregarded as an entity separate from
its owner for US Federal income Tax purposes, its sole owner) with respect to
such Borrower or other Loan Party shall, if it is legally eligible to do so,
deliver to such Borrower (or such other Loan Party) and the Administrative Agent
(in such number of copies reasonably requested by such Borrower (or such other
Loan Party) and the Administrative Agent) on or prior to the date on which such
Lender becomes a party hereto (and from time to time thereafter upon the
reasonable request of such Borrower (or such other Loan Party) or the
Administrative Agent), duly completed and executed copies of whichever of the
following is applicable:

(A)IRS Form W-9 certifying exemption from US Federal backup withholding Tax;

 



--------------------------------------------------------------------------------

EXHIBIT A

(B)(1) with respect to payments of interest under any Loan Document, IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, US Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (2)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, US Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(C)IRS Form W-8ECI;

(D)both (1) IRS Form W-8BEN or W-8BEN-E and (2) a certificate substantially in
the form of Exhibit H-1, H-2, H-3 or H-4 (as applicable) to the effect that such
Lender (or if such Lender is disregarded as an entity separate from its owner
for US Federal income Tax purposes, its sole owner) is not (w) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (x) a “10 percent shareholder”
of the applicable Borrower within the meaning of Section 881(c)(3)(B) of the
Code (y) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code or (z) conducting a trade or business in the United States of America
with which the relevant interest payments are effectively connected;

(E)(1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each beneficial owner or partner if such beneficial owner
or partner were a Lender; provided that if the Lender is a partnership and one
or more of its partners are claiming the exemption for portfolio interest under
Section 881(c) of the Code, such Lender may provide a certificate described in
Section 2.17(f)(ii)(D) on behalf of such partners; or

(F)any other form prescribed by law as a basis for claiming exemption from, or a
reduction of, US Federal withholding Tax together with such supplementary
documentation necessary to enable such Borrower (or such other Loan Party) or
the Administrative Agent to determine the amount of Tax (if any) required by law
to be withheld.

(iii)If a payment made to a Lender under any Loan Document would be subject to
US Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to an applicable Borrower or an applicable other Loan Party and
the Administrative Agent, at the time or times prescribed by law and at such
time or times reasonably requested by such Borrower or such other Loan Party or
the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or such other

 



--------------------------------------------------------------------------------

EXHIBIT A

Loan Party or the Administrative Agent as may be necessary for such Borrower or
such other Loan Party or the Applicable Agent to comply with its obligations
under FATCA, to determine that such Lender has or has not complied with such
Lender’s obligations under FATCA and, as necessary, to determine the amount to
deduct and withhold from such payment.  Solely for purposes of this Section
2.17(f)(iii), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

(g)(i)  Subject to paragraph (g)(ii) below, each Lender and each UK Loan Party
that makes a payment to such Lender shall cooperate in completing any procedural
formalities necessary for such UK Loan Party to obtain authorization to make
such payment without withholding or deduction for Taxes imposed under the laws
of the United Kingdom.

(ii)(A) In the event any UK Loan Party shall become a party hereto, a Lender
that is a party hereto as of the date such UK Loan Party becomes a party hereto
and that (x) holds a passport under the HMRC DT Treaty Passport scheme and (y)
wishes such scheme to apply to this Agreement, shall provide its scheme
reference number and its jurisdiction of tax residence to such UK Loan Party and
the London Agent promptly thereafter; and

(B)in the event any UK Loan Party shall become a party hereto, a Lender that
becomes a Lender hereunder after the date such UK Loan Party becomes a party
hereto and that (x) holds a passport under the HMRC DT Treaty Passport scheme
and (y) wishes such scheme to apply to this Agreement, shall provide its scheme
reference number and its jurisdiction of tax residence to such UK Loan Party and
the London Agent promptly thereafter; and

(C)upon satisfying the requirements of either clause (A) or (B) above, such
Lender shall have satisfied its obligation under paragraph (g)(i) above.

(iii)If a Lender has confirmed its scheme reference number and its jurisdiction
of tax residence in accordance with paragraph (g)(ii) above, the UK Loan Parties
shall make a Borrower DTTP filing with respect to such Lender, and shall
promptly provide such Lender with a copy of such filing; provided that if:

(A)any UK Loan Party making a payment to such Lender has not made a Borrower
DTTP Filing in respect of such Lender; or

(B)Any UK Loan Party making a payment to such Lender has made a Borrower DTTP
Filing in respect of such Lender but:

(1)such Borrower DTTP Filing has been rejected by HMRC; or

 



--------------------------------------------------------------------------------

EXHIBIT A

(2)HMRC has not given such UK Loan Party authority to make payments to such
Lender without a deduction for tax within 60 days of the date of such Borrower
DTTP Filing;

and in each case, such UK Loan Party has notified that Lender in writing of the
occurrence of any event specified in clause (1) or (2) above, then such Lender
and such UK Loan Party shall cooperate in completing any additional procedural
formalities necessary for such UK Loan Party to obtain authorization to make
that payment without withholding or deduction for Taxes imposed under the laws
of the United Kingdom.

(iv)If a Lender has not confirmed its scheme reference number and jurisdiction
of tax residence in accordance with paragraph (g)(ii) above, no UK Loan Party
shall make a Borrower DTTP Filing or file any other form relating to the HMRC DT
Treaty Passport scheme in respect of that Lender’s Commitment(s) or its
participation in any Loan unless the Lender otherwise agrees.

(v)Each UK Loan Party shall, promptly on making a Borrower DTTP Filing, deliver
a copy of such Borrower DTTP Filing to the London Agent for delivery to the
relevant Lender.

(vi)Each Lender shall notify Parent and the London Agent if it determines in its
sole discretion that it is ceases to be entitled to claim the benefits of an
income tax treaty to which the United Kingdom is a party with respect to
payments made by any UK Loan Party hereunder.

(h)If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund or credit of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
or credit to such Loan Party (but only to the extent of indemnity payments made,
or additional amounts paid, by such Loan Party under this Section 2.17 with
respect to the Taxes giving rise to such refund or credit), net of all
reasonable out-of-pocket expenses (including Taxes) of such Recipient and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that such Loan Party, upon the
request of such Recipient, agrees to repay the amount paid over to such Loan
Party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such Recipient in the event such Recipient is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This Section
shall not be construed to require any Recipient to make

 



--------------------------------------------------------------------------------

EXHIBIT A

available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to any Loan Party or any other Person.

(i)Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under this
Agreement and the other Loan Documents.

(j)(i) Issuing Banks.  For purposes of Sections 2.17(d), 2.17(f) and 2.17(g),
the term “Lender” shall be deemed to include each Issuing Bank.

SECTION 2.18.Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.  (a)  The Borrowers shall make each payment required to be made by
them hereunder or under any other Loan Document (whether of principal, interest,
fees or reimbursement of LC Disbursements, or of amounts payable under Section
2.15, 2.16 or 2.17, or otherwise) prior to the time expressly required hereunder
or under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 12:00 noon, Local Time), on the date when due, in
immediately available funds, without any rights to set-off, recoupment or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Applicable Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon.  All such
payments shall be made to the Applicable Agent to the applicable account
specified by it from time to time to Parent for such purpose, except payments to
be made directly to an Issuing Bank or the Swingline Lender as expressly
provided herein shall be so made and except that payments pursuant to Sections
2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto
and payments pursuant to other Loan Documents shall be made to the Persons
specified therein.  The Applicable Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment under any Loan Document
shall be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension.  Except as otherwise provided herein, (i) all payments of principal,
interest or reimbursement obligations in respect of any Loan or Letter of Credit
shall be made in the currency of such Loan or Letter of Credit and (ii) all
other payments under each Loan Document (including all fees) shall be made in US
Dollars.  Any payment required to be made by any Agent hereunder shall be deemed
to have been made by the time required if such Agent shall, at or before such
time, have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
such Agent to make such payment.

(b)If at any time insufficient funds are received by and available to the
Applicable Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC

 



--------------------------------------------------------------------------------

EXHIBIT A

Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.

(c)If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement (for the avoidance of doubt, as in effect from time to
time) or any payment obtained by a Lender as consideration for the assignment of
or sale of a participation in any of its Loans or participations in LC
Disbursements or Swingline Loans to any assignee or Participant, other than to
Parent or any Subsidiary or Affiliate thereof (as to which the provisions of
this paragraph shall apply).  It is acknowledged and agreed that the foregoing
provisions of this paragraph reflect an agreement entered into solely among the
Lenders (and not any Loan Party) and no consent of any Loan Party shall be
required with respect to any action taken by the Lenders pursuant to such
provisions.  Each Borrower agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against each Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower, as the case may be, in the amount of such
participation.

(d)Unless the Applicable Agent shall have received notice from any Borrower
prior to the date on which any payment is due to the Applicable Agent for the
account of the Lenders or an Issuing Bank hereunder that such Borrower will not
make such payment, the Applicable Agent may assume that such Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such Issuing Bank, as the case may be,
the amount due.  In such event, if such Borrower has not in fact made such
payment, then each of the Lenders or such Issuing Bank, as the case may be,
severally agrees to repay to the Applicable Agent forthwith on demand the amount
so distributed to such Lender or Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the

 



--------------------------------------------------------------------------------

EXHIBIT A

date of payment to the Applicable Agent, at (i) if such amount is denominated in
US Dollars, the greater of the New York Fed Bank RateNYFRB and a rate determined
by the Applicable Agent in accordance with banking industry rules on interbank
compensation, and (ii) if such amount is denominated in an Alternative Currency,
the greater of the Foreign Currency Overnight Rate and a rate determined by the
Applicable Agent in accordance with banking industry rules on interbank
compensation.

(e)If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of any Agent, any Issuing Bank or the Swingline
Lender, then each Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by such Agent for
the account of such Lender to satisfy such Lender’s obligations in respect of
such payment until all such unsatisfied obligations have been discharged or (ii)
hold any such amounts in a segregated account as cash collateral for, and
application to, any future funding obligations of such Lender pursuant to this
Agreement (including pursuant to Sections 2.05(c), 2.06(d), 2.06(e), 2.07(b),
2.17(d), 2.18(d) and 9.03(c), in each case in such order as shall be determined
by such Agent in its discretion.

(f)In the event that any financial statements delivered under Section 5.01(a) or
5.01(b), or any certificate delivered under Section 5.01(c), shall prove to have
been materially inaccurate, and such inaccuracy shall have resulted in the
payment of any interest or fees at rates lower than those that were in fact
applicable for any period (based on the actual Leverage Ratio), then, if such
inaccuracy is discovered prior to the termination of the Commitments and the
repayment in full of the principal of all Loans and the reduction of the LC
Exposure to zero, the Borrowers shall pay to the Administrative Agent, for
distribution to each Lender, the accrued interest or fees that should have been
paid to such Lender but were not paid as a result of such misstatement.

SECTION 2.19.Mitigation Obligations; Replacement of Lenders.  (a)  If any Lender
requests compensation under Section 2.15, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment and
delegation.

(b)If (i) any Lender requests compensation under Section 2.15, (ii) any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17,

 



--------------------------------------------------------------------------------

EXHIBIT A

(iii) any Lender becomes a Defaulting Lender or (iv) any Lender has failed to
consent to a proposed waiver, amendment or other modification that under Section
9.02 requires the consent of all the Lenders (or all the affected Lenders or all
the Lenders of an affected Class) and with respect to which the Required Lenders
(or, in circumstances where Section 9.02 requires the consent of all of the
Lenders of an affected Class, a Majority in Interest of the Lenders of the
affected Class) shall have granted their consent, then Parent may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights  (other than any right to payment pursuant to Section 2.15 or 2.17) and
obligations under this Agreement and the other Loan Documents (or, in the case
of any such assignment and delegation resulting from a failure to provide a
consent as a Lender of an affected Class, all its interests, rights (other than
any right, to payment pursuant to Section 2.15 or 2.17) and obligations under
this Agreement and the other Loan Documents as a Lender of such affected Class)
to an Eligible Assignee that shall assume such obligations (which may be another
Lender, if a Lender accepts such assignment); provided that (A) Parent shall
have received the prior written consent of the Administrative Agent (and, in the
case of any assignment that would require consent of any Issuing Bank or the
Swingline Lender under Section 9.04, the consent of such Issuing Bank or the
Swingline Lender, as the case may be), which consent shall not unreasonably be
withheld, delayed or conditioned, (B) such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and, if applicable,
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (if
applicable, in each case only to the extent such amounts relate to its interest
as a Lender of a particular Class), from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or a Borrower (in the case
of all other amounts), (C) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments, (D) in the case of any such assignment resulting from
the failure to provide a consent, the assignee shall have given such consent
and, as a result of such assignment and any contemporaneous assignments and
consents, the applicable waiver, amendment or other modification can be effected
and (E) such assignment does not conflict with applicable law.  A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
Parent to require such assignment and delegation cease to apply.  Each party
hereto agrees that an assignment required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by Parent, the
Administrative Agent and the assignee and that the Lender required to make such
assignment need not be a party thereto.

SECTION 2.20.Defaulting Lenders.  (a)  Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as any such Revolving
Lender is a Defaulting Lender:

 



--------------------------------------------------------------------------------

EXHIBIT A

(i)no commitment fee shall accrue on the unused amount of any Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

(ii)the Revolving Commitments and Revolving Credit Exposures of each Defaulting
Lender shall be disregarded in determining whether the Required Lenders or any
other requisite Lenders have taken any action hereunder or under any other Loan
Document (including any consent to any waiver, amendment or other modification
pursuant to Section 9.02); provided, however, that any waiver, amendment or
other modification that, disregarding the effect of this clause (ii), requires
the consent of all Lenders or of all Lenders affected thereby shall, except as
otherwise provided in Section 9.02, continue to require the consent of such
Defaulting Lender in accordance with the terms hereof;

(iii)if any Swingline Exposure or any LC Exposure exists at the time such
Revolving Lender becomes a Defaulting Lender, then:

(A)the Swingline Exposure and LC Exposure of such Defaulting Lender (other than
(1) any portion of such Swingline Exposure (x) referred to in clause (b) of the
definition of such term or (y) with respect to which such Defaulting Lender
shall have funded its participation as contemplated by Section 2.05(c) and (2)
any portion of such LC Exposure attributable to unreimbursed LC Disbursements
with respect to which such Defaulting Lender shall have funded its participation
as contemplated by Sections 2.06(d) and 2.06(e)) shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Combined Tranche
Percentages, but only to the extent that, after giving effect to such
reallocation, the sum of all Non-Defaulting Lenders’ US Tranche Revolving
Exposures would not exceed the Aggregate US Tranche Revolving Commitment and the
sum of all Non-Defaulting Lenders’ European Tranche Revolving Exposures would
not exceed the Aggregate European Tranche Revolving Commitment;

(B)if the reallocation described in clause (A) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (1) first, prepay the portion of such
Defaulting Lender’s Swingline Exposure (other than any portion thereof referred
to in the parenthetical in such clause (A)) that has not been reallocated and
(B) second, cash collateralize for the benefit of the Issuing Banks the portion
of such Defaulting Lender’s LC Exposure (other than any portion thereof referred
to in the parenthetical in such clause (A)) that has not been reallocated in
accordance with the procedures set forth in Section 2.06(j) for so long as such
LC Exposure is outstanding;

(C)if the Borrowers cash collateralize any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (B) above, the Borrowers shall not be required to
pay participation fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such portion of such

 



--------------------------------------------------------------------------------

EXHIBIT A

Defaulting Lender’s LC Exposure for so long as such Defaulting Lender’s LC
Exposure is cash collateralized;

(D)if any portion of the LC Exposure of such Defaulting Lender is reallocated
pursuant to clause (A) above, then the fees payable to the Revolving Lenders
pursuant to Sections 2.12(a) and 2.12(b) shall be adjusted to give effect to
such reallocation; and

(E)if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (A) or (B) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all participation fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Banks (and allocated among them ratably based on the amount of such Defaulting
Lender’s LC Exposure attributable to Letters of Credit issued by each Issuing
Bank) until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(iv)so long as such Revolving Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and no Issuing Bank
shall be required to issue, amend, renew or extend any Letter of Credit, unless,
in each case, it is satisfied that the related exposure and the Defaulting
Lender’s then outstanding Swingline Exposure (other than the portion of such
Swingline Exposure referred to in clause (b) of the definition of such term) or
LC Exposure, as applicable, will be fully covered by the Revolving Commitments
of the Non-Defaulting Lenders and/or cash collateral provided by the
BorrowerBorrowers in accordance with this Section, and participating interests
in any such funded Swingline Loan or in any such issued, amended, renewed or
extended Letter of Credit will be allocated among the Non-Defaulting Lenders in
a manner consistent with Section 2.20(a)(iii)(A) (and such Defaulting Lender
shall not participate therein).

(b)In the event the Administrative Agent, the Swingline Lender, each Issuing
Bank and Parent shall have agreed that a Revolving Lender that is a Defaulting
Lender has adequately remedied all matters that caused such Lender to become a
Defaulting Lender, then (i) such Lender shall cease to be a Defaulting Lender
for all purposes hereof, (ii) the obligations of the Revolving Lenders to
purchase participations in Swingline Loans under Section 2.05(c) and the
participations of the Lenders in Letters of Credit under Section 2.06(d) shall
be readjusted to be determined on the basis of the Lenders’ Combined Tranche
Percentages and (iiiii) such Lender shall purchase at par such of the Revolving
Loans under the applicable Tranche of the other Revolving Lenders under such
Tranche as the Administrative Agent shall determine to be necessary in order for
the Revolving Loans to be held by the Revolving Lenders in accordance with their
applicable Tranche Percentages, whereupon such Lender shall cease to be a
Defaulting Lender (but shall not be entitled to receive any fees that ceased to

 



--------------------------------------------------------------------------------

EXHIBIT A

accrue during the period when it was a Defaulting Lender and all amendments,
waivers or other modifications effected without its consent in accordance with
the provisions of Section 9.02 and this Section 2.20 during such period shall be
binding on it).

(c)No Commitment of any Revolving Lender shall be increased or otherwise
affected and, except as otherwise expressly provided in this Section,
performance by the Borrowers of their obligations hereunder and under the other
Loan Documents shall not be excused or otherwise modified, as a result of the
operation of this Section.  The rights and remedies against a Defaulting Lender
under this Section are in addition to other rights and remedies that the
Borrowers, the Agents, the Swingline Lender, any Issuing Bank or any
Non-Defaulting Lender may have against such Defaulting Lender (and, for the
avoidance of doubt, each Non-Defaulting Lender shall have a claim against any
Defaulting Lender for any losses it may suffer as a result of the operation of
this Section).

SECTION 2.21.Incremental Term Loans.  (a)  Parent may, by written notice to the
Administrative Agent, request the establishment of Incremental Term Commitments,
provided that the aggregate amount of Incremental Term Commitments established
on any date shall not exceed the Incremental Amount on such date.  Each such
notice shall set forth (i) the amount of the requested Incremental Term
Commitments (which, subject to the foregoing proviso, shall be at least
US$50,000,000 unless otherwise agreed by the Administrative Agent) and (ii) the
date on which such Incremental Term Commitments are requested to be effective
(which shall be a Business Day not less than 10 Business Days (or such shorter
period as may be agreed to by the Administrative Agent) or more than 30 days
after the date of such notice).  Any Lender approached to provide any
Incremental Term Commitment may elect or decline, in its sole discretion, to
provide such Incremental Term Commitment, and any Person that Parent proposes to
become an Incremental Term Lender, if such Person is not then a Lender, must be
an Eligible Assignee and must be approved by the Administrative Agent (such
approval not to be unreasonably withheld or delayed); provided that no Person
may provide any Incremental Term Commitment to the extent that, on the date of
effectiveness thereof or the making of any Incremental Term Loans thereunder,
such Person and its Affiliates, taken in the aggregate, would hold more than 25%
of the sum of the total outstanding Revolving Credit Exposure, total unused
Revolving Commitments, aggregate outstanding principal amount of Incremental
Term Loans and total unused Incremental Term Commitments, in each case,
determined on such date immediately after giving effect to the effectiveness of
such Incremental Term Commitments (and, if applicable, any Commitment Increase
or Commitment Decrease made on such date).

(b)The terms and conditions of any Incremental Term Commitments and the
Incremental Term Loans to be made thereunder shall be as set forth in the
applicable Incremental Facility Agreement; provided that (i) no Incremental Term
Maturity Date shall be earlier than the Revolving Maturity Date in effect on the
date of incurrence of such Incremental Term Loans, (ii) the scheduled
amortization installments with respect thereto may not be more frequent than
quarterly and the aggregate annual amount of scheduled amortization with

 



--------------------------------------------------------------------------------

EXHIBIT A

respect to any Incremental Term Loans may not exceed 10% of the original
principal amount of such Incremental Term Loans (it being understood that,
subject to this clause (ii), the amortization schedule applicable to (and the
effect thereon of any prepayments of) any Incremental Term Loans shall be
determined by Parent and the applicable Incremental Term Lenders, (iii)
covenants and events of default applicable to any Incremental Term Commitments
or Incremental Term Loan shall be identical to those applicable to the Revolving
Commitments and the Revolving Loans, other than any such covenants and events of
default applicable after the Revolving Maturity Date in effect on the date of
incurrence of such Incremental Term Loans, and (iv) except for the terms
referred to above and subject to paragraph (c) of this Section, to the extent
the terms of any Incremental Term Loans (other than interest rates (whether
fixed or floating), interest margins, benchmark rate floors, upfront fees,
original issue discounts and prepayment terms (including “no call” terms and
other restrictions thereon) and premiums) are not consistent with those of the
Revolving Loans, such differences shall be acceptable to the Administrative
Agent (such acceptance not to be unreasonably withheld or delayed).  Any
Incremental Term Commitments established pursuant to an Incremental Facility
Agreement that have identical terms and conditions, and any Incremental Term
Loans made thereunder, shall be designated as a separate series (each a
“Series”) of Incremental Term Commitments and Incremental Term Loans for all
purposes of this Agreement.

(c)The Incremental Term Commitments of any Series shall be effected pursuant to
an Incremental Facility Agreement executed and delivered by Parent, each
Incremental Term Lender providing such Incremental Term Commitments and the
Administrative Agent (which Incremental Facility Agreement shall in any event to
contain a representation by each such Incremental Term Lender that the
requirements set forth in the proviso of the last sentence of paragraph (a)
above have been satisfied with respect to it); provided that no Incremental Term
Commitments shall become effective unless (i) on the date of the effectiveness
thereof, the conditions set forth in Sections 4.02(a) and 4.02(b) shall be
satisfied (without giving effect to the parenthetical in Section 4.02(a), but,
in each case, deeming all references therein to the date, time or effect of a
Borrowing (or an issuance, amendment, renewal or extension of a Letter of
Credit) to refer to the date, time and effect of effectiveness of such
Incremental Term Commitments and the making of Incremental Term Loans thereunder
and giving effect thereto and the use of proceeds thereof on a pro forma basis),
provided that, in the case of Incremental Term Commitments established for the
primary purpose of financing, in whole or in part, any Limited Conditionality
Acquisition (such Incremental Term Commitments, and Incremental Term Loans
thereunder, being collectively referred to as “Limited Conditionality
Acquisition Incremental Term Loans”), the condition set forth in this clause (i)
may be waived or modified in a manner determined by Parent and the Incremental
Term Lenders providing such Incremental Term Commitments, as set forth in the
applicable Incremental Facility Agreement, provided further that, in any event,
(A) on the date the applicable Limited Conditionality Acquisition Agreement
becomes effective, no Default shall have occurred and be continuing or would
have resulted therefrom, (B) on the date of

 



--------------------------------------------------------------------------------

EXHIBIT A

effectiveness of such Incremental Term Commitments or the making of Incremental
Term Loans thereunder, no Event of Default under Section 7.01(a), 7.01(b)
7.01(h) or 7.01(i) shall have occurred and be continuing or would result
therefrom after giving effect thereto and the use of proceeds thereof on a pro
forma basis and (C) on the date of effectiveness of such Incremental Term
Commitments or the making of Incremental Term Loans thereunder, customary
“SunGard” representations and warranties (with such representations and
warranties to be reasonably determined by the applicable Incremental Term
Lenders and the Administrative Agent) shall be true and correct in all material
respects (in all respects if qualified by materiality) immediately prior to, and
immediately after giving effect to, the effectiveness of such Incremental Term
Commitments, the making of the Incremental Term Loans thereunder and the use of
proceeds thereof, (ii) the Administrative Agent shall have received a
certificate dated as of such date and executed by a Financial Officer of Parent
setting forth, in reasonable detail, the calculation of the Incremental Amount
as of such date and confirming the satisfaction of the condition in clause (A)
above and (iii) the Administrative Agent shall have received documents
consistent with those delivered pursuant to Sections 4.01(b) and 4.01(f) to the
Existing Credit Agreement in connection therewith.  Each Incremental Facility
Agreement may, without the consent of any Lender, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent and the Borrower, to give effect to the
provisions of this Section, including any amendments necessary to treat the
applicable Incremental Term Commitments and Incremental Term Loans as a new
Class of Commitments and Loans hereunder.

ARTICLE III

Representations and Warranties

Each of Parent and each Borrowing Subsidiary represents and warrants to the
Lenders (it being agreed that the representation and warranty set forth in
Section 3.17 shall cease to be made or deemed made after the Collateral Release
Date) that:

SECTION 3.01.Organization; Powers.  Parent and each Subsidiary is duly
organized, validly existing and (to the extent the concept is applicable in such
jurisdiction) in good standing under the laws of the jurisdiction of its
organization, except (other than in the case of any Loan Party) where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

SECTION 3.02.Authorization; Enforceability.  The Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other

 



--------------------------------------------------------------------------------

EXHIBIT A

organizational and, if required, stockholder or other equityholder action.  This
Agreement has been duly executed and delivered by Parent and each Borrowing
Subsidiary and constitutes (assuming due execution by the parties hereto other
than Parent and the Borrowing Subsidiaries), and each other Loan Document to
which any Loan Party is or is to be a party, when executed and delivered by such
Loan Party, will constitute (assuming due execution by the parties thereto other
than Parent and the Subsidiaries), a legal, valid and binding obligation of
Parent, such Borrower or such Loan Party (as the case may be), enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

SECTION 3.03.Governmental Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of, registration or filing with or any other
action by any Governmental Authority, except those that have been obtained or
are in full force and effect (b) will not violate any (i) applicable law or
regulation or any order of any Governmental Authority or (ii) the charter,
by-laws or other organizational documents of Parent or any of the Subsidiaries,
(c) will not violate or result (alone or with notice or lapse of time, or both)
in a default under any indenture or other material agreement or instrument
binding upon Parent or any of the Subsidiaries or its assets, or require any
payment to be made by Parent or any of the Subsidiaries thereunder and (d)
except for Liens created under the Loan Documents, will not result in the
creation or imposition of, or in an obligations to create, any Lien (other than
any Lien created pursuant to the Loan Documents) on any asset of Parent or any
of the Material Subsidiaries, except, in the case of clauses (a), (b)(i) and (c)
above, as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

SECTION 3.04.Financial Condition; No Material Adverse Change.  (a)  Parent has
heretofore furnished to the Lenders, through inclusion in an Annual Report on
Form 10-K or Quarterly Report on Form 10-Q filed with the SEC, a consolidated
balance sheet and consolidated statements of operations, cash flows and, with
respect to the fiscal year ended December 31, 2016, changes in
investedstockholders’ equity and comprehensive income (loss) of Parent and the
Subsidiaries (i) as of the end of and for the fiscal year ended December 31,
20162019, reported on by KPMG LLP, independent registered public accounting
firm, and (ii) as of the end of and for the fiscal quarter  (other than in the
case of the statement of cash flows) and the portion of the fiscal year ended
March 31, 2017.  Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of
Parent and the consolidated Subsidiaries as of such date and for such period in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause (ii)
above.

(b)There has not occurred since December 31, 20162019, any event, condition or
circumstance that has had or would reasonably be expected to have a material
adverse effect on the business, results of operations, assets or financial
condition of Parent and the Subsidiaries, taken as a whole; provided that the
COVID-19 pandemic and the effects thereof on the business, results of

 



--------------------------------------------------------------------------------

EXHIBIT A

operations, assets and financial condition of Parent and the Subsidiaries, taken
as a whole, shall be disregarded for purposes of this paragraph to the extent
disclosed (including as effects or potential effects of the COVID-19 pandemic)
in the Lender Presentation dated April 2020 and provided to the Lenders on April
22, 2020.

(c)Except as disclosed in the financial statements referred to above or the
notes thereto, after giving effect to the Transactions, none of Parent or the
Subsidiaries has, as of the FirstSecond Amendment Effective Date, any material
contingent liabilities.

SECTION 3.05.Properties.  (a)  Each of Parent and the Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes and except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b)Each of Parent and the Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, except for intellectual property the failure to own or
license which, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, and the use thereof by Parent
and the Subsidiaries does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06.Litigation and Environmental Matters.  (a)  There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of Parent or any Borrowing Subsidiary,
threatened in writing against or affecting Parent or any of the Subsidiaries (i)
as to which there is a reasonable possibility of an adverse determination and
that, if adversely determined, would reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect or (ii) that involve any
of the Loan Documents or the Transactions.

(b)Except with respect to matters that, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect, neither
Parent nor any of the Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received written notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis reasonably
likely to result in any Environmental Liability.

SECTION 3.07.Compliance with Laws and Agreements.  Each of Parent and the
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and

 



--------------------------------------------------------------------------------

EXHIBIT A

other instruments binding upon it or its property, except where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.  No Default has occurred and is continuing.

SECTION 3.08.Investment Company Status.  Neither Parent nor any of the
Subsidiariesother Loan Party is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940.

SECTION 3.09.Taxes.  Each of Parent and the Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which Parent or such Subsidiary, as applicable, has set aside on its books
reserves with respect thereto in accordance with GAAP or (b) to the extent that
the failure to do so would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.10.ERISA.  Except as would not reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect, (a) each Plan is in
compliance with the applicable provisions of ERISA, the Code, and other Federal
or stateState laws and, in each case, the regulations thereunder and (b) no
ERISA Event has occurred or is reasonably expected to occur.  The excess of the
present value of all accumulated benefit obligations under each Plan (based on
assumptions used for purposes of Accounting Standards Codification Topic 715),
if any, over the fair market value of the assets of such Plan, would not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.11.Disclosure.  The reports, financial statements, certificates and
other written factual information furnished by or on behalf of any Loan Party to
any Agent or any Lender in connection with the negotiation of this Agreement or
any other Loan Document or delivered hereunder or thereunder (as modified or
supplemented by other information theretofore so furnished), taken as a whole,
do not contain any material misstatement of fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading as of the date furnished; provided
that (a) with respect to projected financial information, Parent and the
Borrowing Subsidiaries represent and warrant only that such information was
prepared in good faith based upon assumptions believed by them to be reasonable
at the time and (b) with respect to the consolidated financial statements of
Parent delivered pursuant to Section 5.01(a) or 5.01(b), Parent and the
Borrowing Subsidiaries represent and warrant only that such financial statements
will, when delivered, present fairly in all material respects the financial
position and results of operations and cash flows of Parent and the Subsidiaries
on a consolidated basis as of the end of and for the periods covered thereby in
accordance with GAAP, subject to, in the case of such financial statements
delivered pursuant to Section 5.01(b), normal year-end audit adjustments and the
absence of footnotes.

SECTION 3.12.Guarantee Requirement.  The Guarantee Requirement is satisfied.

 



--------------------------------------------------------------------------------

EXHIBIT A

SECTION 3.12.SECTION 3.13. Subsidiaries.  Schedule 3.133.12 sets forth, as of
the OriginalSecond Amendment Effective Date, the name and jurisdiction of
organization of, and the percentage of each class of Equity Interests owned by
Parent or any Subsidiary in, each Subsidiary and identifies, as of the
OriginalSecond Amendment Effective Date, each Designated Subsidiary and each
Material Subsidiary.

SECTION 3.13.SECTION 3.14. Use of Proceeds; Margin Regulations.  None of Parent
or the Subsidiaries is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U of the Board of Governors), or extending
credit for the purpose of purchasing or carrying margin stock.  The proceeds of
the Loans and the Letters of Credit have been and will be used solely for the
general corporate purposes of Parent and the Subsidiaries, including working
capital, capital expenditures and acquisitionsAcquisitions.  No part of the
proceeds of any Loan have been or will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board
of Governors, including Regulations T, U and X.

SECTION 3.14.SECTION 3.15. Borrowing Subsidiaries.  Each Borrowing Subsidiary is
subject to civil and commercial law with respect to its obligations under this
Agreement, and the execution, delivery and performance by such Borrowing
Subsidiary of the applicable Borrowing Subsidiary Agreement, this Agreement and,
the Guarantee Agreement and the applicable Security Documents constitute and
will constitute private and commercial acts rather than public or governmental
acts.  Each Borrowing Subsidiary that is a Foreign Subsidiary has validly given
its consent to be sued in respect of its obligations under the Borrowing
Subsidiary Agreement, this Agreement and, the Guarantee Agreement and the
applicable Security Documents.  Each Borrowing Subsidiary that is a Foreign
Subsidiary has waived every immunity (sovereign or otherwise) to which it or any
of its properties would otherwise be entitled from any legal action, suit or
proceeding, from jurisdiction of any court or from setoff or any legal process
(whether service or notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) under the laws of the
jurisdiction of its incorporation in respect of its obligations under the
Borrowing Subsidiary Agreement, this Agreement and, the Guarantee Agreement and
the applicable Security Documents.  The waiver by such Borrowing Subsidiary
described in the immediately preceding sentence is legal, valid and binding on
such Borrowing Subsidiary.

SECTION 3.15.SECTION 3.16. Anti-Corruption Laws and Sanctions.  Parent has
implemented and maintains in effect policies and procedures designed to ensure
compliance by Parent, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and
Parent, its Subsidiaries and, to the knowledge of Parent, their respective
directors, officers, employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) Parent, any Subsidiary or, to the knowledge of Parent, any of their
respective directors, officers or employees, or (b) to the knowledge of Parent,
any agent of Parent or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.  No Borrowing, issuance of a

 



--------------------------------------------------------------------------------

EXHIBIT A

Letter of Credit or use of the proceeds of any Borrowing or any Letter of Credit
will result in a violation by any party hereto of Anti-Corruption Laws or
application Sanctions.

SECTION 3.16.SECTION 3.17. EEA Financial Institutions.  No Loan Party is an EEA
Financial Institution.Affected Financial Institutions.  No Loan Party is an
Affected Financial Institution.

SECTION 3.17.Collateral Matters

.  (a) The Collateral Agreement, upon execution and delivery thereof by the
parties thereto, will create in favor of the Administrative Agent, for the
benefit of the Secured Parties (as defined therein), a valid and enforceable
security interest in the Collateral (as defined therein) and (i) when the
Collateral constituting certificated securities (as defined in the Uniform
Commercial Code) and required to be delivered to the Administrative Agent in
accordance with the Collateral Agreement is delivered to the Administrative
Agent, together with instruments of transfer duly endorsed in blank, the
security interest created under the Collateral Agreement will constitute a fully
perfected security interest in all right, title and interest of the Loan Parties
party thereto in such Collateral, prior and superior in right to any other
Person, except for rights secured by Liens permitted under Section 6.02(a) that
have priority as a matter of law, and (ii) when Uniform Commercial Code
financing statements (or equivalent) in appropriate form are filed in the
applicable filing offices, the security interest created under the Collateral
Agreement will constitute a fully perfected security interest in all right,
title and interest of the Loan Parties party thereto in the remaining Collateral
to the extent perfection can be obtained by filing Uniform Commercial Code
financing statements (or equivalent), prior and superior to the rights of any
other Person, except for rights secured by Liens permitted under Section 6.02(a)
that have priority as a matter of law.

(b) Upon the execution and delivery of the IP Collateral Agreements by the
parties thereto and the recordation of the IP Collateral Agreements with the
United States Patent and Trademark Office or the United States Copyright Office,
as applicable, and the filing of the financing statements referred to in
paragraph (a) of this Section, the security interest created under the
Collateral Agreement will constitute a fully perfected security interest in all
right, title and interest of the Loan Parties party thereto in the Intellectual
Property in which a security interest may be perfected by filing in the United
States of America, in each case prior and superior to the rights of any other
Person, except for rights secured by Liens permitted under Section 6.02(a) that
have priority as a matter of law (it being understood that subsequent recordings
in the United States Patent and Trademark Office or the United States Copyright
Office may be necessary to perfect a security interest in such Intellectual
Property acquired by the Loan Parties after the Second Amendment Effective
Date).

 



--------------------------------------------------------------------------------

EXHIBIT A

ARTICLE IV

Conditions

SECTION 4.01.OriginalSecond Amendment Effective Date.  The obligationsamendment
of the Lenders to make Loans and of the Issuing Banks to issue Letters
ofExisting Credit under this Agreement became effective as of the date on which
each of the following conditions was satisfiedas contemplated by the Second
Amendment and reflected herein is subject to the satisfaction (or waivedwaiver
in accordance with Section 9.02):

(a)The Administrative Agent or its counsel shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence reasonably satisfactory to the Administrative Agent
(which may include facsimile or other electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

(b)The Administrative Agent shall have received such documents and certificates
as the Administrative Agent may reasonably request relating to the organization,
existence and good standing of each Loan Party, the authorization of the
Transactions by each Loan Party and any other legal matters relating to the Loan
Parties and this Agreement and the other Loan Documents, all in form and
substance reasonably satisfactory to the Administrative Agent.

(c)The Administrative Agent shall have received a certificate, dated the
Original Effective Date and signed by a Financial Officer of Parent, confirming
that (i) the representations and warranties of the Loan Parties set forth in the
Loan Documents are true and correct in all material respects on and as of the
Original Effective Date (assuming, for this purpose, that the representation and
warranty set forth in Section 3.04(b) excludes any event, condition or
circumstance that is disclosed in (A) Parent’s unaudited quarterly financial
statements for the fiscal quarter ended March 31, 2015 filed on Form 10-Q with
the SEC or (B) any publicly available press releases of Parent or publicly
available filings by Parent with the SEC released or filed prior to the date
hereof, in each case excluding any such disclosure under the caption “Risk
Factors” and any other disclosure that is cautionary, predictive or
forward-looking in nature) and (ii) no Default shall have occurred and be
continuing on the Original Effective Date, in each case after giving effect to
the Transactions to occur on the Original Effective Date.

(d)Each Lender shall have received all documentation and other information
required to be obtained by such Lender under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act to
the extent requested not fewer than five Business Days prior to the Original
Effective Date.

(e)The Guarantee Requirement shall have been satisfied.

 



--------------------------------------------------------------------------------

EXHIBIT A

(f)The Administrative Agent shall have received a favorable written opinion
(addressed to the Agents, the Lenders and the Issuing Banks and dated the
Original Effective Date) of each of (i) Goodwin Procter LLP, counsel for Parent
and the Borrowing Subsidiaries, (ii) in-house counsel for Parent and (iii) local
counsel in each jurisdiction in which a Loan Party is organized and the laws of
which are not covered by the opinion referred to in clause (i) above, in each
case in form and substance reasonably acceptable to the Administrative Agent.

(g)The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Original Effective Date, including, to the extent
invoiced at least two Business Days prior to the Original Effective Date,
reimbursement or payment of all out-of-pocket expenses (including fees, charges
and disbursements of counsel) required to be reimbursed or paid under the
Commitment Letter, any fee letter referred to therein or this Agreement.

(h)Prior to or substantially contemporaneously with the initial funding of Loans
on the Original Effective Date, all principal, premium, if any, interest, fees
and other amounts due or outstanding under of the Existing Credit Agreement
shall have been or shall be paid in full, the commitments thereunder shall have
been or shall be terminated and all Guarantees existing in connection therewith
shall have been or shall be discharged and released, and the Administrative
Agent shall have received reasonably satisfactory evidence thereof.

The Administrative Agent notified Parent, the Borrowers, the Lenders and the
Issuing Banks of the Original Effective Date, and such notice shall be
conclusive and binding) of the conditions precedent to the occurrence of the
Second Amendment Effective Date set forth in the Second Amendment.

SECTION 4.02.Each Credit Event.  The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than any conversion or continuation of a
Loan), and of each Issuing Bank to issue, amend, renew or extend any Letter of
Credit, is subject to receipt of the request therefor in accordance herewith and
to the satisfaction of the following conditions:

(a)The representations and warranties of the Loan Parties set forth in this
Agreement ((i) other than, on or after the First Amendment Effective Date, the
representations and warrantiesCollateral Release Date, those set forth in
Sections 3.04Section 3.17 and (bii) and 3.06 and, with respect to the
representation and warranty set forth in Section 3.04(b) made on the FirstSecond
Amendment Effective Date, assuming that such representation and warranty
excludes any event, condition or circumstance that is disclosed in (iA) Parent’s
unaudited quarterlyaudited annual financial statements for the fiscal
quarteryear ended MarchDecember 31, 20172019 filed on Form 10-QK with the SEC or
(iiB) any publicly available press releases of Parent or publicly available
filings by Parent with the SEC released or filed after December 31, 2019 and
prior to the FirstSecond Amendment Effective Date, in each case excluding any
such disclosure under the caption “Risk Factors” and any other disclosure that
is

 



--------------------------------------------------------------------------------

EXHIBIT A

cautionary, predictive or forward-looking in nature) and the other Loan
Documents shall be true and correct in all material respects (or, in the case of
any such representation or warranty under this Agreement or any other Loan
Document already qualified as to materiality, in all respects) on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable (except in the case of any such
representation and warranty that expressly relates to a prior date, in which
case such representation and warranty shall have been true and correct in all
material respects on and as of such prior date).

(b)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing (other than any conversion or continuation of a Loan) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the applicable Borrower on the
date thereof that the conditions specified in paragraphs (a) and (b) of this
Section 4.02 have been satisfied.  Notwithstanding the foregoing, in the case of
any Limited Conditionality Acquisition Incremental Term Loans, the condition set
forth in paragraphs (a) or (b) of this Section may, to the extent permitted by
Section 2.21(c), be waived or modified as set forth in the applicable
Incremental Facility Agreement.

SECTION 4.03.Credit Events in Respect of Each Borrowing Subsidiary.  The
obligations of the Lenders to make the initial Loans to, or of the Issuing Banks
to issue Letters of Credit for the account of, each Borrowing Subsidiary (other
than the Borrowing Subsidiaries that are party to this Agreement on the
FirstSecond Amendment Effective Date) are subject to the satisfaction of the
following additional conditions:

(a)The Administrative Agent or its counsel shall have received from each of such
Borrowing Subsidiary and Parent either (i) a counterpart of a Borrowing
Subsidiary Agreement signed on behalf of such party or (ii) written evidence
reasonably satisfactory to the Administrative Agent (which may include facsimile
or other electronic transmission of a signed signature page of such Borrowing
Subsidiary Agreement) that such party has signed a counterpart of a Borrowing
Subsidiary Agreement and such Borrowing Subsidiary Agreement shall have become
effective as provided in Section 2.04.

(b)The Administrative Agent shall have received a favorable written opinion of
counsel for such Borrowing Subsidiary (which counsel shall be reasonably
acceptable to the Administrative Agent), in form and substance reasonably
satisfactory to the Administrative Agent, (i) dated the date of the applicable
Borrowing Subsidiary Agreement, (ii) addressed to the Agents, the Lenders and
the Issuing Banks and (iii) covering such matters as the Administrative Agent
shall reasonably request.

(c)The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may

 



--------------------------------------------------------------------------------

EXHIBIT A

reasonably request relating to the organization, existence and good standing of
such Borrowing Subsidiary, the authorization by it of the Transactions to which
it will be party and any other legal matters relating to such Borrowing
Subsidiary, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

(d)The Administrative Agent shall have received a certificate, dated the date of
the applicable Borrowing Subsidiary Agreement and signed by a Financial Officer
of Parent, confirming satisfaction of the conditions set forth in Sections
4.02(a) and 4.02(b) (in each case, deeming all references therein to the date,
time or effect of a Borrowing (or an issuance, amendment, renewal or extension
of a Letter of Credit) to refer to the date, time and effect of such Borrowing
Subsidiary Agreement).

(e)Each Lender shall have received all documentation and other information with
respect to such Borrowing Subsidiary required to be obtained by such Lender
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA Patriot Act and the Beneficial Ownership
Regulation.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated, the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed by the Borrowers, Parent and each
Borrowing Subsidiary covenants and agrees with the Lenders that:

SECTION 5.01.Financial Statements and Other Information.  Parent will furnish to
the Administrative Agent, on behalf of each Lender:

(a)(i) so long as Parent is subject to periodic reporting obligations under the
Exchange Act, within 10 Business Days of each date Parent is required to file
with the SEC an Annual Report on Form 10-K for any fiscal year of Parent (giving
effect to any extension of such date available under paragraph (b) of Rule
12b-25 under the Exchange Act), and (ii) otherwise, within 90 days after the end
of each fiscal year of Parent, its audited consolidated balance sheet and
related consolidated statements of operations, changes in stockholders’ equity
and comprehensive income and cash flows as of the end of and for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all audited by and accompanied by the opinion of KPMG LLP
or another registered independent public accounting firm of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial

 



--------------------------------------------------------------------------------

EXHIBIT A

position and results of operations and cash flows of Parent and the Subsidiaries
on a consolidated basis as of the end of and for such fiscal year in accordance
with GAAP;

(b)(i) so long as Parent is subject to periodic reporting obligations under the
Exchange Act, within 10 Business Days of each date Parent is required to file
with the SEC a Quarterly Report on Form 10-Q for any fiscal quarter of Parent
(giving effect to any extension of such date available under paragraph (b) of
Rule 12b-25 under the Exchange Act), and (ii) otherwise, within 45 days after
the end of each of the first three fiscal quarters of Parent, its consolidated
balance sheet and related consolidated statements of operations and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all presenting fairly in all material
respects the financial position and results of operations and cash flows of
Parent and the consolidated Subsidiaries on a consolidated basis in accordance
with GAAP, subject to normal year-end audit adjustments and the absence of
footnotes, and accompanied by a certification of a Financial Officer of Parent
to that effect;

(c)within five Business Days following any delivery of financial statements
under clause (a) or (b) above, a completed Compliance Certificate signed by a
Financial Officer of Parent (i) certifying as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (ii) setting forth (A) a
reasonably detailed calculations demonstrating compliance with Section
6.10calculation of the Leverage Ratio as of the last day of the most recent
fiscal year or fiscal quarter, as applicable, of Parent covered by such
financial statements, including a reasonably detailed calculation of
Consolidated EBITDA (including, any time the covenant set forth in Section 6.10
shall be in effect, a reasonably detailed calculation of Consolidated EBITDA
with and without giving effect to the last sentence of the definition of such
term), (B) at any time the covenant set forth in Section 6.11 shall be in
effect, a certification as to whether (or not) the Leverage Condition is
satisfied as of the last day of the most recent fiscal year or fiscal quarter,
as applicable, of Parent covered by such financial statements, and (C) at any
time the covenant set forth in Section 6.11 shall be in effect, a reasonably
detailed calculation of the Liquidity as of the last day of the most recent
fiscal year or fiscal quarter, as applicable, of Parent covered by such
financial statements; (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 that has had a material effect on the
calculation of Leverage Ratio and, if any such change has occurred, specifying
the effect of such change on the financial statements accompanying such
certificate and (iv) in the case of any Compliance Certificate relating to the
financial statements delivered under clause (a) above, identifying each
Designated Subsidiary and each Material Subsidiary as of the date of such
Compliance Certificate;

 



--------------------------------------------------------------------------------

EXHIBIT A

(d)prior to the Collateral Release Date, concurrently with each delivery of a
Compliance Certificate under clause (c) above, a completed Supplemental
Perfection Certificate, signed by a Financial Officer of Parent, setting forth
the information required pursuant to the Supplemental Perfection Certificate;

(e)at any time the covenant set forth in Section 6.11 shall be in effect, within
10 Business Days after the end of each calendar month, a reasonably detailed
calculation of the Liquidity as of the last day of such month;

(f)(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Parent or any
Subsidiary with the SEC, or any Governmental Authority succeeding to any or all
of the functions of the SEC, or with any national securities exchange, or
distributed by Parent to its shareholders generally, as the case may be;

(g)(e) promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(i)(1) of ERISA that
Parent or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that Parent or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that, if Parent or any of its ERISA Affiliates has
not requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, Parent or the applicable ERISA Affiliate shall
promptly make a request for such documents and notices from such administrator
or sponsor and shall provide copies of such documents and notices promptly after
receipt thereof; and

(h)(f) (i) promptly after any request therefor, such other information regarding
the operations, business affairs and financial condition of Parent or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent (on its own behalf or at the request of any Lender) may
reasonably request and (ii) promptly after any request therefor, information and
documentation reasonably requested by the Administrative Agent or any Lender in
writing to the extent necessary for compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act and the Beneficial Ownership Regulation.

Information required to be delivered pursuant to clause (a), (b) or (f) of this
Section 5.01 shall be deemed to have been delivered if such information
(including, in the case of certifications required pursuant to clause (b) above,
the certifications accompanying any such quarterly report pursuant to Section
302 of the Sarbanes-Oxley Act of 2002), or one or more annual or quarterly
reports containing such information, shall have been posted by the
Administrative Agent on the Electronic System or a similar site to which the
Lenders have been granted access or shall be publicly available on the website
of the SEC at http://www.sec.gov.  Information required to be delivered pursuant
to this Section 5.01 may also be delivered by electronic communications pursuant
to procedures

 



--------------------------------------------------------------------------------

EXHIBIT A

approved by the Administrative Agent.  In the event any financial statements
delivered under clause (a) or (b) above shall be restated, Parent shall deliver,
promptly after such restated financial statements become available, revised
completed Compliance Certificates with respect to the periods covered thereby
that give effect to such restatement, signed by a Financial Officer of Parent.

SECTION 5.02.Notices of Material Events.  Parent will furnish to the
Administrative Agent prompt written notice of the following:

(a)the occurrence of any Default;

(b)the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting Parent or any
Subsidiary that could reasonably be expected to be adversely determined and, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect; and

(c)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of Parent describing the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

SECTION 5.03.Existence; Conduct of Business.  Parent will, and will cause each
of the Subsidiaries to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges, franchises, patents, copyrights, trademarks and
trade names material to the conduct of its business, except (other than with
respect to legal existence of any Loan Party) where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, sale, transfer, lease, disposition, liquidation or
dissolution permitted under Section 6.04 or 6.08.

SECTION 5.04.Payment of Tax Liabilities.  Parent will, and will cause each of
the Subsidiaries to, pay its Tax liabilities that, if not paid, would reasonably
be expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings and (b) Parent or such
Subsidiary has set aside on its books reserves with respect thereto in
accordance with GAAP.

SECTION 5.05.Maintenance of Properties; Insurance.  Parent will, and will cause
each of the Subsidiaries (other than any Excluded Subsidiary) to, (a) keep and
maintain all property material to its business in good working order and
condition, ordinary wear and tear excepted, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and

 



--------------------------------------------------------------------------------

EXHIBIT A

against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations; provided
that Parent and the Subsidiaries may (i) self-insure against such risks and in
amounts as are usually self-insured by similar companies engaged in the same or
similar businesses operating in the same or similar locations and (ii) elect not
to carry terrorism insurance. Within 30 days of the Second Amendment Effective
Date (or such later date as the Administrative Agent may agree to in writing)
and at all times thereafter prior to the Collateral Release Date, Parent (A) in
the case of each casualty insurance policy (other than any such policies in
which such endorsements are not customary or available) maintained by or on
behalf of the Loan Parties, shall cause such policy to contain a lender loss
payable clause or endorsement that names the Administrative Agent, on behalf of
the Secured Parties, as the loss payee thereunder, (B) in the case of each
policy of liability insurance (other than workers’ compensation, director and
officer liability or other policies in which such endorsements are not customary
or available) maintained by or on behalf of the Loan Parties, shall cause such
policy to name the Administrative Agent, on behalf of the Secured Parties, as an
additional insured thereunder and (C) in the case of each of the policies
referred to in clause (A) or (B) above, shall use commercially reasonable
efforts to cause such policy to provide for at least 30 days’ (or such shorter
number of days as may be reasonably agreed to by the Administrative Agent) prior
written notice to the Administrative Agent of any cancellation of such policy.

SECTION 5.06.Books and Records; Inspection Rights.  Parent will, and will cause
each of the Subsidiaries to, keep proper books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities.  Parent will, and will cause each of
the Subsidiaries (other than any Excluded Subsidiary) to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested; provided that, unless an
Event of Default has occurred and is continuing, (a) no representative
designated by a Lender may conduct any such visit, inspection, examination,
extraction or discussion unless such representative is accompanied by a
representative designated by the Administrative Agent and (b) the Administrative
Agent and the Lenders may not exercise such rights more often than once during
any fiscal year of Parent.

SECTION 5.07.Compliance with Laws.  Parent will, and will cause each of the
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.  Parent will maintain in effect
and enforce policies and procedures designed to ensure compliance by Parent, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

 



--------------------------------------------------------------------------------

EXHIBIT A

SECTION 5.08.Guarantee and Collateral Requirement.  

(a)If any Subsidiary that is a Designated Subsidiary is formed or acquired after
the Second Amendment Effective Date or any Subsidiary otherwise becomes, after
the Second Amendment Effective Date, a Designated Subsidiary (including as a
result of becoming a Material Subsidiary), Parent will, as promptly as
practicable, and in any event within 30 days (such longer period as the
Administrative Agent may agree to in writing), notify the Administrative Agent
thereof and cause the Guarantee and Collateral Requirement to be satisfied with
respect to such Subsidiary; provided that, from and after the Collateral Release
Date, neither Parent nor any other Loan Party shall be required to comply with
or satisfy the Guarantee and Collateral Requirement other than the provisions
thereof relating to the Guarantee Agreement and supplements thereto as set forth
in clause (a) and, solely as it relates to deliverables applicable to the entry
into the Guarantee Agreement or a supplement thereto, clause (c) of the
definition of such term.

(b)Prior to the Collateral Release Date, Parent will notify the Administrative
Agent, as promptly as practicable, and in any event within 30 days (or such
longer period as the Administrative Agent may agree to in writing) following
such change, of any change in (i) the legal name of any Loan Party, as set forth
in its organizational documents, (ii) the jurisdiction of incorporation,
organization or formation or the form of organization of any Loan Party
(including as a result of any merger or consolidation), (iii) the location of
the chief executive office of any Loan Party or (iv) the organizational
identification number, if any, or the federal taxpayer identification number of
any Loan Party.

SECTION 5.09.SECTION 5.08. Further Assurances.    Parent will, and will cause
each of the Subsidiaries to, promptly execute and deliver any and all further
documents, agreements and instruments, and take all further actions that may be
required under any applicable law or regulation, or that the Administrative
Agent may reasonably request, (ia) to effectuate the transactions contemplated
by the Loan Documents (including taking any of the foregoing in connection with
the CAM Exchange) andor (iib) to cause the Guarantee and Collateral Requirement
to be and remain satisfied at all times.

(b)If after the Original Effective Date any Subsidiary is formed or acquired and
such Subsidiary is a Designated Subsidiary, or any Subsidiary otherwise becomes
a Designated Subsidiary, Parent will, as promptly as practicable, and in any
event within 30 days (or such longer period as the Administrative Agent may
agree to in writing), notify the Administrative Agent thereof and cause the
Guarantee Requirement to be satisfied with respect to such Subsidiary. (it being
understood that, with respect to matters set forth in Section 5.08, the
requirements of this Section 5.09 shall be subject to the grace periods set
forth therein); provided that, from and after the Collateral Release Date,
neither Parent nor any other Loan Party shall be required to comply with or
satisfy the Guarantee and Collateral Requirement other than the provisions
thereof relating to the Guarantee Agreement and supplements thereto as set forth
in clause (a) and, solely as it relates to deliverables applicable to the entry
into the Guarantee Agreement or a supplement thereto, clause (c) of the
definition of

 



--------------------------------------------------------------------------------

EXHIBIT A

such term.  Prior to the Collateral Release Date, Parent shall provide to the
Administrative Agent, from time to time upon reasonable written request
therefor, evidence reasonably satisfactory to the Administrative Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents, subject, in each case, to the limitations on the Loan
Parties’ obligations to take actions to perfect such Liens set forth in the
definition of the term “Guarantee and Collateral Requirement” and in the
Collateral Agreement.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or been terminated, the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, all
Letters of Credit have expired or been terminated and all LC Disbursements shall
have been reimbursed by the Borrowers, Parent and each Borrowing Subsidiary
covenants and agrees with the Lenders that:

SECTION 6.01.Indebtedness.  (a)  Prior to the Collateral Release Date, Parent
will not, and will not permit any Subsidiary (other than any Loan Party that
Guarantees all the Obligations or any Excluded Subsidiary) to, create, incur,
assume or permit to exist any Indebtedness, except:

(i)(a) Indebtedness created under the Loan Documents;

(ii)Indebtedness existing on the Second Amendment Effective Date set forth on
Schedule 6.01, and any Indebtedness that extends, renews, refinances or replaces
any such scheduled Indebtedness, provided that (A) the principal amount (or
accreted value, if applicable) of such Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness being
extended, renewed, refinanced or replaced except by not more than the amount of
any fees, underwriting discounts, costs, commissions, expenses and premiums
associated with such extension, renewal, refinancing or replacement and accrued
interest, fees and premiums with respect to the Indebtedness being extended,
renewed, refinanced or replaced, (B) such Indebtedness shall not mature earlier
than, or have a weighted average life to maturity shorter than, that of the
Indebtedness being extended, renewed, refinanced or replaced, (C) such
Indebtedness shall not constitute an obligation (including pursuant to a
Guarantee) of any Person that shall not have been (or, in the case of
after-acquired Subsidiaries, shall not have been required to become) an obligor
in respect of the Indebtedness being extended, renewed, refinanced or replaced
and (D) such Indebtedness is unsecured or, if the Indebtedness being extended,
renewed, refinanced or replaced is secured, is secured solely by assets that
secured the Indebtedness being extended, renewed, refinanced or replaced (and
any improvements or accessions thereto or proceeds therefrom);

 



--------------------------------------------------------------------------------

EXHIBIT A

(iii)Indebtedness owed to Parent or to any Subsidiary; provided that (A) such
Indebtedness shall not have been transferred or pledged to any Person other than
Parent or any Subsidiary or, in the case of a pledge, the Administrative Agent
and (B) commencing on the date that is 30 days after the Second Amendment
Effective Date (or such later date as the Administrative Agent may agree to in
writing) any such Indebtedness of Parent or any Subsidiary Loan Party to any
Subsidiary that is not a Subsidiary Loan Party must be evidenced by, and
expressly subordinated to the Obligations of Parent or such Subsidiary Loan
Party pursuant to, the Global Intercompany Note;

(iv)(b) Indebtedness existing on the date hereof and set forth on Schedule
6.01incurred after the Second Amendment Effective Date to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, and any Indebtedness incurred or assumed in
connection with the acquisition, construction or improvement of any such assets
or secured by a Lien on any such assets prior to the acquisition thereof, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof, result in an earlier maturity
date or decreased remaining weighted average life to maturity thereof or change
the parties directly or indirectly responsible for the payment thereof; provided
that (A) such Indebtedness (other than otherwise permitted extensions, renewals
and replacements thereof) is incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement and (B) the
aggregate principal amount of Indebtedness permitted by this clause (a)(iv)
shall not exceed, in each case, the cost of such acquisition, construction or
improvement;

(v)Indebtedness of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into Parent or a
Subsidiary in a transaction permitted hereunder) after the Second Amendment
Effective Date, or Indebtedness of any Person that is assumed by Parent or any
Subsidiary in connection with any Investment consummated after the Second
Amendment Effective Date and permitted under Section 6.12; provided that (A)
such Indebtedness exists at the time such Person becomes a Subsidiary (or is so
merged or consolidated) or such assets are acquired and is not created in
contemplation of or in connection with such Person becoming a Subsidiary (or
such merger or consolidation) or such assets being acquired and (B) the
aggregate principal amount of Indebtedness permitted by this clause (a)(v) shall
not exceed US$25,000,000 at any time outstanding;

(vi)Indebtedness of Parent or any Subsidiary as an account party in respect of
trade letters of credit;

(vii)Indebtedness consisting of (A) the financing of insurance premiums or (B)
take or pay obligations contained in supply arrangements, in each case, incurred
in the ordinary course of business;

 



--------------------------------------------------------------------------------

EXHIBIT A

(viii)Indebtedness representing deferred compensation to employees incurred in
the ordinary course of business;

(ix)Indebtedness consisting of any purchase price adjustment, earnout or
deferred payment of a similar nature incurred in connection with any Investment
by Parent or any Subsidiary permitted under Section 6.12, but only to the extent
that no payment has at the time accrued pursuant to such purchase price
adjustment, earnout or deferred payment obligation, or of any indemnification
obligation arising in connection with any Investment by Parent or any Subsidiary
permitted under Section 6.12;

(x)Indebtedness arising under any performance or surety bond (including any
consumer protection bond or any performance bond posted in respect of contested
tax assessments), completion bond or similar obligation, in each case incurred
in the ordinary course of business and not supporting Indebtedness;

(xi)overdrafts paid within five Business Days of Parent or such Subsidiary or
obtaining knowledge of such overdraft;

(xii)all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in the other clauses of this Section 6.01(a);

(xiii)Guarantees of Indebtedness of Parent or any Subsidiary Loan Party;
provided that no Subsidiary that is not a Subsidiary Loan Party may Guarantee
any Indebtedness of Parent or any Subsidiary Loan Party in reliance on this
clause (a)(xiii);

(xiv)Guarantees of Indebtedness of Subsidiaries that are not Subsidiary Loan
Parties (A) by other Subsidiaries that are not Subsidiary Loan Parties and (B)
by Parent or any Subsidiary Loan Party; provided in the case of this clause (B),
the related Investment is permitted by Section 6.12;

(xv)Indebtedness consisting of promissory notes issued to current or former
officers, directors and employees of Parent or any Subsidiary or their
respective estates, spouses or former spouses issued in exchange for the
purchase or redemption by Parent or such Subsidiary of its Equity Interests
(other than Disqualified Equity Interests); provided that the aggregate
principal amount of Indebtedness permitted by this clause (a)(xv) shall not
exceed US$10,000,000 at any time outstanding;

(xvi)obligations under (A) Swap Agreements that are entered into to hedge or
mitigate risks to which Parent or any Subsidiary has actual or anticipated
exposure (other than in respect of Equity Interests or Indebtedness of Parent or
any Subsidiary) or to cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise) or
exchange rates with respect to any interest bearing or non-US

 



--------------------------------------------------------------------------------

EXHIBIT A

Dollar denominated liability or Investment of Parent or any Subsidiary or (B)
any Permitted Bond Hedge Transaction or Permitted Warrant Transaction;

(xvii)Indebtedness of any Subsidiary that is not a Subsidiary Loan Party;
provided that the aggregate principal amount of Indebtedness permitted by this
clause (a)(xvii) shall not exceed US$15,000,000 at any time outstanding; and

(xviii)other Indebtedness; provided that (A) such Indebtedness shall be incurred
solely by Parent or any Domestic Subsidiary that is a Subsidiary Loan Party, and
shall not be Guaranteed by any Subsidiary other than Domestic Subsidiaries that
are Subsidiary Loan Parties, (B) such Indebtedness shall be unsecured, (C) such
Indebtedness shall not mature earlier than, or have a weighted average life to
maturity shorter than, 91 days after the latest Maturity Date in effect on the
date of the incurrence of such Indebtedness, (D) the aggregate principal amount
of Indebtedness permitted by this clause (a)(xviii) shall not exceed
US$500,000,000 at any time outstanding and (E) to the extent applicable, Parent
shall comply with the provisions of, and such Indebtedness shall be subject to,
Section 1.08.

(b)From and after the Collateral Release Date, Parent will not permit any
Subsidiary (other than any Loan Party that Guarantees all the Obligations or any
Excluded Subsidiary) to, create, incur, assume or permit to exist any
Indebtedness, except:

(i)Indebtedness created under the Loan Documents;

(ii)Indebtedness existing on the Second Amendment Effective Date set forth on
Schedule 6.01, and any Indebtedness that extends, renews, refinances or replaces
any such scheduled Indebtedness, provided that (A) the principal amount (or
accreted value, if applicable) of such Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness being
extended, renewed, refinanced or replaced except by not more than the amount of
any fees, underwriting discounts, costs, commissions, expenses and premiums
associated with such extension, renewal, refinancing or replacement and accrued
interest, fees and premiums with respect to the Indebtedness being extended,
renewed, refinanced or replaced, (B) such Indebtedness shall not mature earlier
than, or have a weighted average life to maturity shorter than, that of the
Indebtedness being extended, renewed, refinanced or replaced, (C) such
Indebtedness shall not constitute an obligation (including pursuant to a
Guarantee) of any Person that shall not have been (or, in the case of
after-acquired Subsidiaries, shall not have been required to become) an obligor
in respect of the Indebtedness being extended, renewed, refinanced or replaced
and (D) such Indebtedness is unsecured or, if the Indebtedness being extended,
renewed, refinanced or replaced is secured, is secured solely by assets that
secured the Indebtedness being extended,

 



--------------------------------------------------------------------------------

EXHIBIT A

renewed, refinanced or replaced (and any improvements or accessions thereto or
proceeds therefrom);

(iii)(c) Indebtedness owed to Parent or to any Subsidiary; provided that such
Indebtedness shall not have been transferred or pledged to any Person other than
Parent or any Subsidiary;

(iv)(d) Indebtedness incurred after the Second Amendment Effective Date to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations, and any Indebtedness incurred or
assumed in connection with the acquisition, construction or improvement of any
such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness that
do not increase the outstanding principal amount thereof, result in an earlier
maturity date or decreased remaining weighted average life to maturity thereof
or change the parties directly or indirectly responsible for the payment
thereof; provided that (iA) such Indebtedness (other than otherwise permitted
extensions, renewals and replacements thereof) is incurred prior to or within
180 days after such acquisition or the completion of such construction or
improvement and (iiB) the aggregate principal amount of Indebtedness permitted
by this clause (db)(iv) shall not exceed, in each case, the cost of such
acquisition, construction or improvement;

(v)(e) Indebtedness of any Person that becomes a Subsidiary (or of any Person
not previously a Subsidiary that is merged or consolidated with or into a
Subsidiary in a transaction permitted hereunder) after the date hereofSecond
Amendment Effective Date, or Indebtedness of any Person that is assumed by any
Subsidiary in connection with an acquisition of assets by such Subsidiary in an
acquisition or other business combination after the date hereof,Second Amendment
Effective Date; provided that such Indebtedness exists at the time such Person
becomes a Subsidiary (or is so merged or consolidated) or such assets are
acquired and is not created in contemplation of or in connection with such
Person becoming a Subsidiary (or such merger or consolidation) or such assets
being acquired;

(vi)(f) Indebtedness of any Subsidiary as an account party in respect of trade
letters of credit;

(vii)(g) Indebtedness consisting of (iA) the financing of insurance premiums or
(iiB) take or pay obligations contained in supply arrangements, in each case,
incurred in the ordinary course of business;

(viii)(h) Indebtedness representing deferred compensation to employees incurred
in the ordinary course of business;

(ix)(i) Indebtedness consisting of any purchase price adjustment, earnout or
deferred payment of a similar nature incurred in connection with any investment
by any Subsidiary, but only to the extent that no payment has at the time

 



--------------------------------------------------------------------------------

EXHIBIT A

accrued pursuant to such purchase price adjustment, earnout or deferred payment
obligation, or of any indemnification obligation arising in connection with any
investment by any Subsidiary;

(x)(j) Indebtedness arising under any performance or surety bond (including any
consumer protection bond or any performance bond posted in respect of contested
tax assessments), completion bond or similar obligation, in each case incurred
in the ordinary course of business and not supporting Indebtedness;

(xi)(k) overdrafts paid within five Business Days of Parent or such Subsidiary
(or Parent) obtaining knowledge of such overdraft;

(xii)(l) all premium (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in the foregoingother clauses of this Section 6.01(b);

(xiii)(m) guaranteesGuarantees of Indebtedness of Loan Parties;

(xiv)(n) Indebtedness consisting of promissory notes issued to current or former
officers, directors and employees of a Subsidiary, their respective estates,
spouses or former spouses issued in exchange for the purchase or redemption by
such Subsidiary of its Equity Interests (other than Disqualified Equity
Interests); provided that the aggregate principal amount of such Indebtedness
permitted by this clause (nb)(xiv) shall not exceed US$10,000,000 at any time
outstanding;

(xv)(o) obligations under Swap Agreements that are entered into to hedge or
mitigate risks to which Parent or any Subsidiary has actual or anticipated
exposure (other than in respect of Equity Interests or Indebtedness of Parent or
any Subsidiary) or to cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise) or
exchange rates with respect to any interest bearing or non-US Dollar denominated
liability or investment of Parent or any Subsidiary; and

(xvi)(p) other Indebtedness, of any Subsidiary that is not a Subsidiary Loan
Party; provided that, as of the Original Effective Date oraggregate principal
amount of Indebtedness permitted by this clause (b)(xvi) shall not exceed
US$15,000,000 at any time outstanding; and

(xvii)other Indebtedness; provided that, immediately after giving pro forma
effect to the creation, incurrence or assumption of any such Indebtedness and
any substantially concurrent use of proceeds thereof, (iA) the aggregate amount
of Priority Indebtedness shall not exceed the greater of (A1) US$300,000,000 and
(B2) 15% of the Consolidated Total Assets as of the end of the fiscal quarter of
Parent then most recently ended, (iiB) no Event of Default shall have occurred
and be continuing and (iiiC) Parent shall be in compliance with the Leverage
Ratio covenant set forth in Section 6.10 as of the end of the fiscal quarter of
Parent then most recently ended.

 



--------------------------------------------------------------------------------

EXHIBIT A

SECTION 6.02.Liens.  Parent will not, and will not permit any Subsidiary (other
than any Excluded Subsidiary) to, create, incur, assume or permit to exist any
Lien on any property or asset now owned or hereafter acquired by it, or assign
or sell any income or revenues (including accounts receivable) or rights in
respect of any thereof, except:

(a)Prior to the Collateral Release Date:

(i)(a) (iA) Permitted Encumbrances and (iiB) Liens created under the Loan
Documents;

(ii)(b) any Lien on any asset of Parent or any Subsidiary (or on any
improvements or accessions thereto or proceeds therefrom) existing on the date
hereofSecond Amendment Effective Date and set forth on Schedule 6.02; provided
that (iA) such Lien shall not apply to any other asset of Parent or any
Subsidiary and (iiB) such Lien shall secure only those obligations that it
secures on the date hereofSecond Amendment Effective Date and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

(iii)(c) any Lien existing on any asset prior to the acquisition thereof by
Parent or any Subsidiary after the Second Amendment Effective Date or existing
on any asset of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into Parent or a
Subsidiary in a transaction permitted hereunder) after the OriginalSecond
Amendment Effective Date prior to the time such Person becomes a Subsidiary (or
is so merged or consolidated); provided that (iA) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary (or such merger or consolidation), as the case may be, (iiB) such
Lien shall not apply to any other assets of Parent or any Subsidiary and (iiiC)
such Lien shall secure only those obligations that it secures on the date of
such acquisition or the date such Person becomes a Subsidiary (or is so merged
or consolidated), as the case may be, and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;

(iv)(d) Liens on fixed or capital assets acquired, constructed or improved by
Parent or any Subsidiary; provided that (iA) such Liens secure solely
Indebtedness permitted by Section 6.01(da) or, for the avoidance of doubt,
Indebtedness of the type referred to in Section 6.01(d) that would be permitted
to be incurred by Parent or any Subsidiary under Section 6.01(div) if it were
subject to Section 6.01 and obligations relating thereto not constituting
Indebtedness, (iiB) such Liens and the Indebtedness secured thereby (other than
otherwise permitted extensions, renewals and replacements thereof) are incurred
prior to or within 180 days after such acquisition or the completion of such
construction or improvement, (iiiC) the Indebtedness secured thereby was
incurred to pay, and does not exceed, in each case, the cost of acquiring,
constructing or improving such fixed or capital assets and (ivD) such Liens
shall not apply to any other assets of Parent or any Subsidiary;

 



--------------------------------------------------------------------------------

EXHIBIT A

(v)(e) Liens arising in the ordinary course of business that do not secure
Indebtedness and do not interfere with the material operations of Parent and the
Subsidiaries and do not individually or in the aggregate materially impair the
value of the assets of Parent and the Subsidiaries;

(vi)(f) licenses, sublicenses, leases or subleases (other than any Capital Lease
Obligations or Sale/Leaseback Transaction) that do not interfere in any material
respect with the business of Parent or any Subsidiary;

(vii)(g) any interest or title of a lessor or sublessor under, and Liens arising
from UCC financing statements (or equivalent filings, registrations or
agreements in foreign jurisdictions) relating to, leases and subleases permitted
hereunder (other than any Capital Lease Obligations or Sale/Leaseback
Transaction);

(viii)(h) normal and customary rights of setoff upon deposits of cash or other
Liens in favor of banks or other depository institutions or securities
intermediaries originating solely by virtue of any statutory or common law
provision relating to bankers liens, rights of setoff or similar rights in favor
of banks or other depository institutions covering deposit or securities
accounts (including funds or other assets credited thereto) or other funds
maintained with a depository institution or securities intermediary and not
securing any Indebtedness;

(ix)Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

(x)Liens solely on any cash earnest money deposits made by Parent or any
Subsidiary in connection with any letter of intent or purchase agreement in
respect of any Acquisition or other Investment by Parent or any Subsidiary;

(xi)any extension, renewal or replacement (or successive renewals or
replacements) in whole or in part of any Lien referred to in clause (a)(ii),
(a)(iii) or (a)(iv) above; provided that (A) the obligations secured thereby
shall be limited to the obligations secured by the Lien so extended, renewed or
replaced (and, to the extent provided in such clauses, extensions, renewals and
replacements thereof) and (B) such Lien shall be limited to all or a part of the
assets that secured the Lien so extended, renewed or replaced; and

(xii)other Liens securing Indebtedness; provided that the aggregate principal
amount of Indebtedness secured under this clause (a)(xii) shall not exceed
US$15,000,000 at any time outstanding.

(b)From and after the Collateral Release Date:

(i)(A) Permitted Encumbrances and (B) Liens created under the Loan Documents;

 



--------------------------------------------------------------------------------

EXHIBIT A

(ii)any Lien on any asset of Parent or any Subsidiary (or on any improvements or
accessions thereto or proceeds therefrom) existing on the Second Amendment
Effective Date and set forth on Schedule 6.02; provided that (A) such Lien shall
not apply to any other asset of Parent or any Subsidiary and (B) such Lien shall
secure only those obligations that it secures on the Second Amendment Effective
Date and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(iii)any Lien existing on any asset prior to the acquisition thereof by Parent
or any Subsidiary after the Second Amendment Effective Date or existing on any
asset of any Person that becomes a Subsidiary (or of any Person not previously a
Subsidiary that is merged or consolidated with or into Parent or a Subsidiary in
a transaction permitted hereunder) after the Second Amendment Effective Date
prior to the time such Person becomes a Subsidiary (or is so merged or
consolidated); provided that (A) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary (or
such merger or consolidation), as the case may be, (B) such Lien shall not apply
to any other assets of Parent or any Subsidiary and (C) such Lien shall secure
only those obligations that it secures on the date of such acquisition or the
date such Person becomes a Subsidiary (or is so merged or consolidated), as the
case may be, and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

(iv)Liens on fixed or capital assets acquired, constructed or improved by Parent
or any Subsidiary; provided that (A) such Liens secure solely Indebtedness
permitted by Section 6.01(b)(iv) or, for the avoidance of doubt, Indebtedness of
the type referred to in Section 6.01(b)(iv) that would be permitted to be
incurred by Parent or any Subsidiary under Section 6.01(b)(iv) if it were
subject to Section 6.01(b) and obligations relating thereto not constituting
Indebtedness, (B) such Liens and the Indebtedness secured thereby (other than
otherwise permitted extensions, renewals and replacements thereof) are incurred
prior to or within 180 days after such acquisition or the completion of such
construction or improvement, (C) the Indebtedness secured thereby was incurred
to pay, and does not exceed, in each case, the cost of acquiring, constructing
or improving such fixed or capital assets and (D) such Liens shall not apply to
any other assets of Parent or any Subsidiary;

(v)Liens arising in the ordinary course of business that do not secure
Indebtedness and do not interfere with the material operations of Parent and the
Subsidiaries and do not individually or in the aggregate materially impair the
value of the assets of Parent and the Subsidiaries;

 



--------------------------------------------------------------------------------

EXHIBIT A

(vi)licenses, sublicenses, leases or subleases (other than any Capital Lease
Obligations or Sale/Leaseback Transaction) that do not interfere in any material
respect with the business of Parent or any Subsidiary;

(vii)any interest or title of a lessor or sublessor under, and Liens arising
from UCC financing statements (or equivalent filings, registrations or
agreements in foreign jurisdictions) relating to, leases and subleases permitted
hereunder (other than any Capital Lease Obligations or Sale/Leaseback
Transaction);

(viii)normal and customary rights of setoff upon deposits of cash or other Liens
in favor of banks or other depository institutions or securities intermediaries
originating solely by virtue of any statutory or common law provision relating
to bankers liens, rights of setoff or similar rights covering deposit or
securities accounts (including funds or other assets credited thereto) or other
funds maintained with a depository institution or securities intermediary and
not securing any Indebtedness;

(ix)(i) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

(x)(j) Liens solely on any cash earnest money deposits made by Parent or any
Subsidiary in connection with any letter of intent or purchase agreement in
respect of any acquisition or other investment by Parent or any Subsidiary;

(xi)(k) any extension, renewal or replacement (or successive renewals or
replacements) in whole or in part of any Lien referred to in clause (b)(ii),
(b)(ciii) or (db)(iv) above; provided that (iA) the obligations secured thereby
shall be limited to the obligations secured by the Lien so extended, renewed or
replaced (and, to the extent provided in such clauses, extensions, renewals and
replacements thereof) and (iiB) such Lien shall be limited to all or a part of
the assets that secured the Lien so extended, renewed or replaced;

(xii)other Liens securing Indebtedness; provided that the aggregate principal
amount of Indebtedness secured under this clause (b)(xii) shall not exceed
US$15,000,000 at any time outstanding; and

(xiii)(l) other Liens, provided that, as of the Original Effective Date or
immediately after giving pro forma effect to the creation, incurrence or
assumption of any such Lien or of any Indebtedness secured in reliance on this
clause (lb)(xiii) and any substantially concurrent use of proceeds thereof, (iA)
the aggregate amount of Priority Indebtedness shall not exceed the greater of
(A1) US$300,000,000 and (B2) 15% of the Consolidated Total Assets as of the end
of the fiscal quarter of Parent then most recently ended, (iiB) no Event of
Default shall have occurred and be continuing and (iiiC) Parent shall be in
compliance with the Leverage Ratio covenant set forth in Section 6.10 as of the
end of the fiscal quarter of Parent then most recently ended.

 



--------------------------------------------------------------------------------

EXHIBIT A

SECTION 6.03.Sale/Leaseback Transactions.  Parent will not, and will not permit
any Subsidiary (other than any Excluded Subsidiary) to, enter into any
arrangement, directly or indirectly, with any Person whereby Parent or any such
Subsidiary shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter Parent
or any such Subsidiary shall rent or lease such property or other property that
it intends to use for substantially the same purpose or purposes as the property
being sold or transferred from such Person or its Affiliates (any such
arrangement being referred to as a “Sale/Leaseback Transaction”); provided that,
notwithstanding the foregoing, from and after the Collateral Release Date,
Parent and any Subsidiary may engage in any Sale/Leaseback Transaction if, after
giving pro forma effect thereto, (a) the aggregate amount of Priority
Indebtedness shall not exceed the greater of (i) US$300,000,000 and (ii) 15% of
the Consolidated Total Assets as of the end of the fiscal quarter of Parent then
most recently ended, (b) no Event of Default shall have occurred and be
continuing and (c) Parent shall be in compliance with the Leverage Ratio
covenant set forth in Section 6.10 as of the end of the fiscal quarter of Parent
then most recently ended.

SECTION 6.04.Fundamental Changes; Business Activities.  (a)  Parent will not,
and will not permit any Material Subsidiary (other than any Excluded Subsidiary)
to, merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, or liquidate or dissolve; provided that,
if at the time thereof and immediately after giving effect thereto no Default
shall have occurred and be continuing, (i) Parent or any Material Subsidiary may
merge or consolidate with any Person; provided that (A) in the case of any
merger or consolidation involving Parent or any Borrowing Subsidiary, (1) either
(x) Parent or such Borrowing Subsidiary shall be the continuing or surviving
Person or (y) the continuing or surviving Person shall be a corporation or
limited liability company organized under the laws of the United States of
America or any State thereof and shall assume all of Parent’s or such Borrowing
Subsidiary’s obligations under the Loan Documents in a manner reasonably
acceptable to the Administrative Agent, and (2) Parent or such Borrowing
Subsidiary shall give the Lenders reasonable prior notice thereof in order to
allow the Lenders to comply with “know your customer” rules and other applicable
regulations; and (B)(1) in the case of any merger or consolidation involving a
Material Subsidiary, the continuing or surviving Person shall be a Subsidiary
and, if such Material Subsidiary is a Wholly Owned Subsidiary, shall be a Wholly
Owned Subsidiary, and (2) in the case of any merger or consolidation involving a
Material Subsidiary that is a Subsidiary Loan Party, the continuing or surviving
Person shall be a Subsidiary Loan Party; provided that the requirements set
forth in this clause (B) shall not apply to any such merger or consolidation
involving a Material Subsidiary (other than any Borrowing Subsidiary)
consummated to effect any sale, transfer or other disposition of all of the
Equity Interests in such Material Subsidiary owned by Parent and the
Subsidiaries in accordance with Section 6.08; and (ii) any Material Subsidiary
(other than a Borrowing Subsidiary) may liquidate or dissolve into another
Subsidiary; provided that in the case of any such liquidation or dissolution of
a Material Subsidiary that is a Wholly Owned Subsidiary, the other Subsidiary
shall be a Wholly Owned Subsidiary and, if such liquidating or dissolving
Material Subsidiary is a Subsidiary Loan Party, shall be a Subsidiary Loan
Party.

 



--------------------------------------------------------------------------------

EXHIBIT A

(b)Parent will not, and will not permit any Subsidiary (other than any Excluded
Subsidiary) to, engage to any material extent in any business other than
businesses conducted as of the OriginalSecond Amendment Effective Date by Parent
and the Subsidiaries, taken as a whole, and businesses similar, ancillary,
complementary or otherwise reasonably related thereto or that are a reasonable
extension, development or expansion thereof.

SECTION 6.05.Restricted Payments.  Parent will not, and will not permit any
Subsidiary (other than any Excluded Subsidiary) to, declare or make, or agree to
pay or make, directly or indirectly, any Restricted Payment, except that:

(a)prior to the Collateral Release Date, (ai) Parent may declare and make
Restricted Payments with respect to its Equity Interests payable or made solely
in additional shares of its Equity Interests (other than Disqualified Equity
Interests) or payable or made with the net cash proceeds of the substantially
concurrent issue of new Equity Interests (other than Disqualified Equity
Interests) in Parent, (bii) Subsidiaries may declare and pay dividends ratably
(or on more favorable terms from the perspective of Parent) with respect to
their Equity Interests, (ciii) Subsidiaries may declare and make any Restricted
Payments made to Parent or the other Subsidiaries, (div) Parent may make
repurchases of Equity Interests deemed to occur upon the “cashless exercise” of
stock options or warrants or upon the vesting of restricted stock units, if such
Equity Interests represent the exercise price of such options or warrants or
represent withholding taxes due upon such exercise or vesting, (ev) Parent and
the Subsidiaries may make Restricted Payments pursuant to and in accordance with
stock option plans or other benefit plans for management or employees of Parent
and the Subsidiaries in an aggregate amount not to exceed, in any fiscal year of
Parent, US$10,000,000, (vi) Parent or any Borrowing Subsidiary that is a
Domestic Subsidiary may make (A)(I) the payment of any premium to the Hedge
Provider due under and determined in accordance with a Permitted Bond Hedge
Transaction, after giving effect to the setoff of any premium or other payments
due to Parent or such Borrowing Subsidiary under and determined in accordance
with such Permitted Bond Hedge Transaction or any related Permitted Warrant
Transaction, or (II) any payments or deliveries to the Hedge Provider required
under and determined in accordance with a Permitted Warrant Transaction, in each
case, (1) by delivery of Parent’s Equity Interests (other than Disqualified
Equity Interests) upon settlement thereof or (2) by (x) payment of an early
termination amount thereof in Parent’s Equity Interests (other than Disqualified
Equity Interests) upon any early termination thereof or (y) setoff against any
premium or other payments due to Parent or such Borrowing Subsidiary under and
determined in accordance with such Permitted Warrant Transaction or the related
Permitted Bond Hedge Transaction or (B) any payments (other than any payment of
any premium, prepayment amount, strike price or other applicable purchase price,
costs, expenses or any other payments (whether absolute or contingent) for a
Permitted Structured Repurchase Transaction at the time of entry into such
Permitted Structured Repurchase Transaction) or

 



--------------------------------------------------------------------------------

EXHIBIT A

deliveries to a Structured Repurchase Dealer required under and determined in
accordance with a Permitted Structured Repurchase Transaction, in each case, (I)
by delivery of Parent’s Equity Interests (other than Disqualified Equity
Interests) upon settlement thereof or (II) by payment of an early termination
amount thereof in Parent’s Equity Interests (other than Disqualified Equity
Interests) upon any early termination thereof, and (vii) Parent may make
repurchases of Equity Interests (other than Disqualified Equity Interests) in
Parent issued upon a conversion or exchange of Permitted Convertible
Indebtedness (and pay cash in lieu of fractional shares) with the proceeds of
other Permitted Convertible Indebtedness incurred substantially concurrently
with such conversion or exchange; and

(b)from and after the Collateral Release Date, (i) Parent may declare and make
Restricted Payments with respect to its Equity Interests payable or made solely
in additional shares of its Equity Interests (other than Disqualified Equity
Interests) or payable or made with the net cash proceeds of the substantially
concurrent issue of new Equity Interests (other than Disqualified Equity
Interests) in Parent, (ii) Subsidiaries may declare and pay dividends ratably
(or on more favorable terms from the perspective of Parent) with respect to
their Equity Interests, (iii) Subsidiaries may declare and make any Restricted
Payments made to Parent or the other Subsidiaries, (iv) Parent may make
repurchases of Equity Interests deemed to occur upon the “cashless exercise” of
stock options or warrants or upon the vesting of restricted stock units, if such
Equity Interests represent the exercise price of such options or warrants or
represent withholding taxes due upon such exercise or vesting, (v) Parent and
the Subsidiaries may purchase Equity Interests in non-Wholly Owned Subsidiaries
from the minority owners thereof (whether by means of stock acquisition,
self-tender, redemption or otherwise), (vi) Parent and (f) Parent and the
Subsidiaries may make Restricted Payments pursuant to and in accordance with
stock option plans or other benefit plans for management or employees of Parent
and the Subsidiaries; provided that, (vii) Parent and any Subsidiary may make
any Restricted Payments (including in connection with Permitted Structured
Repurchase Transactions or the conversion or exchange of any convertible or
exchangeable Indebtedness into Equity Interests (other than Disqualified Equity
Interests) in Parent (and cash in lieu of fractional shares) and/or cash (in an
amount determined by reference to the price of such Equity Interests)) if (xA)
no Default shall have occurred and be continuing or would result therefrom and
(yB) Parent shall be in compliance with the covenant set forth in Section 6.10
as of the end of the fiscal quarter of Parent most recently ended on or prior to
the date of such Restricted Payment, giving pro forma effect to such Restricted
Payment and any related incurrence of Indebtedness and the use of proceeds
therefrom as if they had occurred on the last day of such quarter, (viii) Parent
or any Borrowing Subsidiary that is a Domestic Subsidiary may make (A)(I) the
payment of any premium to the Hedge Provider due under and determined in
accordance with a Permitted Bond Hedge Transaction, after giving effect to the
setoff of any premium or other payments due to Parent or such Borrowing
Subsidiary under and determined in accordance with such Permitted Bond

 



--------------------------------------------------------------------------------

EXHIBIT A

Hedge Transaction or any related Permitted Warrant Transaction, or (II) any
payments or deliveries to the Hedge Provider required under and determined in
accordance with a Permitted Warrant Transaction, in each case, (1) by delivery
of Parent’s Equity Interests (other than Disqualified Equity Interests) upon
settlement thereof or (2) by (x) payment of an early termination amount thereof
in Parent’s Equity Interests (other than Disqualified Equity Interests) upon any
early termination thereof or (y) setoff against any premium or other payments
due to Parent or such Borrowing Subsidiary under and determined in accordance
with such Permitted Warrant Transaction or the related Permitted Bond Hedge
Transaction or (B) any payments (other than any payment of any premium,
prepayment amount, strike price or other applicable purchase price, costs,
expenses or any other payments (whether absolute or contingent) for a Permitted
Structured Repurchase Transaction at the time of entry into such Permitted
Structured Repurchase Transaction) or deliveries to a Structured Repurchase
Dealer required under and determined in accordance with a Permitted Structured
Repurchase Transaction, in each case, (I) by delivery of Parent’s Equity
Interests (other than Disqualified Equity Interests) upon settlement thereof or
(II) by payment of an early termination amount thereof in Parent’s Equity
Interests (other than Disqualified Equity Interests) upon any early termination
thereof, and (ix) Parent may make repurchases of Equity Interests (other than
Disqualified Equity Interests) in Parent issued upon a conversion or exchange of
Permitted Convertible Indebtedness (and pay cash in lieu of fractional shares)
with the proceeds of other Permitted Convertible Indebtedness incurred
substantially concurrently with such conversion or exchange.

SECTION 6.06.Transactions with Affiliates.  Parent will not, and will not permit
any Subsidiary (other than any Excluded Subsidiary) to, sell, lease or otherwise
transfer any assets to, or purchase, lease or otherwise acquire any assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) at prices and on terms and conditions not less favorable to Parent or
such Subsidiary than could be obtained on an arm’s-length basis from unrelated
third parties, (b) transactions between or among Parent, Wholly- Owned
Subsidiaries and Subsidiary Loan Parties not involving any other Affiliate;
provided that, prior to the Collateral Release Date, any transactions entered
into pursuant to this clause (b) between or among Loan Parties and Wholly Owned
Subsidiaries that are not Loan Parties involving Intellectual Property held by
any Loan Party shall be at prices and on terms and conditions not less favorable
to such Loan Party than could be obtained on an arm’s-length basis from
unrelated third parties, (c) transactions between or among Subsidiaries that are
not Loan Parties, (d) any Restricted Payment permitted by Section 6.05 or
Investment permitted by Section 6.12, (e) payments made and other transactions
entered into in the ordinary course of business with officers and directors of
Parent or any Subsidiary, and consulting fees and expenses incurred in the
ordinary course of business payable to former officers or directors of Parent or
any Subsidiary, (f) reclassifications or changes in the terms of or other
transactions relating to Equity Interests in Parent held by Affiliates that do
not involve the payment of any consideration (other than Equity Interests (other
than Disqualified Equity Interests) in Parent) or any other transfer of value by
Parent or any Subsidiary to any such Affiliate, (g)

 



--------------------------------------------------------------------------------

EXHIBIT A

payments by Parent, or any Subsidiary to or on behalf of any Affiliate of Parent
or any Subsidiary in connection with out-of-pocket expenses incurred in
connection with any public or private offering, other issuance or sale of stock
by or an Affiliate of Parent or other transaction for the benefit of Parent or
any Subsidiary, (h) Permitted Charitable Contributions, (i) any transaction
involving consideration or value of less than US$250,000 and (j) transactions
permitted under Section 6.08(mb)(xiii); provided, however, that this Section
shall not limit the operation or effect of, or any payments under, (i) any
license, lease, service contract, purchasing agreement, disposition agreement or
similar arrangement entered into in the ordinary course of business between any
Subsidiary and Parent or any other Subsidiary or (ii) any agreement with respect
to any joint venture to which Parent or any Subsidiary is a party entered into
in connection with, or reasonably related to, its lines of business; provided
that such agreement is approved by Parent’s board of directors or the audit
committee thereof.

SECTION 6.07.Restrictive Agreements.  Parent will not, and will not permit any
Subsidiary (other than any Excluded Subsidiary) to, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of Parent or
any Domestic Subsidiary to create, incur or permit to exist any Lien upon any of
its assets to secure any Obligations or (b) the ability of any Subsidiary to pay
dividends or other distributions with respect to any shares of its capital
stock, membership interests or similar Equity Interests or to make or repay
loans or advances to Parent or any other Subsidiary or to Guarantee Indebtedness
of Parent or any other Subsidiary; provided that (i) the foregoing shall not
apply to (A) restrictions and conditions imposed by law or by any Loan Document,
(B) restrictions and conditions existing on the date hereofSecond Amendment
Effective Date and identified on Schedule 6.07 (and any extension or renewal
thereof so long as the scope of such restrictions and conditions is not
expanded), (C) restrictions and conditions with respect to a Person that is not
a Subsidiary on the date hereofSecond Amendment Effective Date, which
restrictions and conditions are in existence at the time such Person becomes a
Subsidiary or is merged or consolidated with a Subsidiary and are not incurred
in connection with, or in contemplation of, such Person becoming a Subsidiary,
so long as such restrictions and conditions apply only to such Person (and any
extension or renewal thereof so long as the scope of such restrictions and
conditions is not expanded), (D) restrictions and conditions contained in any
agreement or document governing or evidencing any Indebtedness of Parent or any
Subsidiary permitted hereunder, provided that, with respect to matters referred
to in clause (a) of the foregoing and other than with respect to any such
restrictions or conditions contained in agreements or documents governing or
evidencing Capital Lease Obligations, such restrictions and conditions shall not
restrict Parent and the Subsidiaries from creating, incurring or permitting to
exist Liens upon any of their assets to secure any Obligations so long as the
aggregate principal amount of the Obligations constituting Indebtedness that are
so secured does not exceed the amount equal to the sum of (x) the total amount
of the unused Commitments in effect at the time the Indebtedness containing such
restrictions or conditions is incurred, (y) the total amount of Revolving Credit
Exposure outstanding at such time and (z) the aggregate principal amount of
Incremental Term Loans outstanding at such time, and (E) in the case of any
Domestic Subsidiary that is not a Designated Subsidiary or any Foreign
Subsidiary, in each case, that is not a Wholly Owned Subsidiary, restrictions in
such Person’s organizational documents or pursuant to any joint

 



--------------------------------------------------------------------------------

EXHIBIT A

venture agreement or equityholders agreement; (ii) clause (a) of the foregoing
shall not apply to (A) restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the assets securing such Indebtedness
and (B) customary provisions in leases and other agreements restricting the
assignment thereof; and (iii) clause (b) of the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale; provided that such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder.

SECTION 6.08.Asset Dispositions.  Parent will not, and will not permit any
Subsidiary (other than any Excluded Subsidiary) to, sell, transfer, lease or
otherwise dispose of any asset, including any Equity Interest, owned by it, nor
will Parent permit any of the Subsidiaries (other than any Excluded Subsidiary)
to issue any additional Equity Interest in such Subsidiary, except:

(a)prior to the Collateral Release Date:

(i)(a) sales, transfers and other dispositions of inventory, used or surplus
equipment and other fixed assets in the ordinary course of business and
dispositions of cash and, Permitted Investments and other cash equivalents in a
manner not otherwise prohibited hereunder;

(ii)(b) sales, transfers and other dispositions (iA) to a Loan Party or (iiB)
among any Subsidiaries that are not Loan Parties;

(iii)(c) issuances of Equity Interests in a Subsidiary (iA) as incentive
compensation to officers, directors or employees of such Subsidiary, (iiB) to
Parent or a Wholly Owned Subsidiary; provided that any such issuance that would
result in any Loan Party directly owning a lesser percentage of the Equity
Interests in such Subsidiary than such Loan Party owned immediately prior to
giving effect thereto would only be permitted if such issuance, were it treated
as a corresponding disposition of such Equity Interests by such Loan Party,
would otherwise be permitted hereunder, or (iiiC) as a Restricted Payment made
in reliance on Section 6.05(ba)(ii);

(iv)(d) dispositions of assets to the extent that (iA) such assets are exchanged
for credit against the purchase price of similar replacement assets or (iiB) the
proceeds of such disposition are reasonably promptly applied to the purchase
price of such replacement assets;

(v)licenses, sublicenses, leases and subleases that do not interfere in any
material respect with the business of Parent or any Subsidiary; provided that
any such license, sublicense, lease and sublease granted outside the ordinary
course of business may not reduce the value of the Collateral in any material
respect;

(vi)sales or discounts of accounts receivable in connection with the compromise
or collection thereof in the ordinary course of business;

 



--------------------------------------------------------------------------------

EXHIBIT A

(vii)the granting of Liens permitted by Section 6.02(a);

(viii)any Restricted Payment permitted under Section 6.05(a) or any Investment
permitted under Section 6.12 (other than Section 6.12(g) or 6.12(r));

(ix)any other sales, transfers and dispositions of assets, in each case to the
extent made to a Person other than Parent or any Subsidiary; provided that (A)
such sales, transfers and dispositions shall be made for fair value and 75% cash
consideration, (B) the aggregate fair value of all assets sold, transferred or
disposed in reliance on this clause (a)(ix) shall not exceed, in any period of
four consecutive fiscal quarters of Parent, US$25,000,000 and (C) at the time
thereof and after giving pro forma effect thereto, no Default shall have
occurred and be continuing or would arise therefrom;

(x)dispositions or transfers by any Loan Party in the form of (A) the
contribution or other disposition to a CFC Domestic Holdco or a Foreign
Subsidiary of Equity Interests in, or Indebtedness of, any other CFC Domestic
Holdco or a Foreign Subsidiary owned directly by such Loan Party in exchange for
Equity Interests in (or additional share premium or paid in capital in respect
of Equity Interests in), or Indebtedness of, such CFC Domestic Holdco or Foreign
Subsidiary, or a combination of any of the foregoing, and (B) an exchange of
Equity Interests in any CFC Domestic Holdco or Foreign Subsidiary for
Indebtedness of, or of Indebtedness of such CFC Domestic Holdco or Foreign
Subsidiary for Equity Interests in, such CFC Domestic Holdco or Foreign
Subsidiary;

(xi)Permitted Charitable Contributions;

(xii)any transactions involving consideration or value of less than US$1,000,000
individually;

(xiii)any Specified Disposition; provided that (A) any such sale, transfer or
disposition shall be made for fair value and 75% cash consideration, provided
that this clause (A) shall not apply to any Specified Disposition with a fair
value (determined as of the date of the applicable sale, transfer or other
disposition) that, taken together with the fair value of all other Specified
Dispositions sold, transferred or otherwise disposed of since the Second
Amendment Effective Date in reliance on this proviso to clause (A), does not
exceed 15% of the sum of (1) the aggregate book value of assets sold,
transferred or otherwise disposed of, without duplication, in reliance on this
clause (a)(xiii) and (2) Consolidated Total Assets as of the last day of the
fiscal quarter of Parent most recently ended on or prior to the date of such
Specified Disposition, and (B) no Default shall have occurred and be continuing
at the time of entry into the definitive agreement governing such sale, transfer
or other disposition or would arise therefrom; and

 



--------------------------------------------------------------------------------

EXHIBIT A

(xiv)the unwinding of any permitted Swap Agreement in accordance with its terms;
and

(b)from and after the Collateral Release Date:

(i)sales of inventory, used or surplus equipment and other fixed assets in the
ordinary course of business and dispositions of cash, Permitted Investments and
other cash equivalents in a manner not otherwise prohibited hereunder;

(ii)sales, transfers and other dispositions (A) to a Loan Party or (B) among any
Subsidiaries that are not Loan Parties;

(iii)issuances of Equity Interests in a Subsidiary (A) as incentive compensation
to officers, directors or employees of such Subsidiary, (B) to Parent or a
Wholly Owned Subsidiary or (C) as a Restricted Payment made in reliance on
Section 6.05(b)(ii);

(iv)dispositions of assets to the extent that (A) such assets are exchanged for
credit against the purchase price of similar replacement assets or (B) the
proceeds of such disposition are reasonably promptly applied to the purchase
price of such replacement assets;

(v)(e) licenses, sublicenses, leases and subleases that do not interfere in any
material respect with the business of Parent or any Subsidiary;

(vi)(f) sales or discounts of accounts receivable in connection with the
compromise or collection thereof in the ordinary course of business;

(vii)(g) the granting of Liens or entry into Securitization Transactions
permitted by Section 6.02(b);

(viii)(h) any Sale/Leaseback Transaction permitted by Section 6.03;

(ix)(i) any Restricted Payment permitted under Section 6.05(b) (other than
non-cash payments permitted solely under the proviso in such Section
6.05(b)(vii));

(x)(j) sales, transfers and dispositions of all the Equity Interests in a
Subsidiary owned by Parent and the Subsidiaries and sales, transfers, leases and
other dispositions of other assets (other than accounts receivable as part of a
Securitization Transaction or inventory as part of an inventory financing), in
each case to the extent made to a Person other than Parent or any Subsidiary and
to the extent not made in reliance on any other clause of this Section; provided
that at the time of each such sale, transfer or disposition and after giving
effect thereto, (iA) the sum, without duplication, of (w) the aggregate fair
value of assets sold, transferred or otherwise disposed of, without duplication,
in reliance on clause (a)(xiii) or (b)(xvii) of this Section, (x) the aggregate
book value of all assets sold,

 



--------------------------------------------------------------------------------

EXHIBIT A

transferred, leased or otherwise disposed of in reliance on this clause (jb)(x)
since the Original Effective Date (in each case determined as of the date of the
applicable sale, transfer, lease or other disposition), (y) all Partial Transfer
Asset Amounts for all Partial Transfer Subsidiaries (if any) and (z) the General
Basket Excess Amount shall not exceed 20% of the sum, without duplication, of
(A1) the amounts referred to in the immediately preceding clauses (x) and (y)
and (B2) Consolidated Total Assets as of the last day of the fiscal quarter of
Parent most recently ended on or prior to the date of such sale, transfer, lease
or other disposition (without giving pro forma effect to such sale, transfer,
lease or other disposition), (iiB) no Default shall have occurred and be
continuing, (iiiC) Parent shall be in compliance with the covenant set forth in
Section 6.10 as of the end of the fiscal quarter of Parent most recently ended
on or prior to the date of such sale, transfer, lease or other disposition,
giving pro forma effect to such sale, transfer, lease or other disposition as if
it had occurred on the first day of the period of four consecutive fiscal
quarters of Parent ending with such quarter, (ivD) all sales, transfers, leases
and other dispositions made in reliance on this clause (jb)(x) shall have been
made for fair value and (vE) with respect to each sale, transfer, lease or other
disposition made in reliance on this clause (jb)(x) for consideration with a
fair value in excess of US$25,000,000, Parent shall have delivered to the
Administrative Agent a certificate of a Financial Officer of Parent certifying
that all the requirements set forth in this clause (jb)(x) have been satisfied
with respect thereto, together with reasonably detailed calculations
demonstrating satisfaction of the requirements set forth in subclauses (iA) and
(iiiC) above;

(xi)(k) any transfer to Persons other than Parent or a Subsidiary of Equity
Interests representing at least 15% of the aggregate equity in any Subsidiary
(after giving effect to such transfer), whether pursuant to a Restricted
Payment, a sale of such Equity Interests by the holder or holders thereof or an
issuance and sale of Equity Interests by such Subsidiary (any such transfer
being referred to as a “Partial Transfer”; such Subsidiary being referred to as
the “Partial Transfer Parent Subsidiary” and, together with its subsidiaries, as
the “Partial Transfer Subsidiaries”; and any Partial Transfer Subsidiary that
becomes a Partial Transfer Subsidiary as a result of a Restricted Payment being
referred to as a “Partial Transfer Spin-Off Subsidiary”); provided that at the
time of such Partial Transfer and after giving effect thereto, (iA) no Default
shall have occurred and be continuing, (iiB) Parent shall be in compliance with
the covenant set forth in Section 6.10 as of the end of the fiscal quarter of
Parent most recently ended on or prior to the date of such Partial Transfer,
giving pro forma effect to such Partial Transfer and any related incurrence of
Indebtedness as if they had occurred on the first day of the period of four
consecutive fiscal quarters of Parent ended with such quarter, (iiiC) the sum,
without duplication, of (w) the aggregate fair value of assets sold, transferred
or otherwise disposed of, without duplication, in reliance on clause (a)(xiii)
or (b)(xvii) of this Section, (x) the Partial Transfer Asset Amounts for all the
Partial Transfer Subsidiaries, (y) the aggregate book value of all the assets
sold, transferred, leased or otherwise disposed of in reliance upon clause
(jb)(x) of this Section since the Original Effective Date (in each case,
determined as of the date of the applicable sale, transfer, lease or other
disposition)

 



--------------------------------------------------------------------------------

EXHIBIT A

and (z) the General Basket Excess Amount, shall not exceed 20% of the sum,
without duplication, of (A1) the amounts referred to in the immediately
preceding clause (y) and (B2) Consolidated Total Assets as of the last day of
the fiscal quarter of Parent most recently ended on or prior to the date of such
Partial Transfer (without giving pro forma effect to such Partial Transfer),
(ivD) if such Partial Transfer constitutes a Restricted Payment, the sum,
without duplication, of the Partial Transfer EBITDA Amounts for all the Partial
Transfer Spin-Off Subsidiaries shall not exceed 20% of Consolidated EBITDA for
the period of four consecutive fiscal quarters of Parent most recently ended on
or prior to the date of such Restricted Payment (without giving pro forma effect
to such Restricted Payment), (vE) if such Partial Transfer constitutes a sale or
an issuance and sale of Equity Interests in the Subsidiary, such Partial
Transfer shall have been made for fair value, (viF) Parent shall have delivered
to the Administrative Agent a certificate of a Financial Officer, certifying
that all the requirements set forth in this clause (kb)(xi) have been satisfied
with respect thereto, together with reasonably detailed calculations
demonstrating satisfaction of the requirements set forth in subclauses (iiB),
(iiiC) and (ivD) above, and (viiG) this clause (kb)(xi) may not be relied for
more than one Partial Transfer (or more than a single series of related Partial
Transfers consummated substantially concurrently);

(xii)(l) any other sales, transfers and dispositions of assets; provided that
(iA) such sales, transfers and dispositions shall be made for fair value, (iiB)
the aggregate fair value of the assets sold, transferred or disposed in reliance
on this clause (lb)(xii) shall not exceed, in any period of four consecutive
fiscal quarters of Parent, US$50,000,000 (excluding, for purposes of this clause
(iiB), any portion thereof attributable to the sales, transfers or dispositions
of Equity Interests in Excluded Subsidiaries), (iiiC) to the extent the
aggregate fair value of the assets sold, transferred or disposed since the
Original Effective Date in reliance on this clause (lb)(xii) shall exceed
US$100,000,000 (excluding, for purposes of this clause (iiiC), any portion
thereof attributable to the sales, transfers or dispositions of Equity Interests
in Excluded Subsidiaries), (A1) the amount of such excess (the aggregate amount
of such excess since the Original Effective Date being referred to as the
“General Basket Excess Amount”) shall reduce availability under clauses (jb)(x)
and (kb)(xi) of this Section as set forth therein and (B2) in the case of a
sale, transfer or disposition resulting in such excess or made at any time
thereafter, such sale, transfer or disposition shall only be permitted under
this clause (lb)(xii) if, at the time thereof, a disposition of assets with the
book value equal to the portion of the General Basket Excess Amount attributable
to such sale, transfer or other disposition would then be permitted under
subclause (iA) of clause (jb)(x) of this Section, and (ivD) at the time thereof
and after giving pro forma effect thereto, no Default shall have occurred and be
continuing or would arise therefrom;

(xiii)(m) dispositions or transfers by Loan Parties to Subsidiaries that are not
Loan Parties of assets with an aggregate fair market value not to exceed
US$75,000,000;

 



--------------------------------------------------------------------------------

EXHIBIT A

(xiv)(n) dispositions or transfers by any Loan Party in the form of (iA) the
contribution or other disposition to a CFC Domestic Holdco or a Foreign
Subsidiary of Equity Interests in, or Indebtedness of, any other CFC Domestic
Holdco or a Foreign Subsidiary owned directly by such Loan Party in exchange for
Equity Interests in (or additional share premium or paid in capital in respect
of Equity Interests in), or Indebtedness of, such CFC Domestic Holdco or Foreign
Subsidiary, or a combination of any of the foregoing, and (iiB) an exchange of
Equity Interests in any CFC Domestic Holdco or Foreign Subsidiary for
Indebtedness of, or of Indebtedness of such CFC Domestic Holdco or Foreign
Subsidiary for Equity Interests in, such CFC Domestic Holdco or Foreign
Subsidiary;

(xv)(o) Permitted Charitable Contributions; and

(xvi)(p) any transactions involving consideration or value of less than
US$1,000,000 individually;

(xvii)any Specified Disposition; provided that (A) any such sale, transfer or
disposition shall be made for fair value and 75% cash consideration, provided
that this clause (A) shall not apply to any Specified Disposition with a fair
value (determined as of the date of the applicable sale, transfer or other
disposition) that, taken together with the fair value of all other Specified
Dispositions sold, transferred or otherwise disposed of since the Second
Amendment Effective Date in reliance on this proviso to clause (A), does not
exceed 15% of the sum of (1) the aggregate book value of assets sold,
transferred or otherwise disposed of, without duplication, in reliance on this
clause (b)(xvii) and (2) Consolidated Total Assets as of the last day of the
fiscal quarter of Parent most recently ended on or prior to the date of such
Specified Disposition, and (B) no Default shall have occurred and be continuing
at the time of entry into the definitive agreement governing such sale, transfer
or other disposition or would arise therefrom; and

(xviii)the unwinding of any permitted Swap Agreement in accordance with its
terms.

Notwithstanding anything to the contrary in this Section or any other provision
of this Agreement, Parent will not, and will not permit any Subsidiary to, sell,
transfer, lease or otherwise dispose of any Equity Interests or other assets if
such Equity Interests or other assets represent all or substantially all of the
assets of Parent and the Subsidiaries, on a consolidated basis.

SECTION 6.09.Use of Proceeds and Letters of Credit; Margin Regulations.  (a)
Parent will not, and will not permit any Subsidiary to, use the proceeds of the
Loans for any purpose other than for the general corporate purposes of Parent
and the Subsidiaries, including working capital, capital expenditures and
acquisitionsAcquisitions.  The Letters of Credit will be used only to support
obligations of Parent and the Subsidiaries.  The Borrowers will not request any
Borrowing or Letter of Credit, and the Borrowers shall

 



--------------------------------------------------------------------------------

EXHIBIT A

not use, and shall procure that the Subsidiaries and the directors, officers,
employees and agents of Parent or any Subsidiary shall not use, the proceeds of
any Borrowing or Letter of Credit (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, business or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States or in
a European Union member state, or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.  

(b)Parent will not, and will not permit any Subsidiary to, use any part of the
proceeds of any Loan, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board of Governors,
including Regulations T, U and X.  

SECTION 6.10.Leverage Ratio.  Parent will not permit the Leverage Ratio as of
the last day of any fiscal quarter of Parent ending on or after the Financial
Covenant Changeover Date to exceed 3.50 to 1.00; provided that, from and after
the Collateral Release Date, upon the consummation of any Material Acquisition
that involves payment of cash consideration of at least US$100,000,000 and the
written election of Parent to the Administrative Agent (which shall promptly
notify the Lenders), the maximum permitted Leverage Ratio set forth above shall
increase to (a) 4.00 to 1.00, with respect to the last day of the fiscal quarter
of Parent during which such Material Acquisition is consummated and the last day
of the first and second full fiscal quarters of Parent ending after the date of
the consummation of such Material Acquisition (which increase shall be effective
as of the date of consummation of such Material Acquisition (including for
purposes of determining pro forma compliance with the covenant set forth in this
Section in respect of such Material Acquisition)) and (b) 3.75 to 1.00, with
respect to the last day of the third and fourth full fiscal quarters of Parent
ending after the date of the consummation of such Material Acquisition;
provided, however, that Parent shall not be permitted to make such an election
if Parent has theretofore made such an election unless (i) at least two
consecutive full fiscal quarters of Parent shall have ended since the date of
such prior election without an increase being in effect or (ii) the Leverage
Ratio as of the last day of at least two consecutive full fiscal quarters ended
since the date of such prior election did not exceed 3.50 to 1.00.

SECTION 6.11.Minimum Liquidity.  Parent will not permit Liquidity as of the last
day of any fiscal quarter of Parent ending on or after June 30, 2020 and prior
to the Financial Covenant Changeover Date to be less than US$150,000,000.

SECTION 6.12.Investments and Acquisitions.  Prior to the Collateral Release
Date, Parent will not, and will not permit any Subsidiary (other than any
Excluded Subsidiary) to purchase or acquire (including pursuant to any merger or
consolidation with any Person that was not a Wholly Owned Subsidiary prior to
such merger or consolidation), hold, make or otherwise permit to exist any
Investment in any other Person, or make any Acquisition, except:

 



--------------------------------------------------------------------------------

EXHIBIT A

(a)  Investments in Permitted Investments and Investments that were Investments
in Permitted Investments when made;

(b)  (i) Investments existing on the Second Amendment Effective Date in
Subsidiaries and (ii) other Investments existing on the Second Amendment
Effective Date and set forth on Schedule 6.12 (but, in each case, not any
additions thereto (including any capital contributions) made after the Second
Amendment Effective Date);

(c)  investments or capital contributions by Parent and the Subsidiaries in or
to Equity Interests in their Subsidiaries; provided that (i) such investees are
Subsidiaries prior to such investments or capital contributions and (ii) the
aggregate amount of such investments and capital contributions by the Loan
Parties in and to, and loans and advances under clause (d) below by the Loan
Parties to, and Guarantees under clause (e) below by the Loan Parties of
Indebtedness and other obligations of, Subsidiaries that are not Loan Parties
(excluding all such investments, capital contributions, loans, advances and
Guarantees (A) existing on the Second Amendment Effective Date and permitted by
clause (b) above or (B) consisting of investments, capital contributions, loans
or advances made in cash, Permitted Investments or other cash equivalents, in
each case, in the ordinary course of business (including in connection with any
transfer pricing, cost plus or similar arrangements in the ordinary course of
business)) shall not exceed US$25,000,000 at any time outstanding;

(d)  loans or advances made by Parent or any Subsidiary to Parent or any
Subsidiary; provided that (i) the Indebtedness resulting therefrom is permitted
by Section 6.01(a)(iii) and (ii) the amount of such loans and advances made by
the Loan Parties to Subsidiaries that are not Loan Parties shall be subject to
the limitation set forth in clause (c) above;

(e)  Guarantees by the Company or any Subsidiary of Indebtedness or other
obligations of the Company or any Subsidiary (including any such Guarantees
arising as a result of any such Person being a joint and several co-applicant
with respect to any letter of credit or letter of guaranty); provided that, in
the case of this clause (e), the aggregate amount of Indebtedness and other
obligations of Subsidiaries that are not Loan Parties that is Guaranteed by any
Loan Party shall be subject to the limitation set forth in clause (c) above;

(f)  (i) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, Investments (including debt obligations and
Equity Interests) received in connection with the bankruptcy or reorganization
of account debtors or in settlement of delinquent obligations of, or other
disputes with, customers and suppliers or upon the foreclosure with respect to
any secured Investment or other transfer of title with respect to any secured
Investment and (ii) deposits, prepayments and other credits to suppliers or
licensors made in the ordinary course of business;

 



--------------------------------------------------------------------------------

EXHIBIT A

(g)  Investments made as a result of the receipt of noncash consideration from
any sale, transfer or other disposition of any asset in compliance with Section
6.08(a);

(h)  Investments by Parent or any Subsidiary that result solely from the receipt
by Parent or any Subsidiary from any of its Subsidiaries of a dividend or other
Restricted Payment in the form of Equity Interests, evidences of Indebtedness or
other securities (but not any additions thereto made after the date of the
receipt thereof);

(i)  Investments in the form of Swap Agreements that are entered into to hedge
or mitigate risks to which Parent or any Subsidiary has actual or anticipated
exposure (other than in respect of Equity Interests or Indebtedness of Parent or
any Subsidiary) or to cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise) or
exchange rates with respect to any interest bearing or non-US Dollar denominated
liability or investment of Parent or any Subsidiary;

(j)  payroll, travel and similar advances to directors, officers, employees and
consultants of Parent or any Subsidiary to cover matters that are expected at
the time of such advances to be treated as expenses of Parent or such Subsidiary
for accounting purposes and that are made in the ordinary course of business;

(k)  loans or advances to directors, officers, employees and consultants (or
their respective estates, heirs, family members, spouses and former spouses,
domestic partners and former domestic partners or beneficiaries under their
respective estates) of Parent or any Subsidiary (i) in connection with such
Person’s purchase of Equity Interests in Parent, provided that no cash,
Permitted Investments or other cash equivalents are actually advanced pursuant
to this clause (i) other than to pay Taxes due in connection with such purchase,
and (ii) for other purposes, provided that the aggregate amount of Investments
permitted by this clause (ii) shall not exceed US$10,000,000 at any time
outstanding;

(l)  Investments in the ordinary course of business consisting of (i)
endorsements for collection or deposit and (ii) customary trade arrangements
with customers;

(m)  Guarantees of obligations of any Subsidiary in respect of leases (other
than Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(n)  Investments held by a Person that becomes a Subsidiary (or of any Person
not previously a Subsidiary that is merged or consolidated with or into Parent
or a Subsidiary in a transaction permitted hereunder) after the Second Amendment
Effective Date; provided that such Investments exist at the time such Person
becomes a Subsidiary (or is so merged or consolidated) and are not made in
contemplation of

 



--------------------------------------------------------------------------------

EXHIBIT A

or in connection with such Person becoming a Subsidiary (or such merger or
consolidation);

(o)  any Acquisition or other Investment to the extent consideration therefor is
paid solely with shares of common stock in Parent;

(p)  any other Acquisition or other Investment; provided that the aggregate
amount of Acquisitions and other Investments permitted by this clause (p)
(except to the extent of any portion thereof the consideration for which is paid
in the form of common stock of Parent) shall not exceed US$100,000,000 at any
time outstanding;

(q)  Investments by Parent or any other Loan Party in any Subsidiary that is not
a Loan Party to the extent made with cash, Permitted Investments or other cash
equivalents necessary to fund an Acquisition permitted by clause (p) above;

(r)  to the extent constituting Investments, sales, transfers and other
dispositions permitted by Sections 6.08(a)(x) and 6.08(a)(xii); and

(s)  to the extent constituting an Investment, any Permitted Bond Hedge
Transaction; provided that, to the extent constituting a Restricted Payment, no
cash payment by Parent or any Subsidiary in respect of any Permitted Bond Hedge
Transaction shall be permitted by this clause (s) except to the extent otherwise
permitted by Section 6.05.

Notwithstanding anything to the contrary contained in the foregoing, no
Investment in the form of a transfer of (i) Equity Interests in any Subsidiary
held by Parent or any other Loan Party to any Subsidiary that is not a Loan
Party shall be permitted by this Section 6.12 unless such transfer is also
permitted by and made in reliance on Section 6.08(a)(x) or 6.08(a)(xii) or (ii)
Intellectual Property by the Company or any other Loan Party to any Subsidiary
that is not a Loan Party shall be permitted by this Section 6.12 unless such
transfer is also permitted by and made in reliance on Section 6.08(a)(xii).

SECTION 6.13.SECTION 6.11. Maintenance of Borrowing Subsidiaries as Wholly Owned
Subsidiaries.  Notwithstanding anything to the contrary herein, Parent will not
permit any Borrowing Subsidiary to cease to be a Wholly Owned Subsidiary;
provided that this Section shall not prohibit any merger or consolidation of a
Borrowing Subsidiary consummated in accordance with Section 6.04 or 6.08 so long
as the surviving or continuing Person shall be a Wholly Owned Subsidiary that is
a Domestic Subsidiary and a Loan Party.

 



--------------------------------------------------------------------------------

EXHIBIT A

ARTICLE VII

Events of Default

SECTION 7.01.Events of Default.  If any of the following events (“Events of
Default”) shall occur:

(a)any Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

(b)any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five Business Days;

(c)any representation, warranty or statement made or deemed made by or on behalf
of Parent or any Subsidiary in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

(d)Parent or any Borrowing Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.02(a), or 5.03 (with
respect to Parent’s or a Borrowing Subsidiary’s existence) or in Article VI;

(e)any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Section), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent to Parent
(which notice will be given at the request of any Lender);

(f)Parent or any Subsidiary shall fail to make any payment (whether of principal
or interest and regardless of amount) in respect of any Material Indebtedness,
when and as the same shall become due and payable (but after giving effect to
any grace period applicable thereto);

(g)any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, but after giving effect to any grace period
applicable thereto) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf or, in the case of any Swap Agreement
governing obligations that constitute Material Indebtedness, the applicable
counterparty, or, in the case of a Securitization Transaction, the purchasers or

 



--------------------------------------------------------------------------------

EXHIBIT A

lenders thereunder, to cause such Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity (in each case, other than solely by causing such Material
Indebtedness to convert into Equity Interests (other than Disqualified Equity
Interests) in Parent (and cash in lieu of fractional shares)) or, in the case of
any Swap Agreement governing obligations that constitute Material Indebtedness
or Securitization Transaction, to cause the termination thereof; provided that
this clause (g) shall not apply to (i) any secured Indebtedness that becomes due
as a result of the voluntary sale or transfer of the assets securing such
Indebtedness or, (ii) any Indebtedness that becomes due as a result of a
voluntary prepayment, repurchase, redemption or defeasance thereof, or any
refinancing thereof, permitted under this Agreement or (iii) any conversion or
exchange of Indebtedness that is convertible into or exchangeable for Equity
Interests (other than Disqualified Equity Interests) in Parent (and cash in lieu
of fractional shares) and/or into or for cash (in an amount determined by
reference to the price of such Equity Interests), provided that, in the case of
any such conversion into or exchange for cash (in an amount determined by
reference to the price of such Equity Interests), payment of such cash upon such
conversion or exchange is permitted at such time by Section 6.05;

(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
Parent or any Material Subsidiary or its debts, or of a substantial part of its
assets, under any Federal, stateState or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for Parent or any Material Subsidiary or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;

(i)Parent or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation (other than any liquidation
of a Material Subsidiary permitted under Section 6.04(a)(ii)), reorganization or
other relief under any Federal, stateState or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Section, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Parent or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any corporate
action for the purpose of effecting any of the foregoing;

(j)Parent or any Material Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(k)one or more judgments for the payment of money in an aggregate

 



--------------------------------------------------------------------------------

EXHIBIT A

amount in excess of US$100,000,000 (to the extent not covered by insurance)
shall be rendered against Parent, any Material Subsidiary or any combination
thereof and the same shall remain undischarged for a period of 30 consecutive
days from the date on which payment of such judgment is due during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of Parent or any
Material Subsidiary to enforce any such judgment;

(l)an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m)any Guarantee purported to be created under any Loan Document shall cease to
be, or shall be asserted by any Loan Party not to be, in full force and effect,
except as expressly provided in Section 9.14;

(n)prior to the Collateral Release Date, any Lien purported to be created under
any Security Document shall cease to be, or shall be asserted by any Loan Party
not to be, a valid and perfected Lien on any material Collateral, with the
priority required by the applicable Security Document, except as a result of (i)
a sale, transfer or other disposition of the applicable Collateral in a
transaction permitted under the Loan Documents, (ii) the release thereof as
expressly provided in the applicable Security Document or this Agreement or
(iii) as a result of the Administrative Agent’s failure (A) to maintain
possession of any stock certificate, promissory note or other instrument
delivered to it under any Security Document or (B) to file Uniform Commercial
Code (or equivalent) continuation statements; or

(o)(n) a Change in Control shall occur;

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may with the
consent of, and shall at the request of, the Required Lenders shall, by notice
to Parent, take either or both of the following actions, at the same or
different times:  (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part (but ratably as among the Classes of Loans
and the Loans of each Class at the time outstanding), in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, and (iii) require the deposit of cash collateral in respect of LC
Exposure as provided in Section 2.06(j), in each case, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower; and in case of any event with respect to any Borrower described
in clause (h) or (i) of this Section, the Commitments shall immediately and
automatically terminate and the principal of the Loans then outstanding,
together with

 



--------------------------------------------------------------------------------

EXHIBIT A

accrued interest thereon and all fees and other obligations of the Borrowers
accrued hereunder, shall immediately and automatically become due and payable,
and the deposit of cash collateral in respect of LC Exposure as provided in
Section 2.06(j) shall immediately and automatically be required, in each case,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers.

SECTION 7.02.CAM Exchange.  (a)  On the CAM Exchange Date, (i) the Commitments
shall automatically and without further act be terminated as provided in Section
7.01 and (ii) the Revolving Lenders shall automatically and without further act
be deemed to have exchanged interests in the Designated Obligations such that,
in lieu of the interests of each Revolving Lender in the particular Designated
Obligations that it shall own as of such date and prior to the CAM Exchange,
such Revolving Lender shall own an interest equal to such Lender’s CAM
Percentage in all the Designated Obligations.  Each Revolving Lender and each
Person acquiring a participation from any Revolving Lender as contemplated by
Section 9.04 hereby consents and agrees to the CAM Exchange.  Each Revolving
Lender agrees from time to time to execute and deliver to the Administrative
Agent all instruments and documents as the Administrative Agent shall reasonably
request to evidence and confirm the respective interests and obligations of the
Revolving Lenders after giving effect to the CAM Exchange; provided that the
failure of any Revolving Lender to execute and delivery any such instrument or
document shall not affect the validity or effectiveness of the CAM Exchange.  It
is acknowledged and agreed that the foregoing provisions of this paragraph
reflect an agreement entered into solely among the Revolving Lenders (and not
any Loan Party) and no consent of any Loan Party shall be required with respect
to any action taken by the Revolving Lenders pursuant to such provisions.

(b)As a result of the CAM Exchange, on and after the CAM Exchange Date, (i) each
payment received by an Agent pursuant to any Loan Document in respect of the
Designated Obligations shall be distributed to the Revolving Lenders pro rata in
accordance with their respective CAM Percentages (to be redetermined as of each
such date of payment or distribution to the extent required by paragraph (c)
below), but giving effect to assignments after the CAM Exchange Date, it being
understood that nothing herein shall be construed to prohibit the assignment of
a proportionate part of all an assigning Revolving Lender’s rights and
obligations in respect of a single Class of Commitments or Loans, and (ii)
clause (d) of the definition of Excluded Taxes shall not apply to any Taxes
required to be withheld or deducted by an applicable withholding agent from or
in respect of payments hereunder to any Recipient that exceed the Taxes such
withholding agent would have been required to withhold or deduct from or in
respect of payments to such Recipient had such CAM Exchange not occurred (but
only if such Recipient cannot comply with Section 2.17(f) or 2.17(g) under
applicable law).

(c)In the event that, on or after the CAM Exchange Date, the aggregate amount of
the Designated Obligations shall change as a result of the making of an LC
Disbursement by an Issuing Bank that is not reimbursed by a Borrower, then (i)
each Revolving Lender (determined as of the CAM Exchange

 



--------------------------------------------------------------------------------

EXHIBIT A

Date but without giving effect to the CAM Exchange), shall, in accordance with
Sections 2.06(d) and 2.06(e), promptly pay to such Issuing Bank an amount
determined in accordance with such Sections on the basis of such Revolving
Lender’s Combined Tranche Percentage (determined as of the CAM Exchange Date but
without giving effect to the CAM Exchange) of the amount due from the applicable
Borrower in respect of such LC Disbursement, (ii) the Administrative Agent shall
redetermine the CAM Percentages after giving effect to such LC Disbursement and
the funding of participations therein by the Revolving Lenders and (iii) in the
event distributions shall have been made in accordance with clause (i) of
paragraph (b) above, the Revolving Lenders shall make such payments to one
another as shall be necessary in order that the amounts received by them shall
be equal to the amounts they would have received had each LC Disbursement been
outstanding immediately prior to the CAM Exchange.  Each such redetermination
shall be binding on each of the Borrowers and the Revolving Lenders and their
successors and assigns and shall be conclusive absent demonstrable error.

ARTICLE VIII

The Agents

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
entities named as the Administrative Agent and the London Agent in the heading
of this Agreement, and their successors in such capacities, to serve as the
Administrative Agent and the London Agent, respectively, under the Loan
Documents and authorizes the Agents to take such actions and to exercise such
powers as are delegated to the Agents by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

Any Person serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender or an Issuing Bank as any other Lender or Issuing
Bank and may exercise the same as though it were not an Agent, and such Person
and its Affiliates may accept deposits from, lend money to, own securities of,
act as the financial advisor or in any other advisory capacity for and generally
engage in any kind of business with Parent or any Subsidiary or other Affiliate
thereof as if such Person were not an Agent hereunder and without any duty to
account therefor to the Lenders or the Issuing Banks.

The Agents shall not have any duties or obligations except those expressly set
forth in the Loan Documents, and their duties hereunder and under the other Loan
Documents shall be administrative in nature.  Without limiting the generality of
the foregoing, (a) the Agents shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing
(and it is understood and agreed that the use of the term “agent” herein or in
any other Loan Documents (or any other similar term) with reference to the
Agents is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law, and that such
term is used as a matter of market custom and is intended to create or reflect
only an administrative relationship between contracting parties), (b) the Agents

 



--------------------------------------------------------------------------------

EXHIBIT A

shall not have any duty to take any discretionary action or to exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Agents are required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the applicable Agent shall believe
in good faith to be necessary, under the circumstances as provided in Section
9.02); provided that no Agent shall be required to take any action that, in its
opinion, could expose such Agent to liability or be contrary to any Loan
Document or applicable law, and (c) except as expressly set forth in the Loan
Documents, the Agents shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to Parent or any
Subsidiary or other Affiliate thereof that is communicated to or obtained by
them or any of their Affiliates in any capacity.  The Agents shall not be liable
for any action taken or not taken by them with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the applicable Agent shall believe in good faith to be
necessary, under the circumstances as provided in Section 9.02) or in the
absence of their own gross negligence or willful misconduct (such absence to be
presumed for purposes of this Article VIII unless otherwise determined by a
court of competent jurisdiction by a final and nonappealable judgment).  Each
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof (stating that it is a “notice of default”) is given to
such Agent by Parent or, a Lender or an Issuing Bank, and no Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
including any representation by any Incremental Lender in any Incremental
Facility Agreement (it being understood and agreed that each Agent may rely, and
shall incur no liability for relying, upon such representation), (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, including with respect to the existence and aggregate
amount of Designated Cash Management Obligations or Designated Swap Obligations
at any time, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document or the
occurrence of any Default, (iv) the sufficiency, validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to such Agent, or satisfaction of any
condition that expressly refers to the matters described therein being
acceptable or satisfactory to such Agent.  Notwithstanding anything herein to
the contrary, the Agents shall not have any liability arising from, or be
responsible for any confirmationloss, cost or expense suffered by any Borrower
or any Lender as a result of, (A) any determination of any Revolving Credit
Exposure or the component amounts thereof, (B) any determination of the Exchange
Rate, the LC Exchange Rate or the US Dollar Equivalent or, (C) any determination
of any rate that reflects the costs to any Lenders of making or maintaining any
Loans as contemplated by Section 2.14 (including, for the avoidance of doubt,
any determination of an alternate rate of interest pursuant to Section 2.14)),
(D) any determination that any Lender is a Defaulting Lender, or the effective
date of such status, it being further understood and agreed that no Agent shall
have any obligation to determine whether any Lender is a Defaulting Lender, and
(E) any

 



--------------------------------------------------------------------------------

EXHIBIT A

determination it makes as contemplated by the definition of the term “Guarantee
and Collateral Requirement” or by Section 5.05 or 5.08.

Each Agent shall be entitled to rely, and shall not incur any liability for
relying, upon any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person
(including, if applicable, a Financial Officer).  Each Agent also may rely, and
shall not incur any liability for relying, upon any statement made to it orally
or by telephone and believed by it to be made by the proper Person (including,
if applicable, a Financial Officer), and may act upon any such statement prior
to receipt of written confirmation thereof.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, amendment, or
extension or renewal of a Letter of Credit, that by its terms must be fulfilled
to the satisfaction of a Lender or an Issuing Bank, the Administrativeeach Agent
may presume that such condition is satisfactory to such Lender or such Issuing
Bank unless the Administrativesuch Agent shall have received notice to the
contrary from such Lender or such Issuing Bank sufficiently in advance to the
making of such Loan or the issuance, amendment, or extension or renewal of such
Letter of Credit.  Each Agent may consult with legal counsel (who may be counsel
for any Borrowerthe Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Each Agent may perform any of and all its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by it.  Each Agent and any such sub-agent may perform any
of and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of each Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent or the London Agent, as applicable.  No
Agent shall be responsible for the negligence or misconduct of any sub-agent
except to the extent that a court of competent jurisdiction determines in a
final and nonappealable judgment that such Agent acted with gross negligence or
willful misconduct in the selection of such sub-agent.

Subject to the terms of this paragraph, each Agent may resign at any time by
notifyingfrom its capacity as such.  In connection with such resignation, the
retiring Agent shall give notice of its intent to resign to the Lenders, the
Issuing Banks and Parent.  Upon receipt of any such notice of resignation, the
Required Lenders (in the case of a resignation of the Administrative Agent) or
the Administrative Agent (in the case of a resignation by the London Agent)
shall have the right, in consultation with Parent, to appoint a successor.  If
no successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignationintent to resign, then the retiring Agent may, on behalf of
the Lenders and the Issuing Banks, appoint a successor Agent, which shall be a
bank with an office in New York, New York, or an Affiliate of any such bank.  If

 



--------------------------------------------------------------------------------

EXHIBIT A

any Agent shall be a Defaulting Lender pursuant to clause (e) of the definition
of such term, the Required Lenders may, to the extent permitted by applicable
law, by notice in writing to Parent and such Agent remove such Agent in its
capacity as such and, in consultation with Parent, appoint a successor.  Upon
the acceptance of its appointment as Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring or removed Agent, as the case may be, and
such retiring or removed Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents.  The fees payable by
the Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such
successor.  Notwithstanding the foregoing, in the event (a) no successor Agent
to a retiring Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its intent
to resign, the retiring Agent may give notice of the effectiveness of its
resignation to the Lenders, the Issuing Banks and Parent or (b) no successor to
a removed Agent shall have been so appointed and shall have accepted such
appointment by the day that is 30 days following of the issuance of a notice of
removal, the removal shall become effective on such 30th day, and on the date of
effectiveness of such resignation or removal, as the case may be, (i) the
retiring or removed Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, provided that, solely for purposes
of maintaining any security interest granted to the Administrative Agent under
any Security Document for the benefit of the Secured Parties, the retiring
Administrative Agent shall continue to be vested with such security interest as
administrative agent for the benefit of the Secured Parties and, in the case of
any Collateral in the possession of such Agent, shall continue to hold such
Collateral, in each case until such time as a successor Administrative Agent is
appointed and accepts such appointment in accordance with this paragraph (it
being understood and agreed that the retiring Administrative Agent shall have no
duty or obligation to take any further action under any Security Document,
including any action required to maintain the perfection of any such security
interest), and (ii) the Required Lenders shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed Agent;
provided that (A) all payments required to be made hereunder or under any other
Loan DocumentsDocument to the retiring or removed Agent for the account of any
Person other than such Agent shall be made directly to such Person and (B) all
notices and other communications required or contemplated to be given or made to
the retiring or removed Agent shall also directly be given or made to the other
Agent, and each Lender and each Issuing bankBank.  After an Agent’s resignation
or removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring or removed Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Agent and in respect of the
matters referred to in the proviso under clause (i) above.

Each Lender and Issuing Bank irrevocably authorizes the Administrative Agent to
determine (it being understood that such determination will be made jointly with
Parent), in connection with any Subsidiary that is a

 



--------------------------------------------------------------------------------

EXHIBIT A

Foreign Subsidiary becoming a Subsidiary Loan Party pursuant to the Guarantee
Agreement, the terms and conditions of any limitations to be set forth in the
Guarantee Agreement with respect to such Subsidiary as contemplated by the form
of the supplement attached to the Guarantee Agreement, it being understood and
agreed that (a) the Administrative Agent shall not have any liability arising
from any such determination of such terms and such conditions and (b) in
connection with any such determination, the Administrative Agent may consult
with legal counsel (who may be counsel for the Loan Parties) selected by it and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel.

Except with respect to the exercise of setoff rights in accordance with Section
9.08 (or any similar provision in any other Loan Document) or with respect to a
Secured Party’s right to file a proof of claim in an insolvency proceeding, no
Secured Party (other than the Administrative Agent) shall have any right
individually to realize upon any of the Collateral or to enforce any Guarantee
of the Obligations, it being understood and agreed that all powers, rights and
remedies under the Loan Documents may be exercised solely by the Administrative
Agent on behalf of the Secured Parties in accordance with the terms thereof.  In
furtherance of the foregoing and not in limitation thereof, no agreement
relating to Designated Swap Obligations or Designated Cash Management
Obligations will create (or be deemed to create) in favor of any Secured Party
that is a party thereto any rights in connection with the management or release
of any Collateral or of the obligations of any Loan Party under any Loan
Document.  By accepting the benefits of the Collateral and the Guarantees of the
Obligations, each Secured Party that is a party to any such arrangement in
respect of Designated Swap Obligations or Designated Cash Management
Obligations, as applicable, shall be deemed to have appointed the Administrative
Agent to serve as administrative agent and collateral agent under the Loan
Documents and agreed to be bound by the Loan Documents as a Secured Party
thereunder.  It is understood and agreed that the availability of benefits of
the Collateral or of the Guarantee of the Obligations to any Secured Party that
is not a party hereto is made available on an express condition that, and is
subject to, such Secured Party not asserting that it is not bound by the
appointments and other agreements expressed in this Article to be made, or
deemed herein to be made, by such Secured Party.

No Agent shall be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon, or any certificate prepared by any Loan Party in
connection therewith, nor shall any Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or

 



--------------------------------------------------------------------------------

EXHIBIT A

otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code, including under
Sections 363, 1123 or 1129 of the Bankruptcy Code, or any similar laws in any
other jurisdictions to which a Loan Party is subject, or (b) at any other sale,
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable law.  In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid by the
Administrative Agent at the direction of the Required Lenders on a ratable basis
(with Obligations with respect to contingent or unliquidated claims receiving
contingent interests in the acquired assets on a ratable basis that shall vest
upon the liquidation of such claims in an amount proportional to the liquidated
portion of the contingent claim amount used in allocating the contingent
interests) for the asset or assets so purchased (or for the Equity Interests or
debt instruments of the acquisition vehicle or vehicles that are issued in
connection with such purchase). In connection with any such bid, (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles, (ii) each of the Secured Parties’ ratable interests in the Obligations
which were credit bid shall be deemed without any further action under this
Agreement to be assigned to such vehicle or vehicles for the purpose of closing
such sale, (iii) the Administrative Agent shall be authorized to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Equity Interests
thereof, shall be governed, directly or indirectly, by, and the governing
documents shall provide for, control by the vote of the Required Lenders or
their permitted assignees under the terms of this Agreement or the governing
documents of the applicable acquisition vehicle or vehicles, as the case may be,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 9.02 of
this Agreement), (iv) the Administrative Agent on behalf of such acquisition
vehicle or vehicles shall be authorized to issue to each of the Secured Parties,
ratably on account of the relevant Obligations which were credit bid, interests,
whether as equity, partnership interests, limited partnership interests or
membership interests, in any such acquisition vehicle and/or debt instruments
issued by such acquisition vehicle, all without the need for any Secured Party
or acquisition vehicle to take any further action, and (v) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of Obligations credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Secured Parties pro
rata with their original interest in such Obligations and the Equity Interests
and/or debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take

 



--------------------------------------------------------------------------------

EXHIBIT A

any further action.  Notwithstanding that the ratable portion of the Obligations
of each Secured Party are deemed assigned to the acquisition vehicle or vehicles
as set forth in clause (ii) above, each Secured Party shall execute such
documents and provide such information regarding such Secured Party (and/or any
designee of such Secured Party which will receive interests in or debt
instruments issued by such acquisition vehicle) as the Administrative Agent may
reasonably request in connection with the formation of any acquisition vehicle,
the formulation or submission of any credit bid or the consummation of the
transactions contemplated by such credit bid.

In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, stateState or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, each Agent (irrespective of whether the
principal of any Loan or any LC Disbursement shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether such
Agent shall have made any demand on any Borrower) shall be entitled and
empowered (but not obligated) by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other obligations
under the Loan Documents that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Banks and such Agent (including any claim under Sections
2.12, 2.13, 2.15, 2.16, 2.17 and 9.03) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each Issuing Bank to make such payments to such Agent and, in the
event that such Agent shall consent to the making of such payments directly to
the Lenders or the Issuing Banks, to pay to such Agent any amount due to it, in
its capacity as Agent, under the Loan Documents (including under Section
9.03).  Nothing contained herein shall be deemed to authorize any Agent to
authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the obligations or the rights of any Lender or Issuing Bank, or to
vote in respect of the claim of any Lender or Issuing Bank in any such
proceeding.

Each Lender and Issuing Bank acknowledges and agrees that the extensions of
credit made hereunder are commercial loans and letters of credit and not
investments in a business enterprise or securities.  Each Lender and Issuing
Bank further represents that it is engaged in making, acquiring or holding
commercial loans and letters of credit in the ordinary course of its business
and that it has, independently and without reliance upon either Agent, any
Arranger or any other Lender or Issuing Bank, or any of the Related Parties of
any of the foregoing, and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and Issuing Bank also acknowledges that it will,

 



--------------------------------------------------------------------------------

EXHIBIT A

independently and without reliance upon either Agent, any Arranger or any other
Lender or Issuing Bank, or any of the Related Parties of any of the foregoing,
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

Each Lender and Issuing Bank, by delivering its signature page to this Agreement
and, in the case of any Lender, funding its Loans on the Original Effective
Datethe Second Amendment, or delivering its signature page to an Assignment and
Assumption, an Incremental Facility Agreement or an Issuing Bank Agreement
pursuant to which it shall become a Lender or an Issuing Bank, as the case may
be, hereunder, shall be deemed to have acknowledged receipt of, and consented to
and approved, each Loan Document and each other document required to be
delivered to, or be approved by or satisfactory to, the Administrative Agent or
the Lenders on or prior to the OriginalSecond Amendment Effective Date.

Notwithstanding anything herein to the contrary, no Arranger, Syndication Agent
or Documentation Agent shall have any duties or obligations under this Agreement
or any other Loan Document (except in its capacity, as applicable, as a Lender
or an Issuing Bank), but all such Persons shall have the benefit of the
exculpatory provisions, expense reimbursement and indemnities to the extent
provided for hereunder or in any other Loan Document.

Each Lender (a) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (b) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Agents and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 



--------------------------------------------------------------------------------

EXHIBIT A

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent or the London Agent, in its sole
discretion, and such Lender.

In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agents
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that neither Agent is a fiduciary with respect to the
assets of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent or the London Agent under
this Agreement, any other Loan Document or any documents related hereto or
thereto).

ARTICLE IX

Miscellaneous

SECTION 9.01.Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephoneElectronic
Communication (and subject to paragraph (b) of this Section), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail, sent by facsimile or sent by email, as follows:

(i)if to Parent, to it at 400 1st Avenue, Needham, MA 02494, Attention of Office
of the General Counsel, (Facsimile No. (617) 830-0770, email:
skalvert@tripadvisor.com) and if to any Borrowing Subsidiary, to it in care of
Parent as set forth above;

 



--------------------------------------------------------------------------------

EXHIBIT A

(ii)if to the Administrative Agent, the London Agent or the Swingline Lender, to
JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 500 Stanton
Christiana Road, Ops 2NCC5 / 1st Floor 3, Newark, Delaware 19713, Attention of
Jessie Qian JiangNicholas Papa (Facsimile No. (302) 634-3301634-1979, email:
qian.jiang@jpmorgan.com), with a copy to JPMorgan Chase Bank, N.A., 383 Madison
Avenue, 24th Floor, New York, NY 10179, Attention of Peter Thauer (Facsimile No.
(212) 270-5127, email: Peter.Thauer@jpmorgan.com);

(iii)if to the London Agent, to J.P. Morgan Europe Limited, Loans Agency 6th
Floor, 25 Bank Street, Canary Wharf, London E14 5JP, United Kingdom, Attention
of Loans Agency (Facsimile No. 44-20-7777-2360, email:
nicole.johnson@jpmorgan.com), with a copy to the Administrative Agent as
provided under clause (ii) abovenicholas.papa@chase.com);

(iii)(iv) if to any Issuing Bank, to it at the address (or email or facsimile
number) most recently specified by it in a notice delivered to the
Administrative Agent and Parent; and

(iv)(v) if to any other Lender, to it at its address (or email or facsimile
number) set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received, and notices
sent by facsimile or email shall be deemed to have been given when sent (except;
provided that, if not given during normal business hours for the recipient,
notices shall be deemed to have been given at the opening of business on the
next Business Day for the recipient); and notices delivered through email or
other electronic communications as provided in paragraph (b) of this Section
shall be effective as provided in such paragraph.

(b)Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by electronic communications (including
email) or using Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender or Issuing Bank if such Lender or Issuing Bank,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication or using
Electronic Systems.  Any notices or other communications to any Agent, Parent or
any Borrowing Subsidiary may be delivered or furnished by electronic
communications pursuant to procedures approved by the recipient thereof prior
thereto; provided that approval of such procedures may be limited or rescinded
by any such Person by notice to each other such Person.    Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an email address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return email or other written
acknowledgement) and (ii) notices or communications posted to an Electronic
System shall be deemed received upon the deemed receipt by the intended

 



--------------------------------------------------------------------------------

EXHIBIT A

recipient, at its email address as described in the foregoing clause (i), of
notification that such notice or communication is available and identifying the
website address therefor; provided that, for both clauses (i) and (ii) above, if
such notice, email or other communication is not sent during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been sent at the opening of business on the next business day for the
recipient.  

(c)Each Borrowing Subsidiary hereby irrevocably appoints Parent as its agent for
the purpose of receiving or giving on its behalf any notice and taking any other
action provided for in this Agreement and any other Loan Document and hereby
agrees that it shall be bound by any such notice or action received, given or
taken by Parent hereunder or thereunder irrespective of whether or not any such
notice shall have in fact been authorized by such Borrowing Subsidiary and
irrespective of whether or not the agency provided for herein or therein shall
have theretofore been terminated.

(d)Any party hereto may change its address, telephone number, email address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto (or, in the case of any change by a Lender or an Issuing
Bank, by notice to Parent and the Administrative Agent).

(e)The Borrowers agree that the Agents may, but shall not be obligated to, make
any Communication by posting such Communication on an Electronic System. Any
Electronic System used by the Agents is provided “as is” and “as
available”.  None of the Agents or any of their Related Parties warrants, or
shall be deemed to warrant, the adequacy of any Electronic System and the Agents
expressly disclaim liability for errors or omissions in the
Communications.  None of the Agents or any of their Related Parties is
responsible for approving or vetting the representatives or contacts of any
Lender that are added to any Electronic System. No warranty of any kind,
express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made, or shall be deemed to be
made, by the Agents or any of their Related Parties in connection with the
Communications or any Electronic System.  In no event shall any Agent or any of
its Related Parties have any liability to any Loan Party, any Lender, any
Issuing Bank or any other Person for damages of any kind, including direct or
indirect, special, incidental, consequential or punitive damages, losses or
expenses (whether in tort, contract or otherwise) arising out of any Loan
Party’s or any Agent’s transmission of Communications through an Electronic
System.

SECTION 9.02.Waivers; Amendments.  (a) No failure or delay by either Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Agents, the Issuing Banks and

 



--------------------------------------------------------------------------------

EXHIBIT A

the Lenders hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have.  No
waiver of any provision of any Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.  Without limiting the generality of the foregoing, the
execution and delivery of this Agreement, the making of a Loan or issuance of a
Letter of Credit shall not be construed as a waiver of any Default, regardless
of whether either Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

(b)Except as provided in Sections 2.09(d), 2.21 and 9.12 and the definition of
the term LC Commitment, neither any Loan Document nor any provision thereof may
be waived, amended or modified except, in the case of this Agreement, pursuant
to an agreement or agreements in writing entered into by Parent and the Required
Lenders, or, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Loan
Party or Loan Parties that are party thereto, in each case with the consent of
the Required Lenders; provided that (i) any provision of this Agreement or any
other Loan Document may be amended by an agreement in writing entered into by
Parent and the Administrative Agent to cure any ambiguity, omission, defect or
inconsistency so long as, in each case, the Lenders shall have received at least
10 Business Days’ prior written notice thereof and the Administrative Agent
shall not have received, within 10 Business Days of the date of such notice to
the Lenders, a written notice from the Required Lenders stating that the
Required Lenders object to such amendment and (ii) no such agreement shall (A)
increase the Commitment of any Lender without the written consent of such
Lender, (B) reduce the principal amount of any Loan or LC Disbursement or reduce
the rate of interest thereon (other than as a result of any waiver of any
increase in the interest rate applicable to any Loan or LC Disbursement pursuant
to Section 2.13(c) or any change in the definition, or in any components
thereof, of the term “Leverage Ratio”), or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (C) postpone the
scheduled maturity date of any Loan, or the date of any scheduled amortization
installment of the principal amount of any Incremental Term Loan as set forth in
the applicable Incremental Facility Agreement, or the required date of
reimbursement of any LC Disbursement, or any date for the payment of any
interest or fees payable hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment, or
waive, amend or modify Section 7.01(a), without the written consent of each
Lender affected thereby, (D) change Section 2.18(b) or 2.18(c) in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Lender, (E) change any of the provisions of this Section
or the percentage set forth in the definition of the term “Required Lenders” or
any other provision of any Loan Document specifying the number or percentage of
Lenders (or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each

 



--------------------------------------------------------------------------------

EXHIBIT A

Lender (or each Lender of such Class, as the case may be), provided that, as set
forth in Section 2.21 or with the consent of the Required Lenders, the
provisions of this Section and the definition of the term “Required Lenders” may
be amended to include references to any new class of loans or commitments
created under this Agreement (or to lenders extending such loans or commitments)
on substantially the same basis as the corresponding references relating to the
existing Classes of Loans, Commitments or Lenders, (F) release Guarantees
representing all or substantially all the value of the Guarantees under the
Guarantee Agreement, or limit the liability of Parent or any Subsidiary Loan
Parties in respect of such Guarantees, without the written consent of each
Lender, (G) change any provision of any Loan Document in a manner that by its
terms adversely affects the rights in respect of payments of Revolving Lenders
of any Class differently from Revolving Lenders of any other Class, without the
written consent of Lenders representing a Majority in Interest of the adversely
affected Class of Revolving Loans, (H) change any provision of any Loan Document
in a manner that by its terms adversely affects the rights in respect of
payments of Lenders of any Class differently from Lenders of any other Class,
without the written consent of Lenders representing a Majority in Interest of
each adversely affected Class (for purposes of this clause (H), all the
Revolving Lenders shall be deemed to be Lenders of the same Class) or (I) waive
any condition set forth in Section 4.02 or 4.03 without the written consent of
the Majority in Interest of the Revolving Lenders and, in the case of any such
waiver affecting one Class of Revolving Lenders but not the other, a Majority in
Interest of the Revolving Lenders of such Class (it being understood and agreed
that any amendment or waiver of, or any consent with respect to, any provision
of this Agreement (other than any waiver expressly relating to Section 4.02 or
4.03) or any other Loan Document, including any amendment of any affirmative or
negative covenant set forth herein or in any other Loan Document or any waiver
of a Default or an Event of Default, shall not be deemed to be a waiver of any
condition set forth in Section 4.02 or 4.03); provided further that (1) no such
agreement shall amend, modify or otherwise affect the rights or obligations of
either Agent, any Issuing Bank or the Swingline Lender without the prior written
consent of such Agent, such Issuing Bank or the Swingline Lender, as the case
may be, and (2) any amendment, waiver or other modification of this Agreement
that by its terms affects the rights or duties under this Agreement of the
Lenders of one or more Classes (but not the Lenders of any other Class) may be
effected by an agreement or agreements in writing entered into by Parent and the
requisite percentage in interest of Lenders under each affected Class of Lenders
that would be required to consent thereto under this Section if such Class of
Lenders were the only Class of Lenders hereunder at the time.  Notwithstanding
the foregoing, (i) no consent with respect to any amendment, waiver or other
modification of this Agreement or any other Loan Document shall be required of
any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (A), (B) or (C) of clause (ii) of the first
proviso of this paragraph and then only in the event such Defaulting Lender
shall be affected by such amendment, waiver or other modification, and (ii) any
provision of this Agreement may be amended by an agreement in writing entered
into by Parent, the Administrative Agent (and, if their

 



--------------------------------------------------------------------------------

EXHIBIT A

rights or obligations are affected thereby, each Issuing Bank and the Swingline
Lender) and the Lenders that will remain parties hereto after giving effect to
such amendment if (x) by the terms of such agreement the Commitment of each
Lender not consenting to the amendment provided for therein shall terminate upon
the effectiveness of such amendment, (y) at the time such amendment becomes
effective, each Lender not consenting thereto receives payment in full of the
principal of and interest accrued on each Loan made by it and all other amounts
owing to it or accrued for its account under this Agreement and (z) after giving
effect to such amendment and all contemporaneous repayments of Revolving Loans
and reductions of Revolving Commitments, the sum of the total Revolving Credit
Exposures under each Tranche shall not exceed the total Commitments under such
Tranche.  Any amendment or modification effected in accordance with this
paragraph will be binding on each Borrowing Subsidiary whether or not such
Borrowing Subsidiary shall have consented thereto.

(c)The Administrative Agent may, but shall have no obligation to, with the
written concurrence of any Lender, execute amendments, waivers or other
modifications on behalf of such Lender.  Any amendment, waiver or other
modification effected in accordance with this Section 9.02 shall be binding upon
each Person that is at the time thereof a Lender and each Person that
subsequently becomes a Lender.

SECTION 9.02A.  Certain Agreements.  (a)  The Lenders party to the Second
Amendment and the other parties thereto hereby agree that:

(i)except as expressly provided in Section 9.14 or the applicable Security
Document (including any such release by the Administrative Agent in connection
with any sale or other disposition of the Collateral upon the exercise of
remedies under the Security Documents), no waiver, amendment or other
modification of this Agreement or any other Loan Document (other than as a
result of any change in the definition, or in any components thereof, of the
term “Leverage Ratio”) shall release all or substantially all of the value of
the Collateral from the Liens of the Security Documents or modify any express
limit on the amount of the Obligations secured thereby, without the written
consent of each Lender;

(ii)the provisions of Section 4.02 of the Collateral Agreement (and any other
equivalent provision in any other Security Document) may not be waived, amended
or modified in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender;

(iii)the Administrative Agent may, without the consent of any Secured Party, (A)
consent to a departure by any Loan Party from any covenant of such Loan Party
set forth in this Agreement or any other Loan Document to the extent such
departure is consistent with the authority of the Administrative Agent set forth
in the definition of the term “Guarantee and

 



--------------------------------------------------------------------------------

EXHIBIT A

Collateral Requirement” or (B) amend, waive or otherwise modify any provision in
any Security Document, or consent to a departure by any Loan Party therefrom, to
the extent the Administrative Agent determines that such amendment, waiver,
other modification or consent is necessary in order to eliminate any conflict
between such provision and the terms of this Agreement; and

(iv)this Agreement may be amended in the manner provided in Section 2.06(i) and
the definition of the term “Issuing Bank”.

(b)The Administrative Agent may, but shall have no obligation to, with the
written concurrence of any Lender, execute amendments, waivers or other
modifications effected in accordance with this Section 9.02A on behalf of such
Lender.  Any amendment, waiver or other modification effected in accordance with
this Section 9.02A shall be binding upon each Person that is at the time thereof
a Lender and each Person that subsequently becomes a Lender.  Any amendment,
waiver or other modification effected in accordance with this Section 9.02A will
be binding on each Borrowing Subsidiary whether or not such Borrowing Subsidiary
shall have consented thereto.

SECTION 9.03.Expenses; Indemnity; Damage Waiver.  (a) The Borrowers shall pay
(i) all reasonable out-of-pocket expenses incurred by the Agents, the Arrangers
and their Affiliates, including the reasonable fees, charges and disbursements
of one firm of counsel for the Agents and, if deemed reasonably necessary by the
Agents, one firm of local counsel in each appropriate jurisdiction, in
connection with the arrangement and the syndication of the credit facilities
provided for herein, the preparation, execution, delivery and administration of
the Loan Documents or any amendments, modifications or waivers of the provisions
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Agents, any Arranger, any Syndication
Agent, any Documentation Agent, any Issuing Bank or any Lender, including the
fees, charges and disbursements of any counsel for the Agents, any Arranger, any
Issuing Bank, any Syndication Agent, any Documentation Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b)The Borrowers shall indemnify the Agents (and any sub-agent thereof), the
Arrangerseach Arranger, each Syndication Agent, each Documentation Agent, each
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”), against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and

 



--------------------------------------------------------------------------------

EXHIBIT A

disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with or as a result of (i) the
arrangement and the syndication of the credit facilities provided for herein,
the preparation, execution, delivery and administration of the Loan Documents or
any agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated thereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
any Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials at, under, on or from any property currently or
formerly owned or operated by Parent or any of the Subsidiaries, or any
Environmental Liability related in any way to Parent or any of the Subsidiaries,
or (iv) any actual or prospective claim, litigation, investigation, arbitration
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto
and regardless of whether such matter is initiated by a third party or by Parent
or any Affiliate thereof; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. This Section 9.03(b) shall
not apply with respect to Taxes, other than Taxes that represent losses, claims,
damages, liabilities or expenses incurred in connection with a non-Tax claim.

(c)To the extent that the Borrowers fail to pay any amount required to be paid
by them to either Agent (or any sub-agent thereof), any Issuing Bank or the
Swingline Lender, or any Related Party of any of the foregoing, under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to such Agent
(or any such sub-agent), such Issuing Bank, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against such Agent (or such sub-agent), such Issuing Bank or the
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for either Agent (or any such sub-agent), any Issuing Bank
or the Swingline Lender in connection with such capacity; provided further that,
with respect to such unpaid amounts owed to any Issuing Bank or the Swingline
Lender in its capacity as such, or to any Related Party of any Issuing Bank or
the Swingline Lender acting in connection with such capacity, only the Revolving
Lenders shall be required to pay such unpaid amounts.  For purposes hereof, a
Lender’s “pro rata share” shall be determined based upon its share of the sum of
the total Revolving Credit Exposures, unused Revolving Commitments and, except
for purposes of the immediately preceding proviso, the outstanding Incremental
Term Loans and unused Incremental Term Commitments, in each case at the time (or
most recently

 



--------------------------------------------------------------------------------

EXHIBIT A

outstanding and in effect); provided that the Swingline Exposure of any Lender
that is the Swingline Lender shall be deemed to exclude that portion of its
Swingline Exposure that exceeds its Combined Tranche Percentage of the aggregate
principal amount of all outstanding Swingline Loans, and the unused Revolving
Commitment of such Lender shall be determined without regard to any such excess
amount.

(d)To the extent permitted by applicable law, the Borrowers shall not assert, or
permit any of their Affiliates or Related Parties to assert, and each hereby
waives, any claim against any Indemnitee (i) for any damages arising from the
use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet and Electronic Systems) or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, any Loan Document or any agreement or instrument contemplated thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

(e)All amounts due under this Section shall be payable not later than 10 days
after written demand therefor.

SECTION 9.04.Successors and Assigns.  (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) except as
expressly permitted under Section 6.04(a), neither Parent nor any Borrowing
Subsidiary may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any of them without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section), the Arrangers, the Syndication Agents, the Documentation Agents and,
to the extent expressly contemplated hereby, the sub-agents of the Agents and
the Related Parties of any of the Agents, the Arrangers, the Syndication Agents,
the Documentation Agents, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)(i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans of any Class at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or, delayed or
conditioned) of:

(A)Parent; provided that no consent of Parent shall be required

 



--------------------------------------------------------------------------------

EXHIBIT A

for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee; provided
further that Parent shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within 10 Business Days after having received written notice thereof;

(B)the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for (1) any assignment in respect of the US Tranche to a
US Tranche Revolving Lender, an Affiliate of such Lender or an Approved Fund of
such Lender, (2) any assignment in respect of a European Tranche to a European
Tranche Revolving Lender, an Affiliate of such Lender or an Approved Fund of
such Lender or (3) any assignment of any Incremental Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund;

(C)each Issuing Bank, in the case of any assignment of all or a portion of a
Revolving Commitment or any Lender’s obligations in respect of its LC Exposure;
and

(D)the Swingline Lender, in the case of any assignment of all or a portion of a
Revolving Commitment or any Lender’s obligations in respect of its Swingline
Exposure.

(ii)Assignments shall be subject to the following additional conditions:

(A)except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
US$5,000,000 unless each of Parent and the Administrative Agent otherwise
consents; provided that (x) no such consent of Parent shall be required if an
Event of Default has occurred and is continuing and (y) Parent shall be deemed
to have consented to any such assignment unless it shall object thereto by
written notice to the Administrative Agent within 10 Business Days after having
received written notice thereof;

(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause (B) shall not be construed to prohibit the assignment
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C)the parties to each assignment shall execute and deliver to

 



--------------------------------------------------------------------------------

EXHIBIT A

the Administrative Agent an Assignment and Assumption (or an agreement
incorporating by reference a form of Assignment and Assumption posted on the
Electronic System), together with a processing and recordation fee of US$3,500;
and

(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable law, including United States (Federal or State) and foreign
securities laws.

In addition, in connection with each assignment, the assignee shall deliver to
the applicable Borrower and the Applicable Agent all applicable Tax forms
required to be delivered by it under Sections 2.17(f) and 2.17(g), including,
for the avoidance of doubt, that, if such assignee wishes the HMRC DT Treaty
Passport scheme to apply to this Agreement, such assignee shall provide its
scheme reference number and its jurisdiction of tax residence on the date on
which it becomes a Lender (if there shall then be a UK Loan Party).

(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv)The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices in the United
States a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount (and stated interest) of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive absent
demonstrable error, and the Borrowers, the Administrative Agent, the Issuing
Banks and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for

 



--------------------------------------------------------------------------------

EXHIBIT A

inspection by the Borrowers, any Issuing Bank and any Lender at any reasonable
time and from time to time upon reasonable prior notice.

(v)Upon its receipt of a duly completed Assignment and Assumption (or an
agreement incorporating by reference a form of Assignment and Assumption posted
on the Electronic System) executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in this Section and any written consent to such assignment required by this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that the
Administrative Agent shall not be required to accept such Assignment and
Assumption or so record the information contained therein if the Administrative
Agent reasonably believes that such Assignment and Assumption lacks any written
consent required by this Section or is otherwise not in proper form, it being
acknowledged that the Administrative Agent shall have no duty or obligation (and
shall incur no liability) with respect to obtaining (or confirming the receipt)
of any such written consent or with respect to the form of (or any defect in)
such Assignment and Assumption, any such duty and obligation being solely with
the assigning Lender and assignee.  No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph, and following such recording, unless otherwise
determined by the Administrative Agent (such determination to be made in the
sole discretion of the Administrative Agent, which determination may be
conditioned on the consent of the assigning Lender and the assignee), shall be
effective notwithstanding any defect in the Assignment and Assumption relating
thereto.  Each assigning Lender and the assignee, by its execution and delivery
of an Assignment and Assumption, shall be deemed to have represented to the
Administrative Agent that all written consents required by this Section with
respect thereto (other than the consent of the Administrative Agent) have been
obtained and that such Assignment and Assumption is otherwise duly completed and
in proper form, and each assignee, by its execution and delivery of an
Assignment and Assumption, shall be deemed to have represented to the assigning
Lender and the Administrative Agent that such assignee is an Eligible Assignee.

(c)(i)  Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Issuing Banks or the Swingline Lender, sell participations to one or
more Eligible Assignees (each, a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment of any Class and the Loans owing to it); provided that (A)
such Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrowers, the Agents, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this

 



--------------------------------------------------------------------------------

EXHIBIT A

Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Loan Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clauses
(A) through (F) of clause (ii) of the first proviso to Section 9.02(b) that
directly affects such Participant and requires the approval of all the Lenders
or all the affected Lenders (or all the Lenders or all the affected Lenders of a
Class).  Subject to paragraph (c)(ii) of this Section, the Borrowers agree that
each Participant shall be entitled to the benefits of Sections 2.15, 2.16 and
2.17 (subject to the requirements and limitations therein, including the
requirements under Sections 2.17(f) and 2.17(g) (it being understood that the
documentation required under Section 2.17(f) shall be delivered to the
participating Lender and the information and documentation required under
Section 2.17(g) will be delivered to Parent and the London Agent)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section, provided that such Participant agrees
to be subject to the provisions of Section 2.19 as though it were an assignee
under paragraph (b) of this Section.  Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 2.19 with
respect to any Participant.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.18(c)
as though it were a Lender.

(ii)A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made (A) pursuant to Section
2.18(c) or (B) with Parent’s prior written consent.

(iii)Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under this Agreement or any other
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent demonstrable error, and such Lender shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, no Agent (in its capacity as an
Agent) shall have any responsibility for maintaining a Participant Register.

 



--------------------------------------------------------------------------------

EXHIBIT A

(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or any other central bank having jurisdiction over it, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

SECTION 9.05.Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that either Agent, any Arranger, any
Issuing Bank or any Lender or any Affiliate or Related Party of any of the
foregoing, may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any Loan Document is executed and
delivered or any credit is extended thereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or,
any fee, any LC Disbursement or any other amount payable under this Agreement is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated.  Notwithstanding the foregoing or
anything else to the contrary set forth in this Agreement or any other Loan
Document, in the event that, in connection with the refinancing or repayment in
full of the credit facilities provided for herein, an Issuing Bank shall have
provided to the Administrative Agent a written consent to the release of the
Revolving Lenders from their obligations hereunder with respect to any Letter of
Credit issued by such Issuing Bank (whether as a result of the obligations of
any Borrower (and any other account party) in respect of such Letter of Credit
having been collateralized in full by a deposit of cash with such Issuing Bank,
or being supported by a letter of credit that names such Issuing Bank as the
beneficiary thereunder, or otherwise), then from and after such time such Letter
of Credit shall cease to be a “Letter of Credit” outstanding hereunder for all
purposes of this Agreement and the other Loan Documents (including for purposes
of determining whether the Borrowers are required to comply with Articles V and
VI hereof, but excluding Sections 2.15, 2.16, 2.17 and 9.03 and any expense
reimbursement or indemnity provisions set forth in any other Loan Document), and
the Revolving Lenders shall be deemed to have no participations in such Letter
of Credit, and no obligations with respect thereto, under Section 2.06(d) or
2.06(e).  The provisions of Sections 2.15, 2.16, 2.17, 2.18(b), 2.18(c), 9.03,
9.09 and, 9.10 and 9.17 and Article VIII shall survive and remain in full force
and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any
provision hereof.

SECTION 9.06.Counterparts; Integration; Effectiveness; Issuing Banks.  (a) This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when

 



--------------------------------------------------------------------------------

EXHIBIT A

taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof,
including the commitments of the Lenders and, if applicable, their Affiliates
under the Commitment Letterany commitment letter entered into in connection with
any credit facility established herein and any commitment advices submitted by
them (but do not supersede any other provisions of the Commitment Letterany such
commitment letter or any fee letter referred to therein (or any separate letter
agreements with respect to fees payable to the Administrative Agent, any
Arranger or any Issuing Bank) that do not by the terms of such documents
terminate upon the effectiveness of this Agreement).  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.  Each financial
institution that shall be party to an Issuing Bank Agreement executed by Parent
and the Administrative Agent shall be a party to and an Issuing Bank under this
Agreement, and shall have all the rights and duties of an Issuing Bank hereunder
and under its Issuing Bank Agreement.  Each Lender hereby authorizes the
Administrative Agent to enter into Issuing Bank Agreements.

(b) The words “execution”, “signed”, “signature”, “delivery” and words of like
import in or relating to any document to be signed in connection with this
Agreement or any other Loan Document and the transactions contemplated hereby
shall be deemed to include Electronic Signatures, deliveries or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar State laws based on
the Uniform Electronic Transactions Act; provided that nothing herein shall
require any Agent to accept electronic signatures in any form or format without
its prior written consent. Without limiting the generality of the foregoing, the
parties hereto hereby (i) agree that, for all purposes, including in connection
with any workout, restructuring, enforcement of remedies, bankruptcy proceedings
or litigation among the Agents, the Lenders and the Loan Parties, electronic
images of this Agreement or any other Loan Document (in each case, including
with respect to any signature pages thereto) shall have the same legal effect,
validity and enforceability as any paper original, and (ii) waive any argument,
defense or right to contest the validity or enforceability of the Loan Documents
based solely on the lack of paper original copies of any Loan Documents,
including with respect to any signature pages thereto.

 



--------------------------------------------------------------------------------

EXHIBIT A

SECTION 9.07.Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.  The
parties hereto shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provision with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provision.

SECTION 9.08.Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and Issuing Bank, and each Affiliate of any of the
foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) or other amounts at any time held and other obligations (in whatever
currency) at any time owing by such Lender or Issuing Bank, or by such an
Affiliate, to or for the credit or the account of any Borrower against any of
and all the obligations then due of the Borrowers now or hereafter existing
under this Agreement held by such Lender or Issuing Bank, irrespective of
whether or not such Lender or Issuing Bank shall have made any demand under this
Agreement.  Each Lender and Issuing Bank agrees to notify Parent and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give notice shall not affect the validity of such setoff and
application.  The rights of each Lender and Issuing Bank, and each Affiliate of
any of the foregoing, under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, Issuing Bank or
Affiliate may have.

SECTION 9.09.Governing Law; Jurisdiction; Consent to Service of Process.  (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

(b)Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any suit, action or proceeding arising out of or relating
to this Agreement or any other Loan Document, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such suit, action or
proceeding shallmay be heard and determined exclusively in such New York State
or, to the extent permitted by law, in such Federal court; provided that,
notwithstanding the foregoing, (i) each.  Each Borrower hereby irrevocably and
unconditionally agrees that all claims arising out of or relating to this
Agreement or any other Loan Document brought by it or any of its Affiliates
shall be brought, and shall be heard and determined, exclusively in such United
States District Court or, if that court does not have subject matter
jurisdiction, such Supreme Court.  Each of the parties hereto shall retain the
right to bringagrees that a final judgment in any such suit, action or
proceeding in the

 



--------------------------------------------------------------------------------

EXHIBIT A

courts of any other jurisdiction in connection with the enforcement of any
judgment and (ii) nothingshall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or any other Loan Document shall affect any
right that any Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding arising out of or relating to this Agreement or any
other Loan Document against any Subsidiary Loan Party that is a Foreign
Subsidiaryother party hereto or any of its propertiesproperty in the courts of
theany jurisdiction of its organization or domicile.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law..

(c)Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d)(c) Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(e)(d) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01.  Nothing in this Agreement
or any other Loan Document will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.

(f)(e) To the extent that any Borrowing Subsidiary has or hereafter may acquire
any immunity (sovereign or otherwise) from any legal action, suit or proceeding,
from jurisdiction of any court or from set-off or any legal process (whether
service or notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) with respect to itself or any
of its property, such Borrowing Subsidiary hereby irrevocably waives and agrees
not to plead or claim such immunity in respect of its Obligations under its
Borrowing Subsidiary Agreement, this Agreement or any other Loan Document.

(g)(f) Each Borrowing Subsidiary hereby agrees that the waivers set forth in
this Section shall have the fullest extent permitted under the

 



--------------------------------------------------------------------------------

EXHIBIT A

Foreign Sovereign Immunities Act of 1976 of the United States of America and are
intended to be irrevocable and not subject to withdrawal for purposes of such
Act.

(h)(g) Each Borrowing Subsidiary hereby irrevocably designates, appoints and
empowers Parent, and Parent hereby accepts such appointment, as its designee,
appointee and agent to receive, accept and acknowledge for and on its behalf,
and in respect of its property, service of any and all legal process, summons,
notices and documents that may be served in any such action or proceeding
arising out of or relating to this Agreement and any other Loan Document.  Such
service may be made by mailing or delivering a copy of such process to any
Borrowing Subsidiary in care of Parent at Parent’s address used for purposes of
giving notice under Section 9.01, and each Borrowing Subsidiary hereby
irrevocably authorizes and directs Parent to accept such service on its behalf.

SECTION 9.10.WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11.Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12.Confidentiality.  Each of the Agents, the Issuing Banks and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
Related Parties, including accountants, legal counsel and other agents and
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential or shall otherwise be subject to an
obligation of confidentiality), (b) to the extent requested by any Governmental
Authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any other Loan
Document or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or Participant (or its

 



--------------------------------------------------------------------------------

EXHIBIT A

advisors) in, or any prospective assignee of or Participant (or its advisors)
in, any of its rights or obligations under this Agreement, other than, in the
case of any such disclosure to a Participant or a prospective Participant, any
such Participant or prospective Participant that shall have been identified, or
is actually known to the disclosing Person to be an Affiliate of any Person
identified, on Schedule 9.12, as such Schedule may be supplemented by Parent
from time to time by a writing delivered to the Administrative Agent (it being
understood and agreed (x) that Parent (in its reasonable discretion) may only
include an additional Person on Schedule 9.12 if such Person is or is an
Affiliate of any Person that engages in a business in competition with Parent
and/or any of the Subsidiaries, (y) that no Lender shall have any obligation to
determine whether any Participant, or any prospective Participant, that is not
identified on Schedule 9.12 is an Affiliate of any Person identified on such
Schedule and (z) the Administrative Agent shall promptly furnish to Lenders a
copy of any such supplement received by it) or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
Parent, any Borrower and itsSubsidiary or any of their respective obligations
other than any such counterparty or prospective counterparty that shall have
been identified, or is actually known to the disclosing Person to be an
Affiliate of any Person identified, on Schedule 9.12, as such Schedule may be
supplemented by Parent from time to time by a writing delivered to the
Administrative Agent (it being understood and agreed (x) that Parent (in its
reasonable discretion) may only include an additional Person on Schedule 9.12 if
such Person is or is an Affiliate of any Person that engages in a business in
competition with Parent and/or any of the Subsidiaries, (y) that no Lender shall
have any obligation to determine whether any counterparty, or any prospective
counterparty, that is not identified on Schedule 9.12 is an Affiliate of any
Person identified on such Schedule and (z) the Administrative Agent shall
promptly furnish to Lenders a copy of any such supplement received by it), (g)
with the consent of Parent, (h) to the extent such Information (i) is or becomes
publicly available other than as a result of a breach of this Section or (ii) is
or becomes available to either Agent, any Issuing Bank or any Lender on a
nonconfidential basis from a source other than any Borrower, (i) to any credit
insurance providers, (j) on a confidential basis to (i) any rating agency in
connection with rating Parent or the Subsidiaries or the credit facilities
provided for herein or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
credit facilities provided for herein or (k) to market data collectors, similar
service providers, including league table providers, to the lending industry, in
each case, limited to information of the type routinely provided to such
providers.  For the purposes of this Section, “Information” means all
information received from the BorrowersLoan Parties relating to the
BorrowersParent, its Subsidiaries or their business, other than any such
information that is available to either Agent, any Issuing Bank or any Lender on
a nonconfidential basis prior to disclosure by a BorrowerLoan Party; provided
that, in the case of information received from a BorrowerLoan Party after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 



--------------------------------------------------------------------------------

EXHIBIT A

SECTION 9.13.Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the New York Fed Bank RateNYFRB to the date of
repayment, shall have been received by such Lender.

SECTION 9.14.Release of Guarantees and Collateral.  (a) If Parent shall request
the release of the Guarantee of any Subsidiary Loan Party (other than a
Borrowing Subsidiary) from its obligations under the Guarantee Agreement (i)
upon the consummation of any transaction permitted by this Agreement (for the
avoidance of doubt, as in effect from time to time) as a result of which
transaction such Subsidiary Loan Party (A) ceases to be a Subsidiary or (B) on
or after the Collateral Release Date, becomes a Partial Transfer Subsidiary
(but, in the case of this clause (B), only if such Subsidiary Loan Party is not
a Guarantor of any other Material Indebtedness of Parent or another Subsidiary)
or (ii) upon any Subsidiary Loan Party otherwise ceasing to be a Designated
Subsidiary, (including because such Subsidiary Loan Party becomes a Specified
Foreign Subsidiary (but, in the case of this clause (ii), in the case of any
Subsidiary that was a Designated Subsidiary pursuant to clause (c) of the
definition of such term, without giving effect to any release thereof from the
Guarantee of any other Indebtedness resulting from a payment or other collection
on such Guarantee following demand for payment thereon in connection with a
breach or default in respect of the underlying Indebtedness) and, in each case,
shall deliver to the Administrative Agent a certificate of a Financial Officer
of Parent, in each case of clause (i) above, to the effect that such transaction
and, if applicable, the application of the proceeds thereof will comply with the
terms of this Agreement (and, in the event clause (B) is applicable, that the
condition set forth in the parenthetical in such clause (B) is satisfied) or, in
the case of clause (ii) above, setting forth details with respect thereto, the
Administrative Agent, if satisfied that the applicable certificate is correct,
shall execute and deliver to Parent, at Parent’s expense, all documents that
Parent shall reasonably request to evidence such termination or release.

(b)(i) Upon any sale, transfer or other disposition by any Loan Party (other
than to another Loan Party) of any Collateral in a transaction permitted under
this Agreement, (ii) to the extent any Collateral is owned by any Subsidiary
Loan Party, upon the release of such Subsidiary Loan Party from its obligations
under the Guarantee Agreement in accordance with Section 9.14(a), (iii) upon the
effectiveness of any written consent to the release of the Liens granted under
the Security Documents in any Collateral pursuant to Section 9.02A or (iv) upon
any assets or property included in the Collateral becoming Excluded Assets (as
defined in the

 



--------------------------------------------------------------------------------

EXHIBIT A

Collateral Agreement), in each case, the Liens on such Collateral created by the
Security Documents shall be automatically released.  In connection with any such
release pursuant to this paragraph, the Administrative Agent shall promptly
execute and deliver to Parent, at Parent’s expense, all documents, and take all
further actions, that Parent shall reasonably request to evidence such release,
and shall promptly deliver to Parent any possessory Collateral subject to such
release held by the Administrative Agent.

(c)Notwithstanding anything to the contrary herein or in any other Loan
Document, the Liens on all Collateral created by the Security Documents shall
automatically be released in the event that:

(i)at the time of such release, Parent shall have delivered to the
Administrative Agent a Compliance Certificate pursuant to Section 5.01(c)
demonstrating compliance with the covenant set forth in Section 6.10 in respect
of the fiscal year or fiscal quarter of Parent most recently ended on or after
the Financial Covenant Changeover Date for which the consolidated financial
statements of Parent have been delivered pursuant to Section 5.01(a) or 5.01(b);

(ii) at the time of and immediately after giving effect to such release, no
Default or Event of Default shall have occurred and be continuing (other than
any Event of Default arising solely from a failure to give notice pursuant to
Section 5.02(a) of any Default arising from a failure to comply with any
provision of any Loan Document relating to Collateral);

(iii)Parent shall have delivered to the Administrative Agent a certificate
executed by a Financial Officer of Parent, confirming satisfaction of the
condition set forth in clause (ii) above.  

In connection with any such release pursuant to this paragraph, the
Administrative Agent shall promptly execute and deliver to Parent, at Parent’s
expense, all Uniform Commercial Code termination statements and other documents,
and take all further actions, that Parent shall reasonably request to evidence
such release, and shall promptly deliver to Parent any possessory Collateral
subject to such release held by the Administrative Agent.  For the avoidance of
doubt, this paragraph, and the release of Collateral contemplated herein, shall
not apply to, and shall not operate to release, any cash collateral provided by
any Borrower pursuant to Section 2.06(j), 2.11(b) or 2.20.

(d)(b) Notwithstanding anything to the contrary herein or in any other Loan
Document, the Guarantees provided under the Guarantee Agreement and the Liens
created by the Security Documents shall terminate and be released when all the
Obligations (other than Designated Cash Management Obligations, Designated Swap
Obligations and contingent obligations for indemnification, expense
reimbursement, tax gross-up or yield protection as to which no claim has been
made) have been indefeasibly paid in full, all

 



--------------------------------------------------------------------------------

EXHIBIT A

Commitments have terminated or expired, the LC Exposure has been reduced to zero
and the Issuing Banks have no further obligations to issue Letters of Credit
hereunder.  In connection with any such termination and release pursuant to this
paragraph, the Administrative Agent shall promptly execute and deliver to
Parent, at Parent’s expense, all Uniform Commercial Code termination statements
and other documents, and take all further actions, that Parent shall reasonably
request to evidence such termination and release, and shall promptly deliver to
Parent any possessory Collateral subject to such termination and release held by
the Administrative Agent.

(e)(c) Any execution and delivery of documents by the Administrative Agent
pursuant to this Section shall be without recourse to, or representation or
warranty by, the Administrative Agent.

SECTION 9.15.Conversion of Currencies.  (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b)The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss.  The obligations of the Borrowers
contained in this Section 9.15 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

SECTION 9.16.USA Patriot Act NoticeCertain Notices.  Each Lender and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Loan Party that pursuant to the requirements of the USA Patriot
Act and/or the Beneficial Ownership Regulation, it is required to obtain, verify
and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify such
Loan Party in accordance with the USA Patriot Act and Beneficial Ownership
Regulation.

 



--------------------------------------------------------------------------------

EXHIBIT A

SECTION 9.17.No Fiduciary Relationship.  Parent and each Borrowing Subsidiary,
on behalf of itself and its subsidiaries, agrees that in connection with all
aspects of the transactions contemplated hereby and any communications in
connection therewith, Parent, the Subsidiaries and their Affiliates, on the one
hand, and the Agents, the Arrangers, the Lenders, the Issuing Banks and their
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Agents, the Arrangers, the Lenders, the Issuing Banks or their Affiliates, and
no such duty will be deemed to have arisen in connection with any such
transactions or communications.  Parent and each Borrowing Subsidiary, on behalf
of itself and its subsidiaries, acknowledges that each Agent, each Arranger,
each Lender and Issuing Bank and their respective Affiliates may have economic
interests that conflict with those of Parent, the Subsidiaries, their
equityholders and/or their Affiliates.  The Agents, the Arrangers, the Lenders,
the Issuing Banks and their Affiliates may be engaged, for their own accounts or
the accounts of customers, in a broad range of transactions that involve
interests that differ from those of Parent, the Borrowing Subsidiaries and their
Affiliates, and none of the Agents, the Arrangers, the Lenders, the Issuing
Banks or their Affiliates has any obligation to disclose any of such interests
to Parent, any Borrowing Subsidiary or any of their Affiliates.  To the fullest
extent permitted by law, Parent and each Borrowing Subsidiary, on behalf of
itself and its subsidiaries, hereby waives and releasesagrees that it will not
assert any claims that it or any of its Affiliates may have against the Agents,
the Arrangers, the Lenders, the Issuing Banks and their Affiliates with respect
to any breach or alleged breach of fiduciary duty in connection with this
Agreement or any aspect of any lending transaction contemplated hereby.

SECTION 9.18.Non-Public Information.  (a) Each Lender and Issuing Bank
acknowledges that all information furnished to it pursuant to this Agreement or
any other Loan Document by or on behalf of Parent or any Borrowing
SubsidiaryLoan Party and relating to Parent, the Subsidiaries or their
respective businesses may include material non-public information concerning
Parent, the Subsidiaries and their respective securitiesMNPI, and confirms that
it has developed compliance procedures regarding the use of material non-public
informationMNPI and that it will handle such material non-public informationMNPI
in accordance with such procedures and applicable law, including Federal,
stateState and foreign securities laws.

(b)All such information, including requests for waivers and amendments,
furnished by Parent, any Borrowing Subsidiaryother Loan Party or the
Administrative Agent pursuant to, or in the course of administering, this
Agreement will be syndicate-level information, which may contain material
non-public information concerning Parent, the Subsidiaries and their respective
securitiesMNPI.  Accordingly, each Lender and Issuing Bank represents to Parent,
the Borrowing Subsidiaries and the Administrative Agent that it has identified
in its Administrative Questionnaire a credit contact who may receive information
that may contain material non-public informationMNPI in accordance with its
compliance procedures and applicable law, including Federal, stateState and
foreign securities lawslaw.

 



--------------------------------------------------------------------------------

EXHIBIT A

SECTION 9.19.Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions.  Solely to the extent an EEA Financial Institution is a party to
this Agreement and notwithstandingNotwithstanding anything to the contrary in
any Loan Document or in any other agreement, arrangement or understanding among
or between theany such parties hereto, each party hereto acknowledges that any
liability of any Agent, any Lender or any Issuing Bank that is an EEAAffected
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEAthe applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and

(b)the effects of any Bail-inIn Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancelation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEAAffected Financial Institution, its
parent entityundertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document or (iii) the variation
of the terms of such liability in connection with the exercise of the Write-Down
and Conversion Powers of any EEAthe applicable Resolution Authority.

SECTION 9.20.Acknowledgement Regarding Any Supported QFCs

.  (a) To the extent that the Loan Documents provide support, through a
guarantee or otherwise, for Swap Agreements or any other agreement or instrument
that is a QFC (such support “QFC Credit Support” and each such QFC a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “US Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other State of
the United States).

(b)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a US Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the US Special Resolution Regime
if the Supported QFC

 



--------------------------------------------------------------------------------

EXHIBIT A

and such QFC Credit Support (and any such interest, obligation and rights in
property) were governed by the laws of the United States or a State of the
United States. In the event a Covered Party or a BHC Act Affiliate of a Covered
Party becomes subject to a proceeding under a US Special Resolution Regime,
Default Rights under the Loan Documents that might otherwise apply to such
Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the US Special Resolution Regime if the
Supported QFC and the Loan Documents were governed by the laws of the United
States or a State of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.

 

 

 




 



--------------------------------------------------------------------------------

EXHIBIT A

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT B

 

 

Form of Restated Guarantee Agreement

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT C

 

Form of Collateral Agreement

 

 

 



--------------------------------------------------------------------------------

EXHIBIT D

 

Form of Compliance Certificate

 

 

 



--------------------------------------------------------------------------------

EXHIBIT I

 

Form of Global Intercompany Note

 

 

 



--------------------------------------------------------------------------------

EXHIBIT J

 

 

Form of Supplemental Perfection Certificate

 

 

